Exhibit 10.1

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of June 30, 2005

 

among

 

WAMPOLE LABORATORIES, LLC and
INVERNESS MEDICAL (UK) HOLDINGS LIMITED,

 

as Borrowers,

 

THE OTHER CREDIT PARTIES SIGNATORY HERETO,

 

as Credit Parties,

 

THE LENDERS SIGNATORY HERETO

 

FROM TIME TO TIME,

 

as Lenders,

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Agent and Lender,

 

MERRILL LYNCH CAPITAL,
a division of Merrill Lynch Business Financial Services Inc.,

 

as Documentation Agent, Co-Syndication Agent and Lender,

 

and

 

UBS SECURITIES LLC,

 

as Co-Syndication Agent,

 

with

 

GECC CAPITAL MARKETS GROUP, INC. and MERRILL LYNCH CAPITAL,

 

as Co-Lead Arrangers

 

--------------------------------------------------------------------------------


 

INDEX OF APPENDICES

 

Annex A (Recitals)

-

Definitions

Annex B (Section 1.2)

-

Letters of Credit

Annex C (Section 1.8)

-

Cash Management System

Annex D (Section 2.1(a))

-

Closing Checklist

Annex E (Section 4.1(a))

-

Financial Statements and Projections – Reporting

Annex F (Section 6.10)

-

Financial Covenants

Annex G (Section 9.9(a))

-

Lenders’ Wire Transfer Information

Annex H (Section 11.10)

-

Notice Addresses

Annex I (from Annex A Commitments Definition)

-

Commitments as of Closing Date

Annex J (from Annex A – Subordinated Bond Issuance Definition)

-

Subordination Terms and Conditions

Exhibit 1.1(a)(i)

-

Form of Notice of US Revolving Credit Advance

Exhibit 1.1(a)(ii)

-

Form of US Revolving Note

Exhibit 1.1(b)(i)

-

Form of Notice of European Revolving Credit Advance

Exhibit 1.1(b)(ii)

-

Form of European Revolving Note

Exhibit 1.1(c)(i)(1)

-

Form of US Term Note

Exhibit 1.1(c)(ii)

-

Form of European Term Note

Exhibit 1.1(d)(i)

-

Form of US Swing Line Note

Exhibit 1.1(e)(i)

-

Form of European Swing Line Note

Exhibit 1.5(e)

-

Form of Notice of Conversion/Continuation

Exhibit 2.3(c)

-

Form of Conversion US Term Note

Exhibit 2.3(d)

-

Form of Conversion European Term Note

Exhibit 9.1(a)

-

Form of Assignment Agreement

Exhibit A-1

-

Material Contracts

Exhibit B-1

-

Application for Standby Letter of Credit

Schedule 1.1

-

Agent’s Representatives

Schedule 2

-

European Security Agreements

Schedule 3

-

European Pledge Agreements

Schedule 4

-

European Intellectual Property Security Agreements

Disclosure Schedule 1.4

-

Use of Proceeds

Disclosure Schedule 3.1

-

Corporate Existence; Compliance with Law

Disclosure Schedule 3.2

-

Executive Offices, Collateral Locations, FEIN

Disclosure Schedule 3.4(a)(i)

-

2004 Audited Financials

Disclosure Schedule 3.4(a)(ii)

-

Unaudited Financial Statements

Disclosure Schedule 3.4(b)

-

Pro Forma

Disclosure Schedule 3.4(c)

-

Projections

Disclosure Schedule 3.6

-

Ownership of Property; Liens

Disclosure Schedule 3.7 (d)

-

Labor Matters - Agreements

Disclosure Schedule 3.7 (g)

-

Material Complaints or Charges

Disclosure Schedule 3.8

-

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness

 

--------------------------------------------------------------------------------


 

Disclosure Schedule 3.11

-

Taxes

Disclosure Schedule 3.12

-

ERISA

Disclosure Schedule 3.13

-

Litigation

Disclosure Schedule 3.15

-

Intellectual Property

Disclosure Schedule 3.17

-

Environmental Matters

Disclosure Schedule 3.18

-

Insurance

Disclosure Schedule 3.19

-

Deposit Accounts

Disclosure Schedule 3.20

-

Government Contracts

Disclosure Schedule 3.22

-

Material Agreements

Disclosure Schedule 3.28(c)

-

Acquisition

Disclosure Schedule 5.1

-

Trade Names

Disclosure Schedule 6.2

-

Investments; Loans and Advances

Disclosure Schedule 6.3

-

Indebtedness

Disclosure Schedule 6.4(a)

-

Transactions with Affiliates

Disclosure Schedule 6.4(b)

-

Loans to Employees

Disclosure Schedule 6.7

-

Liens

Disclosure Schedule 6.12

-

Sale-Leaseback Transactions

Disclosure Schedule 6.20

 

Business Activities of Innovations

Disclosure Schedule 11.19(a)

-

Indebtedness of Excluded Subsidiaries

Disclosure Schedule 11.19(b)

-

Existing Liens of Excluded Subsidiaries

 

ii

--------------------------------------------------------------------------------


 

1.

AMOUNT AND TERMS OF CREDIT

 

 

 

 

 

1.1

Credit Facilities

 

 

 

 

 

 

1.2

Letters of Credit

 

 

 

 

 

 

1.3

Prepayments

 

 

 

 

 

 

1.4

Use of Proceeds

 

 

 

 

 

 

1.5

Interest and Applicable Margins

 

 

 

 

 

 

1.6

Intentionally Omitted

 

 

 

 

 

 

1.7

Intentionally Omitted

 

 

 

 

 

 

1.8

Cash Management Systems

 

 

 

 

 

 

1.9

Fees

 

 

 

 

 

 

1.10

Receipt of Payments

 

 

 

 

 

 

1.11

Application and Allocation of Payments

 

 

 

 

 

 

1.12

Loan Account and Accounting

 

 

 

 

 

 

1.13

Indemnity

 

 

 

 

 

 

1.14

Access

 

 

 

 

 

 

1.15

Taxes.

 

 

 

 

 

 

1.16

Capital Adequacy; Increased Costs; Illegality

 

 

 

 

 

 

1.17

Single Loan

 

 

 

 

 

 

1.18

Limitations on Obligations of European Credit Parties

 

 

 

 

 

 

1.19

Eligible Swap Obligations

 

 

 

 

 

2.

CONDITIONS PRECEDENT

 

 

 

 

 

2.1

Conditions to the Initial Loans

 

 

 

 

 

 

2.2 [a05-11914_1ex10d1.htm#a2_2Further_094059]

Further Conditions to Each Loan [a05-11914_1ex10d1.htm#a2_2Further_094059]

 

 

 

 

 

 

2.3 [a05-11914_1ex10d1.htm#a2_3Conditions_094105]

Conditions to Conversion of the Revolving Loan Commitment on the Conversion Date
[a05-11914_1ex10d1.htm#a2_3Conditions_094105]

 

 

 

 

 

3. [a05-11914_1ex10d1.htm#a3_Represe_094119]

REPRESENTATIONS AND WARRANTIES [a05-11914_1ex10d1.htm#a3_Represe_094119]

 

 

 

 

 

 

3.1 [a05-11914_1ex10d1.htm#a3_1Corporate_094123]

Corporate Existence; Compliance with Law
[a05-11914_1ex10d1.htm#a3_1Corporate_094123]

 

 

 

 

 

 

3.2 [a05-11914_1ex10d1.htm#a3_2_094129]

Executive Offices, Collateral Locations, FEIN
[a05-11914_1ex10d1.htm#a3_2_094129]

 

 

 

 

 

 

3.3 [a05-11914_1ex10d1.htm#a3_3_094132]

Corporate Power, Authorization, Enforceable Obligations
[a05-11914_1ex10d1.htm#a3_3_094132]

 

 

 

 

 

 

3.4 [a05-11914_1ex10d1.htm#a3_4_094136]

Financial Statements and Projections [a05-11914_1ex10d1.htm#a3_4_094136]

 

 

 

 

 

 

3.5 [a05-11914_1ex10d1.htm#a3_5_094146]

Material Adverse Effect [a05-11914_1ex10d1.htm#a3_5_094146]

 

 

 

 

 

 

3.6 [a05-11914_1ex10d1.htm#a3_6_094152]

Ownership of Property; Liens [a05-11914_1ex10d1.htm#a3_6_094152]

 

 

iii

--------------------------------------------------------------------------------


 

 

3.7 [a05-11914_1ex10d1.htm#a3_7_094157]

Labor Matters [a05-11914_1ex10d1.htm#a3_7_094157]

 

 

 

 

 

 

3.8 [a05-11914_1ex10d1.htm#a3_8_094201]

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
[a05-11914_1ex10d1.htm#a3_8_094201]

 

 

 

 

 

 

3.9 [a05-11914_1ex10d1.htm#a3_9_094204]

Government Regulation [a05-11914_1ex10d1.htm#a3_9_094204]

 

 

 

 

 

 

3.10 [a05-11914_1ex10d1.htm#a3_10_094207]

Margin Regulations [a05-11914_1ex10d1.htm#a3_10_094207]

 

 

 

 

 

 

3.11 [a05-11914_1ex10d1.htm#a3_11_094211]

Taxes [a05-11914_1ex10d1.htm#a3_11_094211]

 

 

 

 

 

 

3.12 [a05-11914_1ex10d1.htm#a3_12_094215]

ERISA [a05-11914_1ex10d1.htm#a3_12_094215]

 

 

 

 

 

 

3.13 [a05-11914_1ex10d1.htm#a3_13_094223]

No Litigation [a05-11914_1ex10d1.htm#a3_13_094223]

 

 

 

 

 

 

3.14 [a05-11914_1ex10d1.htm#a3_14_094228]

Brokers [a05-11914_1ex10d1.htm#a3_14_094228]

 

 

 

 

 

 

3.15 [a05-11914_1ex10d1.htm#a3_15_094231]

Intellectual Property [a05-11914_1ex10d1.htm#a3_15_094231]

 

 

 

 

 

 

3.16 [a05-11914_1ex10d1.htm#a3_16_094233]

Full Disclosure [a05-11914_1ex10d1.htm#a3_16_094233]

 

 

 

 

 

 

3.17 [a05-11914_1ex10d1.htm#a3_17_094237]

Environmental Matters [a05-11914_1ex10d1.htm#a3_17_094237]

 

 

 

 

 

 

3.18 [a05-11914_1ex10d1.htm#a3_18_094243]

Insurance [a05-11914_1ex10d1.htm#a3_18_094243]

 

 

 

 

 

 

3.19 [a05-11914_1ex10d1.htm#a3_19_094245]

Deposit Accounts [a05-11914_1ex10d1.htm#a3_19_094245]

 

 

 

 

 

 

3.20 [a05-11914_1ex10d1.htm#a3_20_094248]

Government Contracts [a05-11914_1ex10d1.htm#a3_20_094248]

 

 

 

 

 

 

3.21 [a05-11914_1ex10d1.htm#a3_21_094253]

Customer and Trade Relations [a05-11914_1ex10d1.htm#a3_21_094253]

 

 

 

 

 

 

3.22 [a05-11914_1ex10d1.htm#a3_22_094255]

[Intentionally Omitted.] [a05-11914_1ex10d1.htm#a3_22_094255]

 

 

 

 

 

 

3.23 [a05-11914_1ex10d1.htm#a3_23_094257]

Solvency [a05-11914_1ex10d1.htm#a3_23_094257]

 

 

 

 

 

 

3.24 [a05-11914_1ex10d1.htm#a3_24_094301]

Acquisition Agreement [a05-11914_1ex10d1.htm#a3_24_094301]

 

 

 

 

 

 

3.25 [a05-11914_1ex10d1.htm#a3_25_094306]

Foreign Assets Control Regulations [a05-11914_1ex10d1.htm#a3_25_094306]

 

 

 

 

 

 

3.26 [a05-11914_1ex10d1.htm#a3_26_094310]

Subordinated Debt [a05-11914_1ex10d1.htm#a3_26_094310]

 

 

 

 

 

 

3.27 [a05-11914_1ex10d1.htm#a3_27_094314]

[Intentionally Omitted.] [a05-11914_1ex10d1.htm#a3_27_094314]

 

 

 

 

 

4. [a05-11914_1ex10d1.htm#a4_F_094323]

FINANCIAL STATEMENTS AND INFORMATION [a05-11914_1ex10d1.htm#a4_F_094323]

 

 

 

 

 

4.1 [a05-11914_1ex10d1.htm#a4_1_094326]

Reports and Notices [a05-11914_1ex10d1.htm#a4_1_094326]

 

 

 

 

 

 

4.2 [a05-11914_1ex10d1.htm#a4_2_094328]

Communication with Accountants [a05-11914_1ex10d1.htm#a4_2_094328]

 

 

 

 

 

5. [a05-11914_1ex10d1.htm#a5_Af_094333]

AFFIRMATIVE COVENANTS [a05-11914_1ex10d1.htm#a5_Af_094333]

 

 

 

 

 

5.1 [a05-11914_1ex10d1.htm#a5_1_094336]

Maintenance of Existence and Conduct of Business
[a05-11914_1ex10d1.htm#a5_1_094336]

 

 

 

 

 

 

5.2 [a05-11914_1ex10d1.htm#a5_2_094340]

Payment of Charges [a05-11914_1ex10d1.htm#a5_2_094340]

 

 

 

 

 

 

5.3 [a05-11914_1ex10d1.htm#a5_3_094346]

Books and Records [a05-11914_1ex10d1.htm#a5_3_094346]

 

 

 

 

 

 

5.4 [a05-11914_1ex10d1.htm#a5_4_094348]

Insurance; Damage to or Destruction of Collateral
[a05-11914_1ex10d1.htm#a5_4_094348]

 

 

 

 

 

 

5.5 [a05-11914_1ex10d1.htm#a5_5_094356]

Compliance with Laws [a05-11914_1ex10d1.htm#a5_5_094356]

 

 

 

 

 

 

5.6 [a05-11914_1ex10d1.htm#a5_6_094359]

Supplemental Disclosure [a05-11914_1ex10d1.htm#a5_6_094359]

 

 

 

 

 

 

5.7 [a05-11914_1ex10d1.htm#a5_7_094403]

Intellectual Property [a05-11914_1ex10d1.htm#a5_7_094403]

 

 

iv

--------------------------------------------------------------------------------


 

 

5.8 [a05-11914_1ex10d1.htm#a5_8_094407]

Environmental Matters [a05-11914_1ex10d1.htm#a5_8_094407]

 

 

 

 

 

 

5.9 [a05-11914_1ex10d1.htm#a5_9_094411]

Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases [a05-11914_1ex10d1.htm#a5_9_094411]

 

 

 

 

 

 

5.10 [a05-11914_1ex10d1.htm#a5_10_094416]

ERISA [a05-11914_1ex10d1.htm#a5_10_094416]

 

 

 

 

 

 

5.11 [a05-11914_1ex10d1.htm#a5_11_094421]

European Credit Parties [a05-11914_1ex10d1.htm#a5_11_094421]

 

 

 

 

 

 

5.12 [a05-11914_1ex10d1.htm#a5_12_094426]

[Intentionally Omitted.] [a05-11914_1ex10d1.htm#a5_12_094426]

 

 

 

 

 

 

5.13 [a05-11914_1ex10d1.htm#a5_13_094429]

Post-Closing Covenant. [a05-11914_1ex10d1.htm#a5_13_094429]

 

 

 

 

 

 

5.14 [a05-11914_1ex10d1.htm#a5_14_094443]

IMC [a05-11914_1ex10d1.htm#a5_14_094443]

 

 

 

 

 

 

5.15 [a05-11914_1ex10d1.htm#a5_15_094446]

Covenants Relating to Foreign Subsidiaries [a05-11914_1ex10d1.htm#a5_15_094446]

 

 

 

 

 

 

5.16 [a05-11914_1ex10d1.htm#a5_16_094453]

Further Assurances [a05-11914_1ex10d1.htm#a5_16_094453]

 

 

 

 

 

 

5.17 [a05-11914_1ex10d1.htm#a5_17_094552]

Restated Financial Statements [a05-11914_1ex10d1.htm#a5_17_094552]

 

 

 

 

 

6. [a05-11914_1ex10d1.htm#a6__094559]

NEGATIVE COVENANTS [a05-11914_1ex10d1.htm#a6__094559]

 

 

 

 

 

6.1 [a05-11914_1ex10d1.htm#a6_1_094601]

Mergers, Subsidiaries, Etc. [a05-11914_1ex10d1.htm#a6_1_094601]

 

 

 

 

 

 

6.2 [a05-11914_1ex10d1.htm#a6_2_094616]

Investments; Loans and Advances [a05-11914_1ex10d1.htm#a6_2_094616]

 

 

 

 

 

 

6.3 [a05-11914_1ex10d1.htm#a6_3_094620]

Indebtedness [a05-11914_1ex10d1.htm#a6_3_094620]

 

 

 

 

 

 

6.4 [a05-11914_1ex10d1.htm#a6_4_094626]

Employee Loans and Affiliate Transactions [a05-11914_1ex10d1.htm#a6_4_094626]

 

 

 

 

 

 

6.5 [a05-11914_1ex10d1.htm#a6_5_094631]

Capital Structure and Business [a05-11914_1ex10d1.htm#a6_5_094631]

 

 

 

 

 

 

6.6 [a05-11914_1ex10d1.htm#a6_6_094635]

Guaranteed Indebtedness [a05-11914_1ex10d1.htm#a6_6_094635]

 

 

 

 

 

 

6.7 [a05-11914_1ex10d1.htm#a6_7_094638]

Liens [a05-11914_1ex10d1.htm#a6_7_094638]

 

 

 

 

 

 

6.8 [a05-11914_1ex10d1.htm#a6_8_094645]

Sale of Stock and Assets [a05-11914_1ex10d1.htm#a6_8_094645]

 

 

 

 

 

 

6.9 [a05-11914_1ex10d1.htm#a6_9_094650]

ERISA [a05-11914_1ex10d1.htm#a6_9_094650]

 

 

 

 

 

 

6.10 [a05-11914_1ex10d1.htm#a6_10_094655]

Financial Covenants [a05-11914_1ex10d1.htm#a6_10_094655]

 

 

 

 

 

 

6.11 [a05-11914_1ex10d1.htm#a6_11_094657]

Hazardous Materials [a05-11914_1ex10d1.htm#a6_11_094657]

 

 

 

 

 

 

6.12 [a05-11914_1ex10d1.htm#a6_12_094700]

Sale-Leasebacks [a05-11914_1ex10d1.htm#a6_12_094700]

 

 

 

 

 

 

6.13 [a05-11914_1ex10d1.htm#a6_13_094702]

Cancellation of Indebtedness [a05-11914_1ex10d1.htm#a6_13_094702]

 

 

 

 

 

 

6.14 [a05-11914_1ex10d1.htm#a6_14_094704]

Restricted Payments [a05-11914_1ex10d1.htm#a6_14_094704]

 

 

 

 

 

 

6.15 [a05-11914_1ex10d1.htm#a6_15_095842]

Change of Corporate Name or Location; Change of Fiscal Year
[a05-11914_1ex10d1.htm#a6_15_095842]

 

 

 

 

 

 

6.16 [a05-11914_1ex10d1.htm#a6_16_095846]

No Impairment of Intercompany Transfers [a05-11914_1ex10d1.htm#a6_16_095846]

 

 

 

 

 

 

6.17 [a05-11914_1ex10d1.htm#a6_17_095849]

No Speculative Transactions [a05-11914_1ex10d1.htm#a6_17_095849]

 

 

 

 

 

 

6.18 [a05-11914_1ex10d1.htm#a6_18_095853]

Leases [a05-11914_1ex10d1.htm#a6_18_095853]

 

 

 

 

 

 

6.19 [a05-11914_1ex10d1.htm#a6_19_095856]

Changes Relating to Subordinated Debt; Material Contracts
[a05-11914_1ex10d1.htm#a6_19_095856]

 

 

 

 

 

 

6.20 [a05-11914_1ex10d1.htm#a6_20_095900]

Business Activities [a05-11914_1ex10d1.htm#a6_20_095900]

 

 

 

 

 

 

6.21 [a05-11914_1ex10d1.htm#a6_21_095906]

Collateral In China [a05-11914_1ex10d1.htm#a6_21_095906]

 

 

v

--------------------------------------------------------------------------------


 

7. [a05-11914_1ex10d1.htm#a7__105543]

TERM [a05-11914_1ex10d1.htm#a7__105543]

 

 

 

 

 

7.1 [a05-11914_1ex10d1.htm#a7_1_105545]

Termination [a05-11914_1ex10d1.htm#a7_1_105545]

 

 

 

 

 

 

7.2 [a05-11914_1ex10d1.htm#a7_2_105547]

Survival of Obligations Upon Termination of Financing Arrangements
[a05-11914_1ex10d1.htm#a7_2_105547]

 

 

 

 

 

8. [a05-11914_1ex10d1.htm#a8_E_105553]

EVENTS OF DEFAULT; RIGHTS AND REMEDIES [a05-11914_1ex10d1.htm#a8_E_105553]

 

 

 

 

 

8.1 [a05-11914_1ex10d1.htm#a8_1_105555]

Events of Default [a05-11914_1ex10d1.htm#a8_1_105555]

 

 

 

 

 

 

8.2 [a05-11914_1ex10d1.htm#a8_2_101035]

Remedies [a05-11914_1ex10d1.htm#a8_2_101035]

 

 

 

 

 

 

8.3 [a05-11914_1ex10d1.htm#a8_3_101205]

Waivers by Credit Parties [a05-11914_1ex10d1.htm#a8_3_101205]

 

 

 

 

 

9. [a05-11914_1ex10d1.htm#a9__101211]

ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
[a05-11914_1ex10d1.htm#a9__101211]

 

 

 

 

 

9.1 [a05-11914_1ex10d1.htm#a9_1_101216]

Assignment and Participations [a05-11914_1ex10d1.htm#a9_1_101216]

 

 

 

 

 

 

9.2 [a05-11914_1ex10d1.htm#a9_2_101428]

Appointment of Agent [a05-11914_1ex10d1.htm#a9_2_101428]

 

 

 

 

 

 

9.3 [a05-11914_1ex10d1.htm#a9_3_105622]

Agent’s Reliance, Etc. [a05-11914_1ex10d1.htm#a9_3_105622]

 

 

 

 

 

 

9.4 [a05-11914_1ex10d1.htm#a9_4_101523]

GE Capital and Affiliates [a05-11914_1ex10d1.htm#a9_4_101523]

 

 

 

 

 

 

9.5 [a05-11914_1ex10d1.htm#a9_5_101526]

Lender Credit Decision [a05-11914_1ex10d1.htm#a9_5_101526]

 

 

 

 

 

 

9.6 [a05-11914_1ex10d1.htm#a9_6_101529]

Indemnification [a05-11914_1ex10d1.htm#a9_6_101529]

 

 

 

 

 

 

9.7 [a05-11914_1ex10d1.htm#a9_7_101535]

Successor Agent [a05-11914_1ex10d1.htm#a9_7_101535]

 

 

 

 

 

 

9.8 [a05-11914_1ex10d1.htm#a9_8_101544]

Setoff and Sharing of Payments [a05-11914_1ex10d1.htm#a9_8_101544]

 

 

 

 

 

 

9.9 [a05-11914_1ex10d1.htm#a9_9_101604]

Advances; Payments; Non-Funding Lenders; Information; Actions in Concert
[a05-11914_1ex10d1.htm#a9_9_101604]

 

 

 

 

 

 

9.10 [a05-11914_1ex10d1.htm#a9_10_101802]

Agent as Joint Creditor [a05-11914_1ex10d1.htm#a9_10_101802]

 

 

 

 

 

 

9.11 [a05-11914_1ex10d1.htm#a9_11_101825]

Compliance with Foreign Law [a05-11914_1ex10d1.htm#a9_11_101825]

 

 

 

 

 

 

9.12 [a05-11914_1ex10d1.htm#a9_12_101827]

Eligible Swap Counterparties [a05-11914_1ex10d1.htm#a9_12_101827]

 

 

 

 

 

10. [a05-11914_1ex10d1.htm#a10__101832]

SUCCESSORS AND ASSIGNS [a05-11914_1ex10d1.htm#a10__101832]

 

 

 

 

 

10.1 [a05-11914_1ex10d1.htm#a10_1_101834]

Successors and Assigns [a05-11914_1ex10d1.htm#a10_1_101834]

 

 

 

 

 

11. [a05-11914_1ex10d1.htm#a11__101927]

MISCELLANEOUS [a05-11914_1ex10d1.htm#a11__101927]

 

 

 

 

 

11.1 [a05-11914_1ex10d1.htm#a11_1_101930]

Complete Agreement; Modification of Agreement
[a05-11914_1ex10d1.htm#a11_1_101930]

 

 

 

 

 

 

11.2 [a05-11914_1ex10d1.htm#a11_2_101932]

Amendments and Waivers [a05-11914_1ex10d1.htm#a11_2_101932]

 

 

 

 

 

 

11.3 [a05-11914_1ex10d1.htm#a11_3_102055]

Fees and Expenses [a05-11914_1ex10d1.htm#a11_3_102055]

 

 

 

 

 

 

11.4 [a05-11914_1ex10d1.htm#a11_4_102133]

No Waiver [a05-11914_1ex10d1.htm#a11_4_102133]

 

 

 

 

 

 

11.5 [a05-11914_1ex10d1.htm#a11_5_105705]

Remedies [a05-11914_1ex10d1.htm#a11_5_105705]

 

 

 

 

 

 

11.6 [a05-11914_1ex10d1.htm#a11_6_105708]

Severability [a05-11914_1ex10d1.htm#a11_6_105708]

 

 

 

 

 

 

11.7 [a05-11914_1ex10d1.htm#a11_7_105711]

Conflict of Terms [a05-11914_1ex10d1.htm#a11_7_105711]

 

 

 

 

 

 

11.8 [a05-11914_1ex10d1.htm#a11_8_105715]

Confidentiality [a05-11914_1ex10d1.htm#a11_8_105715]

 

 

 

 

 

 

11.9 [a05-11914_1ex10d1.htm#a11_9_105721]

GOVERNING LAW [a05-11914_1ex10d1.htm#a11_9_105721]

 

 

vi

--------------------------------------------------------------------------------


 

 

11.10 [a05-11914_1ex10d1.htm#a11_10_102318]

Notices [a05-11914_1ex10d1.htm#a11_10_102318]

 

 

 

 

 

 

11.11 [a05-11914_1ex10d1.htm#a11_11_102329]

Section Titles [a05-11914_1ex10d1.htm#a11_11_102329]

 

 

 

 

 

 

11.12 [a05-11914_1ex10d1.htm#a11_12_102331]

Counterparts [a05-11914_1ex10d1.htm#a11_12_102331]

 

 

 

 

 

 

11.13 [a05-11914_1ex10d1.htm#a11_13_102334]

WAIVER OF JURY TRIAL [a05-11914_1ex10d1.htm#a11_13_102334]

 

 

 

 

 

 

11.14 [a05-11914_1ex10d1.htm#a11_14_102337]

Press Releases and Related Matters [a05-11914_1ex10d1.htm#a11_14_102337]

 

 

 

 

 

 

11.15 [a05-11914_1ex10d1.htm#a11_15_102351]

Reinstatement [a05-11914_1ex10d1.htm#a11_15_102351]

 

 

 

 

 

 

11.16 [a05-11914_1ex10d1.htm#a11_16_102356]

Advice of Counsel [a05-11914_1ex10d1.htm#a11_16_102356]

 

 

 

 

 

 

11.17 [a05-11914_1ex10d1.htm#a11_17_102400]

Judgment Currency [a05-11914_1ex10d1.htm#a11_17_102400]

 

 

 

 

 

 

11.18 [a05-11914_1ex10d1.htm#a11_18_102407]

Subordination [a05-11914_1ex10d1.htm#a11_18_102407]

 

 

 

 

 

 

11.19 [a05-11914_1ex10d1.htm#a11_19_102518]

Negative Pledge [a05-11914_1ex10d1.htm#a11_19_102518]

 

 

 

 

 

 

11.20 [a05-11914_1ex10d1.htm#a11_20_102524]

No Strict Construction [a05-11914_1ex10d1.htm#a11_20_102524]

 

 

 

 

 

 

11.21 [a05-11914_1ex10d1.htm#a11_21_102528]

Waiver [a05-11914_1ex10d1.htm#a11_21_102528]

 

 

 

 

 

12. [a05-11914_1ex10d1.htm#a12_Af_102538]

AFFIRMATION OF OBLIGATIONS [a05-11914_1ex10d1.htm#a12_Af_102538]

 

 

vii

--------------------------------------------------------------------------------


 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
June 30, 2005, is by and among INVERNESS MEDICAL INNOVATIONS, INC., a Delaware
corporation (“Innovations”), WAMPOLE LABORATORIES, LLC, a Delaware limited
liability company (“US Borrower”), INVERNESS MEDICAL (UK) HOLDINGS LIMITED, a
company organized under the laws of England and Wales (“European Borrower”; US
Borrower and European Borrower are sometimes collectively referred to as
“Borrowers” and individually as a “Borrower”), the other Credit Parties
signatory hereto, the Lenders signatory hereto from time to time, GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as administrative agent
for Lenders, MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business
Financial Services Inc. (“ML Capital”), as documentation agent and
co-syndication agent, UBS SECURITIES LLC, as co-syndication agent (“UBS
Securities”), and GECC CAPITAL MARKETS GROUP, INC. and ML CAPITAL, as co-lead
arrangers.

 

RECITALS

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement,
dated as of September 30, 2003 (as amended, supplemented or otherwise modified
from time to time prior to the date hereof, the “Existing Credit Agreement”), by
and among the Borrowers, the lending institutions party thereto (the “Existing
Lenders”), the Agent, ML Capital, as documentation agent and co-syndication
agent, and UBS Securities, as co-syndication agent, the Existing Lenders have
made available certain financing to the Borrowers upon the terms and conditions
contained therein;

 

WHEREAS, the Borrowers have requested, among other things, additional financing
and Lenders are willing to provide such financing on the terms and conditions
set forth herein;

 

WHEREAS, the Borrowers and Existing Lenders have agreed to amend and restate the
Existing Credit Agreement as provided herein; and

 

WHEREAS, capitalized terms used in this Agreement, including the Recitals
hereto, shall have the meanings ascribed to them in Annex A and, for purposes of
this Agreement and the other Loan Documents, the rules of construction set forth
in Annex A shall govern.  All Annexes, Disclosure Schedules, Exhibits and other
attachments (collectively, “Appendices”) hereto, or expressly identified to this
Agreement, are incorporated herein by reference, and taken together with this
Agreement, shall constitute but a single agreement.  These Recitals shall be
construed as part of the Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree that the Existing Credit Agreement shall be amended and
restated as follows:

 

--------------------------------------------------------------------------------


 

1.                                      AMOUNT AND TERMS OF CREDIT

 

1.1                                 Credit Facilities.

 

(a)                                  US Revolving Credit Facility.

 

(i)            Subject to the terms and conditions hereof, each US Revolving
Lender agrees to make available (and continue outstanding any US Revolving
Credit Advances (as defined in the Existing Credit Agreement) outstanding
pursuant to the terms of the Existing Credit Agreement) to US Borrower from time
to time until the Commitment Termination Date its Pro Rata Share of advances in
Dollars (each, including any such US Revolving Credit Advances (as defined in
the Existing Credit Agreement) outstanding pursuant to the terms of the Existing
Credit Agreement, a “US Revolving Credit Advance”).  The Pro Rata Share of the
US Revolving Loan of any US Revolving Lender shall not at any time exceed its
separate US Revolving Loan Commitment.  The obligations of each US Revolving
Lender hereunder shall be several and not joint.  Until the Commitment
Termination Date, US Borrower may borrow, repay and reborrow under this
Section 1.1(a)(i).  Each US Revolving Credit Advance shall be made on notice by
US Borrower to one of the representatives of Agent identified in Schedule 1.1 at
the address specified therein.  Any such notice must be given no later than
(A) 11:00 a.m. (New York time) on the Business Day of the proposed US Revolving
Credit Advance, in the case of an Index Rate Loan, or (B) 11:00 a.m. (New York
time) on the date which is 3 Business Days prior to the proposed US Revolving
Credit Advance, in the case of a LIBOR Loan.  Each such notice (a “Notice of US
Revolving Credit Advance”) must be given in writing (by telecopy or overnight
courier) substantially in the form of Exhibit 1.1(a)(i), and shall include the
information required in such Exhibit and such other information as may be
reasonably required by Agent.  If US Borrower desires to have the US Revolving
Credit Advances bear interest by reference to a LIBOR Rate, US Borrower must
comply with Section 1.5(e).

 

(ii)           Except as provided in Section 1.12, US Borrower shall execute and
deliver to each US Revolving Lender a note to evidence the US Revolving Loan
Commitment of that US Revolving Lender.  Each note shall be in the principal
amount of the US Revolving Loan Commitment of the applicable US Revolving
Lender, substantially in the form of Exhibit 1.1(a)(ii) (each a “US Revolving
Note” and, collectively, the “US Revolving Notes”).  Each US Revolving Note
shall represent the obligation of the US Borrower to pay the amount of the
applicable US Revolving Lender’s US Revolving Loan Commitment or, if less, such
US Revolving Lender’s Pro Rata Share of the aggregate unpaid principal amount of
all US Revolving Credit Advances to US Borrower together with interest thereon
as prescribed in Section 1.5.  The entire unpaid balance of the aggregate US
Revolving Loan and all other non-contingent Obligations shall be immediately due
and payable in full in immediately available funds on the Commitment Termination
Date.

 

(b)                                 European Revolving Credit Facility.

 

(i)            Subject to the terms and conditions hereof, each European
Revolving Lender agrees to make available (and continue outstanding any European
Revolving Credit Advances (as defined in the Existing Credit Agreement)  to
European Borrower from time to time until the Commitment Termination Date its
Pro Rata Share of advances in Dollars (each, including any such European
Revolving Credit Advances (as defined in the Existing Credit Agreement)
outstanding pursuant to the terms of the Existing Credit Agreement, a “European
Revolving Credit Advance”).  The Pro Rata Share of the European Revolving Loan
of any European Revolving Lender shall not at any time exceed its separate
European Revolving Loan

 

2

--------------------------------------------------------------------------------


 

Commitment.  The obligations of each European Revolving Lender hereunder shall
be several and not joint.  Until the Commitment Termination Date, European
Borrower may borrow, repay and reborrow under this Section 1.1(b)(i).  Each
European Revolving Credit Advance shall be made on notice by European Borrower
to one of the representatives of Agent identified in Schedule 1.1 at the address
specified therein.  Any such notice must be given no later than (A) 11:00 a.m.
(New York time) on the Business Day of the proposed European Revolving Credit
Advance, in the case of an Index Rate Loan, or (B) 11:00 a.m. (New York time) on
the date which is 3 Business Days prior to the proposed European Revolving
Credit Advance, in the case of a LIBOR Loan.  Each such notice (a “Notice of
European Revolving Credit Advance”) must be given in writing (by telecopy or
overnight courier) substantially in the form of Exhibit 1.1(b)(i), and shall
include the information required in such Exhibit and such other information as
may be reasonably required by Agent.  If European Borrower desires to have the
European Revolving Credit Advances bear interest by reference to a LIBOR Rate,
European Borrower must comply with Section 1.5(e).

 

(ii)           Except as provided in Section 1.12, European Borrower shall
execute and deliver to each European Revolving Lender a note to evidence the
European Revolving Loan Commitment of that European Revolving Lender.  Each note
shall be in the principal amount of the European Revolving Loan Commitment of
the applicable European Revolving Lender, substantially in the form of Exhibit
1.1(b)(ii) (each a “European Revolving Note” and, collectively, the “European
Revolving Notes”).  Each European Revolving Note shall represent the obligation
of the European Borrower to pay the amount of the applicable European Revolving
Lender’s European Revolving Loan Commitment or, if less, such European Revolving
Lender’s Pro Rata Share of the aggregate unpaid principal amount of all European
Revolving Credit Advances to European Borrower together with interest thereon as
prescribed in Section 1.5.  The entire unpaid balance of the aggregate European
Revolving Loan and all other non-contingent Obligations shall be immediately due
and payable in full in immediately available funds on the Commitment Termination
Date.

 

(c)                                  US Term Loan.

 

(i)            Subject to the terms and conditions hereof, each of the US Term
Lenders agrees to make a term loan in Dollars (collectively, the “US Term Loan”)
on the Closing Date to US Borrower in the amount of such US Term Lender’s US
Term Loan Commitment.  The obligations of such US Term Lender hereunder shall be
several and not joint.  Each such US Term Loan shall be evidenced by a
promissory note substantially in the form of Exhibit 1.1(c)(i) (each a “US Term
Note” and collectively the “US Term Notes”), and, except as provided in Section
1.12, the US Borrower shall execute and deliver the US Term Note to the
applicable US Term Lender.  Each US Term Note shall represent the obligation of
the US Borrower to pay the applicable US Term Lender’s US Term Loan Commitment,
together with interest thereon as prescribed in Section 1.5.

 

(ii)           To the extent outstanding, the US Borrower shall repay the US
Term Loan in eleven (11) consecutive quarterly installments on the last day of
December, March, June and September of each year, commencing September 30, 2005,
in an amount equal to .25% of the US Term Loan Commitment, as in effect on the
Conversion Date after, if

 

3

--------------------------------------------------------------------------------


 

applicable, giving effect to the conversion of the US Revolving Loan Commitment
contemplated by Section 1.1(i).

 

The final installment shall be due on March 31, 2008 and shall be in the amount
of the remaining principal balance of the US Term Loan.

 

(iii)          Notwithstanding Section 1.1(c)(ii), the aggregate outstanding
principal balance of the US Term Loan and all other non-contingent Obligations
shall be due and payable in full in immediately available funds on the
Commitment Termination Date, if not sooner paid in full.  No payment with
respect to the US Term Loan may be reborrowed.

 

(iv)          Each payment of principal with respect to the US Term Loan shall
be paid to Agent for the ratable benefit of each US Term Lender making a US Term
Loan, ratably in proportion to each such US Term Lender’s respective US Term
Loan Commitment.

 

(d)                                 European Term Loan.

 

(i)            Subject to the terms and conditions hereof, each of the European
Term Lenders agrees to make a term loan in Dollars (collectively, the “European
Term Loan”) on the Closing Date to European Borrower in the amount of such
European Term Lender’s European Term Loan Commitment.  The obligations of each
European Term Lender hereunder shall be several and not joint.  Each such
European Term Loan shall be evidenced by a promissory note substantially in the
form of Exhibit 1.1(d)(i) (each a “European Term Note” and collectively the
“European Term Notes”), and, except as provided in Section 1.12, the European
Borrower shall execute and deliver the European Term Note to the applicable
European Term Lender.  Each European Term Note shall represent the obligation of
the European Borrower to pay the applicable European Term Lender’s European Term
Loan Commitment, together with interest thereon as prescribed in Section 1.5.

 

(ii)           To the extent still outstanding, European Borrower shall repay
the European Term Loan in eleven (11) consecutive quarterly installments on the
last day of December, March, June and September of each year, commencing
September 30, 2005, in an amount equal to .25% of the European Term Loan
Commitment, as in effect on the Conversion Date after, if applicable, giving
effect to the conversion of the European Revolving Loan Commitment contemplated
by Section 1.1(i).

 

(iii)          The final installment shall be due on March 31, 2008 and shall be
in the amount of the remaining principal balance of the European Term Loan.

 

(iv)          Notwithstanding Section 1.1(d)(ii), the aggregate outstanding
principal balance of the European Term Loan and all other non-contingent
Obligations shall be due and payable in full in immediately available funds on
the Commitment Termination Date, if not sooner paid in full.  No payment with
respect to the European Term Loan may be reborrowed.

 

(v)           Each payment of principal with respect to the European Term Loan
shall be paid to Agent for the ratable benefit of each European Term Lender
making a European

 

4

--------------------------------------------------------------------------------


 

Term Loan, ratably in proportion to each such European Term Lender’s respective
European Term Loan Commitment.

 

(e)                                  US Swing Line Facility.

 

(i)            Agent shall notify the Swing Line Lender upon Agent’s receipt of
any Notice of US Revolving Credit Advance.  Subject to the terms and conditions
hereof, the Swing Line Lender may, in its discretion, make available from time
to time until the Commitment Termination Date advances of any Index Rate Loan in
Dollars (each, including any such Swing Line Advances (as defined in the
Existing Credit Agreement) outstanding pursuant to the terms of the Existing
Credit Agreement, a “US Swing Line Advance”) in accordance with any such
notice.  The provisions of this Section 1.1(e)(i) shall not relieve US Revolving
Lenders of their obligations to make US Revolving Credit Advances under
Section 1.1(a)(i); provided that if the Swing Line Lender makes a US Swing Line
Advance pursuant to any such notice, such US Swing Line Advance shall be in lieu
of any US Revolving Credit Advance that otherwise may be made by US Revolving
Lenders pursuant to such notice.  The aggregate amount of US Swing Line Advances
outstanding shall not exceed at any time the lesser of (A) the US Swing Line
Commitment and (B) the US Maximum Amount less the outstanding balance of the US
Revolving Loan at such time (“US Swing Line Availability”).  Until the
Commitment Termination Date, US Borrower may from time to time borrow, repay and
reborrow under this Section 1.1(e)(i).  Each US Swing Line Advance shall be made
pursuant to a Notice of US Revolving Credit Advance delivered to Agent by US
Borrower in accordance with Section 1.1(a)(i).  Any such notice must be given no
later than 11:00 a.m. (New York time) on the Business Day of the proposed US
Swing Line Advance.  Unless the Swing Line Lender has received at least one
Business Day’s prior written notice from the Requisite Lenders or the US
Requisite Revolving Lenders, instructing it not to make a US Swing Line Advance,
the Swing Line Lender shall, notwithstanding the failure of any condition
precedent set forth in Section 2.2, be entitled to fund that US Swing Line
Advance, and to have each US Revolving Lender make US Revolving Credit Advances
in accordance with Section 1.1(e)(iii) or purchase participating interests in
accordance with Section 1.1(e)(iv).  Notwithstanding any other provision of this
Agreement or the other Loan Documents, the US Swing Line Loan shall constitute
an Index Rate Loan. US Borrower shall repay the aggregate outstanding principal
amount of the US Swing Line Loan upon demand therefore by Agent.

 

(ii)           US Borrower shall execute and deliver to the Swing Line Lender a
promissory note to evidence the US Swing Line Commitment.  Such note shall be in
the principal amount of the US Swing Line Commitment of the Swing Line Lender,
dated the Closing Date and substantially in the form of Exhibit 1.1(e)(ii) (each
a “US Swing Line Note” and, collectively, the “US Swing Line Notes”). The US
Swing Line Note shall represent the obligation of US Borrower to pay the amount
of the US Swing Line Commitment or, if less, the aggregate unpaid principal
amount of all US Swing Line Advances made to US Borrower together with interest
thereon as prescribed in Section 1.5.  The entire unpaid balance of the US Swing
Line Loan and all other noncontingent Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date if not sooner paid in full.

 

5

--------------------------------------------------------------------------------


 

(iii)          The Swing Line Lender may, at any time and from time to time in
its sole and absolute discretion, but not less frequently than weekly, on behalf
of US Borrower (and US Borrower hereby irrevocably authorizes the Swing Line
Lender to so act on its behalf), request each US Revolving Lender (including the
Swing Line Lender) to make a US Revolving Credit Advance to US Borrower (which
shall be an Index Rate Loan) in an amount equal to that US Revolving Lender’s
Pro Rata Share of the principal amount of the US Borrower’s US Swing Line Loan
(the “US Refunded Swing Line Loan”) outstanding on the date such notice is
given.  Unless any of the events described in Sections 8.1(h) or 8.1(i) has
occurred (in which event the procedures of Section 1.1(e)(iv) shall apply) and
regardless of whether the conditions precedent set forth in this Agreement to
the making of a US Revolving Credit Advance are then satisfied, each US
Revolving Lender shall disburse directly to Agent, its Pro Rata Share of a US
Revolving Credit Advance on behalf of the Swing Line Lender prior to 3:00 p.m.
(New York time) in immediately available funds on the Business Day next
succeeding the date that notice is given.  The proceeds of those US Revolving
Credit Advances shall be immediately paid to the Swing Line Lender and applied
to repay the US Refunded Swing Line Loan of the US Borrower.

 

(iv)          If, prior to refunding a US Swing Line Loan with a US Revolving
Credit Advance pursuant to Section 1.1(e)(iii), one of the events described in
Sections 8.1(h) or 8.1(i) has occurred, then, subject to the provisions of
Section 1.1(d)(v) below, each US Revolving Lender shall, on the date such US
Revolving Credit Advance was to have been made for the benefit of the US
Borrower, purchase from the Swing Line Lender an undivided participation
interest in the US Swing Line Loan to US Borrower in an amount equal to its Pro
Rata Share of such US Swing Line Loan.  Upon request, each US Revolving Lender
shall promptly transfer to the Swing Line Lender, in immediately available
funds, the amount of its participation interest.

 

(v)           Each US Revolving Lender’s obligation to make US Revolving Credit
Advances in accordance with Section 1.1(e)(iii) and to purchase participation
interests in accordance with Section 1.1(e)(iv) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such US Revolving
Lender may have against the Swing Line Lender, US Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of any Default or
Event of Default; (C) any inability of US Borrower to satisfy the conditions
precedent to borrowing set forth in this Agreement at any time; or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing; provided that no US Revolving Lender shall have any obligation to
make any US Revolving Credit Advances in accordance with Section 1.1(e)(iii) or
to purchase participation interests in accordance with Section 1.1(e)(iv) in the
event that the Swing Line Lender shall have been instructed not to make a US
Swing Line Advance in accordance with Section 1.1(e)(i) prior to the date of any
such US Swing Line Advance.  If any US Revolving Lender does not make available
to Agent or the Swing Line Lender, as applicable, the amount required pursuant
to Sections 1.1(e)(iii) or 1.1(e)(iv), as the case may be, the Swing Line Lender
shall be entitled to recover such amount on demand from such US Revolving
Lender, together with interest thereon for each day from the date of non-payment
until such amount is paid in full at the Federal Funds Rate for the first two
Business Days and at the Index Rate thereafter.

 

6

--------------------------------------------------------------------------------


 

(f)                                    European Swing Line Facility.

 

(i)            Agent shall notify the Swing Line Lender upon Agent’s receipt of
any Notice of European Revolving Credit Advance.  Subject to the terms and
conditions hereof, the Swing Line Lender may, in its discretion, make available
from time to time until the Commitment Termination Date advances of any Index
Rate Loan in Dollars (each, including any such Swing Line Advances (as defined
in the Existing Credit Agreement) outstanding pursuant to the terms of the
Existing Credit Agreement, a “European Swing Line Advance”) in accordance with
any such notice.  The provisions of this Section 1.1(e)(i) shall not relieve
European Revolving Lenders of their obligations to make European Revolving
Credit Advances under Section 1.1(b)(i); provided that if the Swing Line Lender
makes a European Swing Line Advance pursuant to any such notice, such European
Swing Line Advance shall be in lieu of any European Revolving Credit Advance
that otherwise may be made by European Revolving Lenders pursuant to such
notice.  The aggregate amount of European Swing Line Advances outstanding shall
not exceed at any time the lesser of (A) the European Swing Line Commitment and
(B) the European Maximum Amount less the outstanding balance of the European
Revolving Loan at such time (“European Swing Line Availability”).  Until the
Commitment Termination Date, European Borrower may from time to time borrow,
repay and reborrow under this Section 1.1(f)(i).  Each European Swing Line
Advance shall be made pursuant to a Notice of European Revolving Credit Advance
delivered to Agent by European Borrower in accordance with Section 1.1(b)(i). 
Any such notice must be given no later than 11:00 a.m. (New York time) on the
Business Day of the proposed European Swing Line Advance.  Unless the Swing Line
Lender has received at least one Business Day’s prior written notice from the
Requisite Lenders or the European Requisite Revolving Lenders, instructing it
not to make a European Swing Line Advance, the Swing Line Lender shall,
notwithstanding the failure of any condition precedent set forth in Section 2.2,
be entitled to fund that European Swing Line Advance, and to have each European
Revolving Lender make European Revolving Credit Advances in accordance with
Section 1.1(f)(iii) or purchase participating interests in accordance with
Section 1.1(f)(iv).  Notwithstanding any other provision of this Agreement or
the other Loan Documents, the European Swing Line Loan shall constitute an Index
Rate Loan. European Borrower shall repay the aggregate outstanding principal
amount of the European Swing Line Loan upon demand therefore by Agent.

 

(ii)           European Borrower shall execute and deliver to the Swing Line
Lender a promissory note to evidence the European Swing Line Commitment.  Such
note shall be in the principal amount of the European Swing Line Commitment of
the Swing Line Lender, dated the Closing Date and substantially in the form of
Exhibit 1.1(f)(ii) (each a “European Swing Line Note” and, collectively, the
“European Swing Line Notes”). The European Swing Line Note shall represent the
obligation of European Borrower to pay the amount of the European Swing Line
Commitment or, if less, the aggregate unpaid principal amount of all European
Swing Line Advances made to European Borrower together with interest thereon as
prescribed in Section 1.5.  The entire unpaid balance of the European Swing Line
Loan and all other noncontingent Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date if not sooner paid in full.

 

(iii)          The Swing Line Lender may, at any time and from time to time in
its sole and absolute discretion, but not less frequently than weekly, on behalf
of European Borrower (and European Borrower hereby irrevocably authorizes the
Swing Line Lender to so act on its behalf), request each European Revolving
Lender (including the Swing Line Lender) to

 

7

--------------------------------------------------------------------------------


 

make a European Revolving Credit Advance to European Borrower (which shall be an
Index Rate Loan) in an amount equal to that European Revolving Lender’s Pro Rata
Share of the principal amount of the European Borrower’s European Swing Line
Loan (the “European Refunded Swing Line Loan”) outstanding on the date such
notice is given.  Unless any of the events described in Sections 8.1(h) or
8.1(i) has occurred (in which event the procedures of Section 1.1(f)(iv) shall
apply) and regardless of whether the conditions precedent set forth in this
Agreement to the making of a European Revolving Credit Advance are then
satisfied, each European Revolving Lender shall disburse directly to Agent, its
Pro Rata Share of a European Revolving Credit Advance on behalf of the Swing
Line Lender prior to 3:00 p.m. (New York time) in immediately available funds on
the Business Day next succeeding the date that notice is given.  The proceeds of
those European Revolving Credit Advances shall be immediately paid to the Swing
Line Lender and applied to repay the European Refunded Swing Line Loan of the
European Borrower.

 

(iv)          If, prior to refunding a European Swing Line Loan with a European
Revolving Credit Advance pursuant to Section 1.1(f)(iii), one of the events
described in Sections 8.1(h) or 8.1(i) has occurred, then, subject to the
provisions of Section 1.1(f)(v) below, each European Revolving Lender shall, on
the date such European Revolving Credit Advance was to have been made for the
benefit of the European Borrower, purchase from the Swing Line Lender an
undivided participation interest in the European Swing Line Loan to European
Borrower in an amount equal to its Pro Rata Share of such European Swing Line
Loan.  Upon request, each European Revolving Lender shall promptly transfer to
the Swing Line Lender, in immediately available funds, the amount of its
participation interest.

 

(v)           Each European Revolving Lender’s obligation to make European
Revolving Credit Advances in accordance with Section 1.1(f)(iii) and to purchase
participation interests in accordance with Section 1.1(f)(iv) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right that such
European Revolving Lender may have against the Swing Line Lender, European
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Default or Event of Default; (C) any inability of European
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement at any time; or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing; provided that no
European Revolving Lender shall have any obligation to make any European
Revolving Credit Advances in accordance with Section 1.1(f)(iii) or to purchase
participation interests in accordance with Section 1.1(f)(iv) in the event that
the Swing Line Lender shall have been instructed not to make a European Swing
Line Advance in accordance with Section 1.1(f)(i) prior to the date of any such
European Swing Line Advance.  If any European Revolving Lender does not make
available to Agent or the Swing Line Lender, as applicable, the amount required
pursuant to Sections 1.1(f)(iii) or 1.1(f)(iv), as the case may be, the Swing
Line Lender shall be entitled to recover such amount on demand from such
European Revolving Lender, together with interest thereon for each day from the
date of non-payment until such amount is paid in full at the Federal Funds Rate
for the first two Business Days and at the Index Rate thereafter.

 

(g)           Reliance on Notices; Appointment of Borrower Representative. 
Agent shall be entitled to rely upon, and shall be fully protected in relying
upon, any Notice of US

 

8

--------------------------------------------------------------------------------


 

Revolving Credit Advance, Notice of European Revolving Credit Advance, Notice of
Conversion/Continuation or similar notice believed by Agent to be genuine. 
Agent may assume that each Person executing and delivering any notice in
accordance herewith was duly authorized, unless the responsible individual
acting thereon for Agent has actual knowledge to the contrary.  Each of US
Borrower and European Borrower hereby designates Innovations as its
representative and agent on its behalf for the purposes of giving and receiving
all other notices and consents hereunder or under any of the other Loan
Documents and taking all other actions (including in respect of compliance with
covenants) on behalf of such Borrower under the Loan Documents.  Borrower
Representative hereby accepts such appointment.  Agent and each Lender may
regard any notice or other communication pursuant to any Loan Document from
Borrower Representative as a notice or communication from all Borrowers, and may
give any notice or communication required or permitted to be given to any
Borrower or Borrowers hereunder to Borrower Representative on behalf of such
Borrower or Borrowers.  Each of US Borrower and European Borrower agrees that
each notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by Borrower Representative shall be deemed for
all purposes to have been made by such Borrower and shall be binding upon and
enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower.

 

(h)           Loans Under Existing Credit Agreement.  The Credit Parties
acknowledge and agree that, as of the Closing Date, (i) the outstanding
principal amount of the US Revolving Credit Advances under the Existing Credit
Agreement equals $9,000,000, and that such US Revolving Credit Advances are
continued as US Revolving Credit Advances hereunder, (ii) the outstanding
principal amount of the European Revolving Credit Advances under the Existing
Credit Agreement equals $22,000,000, and that such European Revolving Credit
Advances are continued as European Revolving Credit Advances hereunder and are
deemed to be advanced on the Closing Date; and (iii) no Letters of Credit are
outstanding under the Existing Credit Agreement.  All US Revolving Loan
Commitments and European Revolving Loan Commitments under the Existing Credit
Agreement shall be continued under this Agreement and are as set forth on Annex
I hereto.  Notwithstanding anything set forth herein to the contrary, in order
to effect the continuation of the outstanding Loans contemplated by the
foregoing, the additional amount to be funded on the Closing Date by each
Revolving Lender hereunder in respect of its Revolving Loan Commitment shall be
net of the principal amount of such Lender’s Revolving Loans outstanding under
the Existing Credit Agreement and continued hereunder.

 

(i)            Conversion of Revolving Loan Commitment on the Conversion Date. 
If on the Conversion Date, if applicable, (A) GE Capital’s and ML Capital’s
(together with their respective successors’ and assigns’) aggregate Pro Rata
Share of outstanding US Revolving Credit Advances does not exceed Fifteen
Million Dollars ($15,000,000) (the “Minimum US Conversion Amount”), the US
Borrower shall deliver a Notice of US Revolving Credit Advance to Agent
requesting a US Revolving Credit Advance in an amount such that after giving
effect to such requested US Revolving Credit Advance the Minimum US Conversion
Amount has been achieved, or (B) GE Capital’s and ML Capital’s (together with
their respective successors’ and assigns’) aggregate Pro Rata Share of
outstanding European Revolving Credit Advances does not exceed Fifteen Million
Dollars ($15,000,000) (the “Minimum European Conversion Amount”), the European
Borrower shall deliver a Notice of European Revolving Credit Advance requesting
a European Revolving Credit Advance in an amount such that after giving effect
to such

 

9

--------------------------------------------------------------------------------


 

requested European Revolving Credit Advance the Minimum European Conversion
Amount has been achieved.  On the Conversion Date and provided that the
conditions set forth in Section 2.3 hereof have been satisfied, (A) Seven
Million Five Hundred Thousand Dollars of the aggregate US Revolving Loan
Commitment held by GE Capital together with its successors and assigns shall be
converted into a US Term Loan Commitment and, on the Conversion Date, the
aggregate US Term Loan Commitment of GE Capital (together with its successors
and assigns, as applicable) shall be the amount reflected on Annex I hereto
under the heading “Commitments as of the Conversion Date”; (B) Seven Million
Five Hundred Thousand Dollars of the aggregate US Revolving Loan Commitment held
by ML Capital together with its successors and assigns shall be converted into a
US Term Loan Commitment and, on the Conversion Date, the aggregate US Term Loan
Commitment of ML Capital (together with its successors and assigns, as
applicable) shall be the amount reflected on Annex I hereto under the heading
“Commitments as of the Conversion Date”; (C) Seven Million Five Hundred Thousand
Dollars of the aggregate European Revolving Loan Commitment held by GE Capital
together with its successors and assigns shall be converted into a European Term
Loan Commitment and, on the Conversion Date, the aggregate European Term Loan
Commitment of GE Capital (together with its successors and assigns, as
applicable) shall be the amount reflected on Annex I hereto under the heading
“Commitments as of the Conversion Date”; and (D) Seven Million Five Hundred
Thousand Dollars of the aggregate European Revolving Loan Commitment held by ML
Capital together with its successors and assigns shall be converted into a
European Term Loan Commitment and, on the Conversion Date, the aggregate
European Term Loan Commitment of ML Capital (together with its successors and
assigns, as applicable) shall be the amount reflected on Annex I hereto under
the heading “Commitments as of the Conversion Date”.  Immediately upon the
conversion of such Revolving Loan Commitments pursuant to the preceding
sentence, the converted Loans shall bear interest at the rate then applicable to
the US Term Loan or the European Term Loan as provided in Section 1.5(a)(iii) or
(iv), as the case may be, and the aggregate US Revolving Loan Commitment and
European Revolving Loan Commitment shall be permanently reduced to Fifty Million
Dollars ($50,000,000).  Within a reasonable time following the Conversion Date,
if any, (i) US Borrower shall execute and deliver to each of GE Capital and ML
Capital and/or their respective assignees a US Revolving Note reflecting the
reduced US Revolving Loan Commitment of each of GE Capital and ML Capital and/or
their respective assignees and (ii) European Borrower shall execute and deliver
to each of GE Capital and ML Capital and/or their respective assignees a
European Revolving Note reflecting the reduced European Revolving Loan
Commitment of each of GE Capital and ML Capital and/or their respective
assignees.  Within a reasonable period of time following receipt of such
replacement notes, each of GE Capital and ML Capital and/or their respective
assignees shall return the US Revolving Notes previously issued to them to
Borrowers.

 

1.2           Letters of Credit.  Subject to and in accordance with the terms
and conditions contained herein and in Annex B, Borrowers shall have the right
to request, and Revolving Lenders agree to incur, or purchase participations in,
Letter of Credit Obligations.

 

1.3                                 Prepayments.

 

(a)           Voluntary Prepayments; Reductions in Revolving Loan Commitments.
Borrowers may at any time on at least 5 days’ prior written notice by Borrower
Representative to Agent (i) without premium or penalty, voluntarily prepay all
or part of the Term Loans, and/or

 

10

--------------------------------------------------------------------------------


 

(ii) without premium or penalty, permanently reduce the US Revolving Loan
Commitment or the European Revolving Loan Commitment; provided that (A) any such
prepayments or reductions shall be in a minimum amount of $1,000,000 and
equivalent multiples in excess thereof, (B) the US Revolving Loan Commitment or
the European Revolving Loan Commitment, as applicable, shall not be reduced to
an amount less than $5,000,000 unless the US Revolving Loan Commitment or the
European Revolving Loan Commitment, as applicable, is terminated in its entirety
after payment of the Term Loans in full in cash by the applicable Borrower, and
(C) after giving effect to such reductions, the applicable Borrower shall comply
with Section 1.3(b)(i).  In addition, US Borrower or European Borrower, as the
case may be, may at any time on at least 10 days’ prior written notice to Agent
terminate the US Revolving Loan Commitment or the European Revolving Loan
Commitment, as applicable; provided that upon such termination, all Loans and
other Obligations shall be immediately due and payable in full and all Letter of
Credit Obligations shall be cash collateralized or otherwise satisfied in
accordance with Annex B hereto.  Any voluntary prepayment and any reduction or
termination of the US Revolving Loan Commitment or the European Revolving Loan
Commitment must be accompanied by payment of the Fee required by Sections 1.9(b)
and (c), if any, plus the payment of any LIBOR funding breakage costs in
accordance with Section 1.13(b).  Upon any such reduction or termination of the
US Revolving Loan Commitment, US Borrower’s right to request US Revolving Credit
Advances, or request that Letter of Credit Obligations be incurred on its
behalf, or request US Swing Line Advances, shall simultaneously be permanently
reduced or terminated, as the case may be, and there shall be a corresponding
pro rata reduction in the L/C Sublimit.  Upon any such reduction or termination
of the European Revolving Loan Commitment, European Borrower’s right to request
European Revolving Credit Advances, or request that Letter of Credit Obligations
be incurred on its behalf, or request European Swing Line Advances, shall
simultaneously be permanently reduced or terminated, as the case may be, and
there shall be a corresponding pro rata reduction in the L/C Sublimit.  Each
notice of partial prepayment shall designate the Loans or other Obligations to
which such prepayment is to be applied; and provided, further, that any
voluntary partial prepayments of any Term Loan made by or on behalf of any
Borrower shall be applied pro rata to prepay the scheduled installments of such
Borrower’s Term Loan.

 

(b)                                 Mandatory Prepayments.

 

(i)            If at any time the aggregate outstanding balances of the US
Revolving Loan and the US Swing Line Loan exceeds the US Maximum Amount, US
Borrower shall immediately repay the aggregate outstanding US Revolving Credit
Advances to the extent required to eliminate such excess.  If any such excess
remains after repayment in full of the aggregate outstanding US Revolving Credit
Advances, US Borrower shall provide cash collateral for the Letter of Credit
Obligations incurred on behalf of the US Borrower in the manner set forth in
Annex B to the extent required to eliminate such excess.  If at any time the
aggregate outstanding balances of the European Revolving Loan and the European
Swing Line Loan exceed the European Maximum Amount, European Borrower shall
immediately repay the aggregate outstanding European Revolving Credit Advances
to the extent required to eliminate such excess.  If any such excess remains
after repayment in full of the aggregate outstanding European Revolving Credit
Advances, European Borrower shall provide cash collateral for the Letter of
Credit Obligations incurred on behalf of the European Borrower in the manner set
forth in Annex B to the extent required to eliminate such excess.

 

11

--------------------------------------------------------------------------------


 

(ii)           Immediately upon receipt by any US Credit Party of proceeds of
any asset disposition (excluding proceeds of asset dispositions permitted by
Section 6.8(a)) or any sale of Stock of any Subsidiary of any US Credit Party
(other than any issuance or sale of Stock to any other Credit Party permitted by
Section 6.5(b), 6.8(d) or 6.8(e)), Borrowers shall prepay the Loans in an amount
equal to all such proceeds in excess of the Asset Disposition Threshold Amount,
net of (A) commissions and other reasonable and customary transaction costs,
fees and expenses properly attributable to such transaction and payable by such
US Credit Party in connection therewith (in each case, paid to non-Affiliates),
(B) transfer taxes, (C) amounts payable to holders of senior Liens (to the
extent such Liens constitute Permitted Encumbrances hereunder), if any, and
(D) an appropriate reserve for income taxes in accordance with GAAP in
connection therewith.  Any such prepayment shall be paid and applied in
accordance with Section 1.3(c)(i).

 

(iii)          Immediately upon receipt by any European Credit Party of proceeds
of any asset disposition (excluding proceeds of asset dispositions permitted by
Section 6.8(a)) or any sale of Stock of any Subsidiary of any European Credit
Party (other than any issuance or sale of Stock to any other Credit Party
permitted by Section 6.5(b), 6.8(d) or 6.8(e)), Borrowers shall prepay the Loans
in an amount equal to all such proceeds in excess of the Asset Disposition
Threshold Amount, net of (A) commissions and other reasonable and customary
transaction costs, fees and expenses properly attributable to such transaction
and payable by such European Credit Party in connection therewith (in each case,
paid to non-Affiliates), (B) transfer taxes, (C) amounts payable to holders of
senior Liens (to the extent such Liens constitute Permitted Encumbrances
hereunder), if any, and (D) an appropriate reserve for taxes in accordance with
generally accepted accounting principles in effect in the jurisdiction of
organization of the applicable European Credit Party in connection therewith. 
Any such prepayment shall be paid and applied in accordance with
Section 1.3(c)(ii).

 

(iv)          If any Credit Party issues Stock (other than any issuance of Stock
to any other Credit Party permitted by Section 6.5(b) or in connection with the
2005 Equity Raise), no later than the Business Day following the date of receipt
of the proceeds thereof, Borrowers shall prepay the Loans in an amount equal to
fifty percent (50%) of the cash proceeds for any such issuance, net of
underwriting discounts and commissions and other reasonable fees, costs and
expenses paid to non-Affiliates in connection therewith.  Any such prepayment
shall be applied in accordance with Section 1.3(c)(iii).  If Innovations
consummates the 2005 Equity Raise, no later than the Business Day following the
date of receipt of the proceeds thereof, Borrowers shall (A) prepay the Term
Loans in an amount equal to 100% of the cash proceeds of such issuance, net of
underwriting discounts and commissions and other reasonable fees, costs and
expenses paid to non-Affiliates in connection therewith and (B) prepay the
Revolving Loans in an amount equal to fifty percent (50%) of the remainder
(after giving effect to clause (A)) of such net cash proceeds.  Any such
prepayment shall be paid and applied in accordance with Section 1.3(c)(iv).

 

(v)           If any Credit Party issues any Subordinated Debt (other than any
refinancing thereof to the extent permitted by Section 6.3(a)(vi)), no later
than the Business Day following the date of receipt of the cash proceeds
thereof, Borrowers shall prepay the Loans in an amount equal to one hundred
percent (100%) of the proceeds of any such issuance, net of commissions and
other reasonable and customary transaction costs, fees and expenses properly

 

12

--------------------------------------------------------------------------------


 

attributable to such transaction and payable by such Credit Party in connection
therewith (in each case, paid to non-Affiliates).  Any such prepayment shall be
paid and applied in accordance with Section 1.3(c)(v).

 

(vi)          [Intentionally Omitted.]

 

(vii)         Until the Termination Date, Borrowers shall prepay the Obligations
on the date that is 10 days after the earlier of (A) the date on which the
Credit Parties’ annual audited Financial Statements for the immediately
preceding Fiscal Year, commencing with the Fiscal Year ending December 31, 2005,
are delivered pursuant to Annex E or (B) the date on which such annual audited
Financial Statements were required to be delivered pursuant to Annex E, in an
amount equal to (1) seventy-five percent (75%) of Excess Cash Flow for the
immediately preceding Fiscal Year if the Total Leverage Ratio for such Fiscal
Year is equal to or greater than 3.25:1.00, and (2) fifty percent (50%) of
Excess Cash Flow for the immediately preceding Fiscal Year if the Total Leverage
Ratio for such Fiscal Year is less than 3.25:1.00.  Any prepayments paid
pursuant to this clause (vii) shall be applied in accordance with
Section 1.3(c)(vii).  Each such prepayment shall be accompanied by a certificate
signed by Borrower Representative’s Chief Financial Officer, Treasurer or Vice
President, Finance, certifying the manner in which Excess Cash Flow and the
resulting prepayment were calculated, which certificate shall be in form and
substance reasonably satisfactory to Agent.

 

(c)                                  Application of Certain Mandatory
Prepayments.

 

(i)            If the 2005 Equity Raise has not yet occurred or does not occur,
any prepayments pursuant to Section 1.3(b)(ii) above arising from any asset
disposition by any US Credit Party and any prepayments pursuant to
Section 5.4(c) arising from any casualty or condemnation proceeds with respect
to property of any US Credit Party shall be paid and applied as follows: (A) an
amount equal to 50% of such proceeds shall be paid and applied first, by US
Borrower to pay interest then due any payable on the US Term Loan; second, by US
Borrower to prepay the scheduled principal installments of the US Term Loan in
inverse order of maturity until prepaid in full; third, by European Borrower to
pay interest then due and payable on the European Term Loan; fourth, by European
Borrower to prepay the scheduled principal installments of the European Term
Loan in inverse order of maturity until prepaid in full; fifth, , by US Borrower
in respect of any Eligible Swap Obligations to the extent such Eligible Swap
Obligations are due and payable; and any excess shall be returned to Borrowers
or to any other Person entitled thereto under applicable law; and (B) an amount
equal to 50% of such proceeds shall be paid and applied first, by US Borrower to
pay interest then due and payable on the US Swing Line Loan; second, by US
Borrower to prepay the principal balance of the US Swing Line Loan until paid in
full; third, by US Borrower to pay interest then due and payable on US Revolving
Credit Advances; fourth, by US Borrower to prepay the principal balance of the
US Revolving Credit Advances until paid in full; fifth, by US Borrower to
provide cash collateral in the manner set forth in Annex B for any Letter of
Credit Obligations incurred on its behalf, until all such Letter of Credit
Obligations have been fully cash collateralized; sixth, by US Borrower in
respect of any Eligible Swap Obligations to the extent such Eligible Swap
Obligations are due and payable; seventh, by European Borrower to pay interest
then due and payable on the European Swing Line Loan; eighth, by European
Borrower to prepay the principal balance of the European Swing Line Loan until
paid in full, ninth, by European Borrower to pay interest then

 

13

--------------------------------------------------------------------------------


 

due and payable on European Revolving Credit Advances; tenth, by European
Borrower to prepay European Revolving Credit Advances until paid in full;
eleventh, by European Borrower to provide cash collateral in the manner set
forth in Annex B for any Letter of Credit Obligations incurred on its behalf,
until all such Letter of Credit Obligations have been fully cash collateralized;
and any excess shall be returned to Borrowers or to any other Person entitled
thereto under applicable law.  If the 2005 Equity Raise has occurred, any
prepayments pursuant to Section 1.3(b)(ii) above arising from any asset
disposition by any US Credit Party and any prepayments pursuant to
Section 5.4(c) arising from any casualty or condemnation proceeds with respect
to property of any US Credit Party shall be paid and applied as follows:  first,
by US Borrower to pay interest then due and payable on the US Swing Line Loan;
second, by US Borrower to prepay the principal balance of the US Swing Line Loan
until paid in full; third, by US Borrower to pay interest then due and payable
on US Revolving Credit Advances; fourth, by US Borrower to prepay the principal
balance of the US Revolving Credit Advances until paid in full; fifth, by US
Borrower to provide cash collateral in the manner set forth in Annex B for any
Letter of Credit Obligations incurred on its behalf, until all such Letter of
Credit Obligations have been fully cash collateralized; sixth, by US Borrower in
respect of any Eligible Swap Obligations to the extent such Eligible Swap
Obligations are due and payable; seventh, by European Borrower to pay interest
then due and payable on the European Swing Line Loan; eighth, by European
Borrower to prepay the principal balance of the European Swing Line Loan until
paid in full, ninth, by European Borrower to pay interest then due and payable
on European Revolving Credit Advances; tenth, by European Borrower to prepay
European Revolving Credit Advances until paid in full; eleventh, by European
Borrower to provide cash collateral in the manner set forth in Annex B for any
Letter of Credit Obligations incurred on its behalf, until all such Letter of
Credit Obligations have been fully cash collateralized; and any excess shall be
returned to Borrowers or to any other Person entitled thereto under applicable
law.  If, when and to the extent Innovations and/or any of its Subsidiaries is
required to use the proceeds of Asset Sales (as such term is defined in the
Indenture) to repay the Revolving Loans and permanently reduce the availability
of the Revolving Loan Commitments, the European Revolving Loan Commitment shall
be so reduced to the extent the proceeds of such Asset Sale were applied to the
European Revolving Loan and the US Revolving Loan Commitment shall be so reduced
to the extent the proceeds of such Asset Sale were applied to the US Revolving
Loan.  Otherwise, none of the US Revolving Loan Commitment or the European
Revolving Loan Commitment shall be permanently reduced by the amount of any such
prepayment.

 

(ii)           If the 2005 Equity Raise has not yet occurred or does not occur,
any prepayments pursuant to Section 1.3(b)(iii) above arising from any asset
disposition by any European Credit Party and any prepayments pursuant to
Section 5.4(c) arising from any casualty or condemnation proceeds with respect
to property of any European Credit Party shall be paid and applied as follows:
(A) an amount equal to 50% of such proceeds shall be paid and applied first, by
European Borrower to pay interest then due and payable on the European Term
Loan; second, by European Borrower to prepay the scheduled principal
installments of the European Term Loan in inverse order of maturity until
prepaid in full; third, by US Borrower to pay any interest then due and payable
on the US Term Loan; fourth, by US Borrower to prepay the scheduled principal
installments of the US Term Loan in inverse order of maturity until prepaid in
full; fifth, by US Borrower in respect of any Eligible Swap Obligations to the
extent such Eligible Swap Obligations are due and payable; and any excess shall
be returned to Borrowers or to any other Person entitled thereto under
applicable law; and (B) an amount equal to 50% of

 

14

--------------------------------------------------------------------------------


 

such proceeds shall be paid and applied first, by European Borrower to pay
interest then due and payable on the European Swing Line Loan; second, by
European Borrower to prepay the principal balance of the European Swing Line
Loan until paid in full; third, by European Borrower to pay interest then due
and payable on European Revolving Credit Advances; fourth, by European Borrower
to prepay the principal balance of the European Revolving Credit Advances until
paid in full; fifth, by European Borrower to provide cash collateral in the
manner set forth in Annex B for any Letter of Credit Obligations incurred on its
behalf until all such Letter of Credit Obligations have been fully cash
collateralized; sixth, by US Borrower to pay interest then due and payable on
the US Swing Line Loan; seventh, by US Borrower to prepay the principal balance
of the Swing Line Loan until paid in full; eighth, by US Borrower to pay
interest then due and payable on US Revolving Credit Advances; ninth, by US
Borrower to prepay the principal balance of the US Revolving Credit Advances
until paid in full; tenth, by US Borrower to provide cash collateral in the
manner set forth in Annex B for any Letter of Credit Obligations incurred on its
behalf, until all such Letter of Credit Obligations have been fully cash
collateralized; eleventh, by US Borrower in respect of any Eligible Swap
Obligations to the extent such Eligible Swap Obligations are due and payable;
and any excess shall be returned to Borrowers or to any other Person entitled
thereto under applicable law.  If the 2005 Equity Raise has occurred, any
prepayments pursuant to Section 1.3(b)(iii) above arising from any asset
disposition by any European Credit Party and any prepayments pursuant to
Section 5.4(c) arising from any casualty or condemnation proceeds with respect
to property of any European Credit Party shall be paid and applied as follows:
first, by European Borrower to pay interest then due and payable on the European
Swing Line Loan; second, by European Borrower to prepay the principal balance of
the European Swing Line Loan until paid in full; third, by European Borrower to
pay interest then due and payable on European Revolving Credit Advances; fourth,
by European Borrower to prepay the principal balance of the European Revolving
Credit Advances until paid in full; fifth, by European Borrower to provide cash
collateral in the manner set forth in Annex B for any Letter of Credit
Obligations incurred on its behalf until all such Letter of Credit Obligations
have been fully cash collateralized, sixth; by US Borrower to pay interest then
due and payable on the US Swing Line Loan; seventh, by US Borrower to prepay the
principal balance of the Swing Line Loan until paid in full; eighth, by US
Borrower to pay interest then due and payable on US Revolving Credit Advances;
ninth, by US Borrower to prepay the principal balance of the US Revolving Credit
Advances until paid in full; tenth, by US Borrower to provide cash collateral in
the manner set forth in Annex B for any Letter of Credit Obligations incurred on
its behalf, until all such Letter of Credit Obligations have been fully cash
collateralized; eleventh, by US Borrower in respect of any Eligible Swap
Obligations to the extent such Eligible Swap Obligations are due and payable;
and any excess shall be returned to Borrowers or to any other Person entitled
thereto under applicable law. None of the European Revolving Loan Commitments or
US Revolving Loan Commitments shall be permanently reduced by the amount of any
such prepayments except as otherwise provided in the last sentence of clause
(i).

 

(iii)          Any prepayments pursuant to Section 1.3(b)(iv) above (other than
as a result of the 2005 Equity Raise) shall be paid and applied as follows:
first, by US Borrower to pay interest then due and payable on the US Term Loan;
second, by US Borrower to prepay the scheduled principal installments of the US
Term Loan in inverse order of maturity until prepaid in full; third, by European
Borrower to pay any interest then due and payable on the European Term Loan;
fourth, by European Borrower to prepay the scheduled principal

 

15

--------------------------------------------------------------------------------


 

installments of the European Term Loan in inverse order of maturity until
prepaid in full; fifth, by US Borrower to pay interest then due and payable on
the US Swing Line Loan; sixth, by US Borrower to prepay the principal balance of
the US Swing Line Loan until paid in full; seventh, by US Borrower to pay
interest then due and payable on US Revolving Credit Advances; eighth, by US
Borrower to prepay the principal balance of the US Revolving Credit Advances
until paid in full; ninth, by US Borrower to provide cash collateral in the
manner set forth in Annex B for any Letter of Credit Obligations incurred on its
behalf, until all such Letter of Credit Obligations have been fully cash
collateralized; tenth, by US Borrower in respect of any Eligible Swap
Obligations to the extent such Eligible Swap Obligations are due and payable;
eleventh, by European Borrower to pay interest then due and payable on the
European Swing Line Loan; twelfth, by European Borrower to prepay the principal
balance of the European Swing Line Loan until paid in full, thirteenth, by
European Borrower to pay interest then due and payable on European Revolving
Credit Advances; fourteenth, by European Borrower to prepay European Revolving
Credit Advances until paid in full; fifteenth, by European Borrower to provide
cash collateral in the manner set forth in Annex B for any Letter of Credit
Obligations incurred on its behalf, until all such Letter of Credit Obligations
have been fully cash collateralized; and any excess shall be returned to
Borrowers or to any other Person entitled thereto under applicable law.  None of
the US Revolving Loan Commitments or the European Revolving Loan Commitments
shall be permanently reduced by the amount of any such prepayments.

 

(iv)          Any prepayments pursuant to Section 1.3(b)(iv) resulting from the
2005 Equity Raise shall be paid and applied as follows: (A) an amount equal to
100% of the net cash proceeds described in Section 1.3(b)(iv) with respect
thereto shall be paid and applied first, by US Borrower to pay interest then due
and payable on the US Term Loan; second, by US Borrower to prepay the
outstanding principal amount of the US Term Loan until prepaid in full; third,
by European Borrower to pay any interest then due and payable on the European
Term Loan; fourth, by European Borrower to prepay the outstanding principal
amount of the European Term Loan until prepaid in full; and (B) any excess of
the amount described in clause (A) above remaining after the prepayment
contemplated in clause (A) above shall be paid and applied as follows: an amount
equal to 50% of such excess amount shall be paid and applied first, by US
Borrower to pay interest then due and payable on the US Swing Line Loan; second,
by US Borrower to prepay the principal balance of the US Swing Line Loan until
paid in full; third, by US Borrower to pay interest then due and payable on US
Revolving Credit Advances; fourth, by US Borrower to prepay the principal
balance of the US Revolving Credit Advances until paid in full; fifth, by US
Borrower to provide cash collateral in the manner set forth in Annex B for any
Letter of Credit Obligations incurred on its behalf, until all such Letter of
Credit Obligations have been fully cash collateralized; sixth, by US Borrower in
respect of any Eligible Swap Obligations to the extent such Eligible Swap
Obligations are due and payable; seventh, by European Borrower to pay interest
then due and payable on the European Swing Line Loan; eighth, by European
Borrower to prepay the principal balance of the European Swing Line Loan until
paid in full; ninth, by European Borrower to pay interest then due and payable
on European Revolving Credit Advances; tenth, by European Borrower to prepay
European Revolving Credit Advances until paid in full; eleventh, by European
Borrower to provide cash collateral in the manner set forth in Annex B for any
Letter of Credit Obligations incurred on its behalf, until all such Letter of
Credit Obligations have been fully cash collateralized; and any excess shall be
returned to Borrowers or to any other Person entitled thereto under applicable
law.  None of the

 

16

--------------------------------------------------------------------------------


 

US Revolving Loan Commitments or the European Revolving Loan Commitments shall
be permanently reduced by the amount of any such prepayments.

 

(v)           Any prepayments pursuant to Section 1.3(b)(v) above shall be paid
and applied as follows: first, by US Borrower to pay interest then due any
payable on the US Term Loan; second, by US Borrower to prepay the scheduled
principal installments of the US Term Loan in inverse order of maturity until
prepaid in full; third, by European Borrower to pay interest then due and
payable on the European Term Loan; fourth,  by European Borrower to prepay the
scheduled principal installments of the European Term Loan in inverse order of
maturity until prepaid in full; fifth, by US Borrower to pay interest then due
and payable on the US Swing Line Loan; sixth, by US Borrower to prepay the
principal balance of the US Swing Line Loan until paid in full; seventh, by US
Borrower to pay interest then due and payable on US Revolving Credit Advances;
eighth, by US Borrower to prepay the principal balance of the US Revolving
Credit Advances until paid in full; ninth, by US Borrower to provide cash
collateral in the manner set forth in Annex B for any Letter of Credit
Obligations incurred on its behalf, until all such Letter of Credit Obligations
have been fully cash collateralized; tenth, by US Borrower in respect of any
Eligible Swap Obligations to the extent such Eligible Swap Obligations are due
and payable; eleventh, by European Borrower to pay interest then due and payable
on the European Swing Line Loan; twelfth, by European Borrower to prepay the
principal balance of the European Swing Line Loan until paid in full,
thirteenth, by European Borrower to pay interest then due and payable on
European Revolving Credit Advances; fourteenth, by European Borrower to prepay
European Revolving Credit Advances until paid in full; fifteenth, by European
Borrower to provide cash collateral in the manner set forth in Annex B for any
Letter of Credit Obligations incurred on its behalf, until all such Letter of
Credit Obligations have been fully cash collateralized; and any excess shall be
returned to Borrowers or to any other Person entitled thereto under applicable
law.  None of the US Revolving Loan Commitments or the European Revolving Loan
Commitments shall be permanently reduced by the amount of any such prepayments.

 

(vi)          [Intentionally Omitted.]

 

(vii)         Any prepayments pursuant to Sections 1.3(b)(vii) above shall be
paid and applied as follows: first, by US Borrower to pay interest then due and
payable on the US Term Loan; second, by US Borrower to prepay the scheduled
principal installments of the US Term Loan pro rata until prepaid in full;
third, by European Borrower to pay interest then due and payable on the European
Term Loan; fourth, by European Borrower to prepay the scheduled principal
installments of the European Term Loan pro rata until prepaid in full; fifth, by
US Borrower to pay interest then due and payable on the US Swing Line Loan;
sixth, by US Borrower to prepay the principal balance of the Swing Line Loan
until paid in full; seventh, by US Borrower to pay interest then due and payable
on US Revolving Credit Advances; eighth, by US Borrower to prepay the principal
balance of the US Revolving Credit Advances until paid in full; ninth, by US
Borrower to provide cash collateral in the manner set forth in Annex B for any
Letter of Credit Obligations incurred on its behalf, until all such Letter of
Credit Obligations have been fully cash collateralized; tenth, by European
Borrower to pay interest then due and payable on the European Swing Line Loan;
eleventh, by European Borrower to prepay the principal balance of the European
Swing Line Loan until paid in full; twelfth, by European Borrower to pay
interest then due and payable on European Revolving Credit Advances;

 

17

--------------------------------------------------------------------------------


 

thirteenth, by European Borrower to prepay European Revolving Credit Advances
until paid in full; fourteenth, by European Borrower to provide cash collateral
in the manner set forth in Annex B for any Letter of Credit Obligations incurred
on its behalf, until all such Letter of Credit Obligations have been fully cash
collateralized; fifteenth, by US Borrower in respect of any Eligible Swap
Obligations to the extent such Eligible Swap Obligations are due and payable;
and any excess shall be returned to Borrowers or to any other Person entitled
thereto under applicable law.

 

(viii)        Any prepayments required in this Section 1.3(c) shall be applied
first to the repayment of Index Rate Loans of the type of Loan required to be
prepaid and then to LIBOR Rate Loans.  In the event any LIBOR Rate Loans are
required to be prepaid pursuant to this Section 1.3(c), payments may be made to
a cash collateral account held by Agent and applied to the Loans at the end of
the applicable LIBOR Period.  Loans repaid with proceeds held in the cash
collateral account shall not be deemed repaid until such amounts are actually
applied to the payment of the Loans.

 

(d)           No Implied Consent.  Nothing in this Section 1.3 shall be
construed to constitute Agent’s or any Lender’s consent to any transaction that
is not permitted by other provisions of this Agreement or the other Loan
Documents.

 

1.4           Use of Proceeds.  Borrowers shall utilize the proceeds of the Term
Loans, the Revolving Loans and the Swing Line Advances solely for the
Acquisition, Permitted Acquisitions, other acquisitions consented to by
Requisite Lenders pursuant to Section 6.1, and for the financing of Borrowers’
ordinary working capital and general corporate needs.  Disclosure Schedule (1.4)
contains a description of Borrowers’ sources and uses of funds as of the Closing
Date, including Loans and Letter of Credit Obligations to be made or incurred on
that date, and a funds flow memorandum detailing how funds from each source are
to be transferred to particular uses.

 

1.5                                 Interest and Applicable Margins.

 

(a)           Borrowers shall pay interest to Agent, for the ratable benefit of
Lenders in accordance with the various Loans being made by each Lender, in
arrears on each applicable Interest Payment Date, at the following rates: 
(i) with respect to the US Revolving Credit Advances, the Index Rate plus the
Applicable US Revolver Index Margin per annum or, at the election of US
Borrower, the applicable LIBOR Rate plus the Applicable US Revolver LIBOR Margin
per annum, based on the aggregate US Revolving Credit Advances outstanding from
time to time; (ii) with respect to the European Revolving Credit Advances, the
Index Rate plus the Applicable European Revolver Index Margin per annum or, at
the election of European Borrower, the applicable LIBOR Rate plus the Applicable
European Revolver LIBOR Margin per annum, based on the aggregate European
Revolving Credit Advances outstanding from time to time; (iii) with respect to
the US Term Loan, the Index Rate plus 2.25% per annum or, at the election of US
Borrower, the applicable LIBOR Rate plus 3.50%; (iv) with respect to the
European Term Loan, the Index Rate plus 2.25% per annum or, at the election of
European Borrower, the applicable LIBOR Rate plus 3.50%; (v) with respect to the
US Swing Line Loan, the Index Rate plus the Applicable US Revolver Index Margin
per annum; and (vi) with respect

 

18

--------------------------------------------------------------------------------


 

to the European Swing Line Loan, the Index Rate plus the Applicable European
Revolver Index Margin per annum.

 

The Applicable Margins will be as follows as of the Closing Date:

 

Applicable US Revolver Index Margin

 

2.50

%

 

 

 

 

Applicable US Revolver LIBOR Margin

 

3.75

%

 

 

 

 

Applicable European Revolver Index Margin

 

2.50

%

 

 

 

 

Applicable European Revolver LIBOR Margin

 

3.75

%

 

 

 

 

Applicable L/C Margin

 

3.75

%

 

The Applicable L/C Margin, the Applicable US Revolver Index Margin, the
Applicable US Revolver LIBOR Margin, the Applicable European Revolver Index
Margin and the Applicable European Revolver LIBOR Margin shall be adjusted (up
or down) prospectively on a quarterly basis as determined by Borrowers’
consolidated financial performance, commencing with the first day of the first
calendar month that occurs more than 5 days after delivery of Borrowers’
quarterly Financial Statements to Lenders for the Fiscal Quarter ending June 30,
2005.  Adjustments in Applicable Margins shall be determined by reference to the
following grids:

 

If Total Leverage Ratio is:

 

Level of
Applicable Margins:

 

< 2.25

 

Level I

 

< 2.75, but > 2.25

 

Level II

 

< 4.00, but > 2.75

 

Level III

 

> 4.00

 

Level IV

 

 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Applicable US Revolver Index Margin

 

1.50

%

1.75

%

2.00

%

2.50

%

Applicable US Revolver LIBOR Margin

 

2.75

%

3.00

%

3.25

%

3.75

%

Applicable European Revolver Index Margin

 

1.50

%

1.75

%

2.00

%

2.50

%

Applicable European Revolver LIBOR Margin

 

2.75

%

3.00

%

3.25

%

3.75

%

Applicable L/C Margin

 

2.75

%

3.00

%

3.25

%

3.75

%

 

If any Event of Default has occurred and is continuing, the Applicable US
Revolver Index Margin, the Applicable US Revolver LIBOR Margin, the Applicable
European Revolver Index Margin and the Applicable European Revolver LIBOR Margin
shall be the highest level set forth

 

19

--------------------------------------------------------------------------------


 

in the foregoing grid until the next Business Day following the earlier to occur
of (A) the date on which such Event of Default has been waived in accordance
with Section 11.2 or (B) the date on which the Chief Executive Officer and Chief
Financial Officer, Treasurer or Vice President, Finance, of Innovations shall
have provided to Agent a certificate, in form and substance satisfactory to
Agent, certifying that such Event of Default has been cured.

 

All adjustments in the Applicable Margins after June 30, 2005 shall be
implemented quarterly on a prospective basis, for each calendar month commencing
at least 5 days after the date of delivery to Lenders of the quarterly unaudited
or annual audited (as applicable) Financial Statements evidencing the need for
an adjustment.  Failure to timely deliver such Financial Statements shall, in
addition to any other remedy provided for in this Agreement, result in an
increase in the Applicable Margins to the highest level set forth in the
foregoing grid, until the first day of the first calendar month following the
delivery of those Financial Statements demonstrating that such an increase is
not required.  If a Default or Event of Default has occurred and is continuing
at the time any reduction in the Applicable Margins is to be implemented, that
reduction shall be deferred until the next Business Day following the earlier to
occur of (A) the date on which such Event of Default has been waived in
accordance with Section 11.2 or (B) the date on which the Chief Executive
Officer and Chief Financial Officer, Treasurer or Vice President, Finance, of
Innovations shall have provided to Agent a certificate, in form and substance
satisfactory to Agent, certifying that such Event of Default has been cured.

 

(b)           If any payment on any Loan becomes due and payable on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period)
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.

 

(c)           All computations of interest on Index Rate Loans shall be made by
Agent on the basis of a 365-day year, in each case for the actual number of days
occurring in the period for which such interest and Fees are payable.  All
computations of Fees calculated on a per annum basis and interest on LIBOR Rate
Loans shall be made by Agent on the basis of a 360-day year, in each case for
the actual number of days occurring in the period for which such interest is
payable.  The Index Rate is a floating rate determined for each day.  Each
determination by Agent of an interest rate and Fees hereunder shall be final,
binding and conclusive on Borrowers, absent manifest error.

 

(d)           So long as an Event of Default has occurred and is continuing
under Section 8.1(a), (h) or (i) or so long as any other Event of Default has
occurred and is continuing and at the election of Agent (or upon the written
request of Requisite Lenders) confirmed by written notice from Agent to Borrower
Representative, the interest rates applicable to the Loans and the Letter of
Credit Fees shall be increased by two percentage points (2%) per annum above the
rates of interest or the rate of such Fees otherwise applicable hereunder
(“Default Rate”), and all outstanding Obligations shall bear interest at the
Default Rate applicable to such Obligations. Interest and Letter of Credit Fees
at the Default Rate shall accrue from the initial date of such Event of Default
until that Event of Default is cured or waived and shall be payable upon demand.

 

20

--------------------------------------------------------------------------------


 

(e)           So long as no Default or Event of Default shall have occurred and
be continuing, the applicable Borrower shall have the option to (i) request that
any Revolving Credit Advance be made as a LIBOR Loan, (ii) convert at any time
all or any part of outstanding Loans (other than any US Swing Line Loan or
European Swing Line Loan) from Index Rate Loans to LIBOR Loans, (iii) convert
any LIBOR Loan to an Index Rate Loan, subject to payment of LIBOR breakage costs
in accordance with Section 1.13(b) if such conversion is made prior to the
expiration of the LIBOR Period applicable thereto, or (iv) continue all or any
portion of any Loan (other than any US Swing Line Loan or European Swing Line
Loan) as a LIBOR Loan upon the expiration of the applicable LIBOR Period and the
succeeding LIBOR Period of that continued Loan shall commence on the first day
after the last day of the LIBOR Period of the Loan to be continued.  Any Loan or
group of Loans having the same proposed LIBOR Period to be made or continued as,
or converted into, a LIBOR Loan must be in a minimum amount of $1,000,000 and
integral multiples of $500,000 in excess of such amount.  Any such election must
be made by 11:00 a.m. (New York time) on the 3rd Business Day prior to (1) the
date of any proposed Revolving Credit Advance which is to bear interest at the
LIBOR Rate, (2) the end of each LIBOR Period with respect to any LIBOR Loans to
be continued as such, or (3) the date on which the applicable Borrower wishes to
convert any Index Rate Loan to a LIBOR Loan for a LIBOR Period designated by
such Borrower in such election.  If no election is received with respect to a
LIBOR Loan by 11:00 a.m. (New York time) on the 3rd Business Day prior to the
end of the LIBOR Period with respect thereto (or if a Default or an Event of
Default has occurred and is continuing), that LIBOR Loan shall be converted to
an Index Rate Loan at the end of its LIBOR Period.  The applicable Borrower must
make such election by notice to Agent in writing, by telecopy or overnight
courier.  In the case of any conversion or continuation, such election must be
made pursuant to a written notice (a “Notice of Conversion/Continuation”) in the
form of Exhibit 1.5(e).

 

(f)            Notwithstanding anything to the contrary set forth in this
Section 1.5, if a court of competent jurisdiction determines in a final order
that the rate of interest payable hereunder exceeds the highest rate of interest
permissible under law (the “Maximum Lawful Rate”), then so long as the Maximum
Lawful Rate would be so exceeded, the rate of interest payable hereunder shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrowers shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest rate payable hereunder been (but for the operation of this paragraph)
the interest rate payable since the Closing Date as otherwise provided in this
Agreement. Thereafter, interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in Sections 1.5(a) through (e), unless and
until the rate of interest again exceeds the Maximum Lawful Rate, and at that
time this paragraph shall again apply.  In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate.  If the Maximum
Lawful Rate is calculated pursuant to this paragraph, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made.  If,
notwithstanding the provisions of this Section 1.5(f), a court of competent
jurisdiction shall finally determine that a Lender has received interest
hereunder in excess of the Maximum Lawful Rate, Agent shall, to the extent
permitted by applicable law, promptly apply such excess

 

21

--------------------------------------------------------------------------------


 

in the order specified in Section 1.11 and thereafter shall refund any excess to
Borrowers or as a court of competent jurisdiction may otherwise order.

 

1.6                                 Intentionally Omitted.

 

1.7                                 Intentionally Omitted.

 

1.8                                 Cash Management Systems.  The Credit Parties
have established, and will maintain until the Termination Date, the cash
management systems described in Annex C (the “Cash Management Systems”).

 

1.9                                 Fees.

 

(a)           Borrowers or Innovations, as applicable, shall pay to GE Capital
the Fees specified in the GE Capital Fee Letter and the Closing Date Fee Letter
in the amounts, and at the times, specified for payment therein.

 

(b)           As additional compensation for the US Revolving Lenders, US
Borrower shall pay to Agent, for the ratable benefit of such US Revolving
Lenders, in arrears, on the first Business Day of each month prior to the
Commitment Termination Date and on the Commitment Termination Date, a Fee
calculated on the average daily Unutilized US Amount for such month at the rate
per annum set forth in the table below:

 

If Unutilized US Amount is:

 

Fee:

> 50% of the US Maximum Amount

 

0.50% of the Unutilized Amount

< 50% of the US Maximum Amount

 

0.375% of the Unutilized Amount

 

(c)           As additional compensation for the European Revolving Lenders,
European Borrower shall pay to Agent, for the ratable benefit of such European
Revolving Lenders, in arrears, on the first Business Day of each month prior to
the Commitment Termination Date and on the Commitment Termination Date, a Fee
calculated on the average daily Unutilized European Amount for such month at the
rate per annum set forth in the table below:

 

If Unutilized European Amount is:

 

Fee:

> 50% of the European Maximum Amount

 

0.50% of the Unutilized Amount

< 50% of the European Maximum Amount

 

0.375% of the Unutilized Amount

 

(d)           The applicable Borrower shall pay to Agent, for the ratable
benefit of Revolving Lenders, the Letter of Credit Fee as provided in Annex B.

 

1.10         Receipt of Payments.  Borrowers shall make each payment of
principal, interest, Fees or other amounts due under this Agreement or any of
the other Loan Documents not later than 2:00 p.m. (New York time) on the day
when due in immediately available funds in Dollars to the Collection Account
without setoff, counterclaim or deduction of any kind.  For purposes of
computing interest and Fees as of any date, all payments shall be deemed
received

 

22

--------------------------------------------------------------------------------


 

on the Business Day on which immediately available funds therefor are received
in the Collection Account prior to 2:00 p.m. New York time.  Payments received
after 2:00 p.m. New York time on any Business Day or on a day that is not a
Business Day shall be deemed to have been received on the following Business
Day.

 

1.11                           Application and Allocation of Payments.

 

(a)           So long as no Default or Event of Default has occurred and is
continuing, (i) payments matching specific scheduled payments then due shall be
applied to those scheduled payments; (ii) voluntary prepayments shall be applied
as determined by the applicable Borrower and directed by Borrower
Representative, subject to the provisions of Section 1.3(a); and (iii) mandatory
prepayments shall be applied as set forth in Sections 1.3(b) and (c).  All
payments and prepayments applied to a particular Loan shall be applied ratably
to the portion thereof held by each Lender as determined by its Pro Rata Share.
As to any other payment, and as to all payments made when a Default or Event of
Default has occurred and is continuing or following the Commitment Termination
Date, each Borrower hereby irrevocably waives the right to direct the
application of any and all payments received from or on behalf of such Borrower,
and each Borrower hereby irrevocably agrees that Agent shall have the continuing
exclusive right to apply any and all such payments against the Obligations of
Borrowers as Agent may deem advisable notwithstanding any previous entry by
Agent in the Loan Account or any other books and records.  The Borrowers
acknowledge and agree that, in the absence of a specific determination by Agent
with respect thereto, payments shall be applied to amounts then due and payable
in the following order:  (1) to Fees and Agent’s expenses reimbursable
hereunder; (2) to interest on the US Swing Line Loan and European Swing Line
Loan, ratably in proportion to the interest accrued as to each such Loan; (3) to
principal payments on the US Swing Line Loan and European Swing Line Loan;
(4) to interest on the other Loans, ratably in proportion to the interest
accrued as to each Loan; (5) to principal payments on the other Loans; (6) to
provide cash collateral for Letter of Credit Obligations in the manner described
in Annex B; (7) to any Eligible Swap Obligations; and (8) to all other
Obligations, including expenses of Lenders to the extent reimbursable under
Section 11.3.

 

(b)           Agent is authorized to, and at its sole election may, charge to
the applicable US Revolving Loan balance on behalf of US Borrower and cause to
be paid all Fees, expenses, Charges, costs (including insurance premiums in
accordance with Section 5.4(a)) and interest and principal, other than principal
of such US Revolving Loan, owing by US Borrower under this Agreement or any of
the other Loan Documents if and to the extent US Borrower fails to pay promptly
any such amounts as and when due.  Agent shall use reasonable efforts to provide
Borrower Representative with notice prior to charging such amounts but failure
to do so shall not effect its rights to so charge.  At Agent’s option and to the
extent permitted by law, any charges so made shall constitute part of the
applicable US Revolving Loan hereunder.

 

(c)           Agent is authorized to, and at its sole election may, charge to
the applicable European Revolving Loan balance on behalf of European Borrower
and cause to be paid all Fees, expenses, Charges, costs (including insurance
premiums in accordance with Section 5.4(a)) and interest and principal, other
than principal of such European Revolving Loan, owing by European Borrower under
this Agreement or any of the other Loan Documents if and to the extent European
Borrower fails to pay promptly any such amounts as and when due.

 

23

--------------------------------------------------------------------------------


 

Agent shall use reasonable efforts to provide Borrower Representative with
notice prior to charging such amounts but failure to do so shall not effect its
rights to so charge.  At Agent’s option and to the extent permitted by law, any
charges so made shall constitute part of the applicable European Revolving Loan
hereunder.

 

(d)           Upon the exercise of any rights and remedies by Agent under any of
the Loan Documents with respect to Collateral pledged by any US Credit Party to
secure the Obligations of the US Credit Parties after an Event of Default shall
have occurred and be continuing, any and all Proceeds received by Agent pursuant
to any of the Loan Documents with respect to such Collateral shall be applied
and distributed by Agent in the following order:  (i) to Fees and expenses of
the Agent reimbursable hereunder that have been allocated to the US Credit
Parties as determined by Agent; (ii) to interest on the US Swing Line Loan;
(iii) to principal of the US Swing Line Loan; (iv) to interest on the US
Revolving Loan and the US Term Loan ratably in proportion to interest accrued
thereon; (vi) to principal of the US Revolving Loan and the US Term Loan ratably
in proportion to the outstanding principal amounts thereof; (vii) to all other
Obligations of the US Credit Parties to the Lenders to the extent reimbursable
under Section 11.3; (v) to the Eligible Swap Obligations; (vi) to interest on
the European Swing Line Loan; (vii) to principal of the European Swing Line
Loan; (viii) to interest on the European Revolving Loan and the European Term
Loan ratably in proportion to interest accrued thereon; (ix) to principal of the
European Revolving Loan and the European Term Loan ratably in proportion to the
outstanding principal amounts thereof; (x) to all other Obligations of the
European Credit Parties to the Lenders to the extent reimbursable under
Section 11.3; and (xi) to the US Borrower or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

 

(e)           Upon the exercise of any rights and remedies by Agent under any of
the Loan Documents with respect to Collateral pledged by any European Credit
Party to secure the Obligations of the European Credit Parties after an Event of
Default shall have occurred and be continuing, any and all Proceeds received by
Agent pursuant to any of the Loan Documents with respect to such Collateral
shall be applied and distributed by Agent in the following order:  (i) to Fees
and expenses of the Agent reimbursable hereunder that have been allocated to the
European Credit Parties as determined by Agent; (ii) to interest on the European
Swing Line Loan; (iii) to principal of the European Swing Line Loan; (iv) to
interest on the European Revolving Loan and the European Term Loan, ratably in
proportion to the accrued interest thereon; (v) to principal payments on the
European Revolving Loan and the European Term Loan, ratably in proportion to the
outstanding amounts thereof; (vi) to all other Obligations of the European
Lenders to the extent reimbursable under Section 11.3; (vii) as contemplated by
Section 5.11  to the extent such European Credit Party has guaranteed or secured
the payment of the US Swing Line Loan, the US Revolving Loan and the US Term
Loan, (w) to interest on the US Swing Line Loan; (x) to principal of the US
Swing Line Loan; (y) to interest on the US Revolving Loan and the US Term Loan,
ratably in proportion to the accrued interest thereon, (z) then to the principal
of the US Revolving Loan and the US Term Loan, ratably in proportion to the
outstanding amounts thereof, (viii) as contemplated by Section 5.11 to the
extent such European Credit Party has guaranteed or secured the payment of the
US Swing Line Loan, the US Revolving Loan and the US Term Loan, then to all
other obligations of the US Credit Parties to the Lenders to the extent
reimbursed under Section 11.3; and (xii) to the European Borrower or to
whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

24

--------------------------------------------------------------------------------


 

1.12         Loan Account and Accounting.  Agent shall maintain a loan account
(the “Loan Account”) on its books to record:  all Advances and the Term Loans,
all payments made by Borrowers, and all other debits and credits as provided in
this Agreement with respect to the Loans or any other Obligations.  All entries
in the Loan Account shall be made in accordance with Agent’s customary
accounting practices as in effect from time to time. The balance in the Loan
Account, as recorded on Agent’s most recent printout or other written statement,
shall, absent manifest error, be presumptive evidence of the amounts due and
owing to Agent and Lenders by each Borrower; provided that any failure to so
record or any error in so recording shall not limit or otherwise affect any
Borrower’s duty to pay the Obligations.  Agent shall render to Borrower
Representative a monthly accounting of transactions with respect to the Loans
setting forth the balance of the Loan Account as to each Borrower for the
immediately preceding month.  Unless Borrower Representative notifies Agent in
writing of any objection to any such accounting (specifically describing the
basis for such objection), within 30 days after the date thereof, each and every
such accounting shall (absent manifest error) be deemed final, binding and
conclusive on Borrowers in all respects as to all matters reflected therein. 
Only those items expressly objected to in such notice shall be deemed to be
disputed by Borrowers.  Notwithstanding any provision herein contained to the
contrary, any Lender may elect (which election may be revoked) to dispense with
the issuance of Notes to that Lender and may rely on the Loan Account as
evidence of the amount of Obligations from time to time owing to it.

 

1.13                           Indemnity.

 

(a)           Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and hold harmless each of Agent, Lenders and their
respective Affiliates, and each such Person’s respective officers, directors,
employees, attorneys, agents and representatives (each, an “Indemnified
Person”), from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses (including reasonable attorneys’ fees
and disbursements and other costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted against or incurred
by any such Indemnified Person as the result of credit having been extended,
suspended or terminated under this Agreement and the other Loan Documents and
the administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person’s gross negligence or willful
misconduct.  NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

 

25

--------------------------------------------------------------------------------


 

(b)           To induce Lenders to provide the LIBOR Rate option on the terms
provided herein, if (i) any LIBOR Loans are repaid in whole or in part prior to
the last day of any applicable LIBOR Period (whether that repayment is made
pursuant to any provision of this Agreement or any other Loan Document or occurs
as a result of acceleration, by operation of law or otherwise); (ii) any
Borrower shall default in payment when due of the principal amount of or
interest on any LIBOR Loan; (iii) any Borrower shall refuse to accept any
borrowing of, or shall request a termination of, any borrowing of, conversion
into or continuation of, LIBOR Loans after such Borrower has given notice
requesting the same in accordance herewith; or (iv) any Borrower shall fail to
make any prepayment of a LIBOR Loan after such Borrower has given a notice
thereof in accordance herewith, the applicable Borrower shall indemnify and hold
harmless each Lender from and against all losses, costs and expenses resulting
from or arising from any of the foregoing.  Such indemnification shall include
any loss (excluding loss of margin) or expense arising from the reemployment of
funds obtained by it or from fees payable to terminate deposits from which such
funds were obtained.  For the purpose of calculating amounts payable to a Lender
under this subsection, each Lender shall be deemed to have actually funded its
relevant LIBOR Loan through the purchase of a deposit bearing interest at the
LIBOR Rate in an amount equal to the amount of that LIBOR Loan and having a
maturity comparable to the relevant LIBOR Period; provided that each Lender may
fund each of its LIBOR Loans in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this subsection.  This covenant shall survive the termination of this Agreement
and the payment of the Notes and all other amounts payable hereunder.  As
promptly as practicable under the circumstances, each Lender shall provide
Borrower Representative with its written calculation in reasonable detail of all
amounts payable pursuant to this Section 1.13(b), and such calculation shall be
binding on the parties hereto unless Borrower Representative shall object in
writing within 10 Business Days of receipt thereof, specifying the basis for
such objection in detail.

 

1.14         Access.  Each Credit Party that is a party hereto shall, during
normal business hours, from time to time upon three Business Days’ prior notice
by Agent to Borrower Representative (or, if a Default or an Event of Default
shall have occurred and be continuing, upon same-day notice by Agent to Borrower
Representative), as frequently as Agent determines to be appropriate but in no
event more often than twice in any period of twelve (12) consecutive months
unless a Default or Event of Default shall have occurred and be continuing:
(a) provide Agent and any of its officers, employees and agents access to its
properties, facilities, advisors and employees (including officers) of each
Credit Party and to the Collateral; (b) permit Agent, and any of its officers,
employees and agents, to inspect, audit and make extracts from any Credit
Party’s books and records; and (c) permit Agent, and its officers, employees and
agents, to inspect, review, evaluate and make test verifications and counts of
the Accounts, Inventory and other Collateral of any Credit Party.  If a Default
or Event of Default has occurred and is continuing or if access is necessary to
preserve or protect the Collateral as determined by Agent, each such Credit
Party shall provide such access to Agent and to each Lender at all times and
without advance notice.  Furthermore, so long as any Event of Default has
occurred and is continuing, Credit Parties shall provide Agent and each Lender
with access to their suppliers and customers.  Each Credit Party shall make
available to Agent and its counsel, as quickly as is possible under the
circumstances, originals or copies of all books and records that Agent may
reasonably request.  Each Credit Party shall deliver any document or instrument
necessary for Agent, as it may from time to time reasonably request, to obtain
records from any service bureau

 

26

--------------------------------------------------------------------------------


 

or other Person that maintains records for such Credit Party, and shall maintain
duplicate material records or supporting documentation on media, including
computer tapes and discs owned by such Credit Party. Agent will give Lenders at
least 5 days’ prior written notice of regularly scheduled audits. 
Representatives of other Lenders may accompany Agent’s representatives on
regularly scheduled audits.

 

1.15                           Taxes.

 

(a)           Except as required by law, any and all payments by each Borrower
hereunder or under the Notes shall be made, in accordance with this
Section 1.15, free and clear of and without deduction for any and all present or
future Taxes.  If any Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under the Notes, (i) the sum
payable shall be increased as much as shall be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 1.15) Agent or Lenders, as applicable, receive an
amount equal to the sum they would have received had no such deductions been
made, (ii) such Borrower shall make such deductions, and (iii) such Borrower
shall pay the full amount deducted to the relevant taxing or other authority in
accordance with applicable law.  Within 30 days after the date of any payment of
Taxes, Borrower Representative shall furnish to Agent the original or a
certified copy of a receipt evidencing payment thereof.  Agent and Lenders shall
not be obligated to return or refund any amounts received pursuant to this
Section 1.15 except as provided in clause (d) below.

 

(b)           Each Credit Party that is a signatory hereto shall indemnify and,
within 10 days of demand therefor, pay Agent and each Lender for the full amount
of Taxes (including any Taxes imposed by any jurisdiction on amounts payable
under this Section 1.15) paid on demand by a Tax authority or pursuant to law,
by Agent or such Lender, as appropriate, and in connection with any payments
made by such Credit Party, any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally asserted.

 

(c)           Each Lender organized under the laws of a jurisdiction outside the
United States of America (a “Foreign Lender”) as to which payments to be made
under this Agreement or under the Notes are exempt from United States’
withholding tax under an applicable statute or tax treaty shall provide to
Borrower Representative and Agent a properly completed and executed IRS Form
W-8ECI or Form W-8BEN or other applicable form, certificate or document
prescribed by the IRS or the United States of America certifying as to such
Foreign Lender’s entitlement to such complete exemption (a “Certificate of
Exemption”).  Any foreign Person that seeks to become a Lender under this
Agreement shall provide a Certificate of Exemption to Borrower Representative
and Agent prior to becoming a Lender hereunder.  No foreign Person may become a
Lender hereunder if such Person fails to deliver a Certificate of Exemption as
to such complete exemption in advance of becoming a Lender.

 

(d)           In the event that any Lender receives a refund in respect of Taxes
as to which it has been paid additional sums by a Credit Party pursuant to
clause (a) or indemnified by a Credit Party pursuant to clause (b) and such
Lender determines in its good faith judgment that such refund is attributable to
such additional sums or indemnification, then such Lender shall promptly notify
Agent, Administrative Borrower and such Credit Party (if other than

 

27

--------------------------------------------------------------------------------


 

Administrative Borrower) and shall within 30 Business Days after delivery of
such notification remit to the applicable Credit Party an amount as such Lender
determines to be the proportion of the refunded amount as will leave it, after
such remittance, in no better or worse position that it would have been if the
Taxes had not been imposed and the corresponding additional sums or
indemnification payment not been made.

 

1.16                           Capital Adequacy; Increased Costs; Illegality.

 

(a)           If any Lender shall have determined in good faith that any law,
treaty, governmental (or quasi-governmental) rule, regulation, guideline or
order regarding capital adequacy, reserve requirements or similar requirements
or compliance by any Lender with any request or directive regarding capital
adequacy, reserve requirements or similar requirements (whether or not having
the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then, to the
extent such reduction occurs with respect to a Lender’s return on an Obligation
of any US Credit Party or Parties, US Borrower shall, and to the extent such
reduction occurs with respect to a Lender’s return on an Obligation of any
European Credit Party or Parties, Borrowers shall from time to time upon demand
by such Lender (with a copy of such demand to Agent) pay to Agent as additional
interest, for the account of such Lender, additional amounts sufficient to
compensate such Lender for such reduction.  A certificate as to the amount of
that reduction and showing the basis of the computation thereof in reasonable
detail submitted by such Lender to Borrower Representative and to Agent shall,
absent manifest error, be final, conclusive and binding for all purposes.

 

(b)           If, due to either (i) the introduction of or any change in any law
or regulation (or any change in the interpretation thereof) or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
adopted after the Closing Date, there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining any Loan, then, to
the extent such increase in costs occurs with respect to an Obligation of any US
Credit Party or Parties, US Borrower shall, and to the extent such increase
occurs with respect to an Obligation of any European Credit Party or Parties,
Borrowers shall from time to time, upon demand by such Lender (with a copy of
such demand to Agent), pay to Agent as additional interest, for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost.  A certificate as to the amount of such increased cost in
reasonable detail, submitted to Borrower Representative and to Agent by such
Lender, shall be conclusive and binding on Borrowers for all purposes, absent
manifest error.  Each Lender agrees that, as promptly as practicable after it
becomes aware of any circumstances referred to above which would result in any
such increased cost, the affected Lender shall, to the extent not inconsistent
with such Lender’s internal policies of general application, use reasonable
commercial efforts to minimize costs and expenses incurred by it and payable to
it by Borrowers pursuant to this Section 1.16(b).

 

(c)           Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation

 

28

--------------------------------------------------------------------------------


 

thereof) shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender to agree to make or
to make or to continue to fund or maintain any LIBOR Loan, then, unless that
Lender is able to make or to continue to fund or to maintain such LIBOR Loan at
another branch or office of that Lender without, in that Lender’s good faith
opinion, adversely affecting it or its Loans or the income obtained therefrom,
on notice thereof and demand therefor by such Lender to Borrower Representative
through Agent, (i) the obligation of such Lender to agree to make or to make or
to continue to fund or maintain LIBOR Loans shall terminate and (ii) each
Borrower shall forthwith prepay in full all outstanding LIBOR Loans owing by
such Borrower to such Lender, together with interest accrued thereon, unless
Borrower Representative on behalf of such Borrower, within 5 Business Days after
the delivery of such notice and demand, converts all LIBOR Loans into Index Rate
Loans.

 

(d)           Within 15 days after receipt by Borrower Representative of written
notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts or increased costs as provided in Sections 1.15(a), 1.16(a)
or 1.16(b), Borrower Representative may, at its option, notify Agent and such
Affected Lender of its intention to replace the Affected Lender.  So long as no
Default or Event of Default has occurred and is continuing, Borrower
Representative, with the consent of Agent, may obtain, at Borrowers’ expense, a
replacement Lender (“Replacement Lender”) for the Affected Lender, which
Replacement Lender must be reasonably satisfactory to Agent.  If Borrowers
obtain a Replacement Lender within 90 days following notice of their intention
to do so, the Affected Lender must sell and assign its Loans and Commitments to
such Replacement Lender for an amount equal to the principal balance of all
Loans held by the Affected Lender and all accrued interest and Fees with respect
thereto through the date of such sale; provided, that Borrowers shall have
reimbursed such Affected Lender for the additional amounts or increased costs
that it is entitled to receive under this Agreement through the date of such
sale and assignment.  Notwithstanding the foregoing, Borrowers shall not have
the right to obtain a Replacement Lender if the Affected Lender rescinds its
demand for increased costs or additional amounts within 15 days following its
receipt of Borrowers’ notice of intention to replace such Affected Lender. 
Furthermore, if Borrowers give a notice of intention to replace and do not so
replace such Affected Lender within 90 days thereafter, Borrowers’ rights under
this Section 1.16(d) shall terminate and Borrowers shall promptly pay all
increased costs or additional amounts demanded by such Affected Lender pursuant
to Sections 1.15(a), 1.16(a) and 1.16(b).

 

1.17         Single Loan.  The US Term Loan, the US Revolving Loan and all of
the other Obligations of US Borrower arising under this Agreement and the other
Loan Documents shall constitute one general obligation of US Borrower secured,
until the Termination Date, by the Collateral pledged by the US Credit Parties
to secure such Obligations pursuant to the Collateral Documents.  All Loans to
European Borrower and all of the other Obligations of European Borrower arising
under this Agreement and the other Loan Documents shall constitute one general
obligation of European Borrower secured, until the Termination Date, by all of
the Collateral pursuant to the Collateral Documents.

 

1.18                           Limitations on Obligations of European Credit
Parties.

 

(a)           Notwithstanding anything set forth in this Agreement or any other
Loan Documents to the contrary, other than as may be required by Section 5.11,
no European Credit

 

29

--------------------------------------------------------------------------------


 

Party shall at any time be liable in any manner (whether pursuant to any
guaranty or otherwise) for any portion of the principal of the US Term Loan, the
US Revolving Loan or any interest thereon or Fees or in respect of any
Indemnified Liabilities, any Eligible Swap Obligations or any other Obligations
payable with respect thereto (and the US Credit Parties are solely liable for
such Obligations), and no assets of any European Credit Party shall at any time
serve, directly or indirectly, as security for, and in no event shall more than
65% (or with respect to Swissco, 66%) of the total stock or other equity
interests of any European Credit Party secure, any portion of the principal of
the US Term Loan, the US Revolving Loan or any interest thereon or any Fees or
in respect of any Indemnified Liabilities or any other Obligations payable with
respect thereto or any Eligible Swap Obligations.

 

(b)           The Lenders acknowledge the terms and conditions of that certain
Pledge of Shares, dated June 30, 2005, among Innovations Inc., Orgenics
International Holdings B.V.,  and Agent.

 

(c)           To the extent that any of the German Credit Parties is liable as a
result of its execution or, as the case may be, accession to this Agreement as
Credit Party and Guarantor under this Agreement and the other Loan Documents for
any of the Obligations of an affiliated company (verbundenes Unternehmen) of
another German Credit Party within the meaning of § 15 of the German Stock
Corporation Act (Aktiengesetz) (other than the relevant German Credit Party’s
subsidiaries), the enforcement of any claims, indemnities or guarantees under
this Agreement and the other relevant Loan Documents against the relevant German
Credit Party shall at all times, until the full and complete discharge of any
and all Obligations of the Credit Parties, be limited to an amount equal to the
net assets of the relevant German Credit Party, which are calculated as that
German Credit Party’s total assets less its liabilities (including liability
reserves (Rückstellungen)) less its registered share capital (Stammkapital) from
time to time (the “Net Assets”).  For the purposes of calculating the Net Assets
the following balance sheet items shall be adjusted as follows:

 

(i)            the amount of any increase of the registered share capital out of
retained earnings (Kapitalerhöhung aus Gesellschaftsmitteln) after the date of
this Agreement that has been effected without the prior written consent of the
Agent shall be deducted from the registered share capital of the relevant German
Credit Party; and

 

(ii)           loans and other contractual liabilities incurred in violation of
the provisions of the Loan Documents shall be disregarded.

 

(d)           Furthermore, if and to the extent legally permissible and
commercially justifiable in respect of the relevant German Credit Party’s
business, such German Credit Party shall, in a situation where

 

(i)                                     it does not have sufficient assets to
maintain its capital; and

 

(ii)                                  the Agent would (but for this clause) be
entitled to enforce the security granted hereunder,

 

30

--------------------------------------------------------------------------------


 

realise any and all of its assets that (i) are shown in the balance sheet with a
book value (Buchwert) which is significantly lower than the market value of such
assets, and (ii) are not necessary for the that German Credit Party’s business
(betriebsnotwendig).

 

(e)           None of the claims, indemnities or guarantees under this Agreement
and the other relevant Loan Documents against the relevant German Credit Party
will be enforced to the extent that the relevant German Credit Party
demonstrates in reasonable detail by way of legal opinion by a German law firm
of national good standing which is reasonably acceptable to the Agent or a firm
of auditors of national good standing reasonably acceptable to the Agent that
there is a substantial likelihood that the entering into this Agreement or the
enforcement of claims, indemnities or guarantees under this Agreement and the
other relevant Loan Documents against the relevant German Credit Party leads to
personal civil or criminal liability of, actual or former managing directors of
the relevant German Credit Party or of the companies affiliated with it
(regardless of the fact that the managing director acted in good faith) due to a
breach of the duty of care owing by the relevant director, vis-à-vis the
respective company (Gebot der Rücksichtnahme auf die Eigenbelange der
Gesellschaft) or of the prohibition of an intervention effacing the existence of
a company (Verbot des existenzvernichtenden Eingriffs). The Agent shall be
obliged to retransfer proceeds from such enforcement which occurred in violation
of the above.

 

(f)            For the avoidance of doubt, none of the above restrictions on
enforcement set forth in paragraphs (c), (d) and (e) above shall apply if the
enforcement relates to obligations of the relevant German Credit Party.

 

1.19         Eligible Swap Obligations.  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, following the
Termination Date, the Eligible Swap Obligations shall no longer be secured by
any Collateral under any Collateral Document or subject to, or guarantied by,
any Guaranty.

 

2.                                      CONDITIONS PRECEDENT

 

2.1           Conditions to the Initial Loans.  No Lender shall be obligated to
enter into this Agreement, to make any Loan or incur any Letter of Credit
Obligations on the Closing Date, or to take, fulfill, or perform any other
action hereunder, until the following conditions have been satisfied or provided
for in a manner satisfactory to Agent, or waived in writing by Agent and
Lenders:

 

(a)           Credit Agreement; Loan Documents.  This Agreement or counterparts
hereof shall have been duly executed by, and delivered to, Borrowers, each other
Credit Party, Agent and Requisite Lenders; and Agent shall have received such
documents, instruments, agreements and legal opinions as Agent shall reasonably
request in connection with the transactions contemplated by this Agreement and
the other Loan Documents, including all those listed in the Closing Checklist
attached hereto as Annex D, each in form and substance reasonably satisfactory
to Agent.

 

31

--------------------------------------------------------------------------------


 

(b)                                 Availability.  US Borrower and European
Borrower shall have aggregate US Revolving Borrowing Availability and European
Revolving Borrowing Availability of at least $5,000,000 (on a pro forma basis,
after giving effect to the consummation of the Related Transactions and with
trade payables being paid currently, and expenses and liabilities being paid in
the ordinary course of business and without acceleration of sales and without a
deterioration of working capital).

 

(c)                                  Approvals.  Agent shall have received
(i) satisfactory evidence that the Credit Parties have obtained all required
consents and approvals of all Persons including all requisite Governmental
Authorities, to the execution, delivery and performance of this Agreement and
the other Loan Documents and the consummation of the Related Transactions or
(ii) an officer’s certificate in form and substance reasonably satisfactory to
Agent affirming that no such consents or approvals are required.

 

(d)                                 Payment of Fees. Borrowers and Innovations,
as applicable, shall have (i) paid the Fees required to be paid on the Closing
Date in the respective amounts specified in Section 1.9 (including the Fees
specified in the GE Capital Fee Letter and the Closing Fee Letter), and
(ii) reimbursed Agent for all fees, costs and expenses (including, without
limitation, reasonable legal fees and expenses) of closing presented as of the
Closing Date.

 

(e)                                  Capital Structure: Other Indebtedness.  The
capital structure of each Credit Party and the terms and conditions of all
Indebtedness of each Credit Party after giving effect to the Acquisition, shall
be acceptable to Agent in its sole discretion.

 

(f)                                    Due Diligence.  Agent and Co-Syndication
Agents shall have completed their business and legal due diligence, including,
without limitation, in respect of the rules, regulations and policies of the
FDA, with respect to the Acquisition with results reasonably satisfactory to
Agent and Co-Syndication Agents.

 

(g)                                 Consummation of Related Transactions.  Agent
shall have received fully executed copies of the Acquisition Agreement and each
of the Related Transactions Documents requested by Agent, each of which shall be
in form and substance reasonably satisfactory to Agent and its counsel and
Lenders.  The Acquisition and the other Related Transactions shall have been
consummated (simultaneously with the Loans made on the Closing Date) in
accordance with the terms of the Acquisition Agreement and the other Related
Transactions Documents.

 

The aggregate purchase price for the Acquisition shall consist of not more than
aggregate cash consideration equal to $56,500,000 plus certain tax payments plus
aggregate fees and closing costs (including those payable to Agent and Lenders)
payable on the Closing Date which shall not exceed $2,500,000 in the aggregate.

 

(h)                                 LTM EBITDA; Senior Consolidated Leverage
Ratio; Total Leverage Ratio.  The Reporting Credit Parties shall have LTM
EBITDA, after giving pro forma effect to the Acquisition as if the Acquisition
had been consummated on the first day of the period, calculated on a
consolidated basis for the twelve-month period ended March 31, 2005 of not less
than $44,000,000.  The Reporting Credit Parties shall have a Senior Consolidated
Leverage Ratio

 

32

--------------------------------------------------------------------------------


 

and Total Leverage Ratio, after giving pro forma effect to the Acquisition as if
the Acquisition had occurred on the first day of the period and the borrowings
hereunder on the Closing Date, calculated on a consolidated basis for the
twelve-month period ended March 31, 2005 of not more than 2.30:1.00 and
6.10:1.00, respectively.

 

(i)                                     [Intentionally Omitted.]

 

(j)                                     Minimum Cash.  Agent shall have received
evidence reasonably satisfactory to it that the Credit Parties, on a
consolidated basis, shall have available cash of at least $10,000,000 in Blocked
Accounts or in a bank account of Stirling Medical Innovations Limited on the
Closing Date, after giving pro forma effect to the Acquisition.

 

2.2                                 Further Conditions to Each Loan.  Except as
otherwise expressly provided herein, no Lender shall be obligated to fund any
Advance or incur any Letter of Credit Obligation, if, as of the date thereof:

 

(a)                                  any representation or warranty by any
Credit Party contained herein or in any other Loan Document is untrue or
incorrect as of such date, except to the extent that such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by this Agreement, and Agent,
Majority Lenders, US Requisite Revolving Lenders (with respect to any US
Revolving Credit Advance or incurring any Letter of Credit Obligation on behalf
of US Borrower), European Requisite Revolving Lenders (with respect to any
European Revolving Credit Advance or incurring any Letter of Credit Obligation
on behalf of European Borrower), Requisite Term Lenders (with respect to any
Term Loan), or Requisite Lenders have determined not to make such Advance or
incur such Letter of Credit Obligation as a result of the fact that such
warranty or representation is untrue or incorrect;

 

(b)                                 any event or circumstance having a Material
Adverse Effect has occurred since December 31, 2004 as determined by the Agent,
Majority Lenders, US Requisite Revolving Lenders, European Requisite Revolving
Lenders or Requisite Lenders and Agent, Majority Lenders, US Requisite Revolving
Lenders (with respect to any US Revolving Credit Advance or incurring any Letter
of Credit Obligation on behalf of US Borrower), European Requisite Revolving
Lenders (with respect to any European Revolving Credit Advance or incurring any
Letter of Credit Obligation on behalf of European Borrower), Requisite Term
Lenders (with respect to any Term Loan), or Requisite Lenders have determined
not to make such Advance or incur such Letter of Credit Obligation as a result
of the fact that such event or circumstance has occurred;

 

(c)                                  any Default or Event of Default has
occurred and is continuing or would result after giving effect to any Advance
(or the incurrence of any Letter of Credit Obligation), and Agent, Majority
Lenders, US Requisite Revolving Lenders (with respect to any US Revolving Credit
Advance or incurring any Letter of Credit Obligation on behalf of US Borrower),
European Requisite Revolving Lenders (with respect to any European Revolving
Credit Advance or incurring any Letter of Credit Obligation on behalf of
European Borrower), Requisite Term Lenders (with respect to any Term Loan), or
Requisite Lenders shall have

 

33

--------------------------------------------------------------------------------


 

determined not to make such Advance or incur any Letter of Credit Obligation as
a result of that Default or Event of Default; or

 

(d)                                 after giving effect to any Advance (or the
incurrence of any Letter of Credit Obligations), (i) the outstanding principal
amount of the aggregate US Revolving Loan would exceed the US Maximum Amount, in
each case, less the then outstanding principal amount of the US Swing Line Loan,
or (ii) the outstanding principal amount of the aggregate European Revolving
Loan would exceed the European Maximum Amount, in each case, less the then
outstanding principal amount of the European Swing Line Loan.

 

The request and acceptance by any Borrower of the proceeds of any Advance or the
incurrence of any Letter of Credit Obligations shall be deemed to constitute, as
of the date thereof, (i) a representation and warranty by Borrowers that the
conditions in this Section 2.2 have been satisfied and (ii) a reaffirmation by
the Credit Parties of the granting and continuance of Agent’s Liens, on behalf
of itself and Lenders, pursuant to the Collateral Documents.

 

2.3                                 Conditions to Conversion of the Revolving
Loan Commitment on the Conversion Date.  GE Capital and ML Capital (or their
respective successors or assigns) shall not be obligated to convert any portion
of its respective Revolving Loan Commitment into a Term Loan Commitment as
provided in Section 1.1(i) hereof if, as of the date thereof:

 

(a)                                  GE Capital’s and ML Capital’s (together
with their respective successors’ and assigns’) aggregate Pro Rata Share of
outstanding US Revolving Credit Advances does not equal or exceed the Minimum US
Conversion Amount;

 

(b)                                 GE Capital’s and ML Capital’s (together with
their respective successors’ and assigns’) aggregate Pro Rata Share of
outstanding European Revolving Credit Advances does not equal or exceed the
Minimum European Conversion Amount;

 

(c)                                  US Borrower shall not have executed and
delivered to each of GE Capital and ML Capital (or their respective successors
or assigns) an amended and restated note to evidence the increased US Term Loan
Commitment and shall be deemed to replace the US Term Note referenced in
Section 1.1(c)(i).  Each note shall be in the principal amount of the US Term
Loan Commitment allocable to each of GE Capital and ML Capital (or their
respective successors or assigns), as applicable, as adjusted on the Conversion
Date, and substantially in the form of Exhibit 2.3(c) (each a “Conversion US
Term Note” and, collectively, the “Conversion US Term Notes”); and

 

(d)                                 European Borrower shall not have executed
and delivered to each of GE Capital and ML Capital (or their respective
successors or assigns) an amended and restated note to evidence the increased
European Term Loan Commitment and shall be deemed to replace the European Term
Note referenced in Section 1.1(d)(i).  Each note shall be in the principal
amount of the European Term Loan Commitment allocable to each of GE Capital and
ML Capital (or their respective successors or assigns), as applicable, as
adjusted on the Conversion Date, and substantially in the form of
Exhibit 2.3(d) (each a “Conversion European Term Note” and, collectively, the
“Conversion European Term Notes”).

 

34

--------------------------------------------------------------------------------


 

3.                                      REPRESENTATIONS AND WARRANTIES

 

To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
the Credit Parties executing this Agreement, jointly and severally, make the
following representations and warranties, after giving effect to the
Acquisition, to Agent and each Lender with respect to all Credit Parties, each
and all of which shall survive the execution and delivery of this Agreement.

 

3.1                                 Corporate Existence; Compliance with Law.

 

(a)                                  Each Credit Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing (or the foreign equivalent thereof, if any) under
the laws of its respective jurisdiction of incorporation or organization set
forth in Disclosure Schedule (3.1); (ii) is duly qualified to conduct business
and is in good standing (or the foreign equivalent thereof, if any) in each
other jurisdiction where its ownership or lease of property or the conduct of
its business requires such qualification, except where the failure to be so
qualified could not reasonably be expected to result in a Material Adverse
Effect; (iii) has the requisite corporate, company or partnership power and
corporate, company or partnership authority and the legal right to own, pledge,
mortgage or otherwise encumber and operate its properties, to lease the property
it operates under lease and to conduct its business as now, heretofore and
proposed to be conducted; (iv) subject to specific representations regarding
Environmental Laws, has all material licenses, permits, consents or approvals
from or by, and has made all material filings with, and has given all material
notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct; (v) is in compliance with
its charter and bylaws or equivalent constitutive documents or partnership or
operating agreement, as applicable; (vi) subject to specific representations set
forth herein regarding ERISA or a Foreign Government Scheme or Arrangement, as
applicable, Environmental Laws, tax and other laws, is in compliance with all
applicable provisions of law, except where the failure to comply, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect; and (vii) without limiting any other provision of this Section 3.1, has
received all approvals required by applicable regulations of the FDA (and the
equivalent Governmental Authority of each country in which any Credit Party
operates, conducts business or distributes products), and each such approval is
and remains in full force and effect, except where the failure to have received
or maintained such approvals could not reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 Without limiting the generality of
Section 3.1 or any other representation or warranty made herein, each Credit
Party and each of the facilities operated by such Credit Party and, to such
Credit Party’s knowledge, each of such Credit Party’s licensed employees and
contractors (other than contracted agencies), if any, in the exercise of their
respective duties on behalf of such Credit Party or any such facilities, is in
compliance with all applicable statutes, laws, ordinances, rules and regulations
of any federal, state or local governmental authority with respect to regulatory
matters primarily relating to patient healthcare and/or patient healthcare
information, including without limitation the HIPAA (collectively, “Healthcare
Laws”), except where the failure to comply could not reasonably be expected to
have a Material Adverse Effect.  Each Credit Party has maintained in all
material respects all records required to be maintained by any governmental
agency or authority or otherwise under the Healthcare Laws and, to the

 

35

--------------------------------------------------------------------------------


 

knowledge of such Credit Party, there are no presently existing circumstances
which could reasonably be expected to result in material violations of the
Healthcare Laws.  Each Credit Party and its Affiliates and, to the knowledge of
such Credit Party, the owners of the facilities and other businesses managed by
such Credit Party or its Affiliates, if any, have such permits, licenses,
franchises, certificates and other approvals or authorizations of governmental
or regulatory authorities as are necessary under applicable law to own their
respective properties and to conduct their respective business (including
without limitation such permits as are required under such Healthcare Laws),
except where the failure to comply could not reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  None of the Credit Parties is a “covered
entity” within the meaning of HIPAA and none of the Credit Parties and/or its
business and operations are subject to or covered by the so-called
“Administrative Simplification” provisions of HIPAA.

 

3.2                                 Executive Offices, Collateral Locations,
FEIN.  As of the Closing Date, the current location of each Credit Party’s chief
executive office and the warehouses and premises at which any Collateral is
located are set forth in Disclosure Schedule (3.2), and none of such locations
has changed within the 12 months preceding the Closing Date.  In addition,
Disclosure Schedule (3.2) lists the federal employer identification number or
other organizational number set forth on its organizational documents of each
Credit Party taxable in the United States of America.

 

3.3                                 Corporate Power, Authorization, Enforceable
Obligations.  The execution, delivery and performance by each Credit Party of
the Loan Documents to which it is a party and the creation of all Liens provided
for therein: (a) are within such Person’s corporate, company or partnership
power; (b) have been duly authorized by all necessary corporate, limited
liability company or limited partnership action; (c) do not contravene any
provision of such Person’s charter, bylaws or equivalent constitutive documents
or partnership or operating agreement, as applicable; (d) do not violate any law
or regulation, or any order or decree of any court or Governmental Authority;
(e) do not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of its
property is bound; (f) do not result in the creation or imposition of any Lien
upon any of the property of such Person other than those in favor of Agent, on
behalf of itself and Lenders, pursuant to the Loan Documents; and (g) do not
require the consent or approval of any Governmental Authority or any other
Person, except those referred to in Section 2.1(c), all of which will have been
duly obtained, made or complied with prior to the Closing Date.  Each of the
Loan Documents shall be duly executed and delivered by each Credit Party that is
a party thereto and each such Loan Document shall constitute a legal, valid and
binding obligation of such Credit Party enforceable against it in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
fraudulent conveyance or transfer or other laws affecting creditors’ rights
generally or by equitable principles of general applicability.

 

3.4                                 Financial Statements and Projections. 
Except for the Projections, and subject to the matters disclosed in that the
certain current report on Form 8-K filed by Innovations with the Securities and
Exchange Commission under the Exchange Act on June 29, 2005,

 

36

--------------------------------------------------------------------------------


 

all Financial Statements concerning the Reporting Credit Parties that are
referred to below have been prepared in accordance with GAAP consistently
applied throughout the periods covered (except as disclosed therein and except,
with respect to unaudited Financial Statements, for the absence of footnotes and
normal year-end audit adjustments) and present fairly in all material respects
the financial position of the Persons covered thereby as at the dates thereof
and the results of their operations and cash flows for the periods then ended.

 

(a)                                  Financial Statements.

 

(i)                                     The audited consolidated balance sheets
at December 31, 2004 and the related statements of income and cash flows of
Innovations for the Fiscal Year then ended, certified by BDO Seidman, LLP (the
“2004 Audited Financials”) are attached hereto as Disclosure
Schedule (3.4(a)(i)).

 

(ii)                                  The unaudited balance sheet at March 31,
2005 and the related statement of income and cash flows of Innovations for the
Fiscal Quarter then ended, each of which shall have been reviewed by BDO
Seidman, LLP as provided in Statement on Auditing Standards No. 71 are attached
hereto as Disclosure Schedule (3.4(a)(ii)).

 

(b)                                 Pro Forma.  The Pro Forma delivered on the
date hereof and attached hereto as Disclosure Schedule (3.4(b)) was prepared by
Innovations giving pro forma effect to the Related Transactions and was based on
the unaudited consolidated balance sheet of the Reporting Credit Parties, dated
March 31, 2005, and is in any event subject to the matters disclosed in that the
certain current report on Form 8-K filed by Innovations with the Securities and
Exchange Commission under the Exchange Act on June 29, 2005.

 

(c)                                  Projections.  The Projections delivered on
the date hereof and attached hereto as Disclosure Schedule (3.4(c)) have been
prepared by the Reporting Credit Parties in light of the past operations of
their businesses, but including future payments of known contingent liabilities
stated at the reasonably estimated present values thereof and reflect
projections through December 31, 2008, beginning on January 1, 2005 on a
quarter-by-quarter basis for the first year and on a year-by-year basis
thereafter.  Subject to the matters disclosed in that the certain current report
on Form 8-K filed by Innovations with the Securities and Exchange Commission
under the Exchange Act on June 29, 2005, the Projections are based upon
estimates and assumptions stated therein, all of which the Reporting Credit
Parties believe to be reasonable and fair in light of current conditions and
current facts known to the Reporting Credit Parties and, as of the Closing Date,
reflect the Reporting Credit Parties’ good faith and reasonable estimates of the
future financial performance of the Reporting Credit Parties and of the other
information projected therein for the period set forth therein.  It is
understood that the Projections are estimates only and not a guarantee of actual
results.

 

3.5                                 Material Adverse Effect.  Between
December 31, 2004 and the Closing Date:  (a) no Credit Party has incurred any
obligations, contingent or noncontingent liabilities, liabilities for Charges,
long-term leases or unusual forward or long-term commitments that are not
reflected in the Pro Forma and that, alone or in the aggregate, could reasonably
be expected to have a Material Adverse Effect, (b) no contract, lease or other
agreement or instrument has been entered into by any Credit Party or has become
binding upon any Credit Party’s assets and

 

37

--------------------------------------------------------------------------------


 

no law or regulation applicable to any Credit Party has been adopted, in each
case, that has had or could reasonably be expected to have a Material Adverse
Effect, and (c) no Credit Party is in default and, to the best of Borrowers’
knowledge, no third party is in default under any material contract, lease or
other agreement or instrument, that alone or in the aggregate could reasonably
be expected to have a Material Adverse Effect.  Between December 31, 2004 and
the Closing Date, no event has occurred, that alone or together with other
events, could reasonably be expected to have a Material Adverse Effect.

 

3.6                                 Ownership of Property; Liens.  As of the
Closing Date, the real estate (“Real Estate”) listed in Disclosure
Schedule (3.6) constitutes all of the real property owned, leased, subleased, or
used by any Credit Party.  Except as set forth in Disclosure Schedule (3.6), the
aggregate value of Collateral located on any property leased or subleased by any
Credit Party does not exceed $500,000.  Each Credit Party owns good and
marketable fee simple title to all of its owned Real Estate, and valid leasehold
interests in all of its leased Real Estate, all as described on Disclosure
Schedule (3.6), and copies of all such leases or a summary of terms thereof
reasonably satisfactory to Agent have been delivered to Agent.  Disclosure
Schedule (3.6) further describes any Real Estate with respect to which any
Credit Party is a lessor, sublessor or assignor as of the Closing Date.  Each
Credit Party also has good and marketable title to, or valid leasehold interests
in, all of its personal property and assets.  As of the Closing Date, none of
the properties and assets of any Credit Party are subject to any Liens other
than Permitted Encumbrances, and there are no facts, circumstances or conditions
known to any Credit Party that may result in any Liens (including Liens arising
under Environmental Laws) other than Permitted Encumbrances.  Each Credit Party
has received all deeds, assignments, waivers, consents, nondisturbance and
attornment or similar agreements, bills of sale and other documents, and has
duly effected all recordings, filings and other actions necessary to establish,
protect and perfect such Credit Party’s right, title and interest in and to all
such Real Estate and other properties and assets.  Disclosure Schedule (3.6)
also describes any purchase options, rights of first refusal or other similar
contractual rights pertaining to any Real Estate.  As of the Closing Date, no
portion of any Credit Party’s Real Estate has suffered any material damage by
fire or other casualty loss that has not heretofore been repaired and restored
in all material respects to its original condition or otherwise remedied.  As of
the Closing Date, all material permits required to have been issued or
appropriate to enable the Real Estate to be lawfully occupied and used for all
of the purposes for which it is currently occupied and used have been lawfully
issued and are in full force and effect.

 

3.7                                 Labor Matters.  As of the Closing Date,
(a) no strikes or other material labor disputes against any Credit Party are
pending or, to any Credit Party’s knowledge, threatened; (b) hours worked by and
payment made to employees of each Credit Party comply with the Fair Labor
Standards Act and each other federal, state, local or foreign law applicable to
such matters; (c) all payments due from any Credit Party for employee health and
welfare insurance have been paid or accrued as a liability on the books of such
Credit Party; (d) except as set forth in Disclosure Schedule (3.7), no Credit
Party is a party to or bound by any collective bargaining agreement, management
agreement, consulting agreement, employment agreement, bonus, restricted stock,
stock option, or stock appreciation plan or agreement or any similar plan,
agreement or arrangement (and true and complete copies of any agreements
described on Disclosure Schedule (3.7) have been delivered to Agent); (e) there
is no organizing activity involving any Credit Party pending or, to any Credit
Party’s knowledge, threatened by any labor

 

38

--------------------------------------------------------------------------------


 

union or group of employees; (f) there are no representation proceedings pending
or, to any Credit Party’s knowledge, threatened with the National Labor
Relations Board, and no labor organization or group of employees of any Credit
Party has made a pending demand for recognition; and (g) except as set forth in
Disclosure Schedule (3.7), there are no material complaints or charges against
any Credit Party pending or, to the knowledge of any Credit Party, threatened to
be filed with any Governmental Authority or arbitrator based on, arising out of,
in connection with, or otherwise relating to the employment or termination of
employment by any Credit Party of any individual.

 

3.8                                 Ventures, Subsidiaries and Affiliates;
Outstanding Stock and Indebtedness.  Except as set forth in Disclosure
Schedule (3.8), as of the Closing Date, no Credit Party has any Subsidiaries, is
engaged in any joint venture or partnership with any other Person, or is an
Affiliate of any other Person.  As of the Closing Date, all of the issued and
outstanding Stock of each Credit Party (other than Innovations) is owned by each
of the Stockholders and in the amounts set forth in Disclosure Schedule (3.8). 
Except as set forth in Disclosure Schedule (3.8), there are no outstanding
rights to purchase, options, warrants or similar rights or agreements pursuant
to which any Credit Party may be required to issue, sell, repurchase or redeem
any of its Stock or other equity securities or any Stock or other equity
securities of its Subsidiaries.  All outstanding Indebtedness and Guaranteed
Indebtedness of each Credit Party as of the Closing Date (except for the
Obligations) is described in Section 6.3 (including Disclosure Schedule (6.3)).

 

3.9                                 Government Regulation.  No Credit Party is
an “investment company” or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company,” as such terms are defined
in the Investment Company Act of 1940.  No Credit Party is subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act, or
any other federal or state statute that restricts or limits its ability to incur
Indebtedness or to perform its obligations hereunder. The making of the Loans by
Lenders to Borrowers, the incurrence of the Letter of Credit Obligations on
behalf of Borrowers, and the application of the proceeds thereof and repayment
thereof and the consummation of the Related Transactions will not violate any
provision of any such statute or any rule, regulation or order issued by the
Securities and Exchange Commission.

 

3.10                           Margin Regulations.  No Credit Party is engaged,
nor will it engage, principally or as one of its important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying” any
“margin stock” as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”).  None of the proceeds of the Loans or
other extensions of credit under this Agreement will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
of the Loans or other extensions of credit under this Agreement to be considered
a “purpose credit” within the meaning of Regulations T, U or X of the Federal
Reserve Board.  No Credit Party will take or permit to be taken any action that
might cause any Loan Document to violate any regulation of the Federal Reserve
Board.

 

39

--------------------------------------------------------------------------------


 

3.11                           Taxes.  All material tax returns, reports and
statements, including information returns, required by any Governmental
Authority (“Tax Returns”) to be filed by any Credit Party have been filed with
the appropriate Governmental Authority; all such Tax Returns are true, correct
and complete in all material respects; and all material Charges have been paid
prior to the date on which any fine, penalty, interest or late charge may be
added thereto for nonpayment thereof (or any such fine, penalty, interest, late
charge or loss has been paid),  excluding Charges or other amounts being
contested in accordance with Section 5.2(b).  There are no Liens for Charges
(other than for current Charges not yet due and payable) upon the assets of any
Credit Party.  No material adjustment relating to such Tax Returns has been
proposed formally or informally by any Governmental Authority and, to the
knowledge of each Credit Party, no basis exists for any such adjustment.  Proper
and accurate amounts have been withheld by each Credit Party from its respective
employees, independent contractors, creditors and other third parties for all
periods in material compliance with all applicable federal, state, local and
foreign laws and such withholdings have been timely paid to the respective
Governmental Authorities.  Disclosure Schedule (3.11) sets forth as of the
Closing Date those taxable years for which any Credit Party’s tax returns are
currently being audited by the IRS or any other applicable Governmental
Authority, and any assessments or threatened assessments in connection with such
audit, or otherwise currently outstanding. Except as indicated on Disclosure
Schedule (3.11), as of the Closing Date, all Charges that have been claimed,
proposed, asserted or assessed against any Credit Party  (or with respect to any
of their assets) have been fully paid or finally settled.  None of the Credit
Parties and their respective predecessors are liable for any Charges:  (a) under
any agreement (including any tax sharing agreements), or (b) to each Credit
Party’s knowledge, as a transferee, except, in the case of each of clauses
(a) and (b), under the Acquisition Agreement in an amount not to exceed $650,000
or to the extent assumed in connection with a Permitted Acquisition.  As of the
Closing Date, no Credit Party has agreed or been requested to make any
adjustment under IRC Section 481(a), by reason of a change in accounting method
or otherwise, which would have a Material Adverse Effect.

 

3.12                           ERISA.

 

(a)                                  Disclosure Schedule (3.12) lists (i) all
ERISA Affiliates and (ii) all Plans and separately identifies all Pension Plans,
including Title IV Plans, Multiemployer Plans, ESOPs and Welfare Plans,
including all Retiree Welfare Plans.  Copies of all such listed Plans, together
with a copy of the latest IRS/DOL 5500-series form for each such Plan, have been
delivered to Agent.  Except with respect to Multiemployer Plans, each Qualified
Plan has been determined by the IRS to qualify under Section 401 of the IRC, the
trusts created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the IRC, and nothing has occurred that would cause
the loss of such qualification or tax-exempt status.  Each Plan is in compliance
in all material respects with the applicable provisions of ERISA and the IRC,
including the timely filing of all reports required under the IRC or ERISA,
including the statement required by 29 CFR Section 2520.104-23.  Neither any
Credit Party nor ERISA Affiliate has failed to make any contribution or pay any
amount due as required by either Section 412 of the IRC or Section 302 of ERISA
or the terms of any such Plan.  Neither any Credit Party nor ERISA Affiliate has
engaged in a “prohibited transaction,” as defined in Section 406 of ERISA and
Section 4975 of the IRC, in connection with any Plan, that would

 

40

--------------------------------------------------------------------------------


 

subject any Credit Party to a material tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the IRC.

 

(b)                                 Except as set forth in Disclosure
Schedule (3.12):  (i) no Title IV Plan has any Unfunded Pension Liability;
(ii) no ERISA Event or event described in Section 4062(e) of ERISA with respect
to any Title IV Plan has occurred or is reasonably expected to occur;
(iii) there are no pending, or to the knowledge of any Credit Party, threatened
claims (other than claims for benefits in the normal course), sanctions, actions
or lawsuits, asserted or instituted against any Plan or any Person as fiduciary
or sponsor of any Plan; (iv) no Credit Party or ERISA Affiliate has incurred or
reasonably expects to incur any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan; (v) within the last five years no Title IV
Plan of any Credit Party or ERISA Affiliate has been terminated, whether or not
in a “standard termination” as that term is used in Section 4041(b)(1) of ERISA,
nor has any Title IV Plan of any Credit Party or any ERISA Affiliate (determined
at any time within the last five years) with Unfunded Pension Liabilities been
transferred outside of the “controlled group” (within the meaning of
Section 4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate (determined
at such time); (vi) except in the case of any ESOP, Stock of all Credit Parties
and their ERISA Affiliates makes up, in the aggregate, no more than 10% of fair
market value of the assets of any Plan measured on the basis of fair market
value as of the latest valuation date of any Plan; and (vii) no liability under
any Title IV Plan has been satisfied with the purchase of a contract from an
insurance company that is not rated AAA by the Standard & Poor’s Corporation or
an equivalent rating by another nationally recognized rating agency.

 

(c)                                  Except as set forth in Disclosure
Schedule (3.12), with respect to each scheme or arrangement mandated by a
government other than the United States of America providing for post-employment
benefits (a “Foreign Government Scheme or Arrangement”) and with respect to each
employee benefit plan maintained or contributed to by any Credit Party or any
Subsidiary of any Credit Party that is not subject to United States law
providing for post-employment benefits (a “Foreign Plan”):  (i) all material
employer and employee contributions required by law or by the terms of any
Foreign Government Scheme or Arrangement or any Foreign Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices; 
(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accumulated benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations, in accordance
with applicable generally accepted accounting principles, and the liability of
each Credit Party and each Subsidiary of a Credit Party with respect to a
Foreign Plan is reflected in accordance with normal accounting practices on the
financial statements of such Credit Party or such Subsidiary, as the case may
be; and (iii) each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities
unless, in each case, the failure to do so would not be reasonably likely to
have a Material Adverse Effect.

 

3.13                           No Litigation.  No action, claim, lawsuit,
demand, investigation or proceeding is now pending or, to the knowledge of any
Credit Party, threatened against any Credit Party, before any Governmental
Authority or before any arbitrator or panel of arbitrators

 

41

--------------------------------------------------------------------------------


 

(collectively, “Litigation”), that (a) challenges any Credit Party’s right or
power to enter into or perform any of its obligations under the Loan Documents
to which it is a party, or the validity or enforceability of any Loan Document
or any action taken thereunder, (b) except as set forth on Disclosure
Schedule (3.13), would prohibit or affect the licensing, approvals or marketing
of products subject to regulatory approval and, if so prohibiting or affecting,
could reasonably be expected to have a Material Adverse Effect, or (c) has a
reasonable risk of being determined adversely to any Credit Party and that, if
so determined, could reasonably be expected to have a Material Adverse Effect. 
Except as set forth on Disclosure Schedule (3.13), as of the Closing Date there
is no Litigation pending or, to any Credit Party’s knowledge, threatened, that
seeks damages in excess of $500,000 (or the Equivalent Amount thereof) or
injunctive relief against, or alleges criminal misconduct of, any Credit Party.

 

3.14                           Brokers.  Except for Covington Associates, the
fees of which have been paid by the Borrowers, no broker or finder brought about
the obtaining, making or closing of the Loans or the Related Transactions, and
no Credit Party or Affiliate thereof has any obligation to any Person in respect
of any finder’s or brokerage fees in connection therewith.

 

3.15                           Intellectual Property.  As of the Closing Date,
each Credit Party owns or has rights to use all Intellectual Property necessary
to continue to conduct its business as now or heretofore conducted by it or
proposed to be conducted by it in all material respects.  As of the Closing
Date, each material Patent registration and application therefor, Trademark
registration and application therefor, Copyright registration and application
therefor and License owned or licensed by any Credit Party is listed, together
with application or registration numbers to the extent available and
determinable, as applicable, in Disclosure Schedule (3.15).  To the knowledge of
the Credit Parties, each of the Credit Parties conducts its business and affairs
without infringement of or interference with any Intellectual Property of any
other Person other than any infringement or interference that could not
reasonably be expected to have a Material Adverse Effect.  Except as set forth
in Disclosure Schedule (3.15), no Credit Party is aware of any infringement
claim by any other Person with respect to any Intellectual Property, which
infringement could reasonably be expected to have a Material Adverse Effect.

 

3.16                           Full Disclosure.  No information contained in
this Agreement, any of the other Loan Documents or Financial Statements or other
written reports from time to time delivered hereunder or any written statement
furnished by or on behalf of any Credit Party to Agent or any Lender pursuant to
the terms of this Agreement (in each case, other than the Projections), taken
together with all other such information and statements, contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made or such
information was provided.  The Liens granted to Agent, on behalf of itself and
Lenders, pursuant to the Collateral Documents will at all times be fully
perfected first priority Liens in and to the Collateral described therein,
subject, as to priority, only to Permitted Encumbrances.

 

3.17                           Environmental Matters.

 

(a)                                  Except as set forth in Disclosure
Schedule (3.17), as of the Closing Date: (i) the Real Estate is free of
contamination from any Hazardous Material except for such

 

42

--------------------------------------------------------------------------------


 

contamination that would not adversely impact the value or marketability of such
Real Estate and that would not result in Environmental Liabilities that could
reasonably be expected to exceed $500,000 (or the Equivalent Amount thereof);
(ii) no Credit Party has caused or suffered to occur any Release of Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate;
(iii) the Credit Parties are and have been in compliance with all Environmental
Laws, except for such noncompliance that would not result in Environmental
Liabilities which could reasonably be expected to exceed $500,000 (or the
Equivalent Amount thereof); (iv) the Credit Parties have obtained, and are in
compliance with, all Environmental Permits required by Environmental Laws for
the operations of their respective businesses as presently conducted or as
proposed to be conducted, except where the failure to so obtain or comply with
such Environmental Permits would not result in Environmental Liabilities that
could reasonably be expected to exceed $500,000 (or the Equivalent Amount
thereof), and all such Environmental Permits are valid, uncontested and in good
standing; (v) no Credit Party is involved in operations or knows of any facts,
circumstances or conditions, including any Releases of Hazardous Materials, that
are likely to result in any Environmental Liabilities of such Credit Party which
could reasonably be expected to exceed $500,000 (or the Equivalent Amount
thereof), and no Credit Party has permitted any current or former tenant or
occupant of the Real Estate to engage in any such operations; (vi) there is no
Litigation arising under or related to any Environmental Laws, Environmental
Permits or Hazardous Material that seeks damages, penalties, fines, costs or
expenses in excess of $500,000 (or the Equivalent Amount thereof) or injunctive
relief against, or that alleges criminal misconduct by, any Credit Party;
(vii) no notice has been received by any Credit Party identifying it as a
“potentially responsible party” or requesting information under CERCLA or
analogous state statutes, and to the knowledge of the Credit Parties, there are
no facts, circumstances or conditions that may result in any Credit Party being
identified as a “potentially responsible party” under CERCLA or analogous state
statutes; and (viii) the Credit Parties have provided to Agent copies of all
existing environmental reports, reviews and audits and all written information
pertaining to actual or potential Environmental Liabilities, in each case
relating to any Credit Party.

 

(b)                                 Each Credit Party hereby acknowledges and
agrees that Agent (i) is not now, and has not ever been, in control of any of
the Real Estate or any Credit Party’s affairs, and (ii) does not have the
capacity through the provisions of the Loan Documents or otherwise to influence
any Credit Party’s conduct with respect to the ownership, operation or
management of any of its Real Estate or compliance with Environmental Laws or
Environmental Permits.

 

3.18                           Insurance.  Disclosure Schedule (3.18) lists all
insurance policies of any nature maintained, as of the Closing Date, for current
occurrences by each Credit Party.

 

3.19                           Deposit Accounts.  Disclosure Schedule (3.19)
lists all banks and other financial institutions at which any Credit Party
maintains deposit or other accounts as of the Closing Date, and such
Schedule correctly identifies the name of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

 

3.20                           Government Contracts.  Except as set forth in
Disclosure Schedule (3.20), as of the Closing Date, no Credit Party is a party
to any contract or agreement with any

 

43

--------------------------------------------------------------------------------


 

Governmental Authority and no Credit Party’s Accounts are subject to the Federal
Assignment of Claims Act (31 U.S.C. Section 3727) or any similar state or local
law.

 

3.21                           Customer and Trade Relations.  As of the Closing
Date, there exists no actual or, to the knowledge of any Credit Party,
threatened termination or cancellation of, or any material adverse modification
or change in:  (i) the business relationship of any Credit Party with any
customer or group of customers whose purchases during the preceding 12 months
caused them to be ranked among the ten largest customers of such Credit Party;
or (ii) the business relationship of any Credit Party with any supplier material
to its operations.

 

3.22                           [Intentionally Omitted.]

 

3.23                           Solvency.  Both before and after giving effect to
(a) the Loans and Letter of Credit Obligations to be made or incurred on the
Closing Date or such other date as Loans and Letter of Credit Obligations
requested hereunder are made or incurred, (b) the disbursement of the proceeds
of such Loans pursuant to the instructions of the Borrowers; (c) the
consummation of the Related Transactions; and (d) the payment and accrual of all
transaction costs in connection with the foregoing, the Credit Parties, taken as
a group on a consolidated basis, will be Solvent.

 

3.24                           Acquisition Agreement.  As of the Closing Date,
Borrowers have delivered to Agent a complete and correct copy of the Acquisition
Agreement (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith).  No Credit Party and, to the Credit Parties’
knowledge, no other Person party thereto is in default in the performance or
compliance with any provisions thereof.  The Acquisition Agreement complies
with, and the Acquisition has been consummated (simultaneously with the Loans
made on the Closing Date) in accordance with, all applicable laws.  The
Acquisition Agreement is in full force and effect as of the Closing Date and has
not been terminated, rescinded or withdrawn.  All requisite approvals by
Governmental Authorities having jurisdiction over Seller, any Credit Party and
other Persons referenced therein with respect to the consummation of the
Acquisition have been obtained, and no such approvals impose any conditions to
the consummation of the Acquisition or, other than as described in the
Acquisition Agreement,  to the conduct by any Credit Party of its business
thereafter.  To the best of each Credit Party’s knowledge, none of the Seller’s
representations or warranties in the Acquisition Agreement contain any untrue
statement of a material fact or omit any fact necessary to make the statements
therein not misleading.  Each of the representations and warranties given by
each applicable Credit Party in the Acquisition Agreement is true and correct in
all material respects, and, notwithstanding anything contained in the
Acquisition Agreement to the contrary, such representations and warranties of
the Credit Parties are incorporated into this Agreement by this Section 3.24 and
shall, solely for purposes of this Agreement and the benefit of Agent and
Lenders, survive the consummation of the Acquisition; provided that a breach by
any of the Credit Parties of any such representations and warranties so
incorporated and as to which a similar representation and warranty is not
independently made herein shall not constitute a breach of this Section 3.24
unless such breach causes any such representation and warranty to be materially
inaccurate.

 

44

--------------------------------------------------------------------------------


 

3.25                           Foreign Assets Control Regulations.  Each Credit
Party is and will remain in full compliance with the following laws and
regulations applicable to it: (a) ensuring that no person who owns a controlling
interest in or otherwise controls such Credit Party is or shall be (i) listed on
the Specially Designated Nationals and Blocked Person List maintained by the
Office of Foreign Assets Control (“OFAC” ), Department of the Treasury, and/or
any other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation or (ii) a person designated under Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders, and (b) except where
the failure to comply individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect, compliance with all applicable Bank
Secrecy Act (“BSA”) laws, regulations and government guidance on BSA compliance
and on the prevention and detection of money laundering violations.

 

3.26                           Subordinated Debt.  As of the Closing Date,
Borrowers have delivered to Agent a complete and correct copy of the
Subordinated Note Documents (including all schedules, exhibits, amendments,
supplements, modifications, assignments and all other documents delivered
pursuant thereto or in connection therewith).  Innovations, at the time of
incurrence thereof, had the corporate power and authority to incur the
Indebtedness evidenced by the Subordinated Notes.  The subordination provisions
of the Subordinated Notes and the Intercreditor Agreement are enforceable
against the holders of the Subordinated Notes by Agent and Lenders, except as
enforcement may be limited by bankruptcy, insolvency or other laws affecting
creditors’ rights generally.  All Obligations, including the Loans and the
Letter of Credit Obligations, constitute senior Indebtedness entitled to the
benefits of the subordination provisions contained in the Subordinated Notes and
the Intercreditor Agreement.  Borrowers acknowledge that Agent and each Lender
are entering into this Agreement and are extending the Commitments in reliance
upon the subordination provisions of the Subordinated Notes and the
Intercreditor Agreement and this Section 3.26.  The incurrence of the
Obligations by the Credit Parties (assuming that the Revolving Loans and the
Term Loans are fully extended on the Closing Date) does not violate the
Indenture.

 

3.27                           [Intentionally Omitted.]

 

3.28.                        Acquisition.

 

(a)                                  The Acquisition involves only assets
comprising a business, or those assets of a business, of the same general type
engaged in by Borrowers as of the Closing Date, and which business would not
subject Agent or any Lender to regulatory or third party approvals in connection
with the exercise of its rights and remedies under this Agreement or any other
Loan Documents other than approvals applicable to the exercise of such rights
and remedies with respect to Borrowers prior to the Acquisition;

 

(b)                                 The Acquisition has been approved by
Seller’s board of directors or otherwise duly authorized by Seller; and

 

(c)                                  Except as set forth on Disclosure
Schedule (3.28(c)) and except for the Loans hereunder, no additional
Indebtedness, Guaranteed Indebtedness, contingent obligations or

 

45

--------------------------------------------------------------------------------


 

other liabilities have been incurred, assumed or otherwise been required to be
reflected on a consolidated balance sheet of Borrowers and Seller after giving
effect to the Acquisition.

 

4.                                      FINANCIAL STATEMENTS AND INFORMATION

 

4.1                                 Reports and Notices.  Each Credit Party
executing this Agreement hereby agrees that from and after the Closing Date and
until the Termination Date, it shall deliver to Agent or to Agent and Lenders,
as required, the Financial Statements, notices, Projections and other
information at the times, to the Persons and in the manner set forth in Annex E.

 

4.2                                 Communication with Accountants.  Each Credit
Party executing this Agreement authorizes (a) Agent and each Co-Syndication
Agent, twice in any twelve (12) month period or more frequently with the consent
of Borrower Representative, which consent shall not be unreasonably withheld,
and (b) so long as an Event of Default has occurred and is continuing, Agent and
each Lender, to communicate directly with its independent certified public
accountants, including BDO Seidman, LLP, and authorizes and, at Agent’s request,
shall instruct those accountants and advisors to disclose and make available to
Agent and each Lender any and all Financial Statements and other supporting
financial documents, schedules and information relating to any Credit Party
(including copies of any issued management letters) with respect to the
business, financial condition and other affairs of any Credit Party.

 

5.                                      AFFIRMATIVE COVENANTS

 

Each Credit Party executing this Credit Agreement jointly and severally agrees
as to all Credit Parties that from and after the date hereof and until the
Termination Date:

 

5.1                                 Maintenance of Existence and Conduct of
Business.  Except as permitted under Section 6.1, each Credit Party shall: 
(a) do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence and its material rights and franchises;
(b) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder; (c) at all times maintain, preserve and protect
all of its assets and properties used or useful in the conduct of its business,
and keep the same in good repair, working order and condition in all material
respects (taking into consideration ordinary wear and tear) and from time to
time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices, except
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect; and (d) transact business only in such corporate and trade names
as are set forth in Disclosure Schedule (5.1).

 

5.2                                 Payment of Charges.

 

(a)                                  Subject to Section 5.2(b), each Credit
Party shall pay and discharge or cause to be paid and discharged promptly all
Charges payable by it, including (i) Charges imposed upon it, its income and
profits, or any of its property (real, personal or mixed) and all Charges with
respect to tax, social security and unemployment withholding with respect to its
employees, (ii) lawful claims for labor, materials, supplies and services or
otherwise, and (iii) all storage or rental charges payable to warehousemen or
bailees, in each case, before any thereof shall become past due.

 

46

--------------------------------------------------------------------------------


 

(b)                                 Each Credit Party may in good faith contest,
by appropriate proceedings, the validity or amount of any Charges, Taxes or
claims described in Section 5.2(a); provided, that (i) adequate reserves with
respect to such contest are maintained on the books of such Credit Party, in
accordance with GAAP; (ii) no Lien shall be imposed to secure payment of such
Charges (other than payments to warehousemen and/or bailees) that is superior to
any of the Liens securing the Obligations or the Eligible Swap Obligations and
such contest is maintained and prosecuted continuously and with diligence and
operates to suspend collection or enforcement of such Charges; (iii) none of the
Collateral becomes subject to forfeiture or loss as a result of such contest;
(iv) such Credit Party shall promptly pay or discharge such contested Charges,
Taxes or claims and all additional charges, interest, penalties and expenses, if
any, and shall deliver to Agent, at Agent’s request, evidence reasonably
acceptable to Agent of such compliance, payment or discharge, if such contest is
terminated or discontinued adversely to such Credit Party or the conditions set
forth in this Section 5.2(b) are no longer met; and (v) Agent has not advised
Borrowers in writing that Agent reasonably believes that nonpayment or
nondischarge thereof could have or result in a Material Adverse Effect.

 

5.3                                 Books and Records.  Each Credit Party shall
keep adequate books and records with respect to its business activities in which
proper entries, reflecting all financial transactions, are made in accordance
with GAAP and on a basis consistent with the Financial Statements attached as
Disclosure Schedule (3.4(a)).

 

5.4                                 Insurance; Damage to or Destruction of
Collateral.

 

(a)                                  The Credit Parties shall, at their sole
cost and expense, maintain the policies of insurance described on Disclosure
Schedule (3.18) as in effect on the date hereof or otherwise in form and amounts
and with insurers reasonably acceptable to Agent.  Such policies of insurance
(or the loss payable and additional insured endorsements delivered to Agent)
shall contain provisions pursuant to which the insurer agrees to provide 30 days
prior written notice to Agent in the event of any non-renewal, cancellation or
amendment of any such insurance policy.  If any Credit Party at any time or
times hereafter shall fail to obtain or maintain any of the policies of
insurance required above, or to pay all premiums relating thereto, Agent may at
any time or times thereafter obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto that Agent
deems advisable.  Agent shall have no obligation to obtain insurance for any
Credit Party or pay any premiums therefor.  By doing so, Agent shall not be
deemed to have waived any Default or Event of Default arising from any Credit
Party’s failure to maintain such insurance or pay any premiums therefor.  All
sums so disbursed, including reasonable attorneys’ fees, court costs and other
charges related thereto, shall be payable on demand by Borrowers to Agent and
shall be additional Obligations hereunder secured by the Collateral.

 

(b)                                 Agent reserves the right at any time upon
any material adverse change in any Credit Party’s risk profile (including any
change in the product mix maintained by any Credit Party or any laws affecting
the potential liability of such Credit Party) to require additional forms and
limits of insurance to, in Agent’s good faith opinion, adequately protect both
Agent’s and Lender’s interests in all or any portion of the Collateral and to
ensure that each Credit Party is protected by insurance in amounts and with
coverage customary for its industry.  If reasonably requested by Agent, each
Credit Party shall deliver to Agent from time to time a

 

47

--------------------------------------------------------------------------------


 

report of a reputable insurance broker, reasonably satisfactory to Agent, with
respect to its insurance policies.

 

(c)                                  Each Credit Party shall deliver to Agent,
in form and substance reasonably satisfactory to Agent, endorsements to (i) all
“All Risk” and business interruption insurance naming Agent, on behalf of itself
and Lenders, as loss payee, and (ii) all general liability and other liability
policies naming Agent, on behalf of itself and Lenders, as additional insured. 
Each Credit Party irrevocably makes, constitutes and appoints Agent (and all
officers, employees or agents designated by Agent), so long as any Default or
Event of Default has occurred and is continuing or the anticipated insurance
proceeds exceed $2,000,000 (or the Equivalent Amount thereof), as such Credit
Party’s true and lawful agent and attorney-in-fact for the purpose of making,
settling and adjusting claims under such “All Risk” policies of insurance,
endorsing the name of such Credit Party on any check or other item of payment
for the proceeds of such “All Risk” policies of insurance and for making all
determinations and decisions with respect to such “All Risk” policies of
insurance.  Agent shall have no duty to exercise any rights or powers granted to
it pursuant to the foregoing power-of-attorney.  Borrower Representative shall
promptly notify Agent of any loss, damage, or destruction to the Collateral in
the amount of $2,000,000 (or the Equivalent Amount thereof) or more, whether or
not covered by insurance.  After deducting from such proceeds the expenses, if
any, incurred by Agent in the collection or handling thereof, Agent may, at its
option, either apply such proceeds to the reduction of the Obligations in
accordance with Section 1.3(c), or permit or require the applicable Credit Party
to use such money, or any part thereof, to replace, repair, restore or rebuild
the Collateral in a diligent and expeditious manner with materials and
workmanship of substantially the same quality as existed before the loss, damage
or destruction.  Notwithstanding the foregoing, if the casualty giving rise to
such insurance proceeds could not reasonably be expected to have a Material
Adverse Effect and such insurance proceeds do not exceed $2,000,000 (or the
Equivalent Amount thereof) in the aggregate, Agent shall permit the applicable
Credit Party to replace, restore, repair or rebuild the property; provided that
if such Credit Party shall not have completed or entered into binding agreements
to complete such replacement, restoration, repair or rebuilding within 180 days
of such casualty, Agent may apply such insurance proceeds to the Obligations in
accordance with Section 1.3(c).  All insurance proceeds that are to be made
available to US Borrower to replace, repair, restore or rebuild the Collateral
shall be applied by Agent to reduce the outstanding principal balance of the US
Revolving Loan of US Borrower (which application shall not result in a permanent
reduction of the US Revolving Loan Commitment).  All insurance proceeds that are
to be made available to European Borrower to replace, repair, restore or rebuild
the Collateral shall be applied by Agent to reduce the outstanding principal
balance of the European Revolving Loan of European Borrower (which application
shall not result in a permanent reduction of the European Revolving Loan
Commitment).  All insurance proceeds made available to any Credit Party (other
than Borrowers) to replace, repair, restore or rebuild Collateral shall be
deposited in a cash collateral account.  Thereafter, such funds shall be made
available to such Credit Party to provide funds to replace, repair, restore or
rebuild the Collateral as follows:  (x) European Borrower shall request a
European Revolving Credit Advance or a release from the cash collateral account
be made to such Credit Party in the amount requested to be released and US
Borrower shall request a US Revolving Credit Advance or a release from the cash
collateral account to be made to such Credit Party in the amount requested to be
so released; and (y) so long as the conditions set forth in Section 2.2 have
been met, Revolving Lenders shall make such US Revolving Credit Advance

 

48

--------------------------------------------------------------------------------


 

or such European Revolving Credit Advance, as the case may be, or Agent shall
release funds from the cash collateral account upon such request.  To the extent
not used to replace, repair, restore or rebuild the Collateral in accordance
with this Section 5.4, such insurance proceeds shall be applied in accordance
with Section 1.3(c).

 

5.5                                 Compliance with Laws.  Each Credit Party
shall comply with all federal, state, local and foreign laws and regulations
applicable to it, including those relating to HIPAA and labor matters, those
affecting the licensing, labeling, marketing and distribution of products,
including those related to the FDA (and the equivalent Governmental Authority of
each jurisdiction in which any Credit Party operates, conducts business or
distributes products) and Environmental Laws and Environmental Permits, except
to the extent that the failure to comply, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.6                                 Supplemental Disclosure.  From time to time
as may be reasonably requested by Agent (which request will not be made more
frequently than once each year absent the occurrence and continuance of a
Default or an Event of Default), the Credit Parties shall supplement each
Disclosure Schedule hereto, or any representation herein or in any other Loan
Document, with respect to any matter hereafter arising that, if existing or
occurring at the date of this Agreement, would have been required to be set
forth or described in such Disclosure Schedule or as an exception to such
representation or that is necessary to correct any information in such
Disclosure Schedule or representation which has been rendered inaccurate thereby
(and, in the case of any supplements to any Disclosure Schedule, such Disclosure
Schedule shall be appropriately marked to show the changes made therein);
provided that (a) no such supplement to any such Disclosure Schedule or
representation shall amend, supplement or otherwise modify any Disclosure
Schedule or representation, or be or be deemed a waiver of any Default or Event
of Default resulting from the matters disclosed therein, except as consented to
by Agent and Requisite Lenders in writing, and (b) no supplement shall be
required or permitted as to representations and warranties that relate solely to
the Closing Date.

 

5.7                                 Intellectual Property.  Each Credit Party
will conduct its business and affairs (a) without intentional infringement of or
intentional interference with any Patents or trade secrets of any other Person
in any material respect and (b) without infringement of or interference with any
Intellectual Property (other than Patents and trade secrets) of any other Person
in any material respect, provided that no Credit Party shall be deemed to have
violated the covenant set forth in clause (b) if, prior to taking action which
is later judged by a court of competent jurisdiction to have infringed or
interfered with any such Intellectual Property, such Credit Party shall have
(i) obtained an opinion of reputable intellectual property counsel which
(A) provides that such action will not infringe or interfere with such
Intellectual Property and (B) is in such form which would reasonably entitle
such Credit Party to rely on such opinion, (ii) notified Agent of its intent to
take such action and (iii) within ten (10) days of Agent’s request, delivered a
copy of such opinion to Agent.

 

5.8                                 Environmental Matters.  Each Credit Party
shall and shall cause each Person within its control to: (a) conduct its
operations and keep and maintain its Real Estate in compliance with all
Environmental Laws and Environmental Permits other than noncompliance that could
not reasonably be expected to have a Material Adverse Effect; (b) implement any
and

 

49

--------------------------------------------------------------------------------


 

all investigation, remediation, removal and response actions that are
appropriate or necessary to maintain the value and marketability of the Real
Estate or to otherwise comply in all material respects with Environmental Laws
and Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate; (c) notify Agent
promptly after such Credit Party becomes aware of any violation of Environmental
Laws or Environmental Permits or any Release on, at, in, under, above, to, from
or about any Real Estate that is reasonably likely to result in Environmental
Liabilities in excess of $500,000 (or the Equivalent Amount thereof); and
(d) promptly forward to Agent a copy of any order, notice, request for
information or any communication or report received by such Credit Party in
connection with any such violation or Release or any other matter relating to
any Environmental Laws or Environmental Permits that could reasonably be
expected to result in Environmental Liabilities in excess of $500,000 (or the
Equivalent Amount thereof), in each case whether or not the Environmental
Protection Agency or any Governmental Authority has taken or threatened any
action in connection with any such violation, Release or other matter.  If Agent
at any time has a reasonable basis to believe that there may be a violation of
any Environmental Laws or Environmental Permits by any Credit Party or any
Environmental Liability arising thereunder, or a Release of Hazardous Materials
on, at, in, under, above, to, from or about any of its Real Estate, that, in
each case, could reasonably be expected to have a Material Adverse Effect, then
each Credit Party shall, upon Agent’s written request (i) cause the performance
of such environmental audits including subsurface sampling of soil and
groundwater, and preparation of such environmental reports, at Borrowers’
expense, as Agent may from time to time reasonably request, which shall be
conducted by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent, and
(ii) permit Agent or its representatives to have access to all Real Estate for
the purpose of conducting such environmental audits and testing as Agent deems
appropriate, including subsurface sampling of soil and groundwater.  Borrowers
shall reimburse Agent for the costs of such audits and tests and the same will
constitute a part of the Obligations secured hereunder.

 

5.9                                 Landlords’ Agreements, Mortgagee Agreements,
Bailee Letters and Real Estate Purchases.  Subject to the penultimate sentence
of Section 6.15 hereof, except as otherwise agreed to by Agent in its sole
discretion, each Credit Party shall obtain a landlord’s agreement, mortgagee
agreement or bailee letter, as applicable, from the lessor of each leased
property, mortgagee of owned property or bailee with respect to any warehouse,
processor or converter facility or other location where Collateral is stored or
located, which agreement or letter shall contain a waiver or subordination of
all Liens or claims that the landlord, mortgagee or bailee may assert against
the Collateral at that location, and shall otherwise be reasonably be
satisfactory in form and substance to Agent.  Each Credit Party shall timely and
in all material respects pay and perform its obligations under all leases and
other agreements with respect to each leased location or public warehouse where
any Collateral is or may be located except as otherwise consented to by Agent. 
If any Credit Party proposes to acquire a fee ownership interest in Real Estate
after the Closing Date, it shall, if required by Agent, concurrently provide to
Agent a mortgage or deed of trust granting Agent a first priority Lien on such
Real Estate, together with environmental audits, mortgage title insurance
commitment, real property survey, local counsel opinions(s), and, if required by
Agent, supplemental casualty insurance and flood insurance, and such other
documents, instruments or agreements reasonably requested by Agent, in each
case, in form and substance reasonably satisfactory to Agent.

 

50

--------------------------------------------------------------------------------


 

5.10                           ERISA.  Each Credit Party shall comply in all
material respects with the applicable provisions of ERISA and the Code and any
foreign laws and regulations relating to any Foreign Plan or Foreign Government
Scheme or Arrangement, except to the extent such failure(s) to comply,
individually and in the aggregate, could not reasonably be expected to have a
Material Adverse Affect.  Each Credit Party shall furnish to the Agent
(a) written notice as soon as possible, and in any event within 10 Business Days
after any Credit Party knows or has reason to know, of: (i) a material increase
in the benefits of any existing Plan, the establishment of any new Pension Plan,
or the commencement of contributions to any Multiemployer Plan; (ii) an ERISA
Event,  together with a statement of an officer setting forth the details of
such ERISA Event and the action(s) which the Credit Parties propose to take with
respect thereto; (iii) the imposition of a Lien under Section 412 of the IRC or
Section 302 or 4058 of ERISA; (iv) the imposition of a Lien with respect to any
Foreign Plan; and (b) written notice on an annual basis on each anniversary of
the Closing Date until the Termination Date, of the circumstances where the fair
market value of the assets of a funded Foreign Plan, the liability of each
insurer for such Foreign Plan funded through insurance or the book reserve
established for such Foreign Plan, together with any accrued contributions, are
insufficient to satisfy all the accumulated benefit obligations with respect to
all current and former participants in such Foreign Plan according to the
actuarial assumptions and valuations most recently used to account for such
obligations in accordance with generally accepted accounting principles.  At
Agent’s request, the Credit Parties shall furnish to the Agent copies of each
annual report (From 5500 series) filed for each Plan.  The Credit Parties shall
furnish to the Agent, within 30 days after receipt by any Credit Party or ERISA
Affiliate,  copies of each actuarial report for each Title IV Plan or
Multiemployer Plan and each annual report for any Multiemployer Plan.

 

5.11                           European Credit Parties.  If at any time any
European Credit Party that is treated for purposes of Section 956 of the IRC as
a “controlled foreign corporation, thereafter fails to be treated as a
controlled foreign corporation, then at the request of the Agent or the
Requisite Lenders, Innovations shall cause each such European Credit Party to
execute and deliver to the Agent (a) a Guaranty in form and substance reasonably
satisfactory to the Agent, guarantying the Obligations of US Borrower hereunder
and under the other Loan Documents, and (b) Collateral Documents in form and
substance reasonably satisfactory to Agent, granting to Agent a Lien over such
European Credit Party’s properties and assets, in each case, to the extent such
European Credit Party has, or is required to have, entered into a Guaranty or a
Collateral Document with respect to the Obligations of the European Credit
Parties, and to the extent such Guaranty or Collateral Document is not
prohibited by the law of the jurisdiction of formation of such European Credit
Party, and shall cause the pledge of all Stock of such European Credit Party to
Agent to secure all of the Obligations to the extent only a portion of such
Stock was previously pledged to Agent to secure the Obligations of US Credit
Parties.  If Innovations shall at any time file consolidated US federal income
tax returns which include its and all of its Subsidiaries’ worldwide income on a
world-wide basis, then at the request of the Agent or the Requisite Lenders,
Innovations shall cause each European Credit Party to execute and deliver to the
Agent (a) a Guaranty in form and substance reasonably satisfactory to the Agent,
guarantying the Obligations of US Borrower hereunder and under the other Loan
Documents, and (b) Collateral Documents in form and substance reasonably
satisfactory to Agent, granting to Agent a Lien over such European Credit
Party’s properties and assets, in each case, to the extent such European Credit
Party has, or is required to have, entered into a Guaranty or a Collateral
Document with respect to the Obligations of the European Credit Parties, and to
the extent such

 

51

--------------------------------------------------------------------------------


 

Guaranty or Collateral Document is not prohibited by the law of the jurisdiction
of formation of such European Credit Party, and shall cause the pledge of all
Stock of such European Credit Party to Agent to secure all of the Obligations to
the extent only a portion of such Stock was previously pledged to Agent to
secure the Obligations of US Credit Parties.  The security interests required to
be granted pursuant to this Section 5.11 shall be valid and enforceable
perfected security interests prior to the rights of all third Persons and
subject to no other Liens except Permitted Encumbrances, except as enforcement
may be limited by bankruptcy, insolvency and other laws affecting creditors’
rights generally.  The Collateral Documents and other instruments related
thereto shall be duly recorded or filed in such manner and in such places and at
such times, and such other actions shall be taken, as are required by law to
establish, perfect, preserve and protect the Liens, in favor of Agent, required
to be granted pursuant to such documents and all taxes, fees and other charges
payable in connection therewith shall be paid in full by European Credit
Parties.  At the time of the execution and delivery of the additional documents,
European Credit Parties shall cause to be delivered to Agent such opinions of
counsel, mortgage policies, title surveys, real estate appraisals, certificates
of title, stock certificates and other related documents as may be reasonably
requested by Agent to assure themselves that this Section 5.11 has been complied
with.

 

5.12                           [Intentionally Omitted.]

 

5.13                           Post-Closing Covenant.

 

(a)                                  Within 60 days following the Closing Date,
Borrowers shall deliver a schedule to Agent listing each material Patent
registration and application therefor, Trademark registration and application
therefor, Copyright registration and application therefor and License owned or
licensed by any Credit Party, together with application or registration numbers
to the extent available and determinable, as applicable.  Such schedule shall be
certified by an officer of Innovations and shall contain a representation that
the Person (to the extent such Person is Innovations or any of its Subsidiaries)
identified as the owner or assignee of each material Patent, Trademark and
Copyright set forth on such schedule owns each such Patent, Trademark or
Copyright, as applicable.  Promptly following delivery of such schedule, the
Credit Parties shall provide Agent with such information as is necessary to
enable Agent to take action to obtain a fully perfected first priority security
interest, in accordance with, and subject to limitations under, applicable law,
in all of the intellectual property of the Credit Parties to the extent such
intellectual property is registered in the United States, the United Kingdom or
Switzerland (to the extent such perfected first priority security interest is
not in effect on the date hereof or prior to delivery of such schedule).   In
addition, following delivery of such schedule, the Credit Parties shall promptly
take all actions as may be reasonably requested by Agent in order for Agent to
perfect its security interest, in accordance with, and subject to limitations
under, applicable law, in the Patents, Trademarks and Copyrights owned by the
Credit Parties to the extent such intellectual property is registered in Canada,
Japan, Germany, Italy or France.

 

(b)                                 On or before September 28, 2005, Innovations
and Borrowers shall deliver to Agent and Lenders, (i) a restated audited
consolidated balance sheet of Innovations at December 31, 2004 and the related
statements of income and cash flows of Innovations for the Fiscal Year then
ended, certified without qualification by BDO Seidman, LLP and (ii) a restated
unaudited balance sheet at March 31, 2005 and the related statement of income
and cash flows of

 

52

--------------------------------------------------------------------------------


 

Innovations for the Fiscal Quarter then ended, each of which shall have been
reviewed by BDO Seidman, LLP as provided in Statement on Auditing Standards
No. 71 ((i) and (ii) are collectively referred to herein as the “Restated
Financial Statements”).  The Restated Financial Statements shall be accompanied
by (i) a statement prepared in reasonable detail showing the calculation used in
determining the calculation of EBITDA for the Reporting Credit Parties on a
consolidated basis for, to the extent delivered prior to August 15, 2005,  the
12 month period ended March 31, 2005 and, to the extent delivered on or after
August15, 2005,  the 12 month period ended June 30, 2005, and (ii) the
certification of the Chief Financial Officer, Treasurer or Vice President,
Finance, of Innovations (on behalf of Innovations and not in such Person’s
individual capacity) that the Restated Financial Statements present fairly in
accordance with GAAP (subject to normal year-end adjustments in the case of the
March 31, 2005 Financial Statements) the financial position, results of
operations and statement of cash flows of the Credit Parties on a consolidated
and consolidating basis (in the case of consolidating Financial Statements,
subject to intercompany eliminations and other consolidating adjustments), as at
the end of each such period and for the period then ended.

 

(c)                                  Within 30 days following the Closing Date,
Borrowers shall deliver to Agent fully executed copies of each of the Related
Transaction Documents (to the extent not previously required to be delivered).

 

5.14                           IMC.  If at any time the fair market value or
book value of IMC’s assets exceeds $65,000,000 Canadian Dollars, IMC shall
promptly execute an amended and restated or additional Deed of Hypothec on the
Universality of Movable Property increasing the sum secured by such Deed to an
amount satisfactory to Agent.

 

5.15                           Covenants Relating to Foreign Subsidiaries.

 

(a)                                  Promptly upon Agent’s request, Borrowers
shall take all actions necessary to cause Inverness Medical Australia Pty Ltd to
join this Agreement as a European Credit Party and, in connection therewith,
shall cause Inverness Medical Australia Pty Ltd to take such actions and execute
and deliver such documents as Agent may reasonably request; provided, that, the
Credit Parties shall not be liable for or required to reimburse Agent or any
Lender for any stamp duty or other taxes that may be required to be paid by
Agent or Lenders in connection with such request by Agent (unless such request
is made in connection with (i) any request by the Credit Parties for consent to
take any action with respect to Inverness Medical Australia Pty Ltd that would,
without the prior consent of Agent and Requisite Lenders, result in a breach of
Sections 6.2, 6.3, 6.14 or 11.19 hereof, or (ii) any action by any of the Credit
Parties or any Excluded Subsidiary in violation of Sections 6.2, 6.3, 6.14 or
11.19) to the extent such stamp duty or other tax results solely from the
guarantee by Inverness Medical Australia Pty Ltd of the Obligations in excess of
the value of the assets of Inverness Medical Australia Pty Ltd at such time.

 

(b)                                 Inverness Medical Investments shall at all
times own and control at least 50.1% of the economic and voting rights of
Inverness Medical (Shanghai) Co., Ltd., have the right to appoint the majority
of the directors to the board of directors of Inverness Medical (Shanghai) Co.,
Ltd. and possess, directly or indirectly, the power to direct the management of,
policies of and requirements for capital contributions to Inverness Medical
(Shanghai) Co., Ltd.

 

53

--------------------------------------------------------------------------------


 

No capital calls or other request for contributions of any type which would
cause the amount of all funds or assets contributed to the capital of, or loaned
or otherwise made available to Inverness Medical (Shanghai) Co., Ltd. to exceed
$4,000,000 in the aggregate since the formation of Inverness Medical (Shanghai)
Co., Ltd. shall occur under that certain Joint Venture Contract dated as of
November 5, 2004 between Inverness Medical Investments and Shanghai Biochip Co.,
Ltd., any organizational documents of Inverness Medical (Shanghai) Co., Ltd. or
any contract, agreement or requirement of law.  Upon the request of Agent,
Inverness Medical Investments shall promptly provide Agent with a copy of the
financial statements it receives pursuant to Section 14.1.2 of that certain
Joint Venture Contract dated as of November 5, 2004 between Inverness Medical
Investments and Shanghai Biochip Co., Ltd.

 

5.16                           Further Assurances.  Each Credit Party executing
this Agreement agrees that it shall and shall cause each other Credit Party to,
at such Credit Party’s expense and upon request of Agent, duly execute and
deliver, or cause to be duly executed and delivered, to Agent such further
instruments and do and cause to be done such further acts as may be necessary or
proper in the reasonable opinion of Agent to carry out more effectively the
provisions and purposes of this Agreement or any other Loan Document.

 

5.17                           Restated Financial Statements.  (a) If the
Restated Financial Statements are delivered to Agent and Lenders prior to
August 15, 2005, the Reporting Credit Parties on a consolidated basis shall have
EBITDA of not less than $28,000,000 for the 12 month period ended March 31,
2005, calculated based on such Restated Financial Statements.

 

(b)                                 If the Restated Financial Statements are
delivered to Agent and Lenders on or after August 15, 2005, the Reporting Credit
Parties on a consolidated basis shall have EBITDA of not less than $30,000,000
for the 12 month period ended June 30, 2005, calculated based on such Restated
Financial Statements and the other Financial Statements for any applicable
period after March 31, 2005 delivered hereunder in accordance with the terms
hereof.

 

6.                                      NEGATIVE COVENANTS

 

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:

 

6.1                                 Mergers, Subsidiaries, Etc.  No Credit Party
shall directly or indirectly, by operation of law or otherwise, (a) merge with,
consolidate with, acquire all or substantially all of the assets or Stock of, or
otherwise combine with or acquire, any Person, except that (i) any wholly-owned
Subsidiary of US Borrower may merge with US Borrower so long as US Borrower is
the survivor thereof, (ii) any wholly-owned Subsidiary of European Borrower may
merge with European Borrower so long as European Borrower is the survivor
thereof, (iii) any US Credit Party (other than Innovations and US Borrower) may
merge with any other US Credit Party (other than Innovations and US Borrower),
(iv) any European Credit Party (other than European Borrower) may merge with any
other European Credit Party (other than European Borrower), and (v) Innovations,
Swissco and Inverness Japan may consummate the Acquisition in accordance with
the Acquisition Agreement or (b) except for the formation of any Subsidiary or
any acquisition of all of the Stock of any Person (an “Acquisition Subsidiary”)
solely for the purpose of consummating an acquisition which is reasonably
expected to be a Permitted

 

54

--------------------------------------------------------------------------------


 

Acquisition or for which the Credit Parties are seeking approval of the
Requisite Lenders and provided that (A) prior to the consummation of such
acquisition (I) such Acquisition Subsidiary shall constitute an Excluded US
Subsidiary or Excluded European Subsidiary, as applicable (and, after
consummation of such acquisition, shall constitute a US Credit Party or European
Credit Party, as applicable), (II) such Acquisition Subsidiary shall hold no
assets (other than the greater of $10,000 and any minimum capital required by
law), (III) such Acquisition Subsidiary shall not conduct any business and (IV)
no Credit Party shall transfer any funds or other assets to such Acquisition
Subsidiary other than capital contributions permitted under the foregoing clause
(II) and as necessary to consummate a Permitted Acquisition, and (B) such
Acquisition Subsidiary shall be dissolved and the assets of such Acquisition
Subsidiary shall be distributed to a Credit Party if (I) such Permitted
Acquisition is not consummated within 120 days following the formation or
acquisition of such Acquisition Subsidiary, or (II) the Credit Parties do not
receive the consent of Requisite Lenders to such acquisition within 120 days
following the formation or acquisition of such Acquisition Subsidiary, form any
Subsidiary or acquire all or substantially all of the assets or Stock of any
Person without the prior written consent of Requisite Lenders.  Notwithstanding
the foregoing, any Credit Party may acquire all or substantially all of the
assets or Stock of any Person (or in the case of an asset acquisition of
substantially all of the assets of a business line or division of a Person) (the
“Target”) (in each case, a “Permitted Acquisition”), subject to the satisfaction
of each of the following conditions:

 

(i)                                     Agent shall receive at least ten
(10) Business Days prior written notice of such proposed Permitted Acquisition,
which notice shall include a reasonably detailed description of such proposed
Permitted Acquisition (Agent hereby agreeing to provide copies of such notice to
the Lenders promptly following receipt thereof);

 

(ii)                                  such Permitted Acquisition shall only
involve assets comprising a business, or those assets of a business, of the type
engaged in by Borrowers as of the Closing Date, and which business would not
subject Agent or any Lender to regulatory or third party approvals in connection
with the exercise of its rights and remedies under this Agreement or any other
Loan Documents other than approvals applicable to the exercise of such rights
and remedies with respect to Borrowers prior to such Permitted Acquisition;

 

(iii)                               such Permitted Acquisition shall be
consensual and shall have been approved by the Target’s board of directors or
otherwise duly authorized by the Target;

 

(iv)                              no additional Indebtedness, Guaranteed
Indebtedness, contingent obligations or other liabilities shall be incurred,
assumed or otherwise be reflected on a consolidated balance sheet of the
Reporting Credit Parties and Target after giving effect to such Permitted
Acquisition, except ordinary course trade payables, accrued expenses and
Indebtedness of the Target to the extent no Default or Event of Default has
occurred and is continuing or would result after giving effect to such Permitted
Acquisition;

 

(v)                                 the consideration payable in connection with
all Permitted Acquisitions, including all transaction costs, ordinary course
trade payables, accrued expenses and Indebtedness incurred, assumed or otherwise
to be reflected on a consolidated balance sheet of Reporting Credit Parties and
Target after giving effect to such Permitted Acquisition shall consist solely of
(A) common stock, par value $.001 per share of Innovations containing

 

55

--------------------------------------------------------------------------------


 

substantially the same rights and preferences as in effect on the date hereof
and/or (B) cash not to exceed $20,000,000 in the aggregate for all Permitted
Acquisitions in any Fiscal Year;

 

(vi)                              the Target shall have positive EBITDA for the
trailing twelve-month period preceding the date of the Permitted Acquisition, as
determined based upon the Target’s financial statements for its most recently
completed fiscal year and its most recent interim financial period completed
within 60 days prior to the date of consummation of such Permitted Acquisition;
provided, that if the consideration payable in connection with such Permitted
Acquisition consists solely of common stock, par value $.001 per share of
Innovations containing substantially the same rights and preferences as in
effect on the date hereof, this condition need not be satisfied;

 

(vii)                           the business and assets acquired in such
Permitted Acquisition shall be free and clear of all Liens (other than Permitted
Encumbrances);

 

(viii)                        subject to clause (ix) below, Agent will be
granted a first priority perfected Lien (subject to Permitted Encumbrances) in
all assets acquired pursuant thereto (other than with respect to intellectual
property that is not material in which case such Lien shall be perfected within
60 days following the closing of such Permitted Acquisition) or in the assets
and Stock of the Target and any Acquisition Subsidiary (other than with respect
to intellectual property that is not material in which case such Lien shall be
perfected within 60 days following the closing of such Permitted Acquisition),
and each Credit Party, any Acquisition Subsidiary and the Target shall have
executed such documents and taken such actions as may be required by Agent in
connection therewith;

 

(ix)                                within 60 days following the closing of any
Permitted Acquisition in which the Target or any Acquisition Subsidiary is an
entity formed outside of the United States, Agent will be granted a first
priority Lien (subject to Permitted Encumbrances) in all assets acquired
pursuant thereto or in the assets and Stock of the Target and any Acquisition
Subsidiary (provided, that, in the case of Stock held by a Domestic Subsidiary,
Agent shall be granted a Lien in such Stock under, and subject to any applicable
limitations set forth in, the US Pledge Agreement concurrently with the closing
of such Permitted Acquisition), and each Credit Party, any Acquisition
Subsidiary and the Target shall have executed such documents and taken such
actions as may be required by Agent in connection therewith; provided, that,
prior to the closing of such Permitted Acquisition, (A) the Borrowers shall have
provided Agent with reasonably detailed written information as to the procedure
required under applicable law for Agent to be granted a first priority Lien in
all such assets along with confirmation reasonably acceptable to Agent from
Borrowers’ local counsel from such jurisdiction that such procedure is correct;
(B) Agent shall have consented in writing to the delay in providing such Lien;
and (C) both before and immediately after giving effect to such Permitted
Acquisition, the European Credit Parties shall have Accounts, Inventory, Real
Property, plant, Equipment and available cash (not subject to any Lien other
than Permitted Encumbrances (except for Permitted Encumbrances of the type
described in clauses (j) and (k) of the definition thereof)) with a net book
value of not less than $50,000,000;

 

(x)                                   notwithstanding the foregoing clause (ix),
the Agent may, in its sole discretion, elect to waive such condition with
respect to all or a portion of the assets of the

 

56

--------------------------------------------------------------------------------


 

Target or any Acquisition Subsidiary to the extent that (A) the grant of such
first priority perfected Lien, the execution of any such documents or the
performance of any such actions is prohibited by the law of the jurisdiction of
formation of the applicable Credit Party, any Acquisition Subsidiary or the
Target, (B) the Agent determines that, taking into consideration the costs
associated therewith in relation to the value or importance of such first
priority perfected Lien, it is not in the best interest of both the Lenders and
the Credit Parties to grant such Lien, or (3) the value of the assets or Stock
with respect to any Permitted Acquisition which shall be the subject of any
waiver under this Section 6.1(x) is, in the aggregate, less than $10,000,000 (or
the Equivalent Amount thereof); provided, that Agent may, at any time and from
time to time elect, in its sole discretion, to enforce the conditions that had
been previously waived under this Section 6.1(x);

 

(xi)                                within 30 days following the closing of any
Permitted Acquisition, or, if earlier, the date upon which any Credit Party
files a current report on Form 8-K with the Securities and Exchange Commission
under the Exchange Act which discloses such Permitted Acquisition and includes
the financial information provided for below, Borrowers shall deliver to Agent,
in form and substance reasonably satisfactory to Agent (Agent hereby agreeing to
provide copies of such documents to the Lenders promptly following receipt
thereof), (A) if such Permitted Acquisition constitutes a merger or
consolidation with, or acquisition of all of the Stock of, any Person, (x) an
audited (or, if not available, unaudited) balance sheet and income statement
and, if available, cash flow statement of the Target for the most recently
completed fiscal year of the Target, and (y) a balance sheet as of the end of
the most recently completed fiscal quarter of the Target and an income statement
and, if available, cash flow statement, in each case, for the elapsed portion of
the fiscal year of the Target to date ending on the last day of the most
recently completed fiscal quarter of the Target, in each case, which shall be
complete and shall fairly present in all material respects the assets,
liabilities, financial condition and results of operations of the Target in
accordance with GAAP consistently applied, and (B) if such Permitted Acquisition
constitutes the acquisition of all or substantially all of the assets of any
Person and the financial statements described in clause (A) above are not
available, a schedule setting forth the assets acquired and the book value
thereof and, if available, an income statement reflecting the performance of
such assets for the most recently ended Fiscal Year;

 

(xii)                             both before and immediately after giving
effect to such Permitted Acquisition, the Credit Parties shall have aggregate US
Revolving Borrowing Availability, European Revolving Borrowing Availability and
available cash (not subject to any Lien other than Permitted Encumbrances
(except for Permitted Encumbrances of the type described in clauses (j) and (k)
of the definition thereof)) of at least $10 million (or the Equivalent Amount
thereof);

 

(xiii)                          at or prior to the closing of any Permitted
Acquisition, the Borrowers shall deliver to Agent a certificate of the Chief
Financial Officer, Treasurer or Vice President, Finance, of Innovations to the
effect that: (A) each Credit Party (after taking into consideration all rights
of contribution and indemnity such Credit Party has against Innovations and each
other Subsidiary of Innovations) is Solvent immediately prior to and will be
Solvent upon the consummation of the Permitted Acquisition; (B) each of the
applicable conditions set forth in this Section 6.1 have been satisfied; (C) on
a pro forma basis, no Event of Default shall have occurred and be continuing or
would result after giving effect to such Permitted Acquisition

 

57

--------------------------------------------------------------------------------


 

and the Reporting Credit Parties would have been in compliance with the
financial covenants set forth in Annex F for the four quarter period reflected
in the Compliance Certificate most recently delivered to Agent pursuant to Annex
E prior to the consummation of such Permitted Acquisition (giving effect to such
Permitted Acquisition and all Loans funded in connection therewith as if made on
the first day of such period); and (D) the Reporting Credit Parties have
completed their due diligence investigation with respect to the Target and such
Permitted Acquisition, which investigation was conducted in a manner similar to
that which would have been conducted by a prudent purchaser of a comparable
business and the results of which investigation were delivered to Agent and
Lenders;

 

(xiv)                         on or prior to the date of such Permitted
Acquisition, Agent shall have received, in form and substance reasonably
satisfactory to Agent, copies of the executed acquisition agreement and related
agreements and instruments, and all opinions, certificates, lien search results
and other documents reasonably requested by Agent; and

 

(xv)                            at the time of such Permitted Acquisition and
after giving effect thereto, no Default or Event of Default has occurred and is
continuing.

 

6.2                                 Investments; Loans and Advances.  Except as
otherwise expressly permitted by this Section 6, no Credit Party shall make or
permit to exist any investment in, or make, accrue or permit to exist loans or
advances of money to, any Person, through the direct or indirect lending of
money, holding of securities or otherwise, except that:  (a) Borrowers may hold
investments comprised of notes payable, or stock or other securities issued by
Account Debtors to any Credit Party pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, so long as the aggregate amount of such Accounts so settled by
Borrowers does not exceed $500,000 (or the Equivalent Amount thereof); (b) each
Credit Party may maintain its existing investments and loans as of the Closing
Date as set forth on Disclosure Schedule (6.2) hereof; (c) the Credit Parties
may make investments and loans to Restricted Credit Parties, provided that the
aggregate amount of such investments and loans permitted by this clause
(c) shall not exceed $2,000,000 (or the Equivalent Amount thereof) at any time;
(d) so long as Agent has not delivered an Activation Notice, the Credit Parties
may make investments, subject to Control Letters in favor of Agent for the
benefit of Lenders or otherwise subject to a perfected security interest in
favor of Agent for the benefit of Lenders, in (i) marketable direct obligations
issued or unconditionally guaranteed by the United States of America or any
agency thereof maturing within one year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one year from the date of creation
thereof and currently having the highest rating obtainable from either
Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc.,
(iii) certificates of deposit maturing no more than one year from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States of America, each having combined capital, surplus and undivided
profits of not less than $300,000,000 and having a senior unsecured rating of
“A” or better by a nationally recognized rating agency (an “A Rated Bank”),
(iv) time deposits maturing no more than 30 days from the date of creation
thereof with A Rated Banks and (v) mutual funds that invest solely in one or
more of the investments described in clauses (i) through (iv) above; (e) the
Credit Parties may make loans to Inverness Japan in an amount necessary to
consummate the Acquisition; (f) each Credit Party may make investments
specifically permitted under Section 6.3(a)(viii); (g) the Credit Parties may
make investments permitted under Section 6.1; (h) the

 

58

--------------------------------------------------------------------------------


 

Credit Parties may make additional investments and loans not otherwise permitted
by this Section 6.2 (other than loans or other investments in Restricted Credit
Parties), provided that the aggregate amount of such investments and loans
permitted by this clause (h) shall not exceed $2,000,000 (or the Equivalent
Amount thereof) at any time; and (i) the Credit Parties may make investments in
and/or loans to Inverness Medical (Shanghai) Co., Ltd. to the extent
contemplated by Section 5.15(b); (j) any Credit Party may make capital
contributions to any other Credit Party it holds an interest in and any Credit
Party may make any other investment in any other Credit Parties to the extent
permitted under Section 6.5(b).

 

6.3                                 Indebtedness.

 

(a)                                  No Credit Party shall create, incur, assume
or permit to exist any Indebtedness, except (without duplication)
(i) Indebtedness secured by purchase money security interests and Capital Leases
permitted in Section 6.7(c), (ii) the Loans and the other Obligations,
(iii) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law, (iv)(A) existing Indebtedness described in Disclosure Schedule (6.3), and
refinancings thereof or amendments or modifications thereto that do not have the
effect of increasing the principal amount thereof or changing the amortization
thereof (other than to extend the same) and that are otherwise on terms and
conditions no less favorable to any Credit Party, Agent or any Lender, as
determined by Agent in good faith, than the terms of the Indebtedness being
refinanced, amended or modified, and (B) Indebtedness secured solely by a Lien
on the IVC Mortgaged Property in an outstanding principal amount not exceeding
the lesser of (x) $6,000,000 and (y) the fair market value of the IVC Mortgaged
Property at the time of the incurrence of such Indebtedness, as determined by a
nationally recognized independent real property appraisal firm; (v) Indebtedness
specifically permitted under Section 6.17; (vi) the Subordinated Debt evidenced
by the Subordinated Notes and refinancings thereof or amendments thereto to the
extent permitted hereunder or by the Intercreditor Agreement; (vii) the
Subordinated Bonds; (viii) Indebtedness consisting of intercompany loans and
advances made by a Credit Party to any other Credit Party; provided that: 
(A) each Credit Party receiving such loan or advance shall, within 30 days of
the date of such loan or advance, execute and deliver to the other Credit
Parties making such loan or advance a demand note or such other documentation
reasonably satisfactory to Agent, to evidence any such intercompany Indebtedness
owing at any time by such Credit Party to such other Credit Parties which demand
note or other documentation shall be in form and substance reasonably
satisfactory to Agent and shall be pledged and delivered to Agent pursuant to
the applicable Pledge Agreement or Collateral Document (i) as additional
collateral security for the Obligations of all of the Credit Parties and the
Eligible Swap Obligations of the US Credit Parties in the case of intercompany
loans from a US Credit Party, and (ii) as additional collateral security for the
Obligations of the European Credit Parties only in the case of intercompany
loans from a European Credit Party; provided that if the execution and delivery
of a note or other documentation evidencing such loan or advance is not required
to provide Agent, on behalf of Lenders, with a first priority perfected security
interest in such intercompany Indebtedness, such execution and delivery shall
not be required; (B) each of the Credit Parties shall record all intercompany
transactions on its books and records in a manner reasonably satisfactory to
Agent; (C) the obligations of the Credit Parties with respect to such
intercompany loans and advances shall be subordinated to the Obligations and the
Eligible Swap Obligations pursuant to Section 11.18; (D) no Default or Event of
Default would occur and be continuing after giving

 

59

--------------------------------------------------------------------------------


 

effect to any such proposed intercompany loan; and (E) the Restricted Credit
Parties shall not be permitted to incur any Indebtedness to any Credit Party if
such Credit Party is not permitted to advance such Indebtedness under
Section 6.2(c), (ix) [Intentionally Omitted]; (x) [Intentionally Omitted];
(xi) [Intentionally Omitted]; (xii) Indebtedness under Interest Hedge Agreements
and Foreign Exchange Agreements (including, without limitation, Lender Swap
Contracts) entered into in the ordinary course of business; provided that such
agreements (A) are designed solely to protect Credit Parties against
fluctuations in foreign currency exchange rates or interest rates and (B) do not
increase the Indebtedness of the obligor outstanding at any time other than as a
result of fluctuations in foreign currency exchange rates or interest rates or
by reason of fees, indemnities and compensation payable thereunder; and
(xiii) Indebtedness incurred by any Credit Party not to exceed at any time
$1,000,000 in the aggregate (or the Equivalent Amount thereof) for all Credit
Parties.

 

(b)                                 No Credit Party shall, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any
Indebtedness, other than (i) the Obligations; (ii) Indebtedness secured by a
Permitted Encumbrance if the asset securing such Indebtedness has been sold or
otherwise disposed of in accordance with Sections 6.8(b) or (c);
(iii) Indebtedness permitted by Section 6.3(a)(i) so long as any Liens securing
such Indebtedness are terminated simultaneously therewith; (iv) Indebtedness
permitted by Section 6.3(a)(iv) upon any refinancing thereof in accordance with
Section 6.3(a)(iv); (v) Indebtedness permitted by Section 6.3(a)(viii);
(vi) payments of interest by Innovations on the Subordinated Notes to the extent
permitted by the Intercreditor Agreement, and (vii) as otherwise permitted in
Section 6.14.

 

6.4                                 Employee Loans and Affiliate Transactions.

 

(a)                                  Except as set forth on Disclosure
Schedule (6.4) and except as otherwise expressly permitted in this Section 6,
with respect to (i) Restricted Credit Parties (other than Orgenics Holding), no
Credit Party shall enter into or be a party to any transaction with any
Restricted Credit Parties, except in the ordinary course of business and
consistent with past practices; and (ii)Affiliates, no Credit Party shall enter
into or be a party to any transaction with any Affiliate of such Credit Party
(other than any Affiliate which is a Credit Party (other than Orgenics
Holdings)) except in the ordinary course of and pursuant to the reasonable
requirements of such Credit Party’s business and upon fair and reasonable terms
that are no less favorable to such Credit Party than would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate of such
Credit Party.  In addition, if any such transaction or series of related
transactions with any Affiliate (other than a Credit Party) involves payments in
excess of $500,000 (or the Equivalent Amount thereof) in the aggregate, the
terms of these transactions must be disclosed in advance to Agent and Lenders. 
All such transactions existing as of the date hereof are described in Disclosure
Schedule (6.4(a)).

 

(b)                                 Except as set forth on Disclosure
Schedule (6.4(b)), no Credit Party shall enter into any lending or borrowing
transaction with any employees of any Credit Party, except loans to its
respective employees in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of  $500,000 (or the Equivalent Amount thereof) in the
aggregate at any one time outstanding.

 

60

--------------------------------------------------------------------------------


 

6.5                                 Capital Structure and Business.  No Credit
Party shall (a) make any changes in any of its business objectives, purposes or
operations that could reasonably be expected to have or result in a Material
Adverse Effect, (b) make any change in its capital structure as described in
Disclosure Schedule (3.8), including the issuance or sale of any shares of
Stock, warrants or other securities convertible into Stock or any revision of
the terms of its outstanding Stock, except that (i) Innovations may issue or
sell shares of its Stock (x) for cash so long as the proceeds thereof are
applied in prepayment of the Obligations to the extent required by
Section 1.3(b)(iv), and (y) in connection with consummation of a Permitted
Acquisition, in each case, so long as no Change of Control occurs after giving
effect thereto, (ii) any US Credit Party may issue or sell shares of its Stock
to any other US Credit Party (except that US Borrower shall not issue or sell
any of its Stock to any US Credit Party other than Innovations), (iii) any
European Credit Party may issue or sell shares of its Stock to any US Credit
Party, and (iv) any European Credit Party may issue or sell shares of its Stock
to any other European Credit Party, provided that Borrower Representative shall
have provided Agent prior written notice of such issuance or sale and, upon
Agent’s request, the Borrowers shall have delivered to Agent an opinion of
counsel acceptable to Agent which shall provide (A) that Agent’s Lien on the
Stock so sold or issued shall, after giving effect to such sale or issuance,
continue in full force and effect and shall continue to have the priority
contemplated by this Credit Agreement and the other Loan Documents, (B) that
such issuance or sale does not violate applicable law, and (C) such other
opinions as Agent may reasonably request, all in form and substance satisfactory
to Agent, or (c) amend its charter or bylaws in a manner that would adversely
affect Agent, Lenders or any Eligible Swap Counterparty or such Credit Party’s
duty or ability to repay the Obligations and the Eligible Swap Obligations.  No
Credit Party shall engage in any business other than the businesses currently
engaged in by it or businesses reasonably related thereto.

 

6.6                                 Guaranteed Indebtedness.  No Credit Party
shall create, incur, assume or permit to exist any Guaranteed Indebtedness
except (a) by endorsement of instruments or items of payment for deposit to the
general account of any Credit Party, and (b) for Guaranteed Indebtedness
incurred for the benefit of any other Credit Party if the primary obligation is
expressly permitted by this Agreement.

 

6.7                                 Liens.  No Credit Party shall create, incur,
assume or permit to exist any Lien on or with respect to its Accounts or any of
its other properties or assets (whether now owned or hereafter acquired) except
for (a) Permitted Encumbrances; (b) Liens (A) in existence on the date hereof
and summarized on Disclosure Schedule (6.7) securing the Indebtedness described
on Disclosure Schedule (6.3) and permitted refinancings, extensions and renewals
thereof, including extensions or renewals of any such Liens; provided that the
principal amount of the Indebtedness so secured is not increased and the Lien
does not attach to any other property, and (B) on the IVC Mortgaged Property
which secures Indebtedness permitted under clause (iv)(B) of Section 6.3;
(c) Liens created after the date hereof by conditional sale or other title
retention agreements (including Capital Leases) or in connection with purchase
money Indebtedness with respect to Equipment and Fixtures acquired by any Credit
Party in the ordinary course of business, involving the incurrence of an
aggregate amount of purchase money Indebtedness and Capital Lease Obligations of
not more than $3,000,000 (or the Equivalent Amount thereof) outstanding at any
one time for all such Liens (provided that such Liens attach only to the assets
subject to such purchase money debt and such Indebtedness is incurred within 20
days following such purchase and does not exceed 100% of the purchase price of
the subject

 

61

--------------------------------------------------------------------------------


 

assets); and (d) other Liens securing Indebtedness permitted by
Section 6.3(a)(xiii).  In addition, no Credit Party shall become a party to any
agreement, note, indenture or instrument, or take any other action, that would
prohibit the creation of a Lien on any of its properties or other assets in
favor of Agent, on behalf of itself and Lenders and any Eligible Swap
Counterparty, as additional collateral for the Obligations and the Eligible Swap
Obligations, except operating leases, Capital Leases or Licenses which prohibit
Liens upon the assets that are subject thereto.

 

6.8                                 Sale of Stock and Assets.  No Credit Party
shall sell, transfer, convey, assign or otherwise dispose of any of its
properties or other assets, except as permitted under Section 6.3 or 6.5,
including the Stock of any of its Subsidiaries (whether in a public or a private
offering or otherwise) or any of its Accounts, other than (a) the sale of
Inventory in the ordinary course of business, (b) the sale, transfer, conveyance
or other disposition by a Credit Party of Equipment, Fixtures or Real Estate
that are obsolete or no longer used or useful in such Credit Party’s business,
other Equipment and Fixtures and other assets (including the Stock of any
Subsidiary) having a value not exceeding $2,000,000 (or the Equivalent Amount
thereof) in the aggregate in any Fiscal Year; (c) [Intentionally Omitted.]
(d) the transfer by a US Credit Party of assets or the Stock of a Subsidiary of
such US Credit Party to another US Credit Party; provided that Innovations shall
not transfer the Stock of US Borrower to another US Credit Party; and (e) the
transfer by a European Credit Party of assets or the Stock of a Subsidiary of
such European Credit Party to another European Credit Party, provided that
Borrower Representative shall have provided Agent prior written notice of such
transfer and, upon Agent’s request, the Borrowers shall have delivered to Agent
an opinion of counsel acceptable to Agent which shall provide (i) that Agent’s
Lien on the Stock or assets so transferred shall, after giving effect to such
transfer, continue in full force and effect and shall continue to have the
priority contemplated by this Credit Agreement and the other Loan Documents,
(ii) that such transfer does not violate applicable law and (iii) such other
opinions as Agent may reasonably request, all in form and substance satisfactory
to Agent.  With respect to any disposition of assets or other properties
permitted pursuant to clauses (b) and (c) above, subject to Section 1.3(b),
Agent agrees on reasonable prior written notice to release its Lien on such
assets or other properties in order to permit the applicable Credit Party to
effect such disposition and shall execute and deliver to Borrowers, at
Borrowers’ expense, appropriate UCC-3 termination statements and other releases
as reasonably requested by Borrowers.

 

6.9                                 ERISA.  No Credit Party shall, or shall
cause or permit any ERISA Affiliate to, cause or permit to occur an event that
could result in the imposition of a Lien under Section 412 of the IRC or
Section 302 or 4068 of ERISA or cause or permit to occur an ERISA Event to the
extent such ERISA Event could reasonably be expected to have a Material Adverse
Effect. No Credit Party shall cause of permit an event that could result in the
imposition of a Lien with respect to any Foreign Plan.  No Credit Party shall
cause or permit the fair market value of the assets of any funded Foreign Plan,
the liability of each insurer for such Foreign Plan funded through insurance or
the book reserve established for such Foreign Plan, together with any accrued
contributions, to become insufficient to satisfy all the accumulated benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with generally accepted accounting
principles to the extent such underfunding could reasonably be expected to have
a Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

6.10                           Financial Covenants.  No Credit Party shall
breach or fail to comply with any of the Financial Covenants.

 

6.11                           Hazardous Materials.  No Credit Party shall cause
or permit a Release of any Hazardous Material on, at, in, under, above, to, from
or about any of the Real Estate where such Release would (a) violate in any
respect, or form the basis for any Environmental Liabilities under, any
Environmental Laws or Environmental Permits or (b) otherwise adversely impact
the value or marketability of any of the Real Estate or any of the Collateral,
other than such violations or Environmental Liabilities that could not
reasonably be expected to have a Material Adverse Effect.

 

6.12                           Sale-Leasebacks.  Except as set forth on
Disclosure Schedule (6.12), no Credit Party shall engage in any sale-leaseback,
Synthetic Lease or similar transaction involving any of its assets.

 

6.13                           Cancellation of Indebtedness.  No Credit Party
shall cancel any claim or debt owing to it, except for reasonable consideration
negotiated on an arm’s length basis and in the ordinary course of its business
consistent with past practices.

 

6.14                           Restricted Payments.  No Credit Party shall make
any Restricted Payment, except (a) intercompany loans and advances between
Credit Parties to the extent permitted by Section 6.3, provided that any such
intercompany loans and advances to Innovations shall be used solely for the
purposes set forth in the proviso in Section 6.20, (b) dividends and
distributions by any Subsidiary of a Credit Party to any Credit Party (other
than Innovations) which holds an interest in such Subsidiary, (c) payments of
principal and interest of intercompany loans issued in accordance with
Section 6.3, (d) employee loans permitted under Section 6.4(b), (e) the Credit
Parties may make cash distributions to Innovations to enable Innovations to pay,
and Innovations may pay, debt service on the Subordinated Notes to the extent
permitted by the Intercreditor Agreement, provided that, with respect to this
clause (e), (i) no Default or Event of Default has occurred and is continuing or
would result after giving effect to any such Restricted Payment, and (ii) the
timing of any such Restricted Payments shall be set at a date that permits the
delivery of Financial Statements necessary to determine current compliance with
the Financial Covenants prior to such payment, (f) the Credit Parties may make
cash distributions to Innovations to enable Innovations to pay, and Innovations
may pay, regularly scheduled interest payments on Indebtedness incurred pursuant
to the Subordinated Bonds to the extent required by the Indenture; and (g) the
Credit Parties may make cash distributions to Innovations to enable Innovations
to prepay, and Innovations may prepay the outstanding obligations under the
Subordinated Notes; provided, that, with respect to this clause (g), (i) no
Default or Event of Default has occurred and is continuing or would result after
giving effect to such Restricted Payment, (ii) the 2005 Equity Raise shall have
occurred; (iii) such payment shall be made within 270 days following the Closing
Date; (iv) after giving effect to such payment, Borrowers shall be in pro forma
compliance with the Financial Covenants most recently tested for which Financial
Statements are available as if such payment had occurred on the first day of the
relevant test period; and (v) after giving effect to such payment, US Borrower
and European Borrower shall have aggregate US Revolving Borrowing Availability,
European Revolving Borrowing Availability and available cash (not subject to any
Lien other than

 

63

--------------------------------------------------------------------------------


 

Permitted Encumbrances (except for Permitted Encumbrances of the type described
in clauses (j) and (k) of the definition thereof)) of at least $30,000,000.

 

6.15                           Change of Corporate Name or Location; Change of
Fiscal Year.  No Credit Party shall (a) change its name as it appears in
official filings in the jurisdiction of its incorporation or other organization,
(b) change its chief executive office, principal place of business, corporate
offices or warehouses or locations at which Collateral is held or stored, or the
location of its records concerning the Collateral, (c) change the type of entity
that it is, (d) change its organization identification number, if any, issued by
its jurisdiction of incorporation or other organization, or (e) change its
jurisdiction of incorporation or organization, in each case without at least 15
days prior written notice to Agent and after Agent’s written acknowledgment that
any reasonable action requested by Agent in connection therewith, including to
continue the perfection of any Liens in favor of Agent, on behalf of Lenders, in
any Collateral, including requiring delivery of reasonably satisfactory landlord
agreements or bailee letters, has been completed or taken, and provided that any
such new location for any Credit Party shall be in the same country in which
such Collateral is held or stored as of the Closing Date.  Notwithstanding the
foregoing, any Credit Party may change the warehouses or locations at which
Collateral is held or stored without prior notice to Agent and Agent’s
acknowledgement and without obtaining a landlord agreement or bailee letter, as
applicable, if the value of the Collateral so transferred, together with all
Collateral previously transferred and not disposed of in accordance with the
terms of this Agreement and for which Agent has not received a reasonably
satisfactory landlord waiver or bailee letter is less than $2,000,000 in the
aggregate,.  No Credit Party shall change its Fiscal Year.

 

6.16                           No Impairment of Intercompany Transfers.  No
Credit Party shall directly or indirectly enter into or become bound by any
agreement, instrument, indenture or other obligation (other than this Agreement,
the other Loan Documents, the Indebtedness incurred pursuant to the Subordinated
Bonds and the Subordinated Notes and any agreement or indenture in connection
therewith) that could directly or indirectly restrict, prohibit or require the
consent of any Person with respect to the payment of dividends or distributions
or the making or repayment of intercompany loans by a Subsidiary of Innovations
to Innovations or to any Borrower or between Borrowers.

 

6.17                           No Speculative Transactions.  No Credit Party
shall engage in any transaction involving commodity options, futures contracts
or similar transactions, except solely to hedge against fluctuations in the
prices of commodities owned or purchased by it and the values of foreign
currencies receivable or payable by it and interest swaps, caps or collars.

 

6.18                           Leases.  No Credit Party shall enter into any
operating lease for Equipment or Real Estate, if the aggregate of all such
operating lease payments payable in any Fiscal Year for all Credit Parties on a
consolidated basis would exceed $13,500,000 (or the Equivalent Amount thereof).

 

64

--------------------------------------------------------------------------------


 

6.19                           Changes Relating to Subordinated Debt; Material
Contracts.

 

(a)                                  No Credit Party shall change or amend the
terms of any Subordinated Debt Documents unless otherwise expressly permitted
under the Intercreditor Agreement or with the consent of the Agent and the
Requisite Lenders.

 

(b)                                 No Credit Party shall change or amend the
terms of any Material Contract.

 

6.20                           Business Activities.  From and after the
consummation of the Related Transactions on the Closing Date, Innovations shall
not engage in any business or have any assets or incur any Indebtedness or
Guaranteed Indebtedness (other than the Obligations) other than (i) owning the
Stock of its Subsidiaries owned by it as of the Closing Date or acquired
following the Closing Date in accordance with Section 6.1, (ii) the entering
into, and the performance of obligations under, this Agreement, the other Loan
Documents to which it is a party and the Related Transaction Documents to which
it is a party, (iii) the receipt of cash dividend or cash distribution from US
Borrower in accordance with the terms hereof, (iv) activities associated with
expenses and other amounts paid (including, but not limited to, prepayments of
the obligations outstanding under the Subordinated Notes) with any distributions
paid to Innovations which are permitted under Section 6.14, (v) Subordinated
Debt as evidenced by the Subordinated Debt Documents, (vi) incurring
Indebtedness to the extent permitted under Section 6.3(a)(viii), (vii) entering
into any agreements in connection with a Permitted Acquisition and undertaking
or assuming any obligations contemplated thereby (to the extent such entry,
undertaking or assumption does not and could not cause Innovations to violate
any other requirement of this Section 6.20), and (viii) the activities described
on Disclosure Schedule (6.20); provided, however, Innovations may engage in
activities incidental to (A) the maintenance of its corporate existence in
compliance with applicable law, (B) legal, tax and accounting matters in
connection with any of the foregoing activities and (C) the licensing of
intellectual property rights by Innovations from Swissco.  Unipath BV shall not
engage in any business or have any assets or incur any Indebtedness or
Guaranteed Indebtedness and shall dissolve on or before September 30, 2005. 
Inverness Medical Germany GmbH shall not engage in any business or have any
assets or incur any Indebtedness or Guaranteed Indebtedness other than, without
duplication (i) owning the Stock of its Subsidiaries owned by it as of the
Closing Date or acquired following the Closing Date in accordance with
Section 6.1, (ii) the entering into, and the performance of obligations
(including the incurrence of Indebtedness or Guaranteed Indebtedness) under,
this Agreement, the other Loan Documents to which it is a party and the Related
Transaction Documents to which it is a party, (iii) incurring Indebtedness to
the extent permitted under Section 6.3(a)(viii); provided, that, the proceeds of
any such Indebtedness shall be promptly contributed or loaned to one or more of
its Subsidiaries or distributed to one or more of its stockholders to the extent
otherwise permitted pursuant to the terms hereof; and (iv) owning assets
consisting of bank accounts and cash and financial assets therein in an amount
not to exceed $250,000 (or the Equivalent Amount thereof) at any time and
intercompany Indebtedness owing by its Subsidiaries.

 

6.21                           Collateral In China.  At no time shall the
aggregate value of all assets, other than the value of Inverness Medical
(Shanghai) Co., Ltd., owned by the Credit Parties or any of the Excluded
Subsidiaries (other than Inverness Medical (Shanghai) Co. Ltd.) and located in
China exceed $2,500,000.

 

65

--------------------------------------------------------------------------------


 

7.                                      TERM

 

7.1                                 Termination.  The financing arrangements
contemplated hereby shall be in effect until the Commitment Termination Date,
and the Loans and all other Obligations shall be automatically due and payable
in full on such date.

 

7.2                                 Survival of Obligations Upon Termination of
Financing Arrangements.  Except as otherwise expressly provided for in the Loan
Documents, no termination or cancellation (regardless of cause or procedure) of
any financing arrangement under this Agreement shall in any way affect or impair
the obligations, duties and liabilities of the Credit Parties or the rights of
Agent and Lenders relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated, or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date.  Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 11, the payment obligations under Sections 1.15 and 1.16,
and the indemnities contained in the Loan Documents shall survive the
Termination Date.

 

8.                                      EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

8.1                                 Events of Default.  The occurrence of any
one or more of the following events (regardless of the reason therefor) shall
constitute an “Event of Default” hereunder:

 

(a)                                  Any Borrower (i) fails to make any payment
of principal of, or interest on, the Loans or any of the other Obligations when
due and payable, (ii) fails to make any payment of Fees owing in respect of the
Loans or any of the other Obligations when due and payable and such failure
continues for a period of 3 Business Days or more, or (iii) fails to pay or
reimburse Agent or Lenders for any expense reimbursable hereunder or under any
other Loan Document within 10 days following Agent’s demand for such
reimbursement or payment of expenses.

 

(b)                                 Any Credit Party fails or neglects to
perform, keep or observe any of the provisions of Sections 1.1(i), 1.4, 1.8,
5.1, 5.4(a), 5.9, 5.10, 5.13(b), 5.14, 5.15, 5.17 or 6, or any of the provisions
set forth in Annexes C or F,  respectively.

 

(c)                                  Any Borrower fails or neglects to perform,
keep or observe any of the provisions of Section 4 or any provisions set forth
in Annexes E, respectively, and the same shall remain unremedied for 3 Business
Days or more.

 

(d)                                 Any Credit Party fails or neglects to
perform, keep or observe any other provision of this Agreement or of any of the
other Loan Documents (other than any provision embodied in or covered by any
other clause of this Section 8.1) and the same shall remain unremedied for 30
days or more.

 

66

--------------------------------------------------------------------------------


 

(e)                                  A default or breach occurs under any other
agreement, document or instrument to which any Credit Party is a party that is
not cured within any applicable grace period therefor, and such default or
breach (i) involves the failure to make any payment when due in respect of any
Indebtedness or Guaranteed Indebtedness (other than the Obligations) of any
Credit Party (other than any Immaterial Subsidiary) in excess of $1,000,000 (or
the Equivalent Amount thereof) in the aggregate (including (x) undrawn committed
or available amounts and (y) amounts owing to all creditors under any combined
or syndicated credit arrangements), or (ii) causes, or permits any holder of
such Indebtedness or Guaranteed Indebtedness or a trustee to cause, Indebtedness
or Guaranteed Indebtedness or a portion thereof in excess of $1,000,000 (or the
Equivalent Amount thereof) in the aggregate to become due prior to its stated
maturity or prior to its regularly scheduled dates of payment, or cash
collateral in respect thereof to be demanded, in each case, regardless of
whether such default is waived, or such right is exercised, by such holder or
trustee.

 

(f)                                    Any representation or warranty herein or
in any Loan Document or in any written statement, report, financial statement or
certificate made or delivered to Agent or any Lender by (i) any Credit Party
(other than an Immaterial Subsidiary) is untrue or incorrect in any material
respect as of the date when made or deemed made or (ii) any Immaterial
Subsidiary is untrue or incorrect in any material respect as of the date when
made or deemed made and such breach could reasonably be expected to have a
Material Adverse Effect.

 

(g)                                 Assets of any Credit Party with a fair
market value of $1,000,000 (or the Equivalent Amount thereof) or more are
attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors of any Credit Party and such condition continues for 30
days or more.

 

(h)                                 A case or proceeding is commenced against
any Credit Party (other than any Immaterial Subsidiary) seeking a decree or
order in respect of such Credit Party (i) under the Bankruptcy Code, or any
other applicable federal, state or foreign bankruptcy or other similar law,
(ii) appointing a custodian, receiver, liquidator, examiner, assignee, trustee
or sequestrator (or similar official) for such Credit Party or for any
substantial part of any such Credit Party’s assets, or (iii) ordering the
winding-up or liquidation or examinership of the affairs of such Credit Party,
and such case or proceeding shall remain undismissed or unstayed for 60 days or
more or a decree or order granting the relief sought in such case or proceeding
shall be entered by a court of competent jurisdiction.

 

(i)                                     Any Credit Party (other than any
Immaterial Subsidiary) (i) files a petition seeking relief under the Bankruptcy
Code, or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) consents to or fails to contest in a timely and appropriate
manner the institution of proceedings thereunder or the filing of any such
petition or the appointment of or taking possession by a custodian, receiver,
liquidator, examiner, assignee, trustee or sequestrator (or similar official)
for such Credit Party or for any substantial part of any such Credit Party’s
assets, (iii) makes an assignment for the benefit of creditors, (iv) takes any
action in furtherance of any of the foregoing; or (v) admits in writing its
inability to, or is generally unable to, pay its debts as such debts become due.

 

67

--------------------------------------------------------------------------------


 

(j)                                     A final judgment or judgments for the
payment of money in excess of $500,000 (or the Equivalent Amount thereof) in the
aggregate at any time are outstanding against one or more of the Credit Parties
(other than any Immaterial Subsidiary) and the same are not, within 30 days
after the entry thereof, discharged or execution thereof stayed or bonded
pending appeal, or such judgments are not discharged prior to the expiration of
any such stay.

 

(k)                                  Any material provision of any Loan Document
for any reason ceases to be valid, binding and enforceable in accordance with
its terms (or any Credit Party shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms), or any Lien created under any Loan Document ceases to be a
valid and perfected first priority Lien (except as otherwise permitted herein or
therein) in any of the Collateral purported to be covered thereby.

 

(l)                                     Any Change of Control occurs or, for so
long as any Subordinated Bonds remain outstanding, any “Change of Control” (as
such term is defined in the Indenture).

 

(m)                               Any event occurs, whether or not insured or
insurable, as a result of which revenue-producing activities cease or are
substantially curtailed at any facility of Credit Parties generating more than
10% of Credit Parties’ consolidated revenues for the Fiscal Year preceding such
event, and such cessation or curtailment continues for more than 20 days.

 

(n)                                 Any default or breach by any Credit Party
occurs and is continuing under any Material Contract that could reasonably be
expected to have a Material Adverse Effect or any Material Contract shall be
terminated by the other party thereto for any reason (other than the expiration
of such Material Contract in accordance with the terms thereof) and such
termination could reasonably be expected to have a Material Adverse Effect.

 

(o)                                 Any “Default” or “Event of Default” under
and as defined in the Subordinated Debt Documents occurs.

 

(p)                                 Any of the Excluded Subsidiaries, other than
Inverness Medical (Shanghai) Co., Ltd., fails or neglects to perform, keep or
observe any of the provisions set forth in Section 11.19.

 

8.2                                 Remedies.

 

(a)                                  If any Default or Event of Default has
occurred and is continuing, Agent may (and at the written request of the US
Requisite Revolving Lenders or the Requisite Lenders shall), without notice,
suspend the US Revolving Loan facility with respect to additional Advances
and/or the incurrence of additional Letter of Credit Obligations thereunder,
whereupon, subject to the provisions of Section 2.2, any additional Advances and
additional Letter of Credit Obligations in respect of the US Revolving Loan
facility shall be made or incurred in Agent’s sole discretion (or in the sole
discretion of the US Requisite Revolving Lenders or the Requisite Lenders, if
such suspension occurred at their direction) so long as such Default or Event of
Default is continuing.  If any Default or Event of Default has occurred and is
continuing, Agent may (and at the written request of the European Requisite
Revolving Lenders

 

68

--------------------------------------------------------------------------------


 

or the Requisite Lenders shall), without notice, suspend the European Revolving
Loan facility with respect to additional Advances and/or the incurrence of
additional Letter of Credit Obligations thereunder, whereupon, subject to the
provisions of Section 2.2, any additional Advances and additional Letter of
Credit Obligations in respect of the European Revolving Loan facility shall be
made or incurred in Agent’s sole discretion (or in the sole discretion of the
European Requisite Revolving Lenders or the Requisite Lenders, if such
suspension occurred at their direction) so long as such Default or Event of
Default is continuing.  If any Default or Event of Default has occurred and is
continuing, Agent may (and at the written request of Requisite Lenders shall),
without notice except as otherwise expressly provided herein, increase the rate
of interest applicable to the Loans and the Letter of Credit Fees to the Default
Rate.

 

(b)                                 If any Event of Default has occurred and is
continuing, Agent may (and at the written request of the Requisite Lenders
shall), without notice: (i) terminate the US Revolving Loan facility with
respect to further Advances or the incurrence of further Letter of Credit
Obligations; (ii) terminate the European Revolving Loan facility with respect to
further Advances or the incurrence of further Letter of Credit Obligations;
(iii) declare all or any portion of the Obligations, including all or any
portion of any Loan to be forthwith due and payable, and require that the Letter
of Credit Obligations be cash collateralized as provided in Annex B, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by Borrowers and each other Credit Party; or (iv) exercise any
rights and remedies provided to Agent under the Loan Documents or at law or
equity, including all remedies provided under the Code (or the foreign
equivalent) and under the Irish Conveyancing and Law of Property Act 1881 as
amended by the Irish Conveyancing Acts 1882 and 1911; provided, that upon the
occurrence of an Event of Default specified in Sections 8.1(h) or (i), the US
Revolving Loan facility and the European Revolving Loan facility shall be
immediately terminated and all of the Obligations, including the aggregate US
Revolving Loan and the European Revolving Loan, shall become immediately due and
payable without declaration, notice or demand by any Person.

 

8.3                                 Waivers by Credit Parties.  Except as
otherwise provided for in this Agreement or by applicable law, each Credit Party
waives:  (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent on which any
Credit Party may in any way be liable, and hereby ratifies and confirms whatever
Agent may do in this regard, (b) all rights to notice and a hearing prior to
Agent’s taking possession or control of, or to Agent’s replevy, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Agent to exercise any of its remedies, and (c) the
benefit of all valuation, appraisal, marshaling and exemption laws.

 

9.                                      ASSIGNMENT AND PARTICIPATIONS;
APPOINTMENT OF AGENT

 

9.1                                 Assignment and Participations.

 

Subject to the terms of this Section 9.1, any Lender may make an assignment of,
or sell participations in, at any time or times, the Loan Documents, Loans,
Letter of Credit Obligations

 

69

--------------------------------------------------------------------------------


 

and any Commitment or any portion thereof or interest therein, including any
Lender’s rights, title, interests, remedies, powers or duties thereunder.  Any
assignment by a Lender shall:  (i) require the consent of Agent, which consent,
shall not be unreasonably withheld, and the execution of an assignment agreement
(an “Assignment Agreement”) substantially in the form attached hereto as
Exhibit 9.1(a) and otherwise in form and substance reasonably satisfactory to,
and acknowledged by, Agent; provided that such consent shall not be required
with respect to an assignment to a Lender, an Affiliate of a Lender or to an
investment fund that invests in commercial loans and that is managed or advised
by a Lender, an Affiliate of a Lender, the same investment advisor that manages
a Lender or by an Affiliate of such investment advisor; (ii) be conditioned on
such assignee Lender representing to the assigning Lender and Agent that it is
purchasing the applicable Loans to be assigned to it for its own account, for
investment purposes and not with a view to the distribution thereof; (iii) after
giving effect to any such partial assignment of a Revolving Loan Commitment, the
assignee Lender shall have a Revolving Loan Commitment in an amount at least
equal to $2,500,000; provided that such amounts shall not be applicable to any
assignment to a Lender, an Affiliate of a Lender or to an investment fund that
invests in commercial loans and that is managed or advised by a Lender, an
Affiliate of a Lender, the same investment advisor that manages a Lender or by
an Affiliate of such investment advisor; (iv) after giving effect to any such
partial assignment of a Term Loan Commitment, the assignee Lender shall have a
Term Loan Commitment in an amount at least equal to $2,000,000; provided that
such amounts shall not be applicable to any assignment to a Lender, an Affiliate
of a Lender or to an investment fund that invests in commercial loans and that
is managed or advised by a Lender, an Affiliate of a Lender, the same investment
advisor that manages a Lender or by an Affiliate of such investment advisor;
(v) include a payment to Agent of an assignment fee of $3,500; and (vi) so long
as no Event of Default has occurred and is continuing, require the consent of
Borrower Representative, which shall not be unreasonably withheld or
delayed; provided that such consent shall not be required for an assignment to
any Lender, an Affiliate of a Lender or to an investment fund that invests in
commercial loans and that is managed or advised by a Lender, an Affiliate of a
Lender, the same investment advisor that manages a Lender or by an Affiliate of
such investment advisor.  In the case of an assignment by a Lender under this
Section 9.1, the assignee shall have, to the extent of such assignment, the same
rights, benefits and obligations as all other Lenders hereunder.  In addition,
any assignment by a European Lender of its Loans and Commitments shall only be
made as an integrated part of (and any such assignment shall be deemed to be and
constitute evidence of) an assignment on a proportionate basis of such Lender’s
rights and interest under the Collateral Documents to which it is a party and in
the Collateral created or granted thereunder.  The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment.  Each
Borrower hereby acknowledges and agrees that any assignment shall give rise to a
direct obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender”.  In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment.  In the event Agent or any
Lender assigns or otherwise transfers all or any part of the Obligations, Agent
or any such Lender shall so notify Borrowers and Borrowers shall, upon the
request of Agent or such Lender, execute new Notes in exchange for the Notes, if
any, being assigned.  Notwithstanding the foregoing provisions of this
Section 9.1(a), (i) any Lender may at any time pledge the Obligations held by it
and such Lender’s rights under this Agreement and the other Loan Documents to a
Federal Reserve Bank,

 

70

--------------------------------------------------------------------------------


 

provided, that no such pledge to a Federal Reserve Bank shall release such
Lender from such Lender’s obligations hereunder or under any other Loan
Document, (ii) any Lender may at any time pledge the Obligations held by it and
such Lender’s rights under this Agreement and the other Loan Documents to its
lender, provided, however, that no such pledge shall permit any assignee lender
to exercise any rights of the pledging Lender under this Agreement and the other
Loan Documents other than its right to payment of the Obligations, and no such
pledge shall release such Lender from such Lender’s obligations hereunder or
under any other Loan Document and any pledge in violation of the foregoing shall
be null and void, and (iii) any Lender that is an investment fund may assign the
Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to another investment fund managed by the same investment
advisor.  The Lenders acknowledge and agree that in order for any assignee
Lender or participant to have the benefit of (i) that certain Second Amended and
Restated Guarantee between Swissco, as Guarantor, and GE Capital, as Security
Agent, dated as of June 30, 2005, as amended, restated, supplemented or
otherwise modified from time to time, and (ii) that certain Second Amended and
Restated Security Assignment between Swissco, as Assignor, and GE Capital, as
Security Agent, dated 30 June 2005, as amended, restated, supplemented or
otherwise modified from time to time, the assigning Lender must take such
actions as may be required under the laws of Switzerland to ensure that such
assignee Lender or participant obtains the benefits of such Guarantee and
Security Assignment.  The Lenders acknowledge and agree that in order for any
assignee Lender or participant to have the benefit of the security granted with
respect to certain bank accounts with Austrian banks under (i) the bank account
pledge agreement by and among DMD, DIENSTLEISTUNGEN & VERTRIEB FÜR MEDIZIN UND
DIAGNOSTIK GMBH, GE Capital as Administrative Agent and the Lenders and (ii) the
bank account pledge agreement by and among VIVA DIAGNOSTIKA - DIAGNOSTISCHE
PRODUKTE - GMBH, Agent and the Lenders, both as amended, supplemented or
otherwise modified from time to time, the parties to such agreements must take
such actions as may be required under Austrian law to ensure that an assignee
Lender or participant obtains the benefits of such security, in particular by
complying with the assignment provisions as stipulated in such agreements.  In
connection with any such assignment or participation, Agent shall use reasonable
efforts to make available to any such assigning Lender its local counsel in
those foreign jurisdictions in which any such actions may be required in
connection with such assignment or participation.

 

(a)                                  Any participation by a Lender of all or any
part of its Commitments shall be made with the understanding that all amounts
payable by Borrowers hereunder shall be determined as if that Lender had not
sold such participation, and that the holder of any such participation shall not
be entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Loan in which such holder
participates, (ii) any extension of the scheduled amortization of the principal
amount of any Loan in which such holder participates or the final maturity date
thereof, and (iii) any release of all or substantially all of the Collateral
(other than in accordance with the terms of this Agreement, the Collateral
Documents or the other Loan Documents).  Solely for purposes of Sections 1.13,
1.15, 1.16 and 9.8, each Borrower acknowledges and agrees that a participation
shall give rise to a direct obligation of Borrowers to the participant and the
participant shall be considered to be a “Lender”.  Except as set forth in the
preceding sentence no Borrower or Credit Party shall have any obligation or duty
to any participant.  Neither Agent nor any Lender (other than the Lender

 

71

--------------------------------------------------------------------------------


 

selling a participation) shall have any duty to any participant and may continue
to deal solely with the Lender selling a participation as if no such sale had
occurred.

 

(b)                                 Except as expressly provided in this
Section 9.1, no Lender shall, as between Borrowers and that Lender, or Agent and
that Lender, be relieved of any of its obligations hereunder as a result of any
sale, assignment, transfer or negotiation of, or granting of participation in,
all or any part of the Loans, the Notes or other Obligations owed to such
Lender.

 

(c)                                  Each Credit Party executing this Agreement
shall assist any Lender permitted to sell assignments or participations under
this Section 9.1 as reasonably required to enable the assigning or selling
Lender to effect any such assignment or participation, including the execution
and delivery of any and all agreements, notes and other documents and
instruments as shall be reasonably requested and, if so requested by Agent, the
preparation of informational materials for, and the participation of management
in meetings with, potential assignees or participants.  Each Credit Party
executing this Agreement shall certify the correctness, completeness and
accuracy of all descriptions of the Credit Parties and their respective affairs
contained in any selling materials provided by them and all other information
provided by them and included in such materials, except that any Projections
delivered by Borrowers shall only be certified by Borrowers as having been
prepared by Borrowers in compliance with the representations contained in
Section 3.4(c).

 

(d)                                 Any Lender may furnish any information
concerning Credit Parties in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants);
provided that such Lender shall obtain from assignees or participants
confidentiality covenants substantially equivalent to those contained in
Section 11.8.

 

(e)                                  So long as no Event of Default has occurred
and is continuing, no Lender shall assign or sell participations in any portion
of its Loans or Commitments to a potential Lender or participant, if, as of the
date of the proposed assignment or sale, the assignee Lender or participant
would be subject to capital adequacy or similar requirements under
Section 1.16(a), increased costs under Section 1.16(b), an inability to fund
LIBOR Loans under Section 1.16(c), or withholding taxes in accordance with
Section 1.15(a).

 

(f)                                    Agent agrees to record each Term Loan and
each Advance on the Register referred to in Section 9.1(h).  Each Term Loan and
each Advance recorded on the Register (the “Registered Loan”) may not be
evidenced by promissory notes other than Registered Notes (as defined below). 
Upon the registration of each Term Loan or each Advance, each Borrower agrees,
at the request of any Lender, to execute and deliver to such Lender a promissory
note, in conformity with the terms of this Agreement, in registered form to
evidence such Registered Loan, in form and substance reasonably satisfactory to
such Lender, and registered as provided in Section 9.1(h) (a “Registered Note”),
payable to the order of such Lender and otherwise duly completed, provided that
any Registered Note issued to evidence Advances shall be issued in the principal
amount of the applicable Lender’s US Revolving Loan Commitment or European
Revolving Loan Commitment, as applicable.  Once recorded on the Register, each
Term Loan and each Advance may not be removed from the Register so long as it or
they remain outstanding, and a Registered Note may not be exchanged for a
promissory note that is not a Registered Note.

 

72

--------------------------------------------------------------------------------


 

(g)                                 Agent shall maintain, on behalf of Borrower,
or cause to be maintained, a register (the “Register”) on which it enters the
name of a Lender as the registered owner of each Term Loan and each Advance, as
the case may be, held by such Lender.  A Registered Loan (and the Registered
Note, if any, evidencing the same) may be assigned or sold in whole or in part
only by registration of such assignment or sale on the Register (and each
Registered Note shall expressly so provide).  Any assignment or sale of all or
part of such Registered Loan (and the Registered Note, if any, evidencing the
same) may be effected only by registration of such assignment or sale on the
Register (other than with respect to an assignment or delegation to an Affiliate
of Lender), together with the surrender of the Registered Note, if any,
evidencing the same duly endorsed by (or accompanied by a written instrument of
assignment or sale duly executed by) the holder of such Registered Note,
whereupon, at the request of the designated assignee(s) or transferee(s), one or
more new Registered Notes in the same aggregate principal amount shall be issued
to the designated assignee(s) or transferee(s).  Prior to the registration of
assignment or sale of any Registered Loan (and the Registered Note, if any
evidencing the same), Borrowers shall treat the Person in whose name such Loan
(and the Registered Note, if any, evidencing the same) is registered as the
owner thereof for the purpose of receiving all payments thereon and for all
other purposes, notwithstanding notice to the contrary.  In the case of an
assignment or delegation to an Affiliate of Lender, the assigning Lender shall
maintain a comparable Register, on behalf of Borrower Representative.

 

(i)                                     In the event that a Lender sells
participations in the Registered Loan, such Lender shall maintain a register on
which it enters the name of all participants in the Registered Loans held by it
(the “Participant Register”).  A Registered Loan (and the Registered Note, if
any, evidencing the same) may be participated in whole or in part only by
registration of such participation on the Participant Register (and each
Registered Note shall expressly so provide).  Any participation of such
Registered Loan (and the Registered Note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

 

9.2                                 Appointment of Agent.  GE Capital is hereby
appointed to act on behalf of all Lenders as Agent under this Agreement and the
other Loan Documents.  The provisions of this Section 9.2 are solely for the
benefit of Agent and Lenders and no Credit Party nor any other Person shall have
any rights as a third party beneficiary of any of the provisions hereof.  In
performing its functions and duties under this Agreement and the other Loan
Documents, Agent shall act solely as an agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for any Credit Party or any other Person (other than
Lenders).  Agent shall have no duties or responsibilities except for those
expressly set forth in this Agreement and the other Loan Documents.  The duties
of Agent shall be mechanical and administrative in nature and Agent shall not
have, or be deemed to have, by reason of this Agreement, any other Loan Document
or otherwise a fiduciary relationship or other relationship in respect of any
Lender except as expressly set forth herein.  Except as expressly set forth in
this Agreement and the other Loan Documents, Agent shall not have any duty to
disclose, and shall not be liable for failure to disclose, any information
relating to any Credit Party or any of their respective Subsidiaries or any
Account Debtor that is communicated to or obtained by GE Capital or any of its
Affiliates in any capacity.  Neither Agent nor any of its Affiliates nor any of
their respective officers, directors, employees, agents or representatives shall
be liable to any Lender for any action taken or omitted to be taken by it
hereunder or under

 

73

--------------------------------------------------------------------------------


 

any other Loan Document, or in connection herewith or therewith, except for
damages caused by its or their own gross negligence or willful misconduct.

 

Each Lender hereby authorizes and empowers Agent with the right of delegation
and substitution and under relief from any restrictions (including but not
limited to restrictions of Section 181 German Civil Code) to execute on its sole
signature on behalf of such Lender any and all agreements,
sub-powers-of-attorney to third persons or other instruments and take such
actions, make all statements and accept all declarations deemed necessary or
useful in order to effect any Collateral on behalf of such Lender.

 

If Agent shall request instructions from Requisite Lenders, US Requisite
Revolving Lenders, European Requisite Revolving Lenders, Requisite Term Lenders,
Majority Lenders or all affected Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Loan
Document, then Agent shall be entitled to refrain from such act or taking such
action unless and until Agent shall have received instructions from Requisite
Lenders, US Requisite Revolving Lenders, European Requisite Revolving Lenders,
Requisite Term Lenders, Majority Lenders or all affected Lenders, as the case
may be, and Agent shall not incur liability to any Person by reason of so
refraining.  Agent shall be fully justified in failing or refusing to take any
action hereunder or under any other Loan Document (a) if such action would, in
the opinion of Agent, be contrary to law or the terms of this Agreement or any
other Loan Document, (b) if such action would, in the opinion of Agent, expose
Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent acting or refraining from
acting hereunder or under any other Loan Document in accordance with the
instructions of Requisite Lenders, US Requisite Revolving Lenders, European
Requisite Revolving Lenders, Requisite Term Lenders, Majority Lenders or all
affected Lenders, as applicable.

 

9.3                                 Agent’s Reliance, Etc.  Neither Agent nor
any of its Affiliates nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement or the other Loan Documents,
except for damages caused by its or their own gross negligence or willful
misconduct.  Without limiting the generality of the foregoing, Agent:  (a)  may
treat the payee of any Note as the holder thereof until Agent receives written
notice of the assignment or transfer thereof signed by such payee and in form
reasonably satisfactory to Agent; (b) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no

 

74

--------------------------------------------------------------------------------


 

liability under or in respect of this Agreement or the other Loan Documents by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopy, telegram, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties.

 

9.4                                 GE Capital and Affiliates.  With respect to
its Commitments hereunder, GE Capital shall have the same rights and powers
under this Agreement and the other Loan Documents as any other Lender and may
exercise the same as though it were not Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include GE Capital in its
individual capacity.  GE Capital and its Affiliates may lend money to, invest
in, and generally engage in any kind of business with, any Credit Party, any of
their Affiliates and any Person who may do business with or own securities of
any Credit Party or any such Affiliate, all as if GE Capital were not Agent and
without any duty to account therefor to Lenders.  GE Capital and its Affiliates
may accept fees and other consideration from any Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders. Each Lender acknowledges the potential conflict of interest
between GE Capital as a Lender holding disproportionate interests in the Loans
and GE Capital as Agent.

 

9.5                                 Lender Credit Decision.  Each Lender
acknowledges that it has, independently and without reliance upon Agent or any
other Lender and based on the Financial Statements referred to in
Section 3.4(a) and such other documents and information as it has deemed
appropriate, made its own credit and financial analysis of the Credit Parties
and its own decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.  Each Lender acknowledges the potential
conflict of interest of each other Lender as a result of Lenders holding
disproportionate interests in the Loans, and expressly consents to, and waives
any claim based upon, such conflict of interest.

 

9.6                                 Indemnification.  Lenders agree to indemnify
Agent (to the extent not reimbursed by Credit Parties and without limiting the
obligations of Credit Parties hereunder), ratably according to their respective
Pro Rata Shares, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against Agent in any way relating to or arising out of this Agreement
or any other Loan Document or any action taken or omitted to be taken by Agent
in connection therewith; provided, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Agent’s gross
negligence or willful misconduct.  Without limiting the foregoing, each Lender
agrees to reimburse Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Loan Document, to the
extent that Agent is not reimbursed for such expenses by Credit Parties.

 

75

--------------------------------------------------------------------------------


 

9.7                                 Successor Agent.  Agent may resign at any
time by giving not less than 30 days’ prior written notice thereof to Lenders
and Borrower Representative.  Upon any such resignation, the Requisite Lenders
shall have the right to appoint a successor Agent.  If no successor Agent shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days after the resigning Agent’s giving notice of
resignation, then the resigning Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a Lender, if a Lender is willing to accept such
appointment, or otherwise shall be a commercial bank or financial institution or
a subsidiary of a commercial bank or financial institution if such commercial
bank or financial institution is organized under the laws of the United States
of America or of any State thereof and has a combined capital and surplus of at
least $300,000,000.  If no successor Agent has been appointed pursuant to the
foregoing, within 30 days after the date such notice of resignation was given by
the resigning Agent, such resignation shall become effective and the Requisite
Lenders shall thereafter perform all the duties of Agent hereunder until such
time, if any, as the Requisite Lenders appoint a successor Agent as provided
above.  Any successor Agent appointed by Requisite Lenders hereunder shall be
subject to the approval of Borrower Representative, such approval not to be
unreasonably withheld or delayed; provided that such approval shall not be
required if a Default or an Event of Default has occurred and is continuing. 
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the resigning Agent.  Upon the earlier of the
acceptance of any appointment as Agent hereunder by a successor Agent or the
effective date of the resigning Agent’s resignation, the resigning Agent shall
be discharged from its duties and obligations under this Agreement and the other
Loan Documents, except that any indemnity rights or other rights in favor of
such resigning Agent shall continue.  After any resigning Agent’s resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was acting as Agent under
this Agreement and the other Loan Documents.

 

9.8                                 Setoff and Sharing of Payments.  In addition
to any rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default and subject to Section 9.9(f), each Lender is hereby
authorized at any time or from time to time, without notice to any Credit Party
or to any other Person, any such notice being hereby expressly waived, to offset
and to appropriate and to apply any and all balances held by it at any of its
offices for the account of any Borrower or Guarantor (regardless of whether such
balances are then due to such Borrower or Guarantor) and any other properties or
assets at any time held or owing by that Lender or that holder to or for the
credit or for the account of any Borrower or Guarantor against and on account of
any of the Obligations that are not paid when due.  Any Lender exercising a
right of setoff or otherwise receiving any payment on account of the Obligations
in excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares (other than
offset rights exercised by any Lender with respect to Sections 1.13, 1.15 or
1.16).  Each Lender’s obligation under this Section 9.8 shall be in addition to
and not in limitation of its obligations to purchase a participation in an
amount equal to its Pro Rata Share of the US Swing Line Loan and European Swing
Line Loan under Section 1.1.  Each Credit Party executing this Agreement agrees,
to the fullest extent permitted by law, that (a) any Lender may exercise its
right to offset

 

76

--------------------------------------------------------------------------------


 

with respect to amounts in excess of its Pro Rata Share of the Obligations and
may sell participations in such amounts so offset to other Lenders and holders
and (b) any Lender so purchasing a participation in the Loans made or other
Obligations held by other Lenders or holders may exercise all rights of offset,
bankers’ lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender or holder were a direct holder of the Loans and the
other Obligations in the amount of such participation.  Notwithstanding the
foregoing, if all or any portion of the offset amount or payment otherwise
received is thereafter recovered from the Lender that has exercised the right of
offset, the purchase of participations by that Lender shall be rescinded and the
purchase price restored without interest.

 

9.9                                 Advances; Payments; Non-Funding Lenders;
Information; Actions in Concert.

 

(a)                                  Advances; Payments.

 

(i)                                     Revolving Lenders shall refund or
participate in (A) the US Swing Line Loan in accordance with clauses (iii) and
(iv) of Section 1.1(e) and (B) the European Swing Line Loan in accordance with
clauses (iii) and (iv) of Section 1.1(f), as applicable.  If the Swing Line
Lender declines to make a US Swing Line Loan or a European Swing Line Loan or if
US Swing Line Availability or European Swing Line Availability (as the case may
be) is zero, Agent shall notify US Revolving Lenders or European Revolving
Lenders, as applicable, promptly after receipt of a Notice of US Revolving
Credit Advance or Notice of European Revolving Credit Advance (as the case may
be) and in any event prior to 1:00 p.m. (New York time) on the date such notice
is received, by telecopy, telephone or other similar form of transmission.  Each
US Revolving Lender or European Revolving Lender, as applicable, shall make the
amount of such Lender’s Pro Rata Share of such Revolving Credit Advance
available to Agent in same day funds by wire transfer to Agent’s account as set
forth in Annex G not later than 3:00 p.m. (New York time) on the requested
funding date, in the case of an Index Rate Loan, and not later than 11:00 a.m.
(New York time) on the requested funding date, in the case of a LIBOR Loan. 
After receipt of such wire transfers (or, in the Agent’s sole discretion, before
receipt of such wire transfers), subject to the terms hereof, Agent shall make
the requested Revolving Credit Advance to the Borrower designated by Borrower
Representative in the Notice of US Revolving Credit Advance or the Notice of
European Revolving Credit Advance, as the case may be.  All payments by each
Revolving Lender shall be made without setoff, counterclaim or deduction of any
kind.

 

(ii)                                  On the 2nd Business Day of each calendar
week or more frequently at Agent’s election (each, a “Settlement Date”), Agent
shall advise each Lender by telephone, or telecopy of the amount of such
Lender’s Pro Rata Share of principal, interest and Fees paid for the benefit of
Lenders with respect to each applicable Loan.  Provided that each Lender has
funded all payments or Advances required to be made by it and has purchased all
participations required to be purchased by it under this Agreement and the other
Loan Documents as of such Settlement Date, Agent shall pay to each Lender such
Lender’s Pro Rata Share of principal, interest and Fees paid by Borrowers since
the previous Settlement Date for the benefit of such Lender on the Loans held by
it.  To the extent that any Lender (a “Non-Funding Lender”) has failed to fund
all such payments and Advances or failed to fund the purchase of all such
participations, Agent shall be entitled to set off the funding short-fall
against

 

77

--------------------------------------------------------------------------------


 

that Non-Funding Lender’s Pro Rata Share of all payments received from
Borrowers.  Such payments shall be made by wire transfer to such Lender’s
account (as specified by such Lender to Agent) not later than 1:00 p.m. (Chicago
time) 2:00 p.m. (New York time) on the next Business Day following each
Settlement Date.

 

(b)                                 Availability of Lender’s Pro Rata Share. 
Agent may assume that each Revolving Lender will make its Pro Rata Share of each
Revolving Credit Advance available to Agent on each funding date.  If such Pro
Rata Share is not, in fact, paid to Agent by such Revolving Lender when due,
Agent will be entitled to recover such amount on demand from such Revolving
Lender without setoff, counterclaim or deduction of any kind.  If any Revolving
Lender fails to pay the amount of its Pro Rata Share forthwith upon Agent’s
demand, Agent shall promptly notify Borrower Representative and Borrowers shall
immediately repay such amount to Agent.  Nothing in this Section 9.9(b) or
elsewhere in this Agreement or the other Loan Documents shall be deemed to
require Agent to advance funds on behalf of any Revolving Lender or to relieve
any Revolving Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that Borrowers may have against any Revolving Lender as
a result of any default by such Revolving Lender hereunder.  To the extent that
Agent advances funds to any Borrower on behalf of any Revolving Lender and is
not reimbursed therefor on the same Business Day as such Advance is made, Agent
shall be entitled to retain for its account all interest accrued on such Advance
until reimbursed by the applicable Revolving Lender.

 

(c)                                  Return of Payments.

 

(i)                                     If Agent pays an amount to a Lender
under this Agreement in the belief or expectation that a related payment has
been or will be received by Agent from Borrowers and such related payment is not
received by Agent, then Agent will be entitled to recover such amount from such
Lender on demand without setoff, counterclaim or deduction of any kind.

 

(ii)                                  If Agent determines at any time that any
amount received by Agent under this Agreement must be returned to any Borrower
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender.  In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to any Borrower or such other
Person, without setoff, counterclaim or deduction of any kind.

 

(d)                                 Non-Funding Lenders.  The failure of any
Non-Funding Lender to make any Revolving Credit Advance or any payment required
by it hereunder or to purchase any participation in any US Swing Line Loan or
European Swing Line Loan to be made or purchased by it on the date specified
therefor shall not relieve any other Lender (each such other Revolving Lender,
an “Other Lender”) of its obligations to make such Advance or purchase such
participation on such date, but neither any Other Lender nor Agent shall be
responsible for the failure of any Non-Funding Lender to make an Advance,
purchase a participation or make any other payment required hereunder. 
Notwithstanding anything set forth herein to the contrary, a Non-Funding Lender
shall not have any voting or consent rights under or with respect to any

 

78

--------------------------------------------------------------------------------


 

Loan Document or constitute a “Lender” or a “Revolving Lender” (or be included
in the calculation of “Requisite Lenders”, “US Requisite Revolving Lenders”,
“European Requisite Revolving Lenders”, “Majority Lenders” or “Requisite Term
Lenders” hereunder) for any voting or consent rights under or with respect to
any Loan Document.  At Borrower Representative’s request, Agent or a Person
reasonably acceptable to Agent shall have the right with Agent’s consent and in
Agent’s sole discretion (but shall have no obligation) to purchase from any
Non-Funding Lender, and each Non-Funding Lender agrees that it shall, at Agent’s
request, sell and assign to Agent or such Person, all of the Commitments of that
Non-Funding Lender for an amount equal to the principal balance of all Loans
held by such Non-Funding Lender and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment Agreement.

 

(e)                                  Dissemination of Information.  Agent shall
use reasonable efforts to provide Lenders with any notice of Default or Event of
Default received by Agent from, or delivered by Agent to, any Credit Party, with
notice of any Event of Default of which Agent has actually become aware and with
notice of any action taken by Agent following any Event of Default; provided,
that Agent shall not be liable to any Lender for any failure to do so, except to
the extent that such failure is attributable to Agent’s gross negligence or
willful misconduct.  Lenders acknowledge that Borrowers are required to provide
Financial Statements to Lenders in accordance with Annex E hereto and agree that
Agent shall have no duty to provide the same to Lenders.

 

(f)                                    Actions in Concert.  Anything in this
Agreement to the contrary notwithstanding, each Lender hereby agrees with each
other Lender that no Lender shall take any action to protect or enforce its
rights arising out of this Agreement or the Notes (including exercising any
rights of setoff) without first obtaining the prior written consent of Agent and
Requisite Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the Notes shall be taken in
concert and at the direction or with the consent of Agent or Requisite Lenders.

 

9.10                           Agent as Joint Creditor.

 

(a)                                  (a) Each of the Credit Parties and each of
the Lenders agree that Agent shall be the joint creditor (together with the
relevant Lender) of each and every Obligation of any Credit Party towards each
and any of the Lenders under the Loan Documents, and that accordingly Agent
shall have its own independent right to demand performance by such Credit Party
of those Obligations when due.  Any discharge of any Obligation to Agent shall,
to the same extent, discharge the corresponding obligation owing to the Lenders.

 

(b)                                 Without limiting the generality of
sub-paragraph (a) above,                      for the purpose of creating a
solidarité active in accordance with Article 1541 of the Civil Code of Quebec,
between each Lender, taken individually, on the one hand, and the Agent, on the
other hand, each Credit Party and each such Lender acknowledge and agree with
the Agent that such Lender and the Agent are hereby conferred the legal status
of solidary creditors of each Credit Party in respect of all Obligations,
present and future, owed by each Credit Party to each such Lender and the Agent
(collectively, the “Solidary Claim”).  Accordingly, but subject (for the
avoidance of doubt) to Article 1542 of the Civil Code of Quebec, each Credit
Party is

 

79

--------------------------------------------------------------------------------


 

irrevocably bound towards the Agent and each Lender with respect to the amount
of the entire Solidary Claim owed by it.  As a result of the foregoing, the
parties hereto acknowledge that the Agent and each Lender shall at all times
have a valid and effective right of action for the entire Solidary Claim of the
Agent and such Lender and the right to give full acquittance for it. 
Accordingly, without limiting the generality of the foregoing, the Agent, as
solidary creditor with each Lender, shall at all times have a valid and
effective right of action in respect of all Obligations, present and future,
owed by each Credit Party to the Agent and to the Lender or any of them and the
right to give a full acquittance for same.  The parties further agree and
acknowledge that the Agent’s Liens on the Collateral shall be granted to the
Agent, for its own benefit and for the benefit of the Lenders.

 

(c)                                  Without limiting or affecting Agent’s
rights against any Credit Party (whether under this paragraph or under any other
provision of the Loan Documents), Agent agrees with each Lender, severally but
not jointly, that it shall exercise its rights as a joint creditor with respect
to the security interest granted under the Loan Documents in accordance with the
Credit Agreement and such Loan Documents.  However, nothing in the previous
sentence shall limit to any extent Agent’s rights in whatever capacity to take
any action to protect or preserve any rights under any Loan Document or to
enforce any security interest created thereby as contemplated by the Credit
Agreement and the Loan Documents (or to do any act reasonably incidental to the
foregoing).

 

(d)                                 This Section 9.10 applies unless Agent
specifies that it shall not apply in relation to a specific Credit Party or all
Credit Parties incorporated in a particular jurisdiction.

 

9.11                           Compliance with Foreign Law.  Each Lender hereby
authorizes Agent on behalf of itself and Lenders to take a Lien upon all of
IMC’s right, title and interest in, to and under all personal (movable) property
and assets, whether now owned or hereafter acquired under the laws of the
Province of Quebec, Canada.

 

9.12                           Eligible Swap Counterparties.  It is understood
and agreed that the rights and benefits of any Eligible Swap Counterparty under
the Loan Documents consist exclusively of such Eligible Swap Counterparty’s
right to share in payments and collections out of the Collateral as more fully
set forth (and subject to the limitations set forth) herein and therein and to
receive payments, if any, in accordance with Section 1.3(c).

 

10.                               SUCCESSORS AND ASSIGNS

 

10.1                           Successors and Assigns.  This Agreement and the
other Loan Documents shall be binding on and shall inure to the benefit of each
Credit Party, Agent, Lenders and their respective successors and assigns
(including, in the case of any Credit Party, a debtor-in-possession on behalf of
such Credit Party), except as otherwise provided herein or therein.  No Credit
Party may assign, transfer, hypothecate or otherwise convey its rights,
benefits, obligations or duties hereunder or under any of the other Loan
Documents without the prior express written consent of Agent and Lenders.  Any
such purported assignment, transfer, hypothecation or other conveyance by any
Credit Party without the prior express written consent of Agent and Lenders
shall be void.  The terms and provisions of this Agreement are for the purpose
of defining the relative rights and obligations of each Credit Party, Agent and
Lenders

 

80

--------------------------------------------------------------------------------


 

with respect to the transactions contemplated hereby and no Person shall be a
third party beneficiary of any of the terms and provisions of this Agreement or
any of the other Loan Documents.  For the purpose of Article 1278 and following
of the French Civil Code, the Credit Parties agree that upon any novation,
whether due to a transfer or otherwise under this Agreement, any and all
security and guarantees created by the Loan Documents are hereby and shall be
expressly preserved for the benefit of any assignee Lender and the other
Lenders; provided, however, no assignments, transfers, hypothecations or other
conveyances under this Section 10.1 are intended to act as a novation of any of
the rights, benefits, duties or obligations of the respective parties hereto,
hereunder or under any of the other Loan Documents.

 

11.                               MISCELLANEOUS

 

11.1                           Complete Agreement; Modification of Agreement. 
The Loan Documents constitute the complete agreement between the parties with
respect to the subject matter thereof and may not be modified, altered or
amended except as set forth in Section 11.2.  Any letter of interest, commitment
letter or confidentiality agreement, if any, between any Credit Party and Agent
or any Lender or any of their respective Affiliates, predating this Agreement
and relating to a financing of substantially similar form, purpose or effect
shall be superseded by this Agreement.

 

11.2                           Amendments and Waivers.

 

(a)                                  Except for actions expressly permitted to
be taken by Agent, no amendment, modification, termination or waiver of any
provision of this Agreement or any other Loan Document, or any consent to any
departure by any Credit Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by Agent and Borrowers, and by Requisite
Lenders, US Requisite Revolving Lenders, European Requisite Revolving Lenders,
Requisite Term Lenders or all affected Lenders, as applicable.  Except as set
forth in clauses (b) and (c) below and as otherwise expressly provided in this
Agreement, all such amendments, modifications, terminations or waivers shall
require the written consent of Requisite Lenders.

 

(b)                                 No amendment, modification, termination or
waiver of or consent with respect to any provision of this Agreement that waives
compliance with the conditions precedent set forth in Section 2.2 to the making
of any Loan or the incurrence of any Letter of Credit Obligations shall be
effective unless the same shall be in writing and signed by Agent, Requisite
Lenders, US Requisite Revolving Lenders (with respect to the making of any US
Revolving Credit Advance, converting or continuing any US Revolving Loan as a
LIBOR Loan or incurring any Letter of Credit Obligation on behalf of US
Borrower), European Requisite Revolving Lenders (with respect to the making of
any European Revolving Credit Advance, converting or continuing any European
Revolving Loan as a LIBOR Loan or incurring any Letter of Credit Obligation on
behalf of European Borrower), Requisite Term Lenders (with respect to the making
of any Term Loan or the continuation or conversion of a Term Loan as a LIBOR
Loan) and Borrowers.  Notwithstanding anything contained in this Agreement to
the contrary, no waiver or consent with respect to any Default or any Event of
Default shall be effective for purposes of the conditions precedent to the
making of Loans or the incurrence of Letter of Credit Obligations set forth in
Section 2.2 unless the same shall be in writing and signed by Agent,

 

81

--------------------------------------------------------------------------------


 

Requisite Lenders, US Requisite Revolving Lenders, European Requisite Revolving
Lenders or Requisite Term Lenders, as applicable, and Borrowers.

 

(c)                                  No amendment, modification, termination or
waiver shall, unless in writing and signed by Agent, Requisite Lenders and each
Lender directly affected thereby:  (i) increase the principal amount of any
Lender’s Commitment (which action shall be deemed only to affect those Lenders
whose Commitments are increased and may be approved by Requisite Lenders,
including those Lenders whose Commitments are increased); (ii) reduce the
principal of, rate of interest on or Fees payable with respect to any Loan or
Letter of Credit Obligations of any affected Lender; (iii) extend any scheduled
payment date (other than payment dates of mandatory prepayments under
Section 1.3(b)(ii)-(vii) or final maturity date of the principal amount of any
Loan of any affected Lender; (iv) waive, forgive, defer, extend or postpone any
payment of interest or Fees as to any affected Lender; (v) release any Guaranty
or, except as otherwise permitted herein or in the other Loan Documents,
release, or permit any Credit Party to sell or otherwise dispose of, any
Collateral with a value exceeding $5,000,000 (or the Equivalent Amount thereof)
in the aggregate (which action shall be deemed to directly affect all Lenders);
(vi) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that shall be required for Lenders or any of them
to take any action hereunder (which shall be deemed to affect all Lenders); and
(vii) amend or waive this Section 11.2 or the definitions of the term “Requisite
Lenders”, “US Requisite Revolving Lenders”, “European Requisite Revolving
Lenders” or “Requisite Term Lenders” insofar as such definitions affect the
substance of this Section 11.2 (which shall be deemed to affect all Lenders). 
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent or L/C Issuer under this Agreement or any other Loan
Document shall be effective unless in writing and signed by Agent or L/C Issuer,
as the case may be, in addition to Lenders required hereinabove to take such
action.  Each amendment, modification, termination or waiver shall be effective
only in the specific instance and for the specific purpose for which it was
given.  No amendment, modification, termination or waiver shall be required for
Agent to take additional Collateral pursuant to any Loan Document.  No
amendment, modification, termination or waiver of any provision of any Note
shall be effective without the written concurrence of the holder of that Note. 
No notice to or demand on any Credit Party in any case shall entitle such Credit
Party or any other Credit Party to any other or further notice or demand in
similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.2 shall be binding
upon each Lender and each holder of the Notes at the time outstanding and each
future holder of the Notes.

 

(d)                                 If, in connection with any proposed
amendment, modification, waiver or termination (a “Proposed Change”):

 

(i)                                     requiring the consent of all affected
Lenders, the consent of Requisite Lenders is obtained, but the consent of other
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in this clause (i) and in clauses (ii), (iii),
(iv) and (v) below being referred to as a “Non-Consenting Lender”),

 

(ii)                                  requiring the consent of US Requisite
Revolving Lenders, the consent of Revolving Lenders holding 51% or more of the
aggregate US Revolving Loan Commitments is obtained, but the consent of US
Requisite Revolving Lenders is not obtained,

 

82

--------------------------------------------------------------------------------


 

(iii)                               requiring the consent of European Requisite
Revolving Lenders, the consent of Revolving Lenders holding 51% or more of the
aggregate European Revolving Loan Commitments is obtained, but the consent of
European Requisite Revolving Lenders is not obtained,

 

(iv)                              requiring the consent of Requisite Lenders,
the consent of Lenders holding 51% or more of the aggregate Commitments is
obtained, but the consent of Requisite Lenders is not obtained, or

 

(v)                                 requiring the consent of Requisite Term
Lenders, the consent of Term Lenders holding 51% or more of the outstanding
principal amount of the Term Loan is obtained, but the consent of Requisite Term
Lenders is not obtained, or

 

then, at Borrower Representative’s request, Agent or a Person reasonably
acceptable to Agent shall have the right with Agent’s consent and in Agent’s
sole discretion (but shall have no obligation) to purchase from such
Non-Consenting Lenders, and such Non-Consenting Lenders agree that they shall,
upon Agent’s request, sell and assign to Agent or such Person, all of the
Commitments of such Non-Consenting Lenders for an amount equal to the principal
balance of all Loans held by the Non-Consenting Lenders and all accrued interest
and Fees with respect thereto through the date of sale, such purchase and sale
to be consummated pursuant to an executed Assignment Agreement; provided that if
Agent is a Non-Consenting Lender, Requisite Lenders shall appoint a new Agent
simultaneously with such assignment.

 

(e)                                  Upon payment in full in cash and
performance of all of the Obligations (other than indemnification Obligations),
termination of the Commitments and a release of all claims against Agent and
Lenders, and so long as no suits, actions, proceedings or claims are pending or
threatened against any Indemnified Person asserting any damages, losses or
liabilities that are Indemnified Liabilities, Agent shall deliver to Borrowers
termination statements, mortgage releases and other documents necessary or
appropriate to evidence the termination of the Liens securing payment of the
Obligations.

 

11.3                           Fees and Expenses.  Borrowers shall reimburse
Agent for all fees, costs and expenses, including the reasonable fees, costs and
expenses of counsel or other advisors (including consultants, auditors,
environmental and management consultants and appraisers), incurred in connection
with the negotiation and preparation of the Loan Documents.  Borrowers shall
reimburse Agent, and with respect to clauses (c) and (d) below, Lenders, for all
fees, costs and expenses, including the reasonable fees, costs and expenses of
counsel or other advisors (including consultants, auditors, environmental and
management consultants and appraisers, incurred in connection with:

 

(a)                                  the forwarding to Borrowers or any other
Person on behalf of Borrowers by Agent of the proceeds of any Loan (including a
wire transfer fee);

 

(b)                                 any amendment, modification or waiver of,
consent with respect to, or termination of, any of the Loan Documents or Related
Transactions Documents or advice in connection with the syndication and
administration of the Loans made pursuant hereto or its rights hereunder or
thereunder;

 

83

--------------------------------------------------------------------------------


 

(c)                                  any litigation, contest, dispute, suit,
proceeding or action (whether instituted by Agent, any Lender, any Borrower or
any other Person and whether as a party, witness or otherwise) in any way
relating to the Collateral, any of the Loan Documents or any other agreement to
be executed or delivered in connection herewith or therewith, including any
litigation, contest, dispute, suit, case, proceeding or action, and any appeal
or review thereof, in connection with a case commenced by or against any or all
of the Borrowers or any other Person that may be obligated to Agent by virtue of
the Loan Documents; including any such litigation, contest, dispute, suit,
proceeding or action arising in connection with any work-out or restructuring of
the Loans during the pendency of one or more Events of Default; provided that in
the case of reimbursement of counsel for Lenders other than Agent, such
reimbursement shall be limited to one (1) counsel for all such Lenders;
provided, further, that no Person shall be entitled to reimbursement under this
clause (c) in respect of any litigation, contest, dispute, suit, proceeding or
action to the extent any of the foregoing results from such Person’s gross
negligence or willful misconduct;

 

(d)                                 any attempt to enforce any remedies of Agent
against any or all of the Credit Parties or any other Person that may be
obligated to Agent or any Lender by virtue of any of the Loan Documents,
including any such attempt to enforce any such remedies in the course of any
work-out or restructuring of the Loans during the pendency of one or more Events
of Default; provided, that in the case of reimbursement of counsel for Lenders
other than Agent, such reimbursement shall be limited to one (1) counsel for all
such Lenders;

 

(e)                                  any workout or restructuring of the Loans
during the pendency of one or more Events of Default; and

 

(f)                                    efforts to (i) monitor the Loans or any
of the other Obligations, (ii) evaluate, observe or assess any of the Credit
Parties or their respective affairs, and (iii) verify, protect, evaluate,
assess, appraise, collect, sell, liquidate or otherwise dispose of any of the
Collateral;

 

including, as to each of clauses (a) through (f) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrowers to Agent.  Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
reasonable fees, costs and expenses of accountants, environmental advisors,
appraisers, investment bankers, management and other consultants and paralegals;
court costs and expenses; photocopying and duplication expenses; court reporter
fees, costs and expenses; long distance telephone charges; air express charges;
telegram or telecopy charges; reasonable secretarial overtime charges; and
reasonable expenses for travel, lodging and food paid or incurred in connection
with the performance of such legal or other advisory services.

 

11.4                           No Waiver.  Agent’s or any Lender’s failure, at
any time or times, to require strict performance by the Credit Parties of any
provision of this Agreement or any other Loan Document shall not waive, affect
or diminish any right of Agent or such Lender thereafter

 

84

--------------------------------------------------------------------------------


 

to demand strict compliance and performance herewith or therewith.  Any
suspension or waiver of an Event of Default shall not suspend, waive or affect
any other Event of Default whether the same is prior or subsequent thereto and
whether the same or of a different type.  Subject to the provisions of
Section 11.2, none of the undertakings, agreements, warranties, covenants and
representations of any Credit Party contained in this Agreement or any of the
other Loan Documents and no Default or Event of Default by any Credit Party
shall be deemed to have been suspended or waived by Agent or any Lender, unless
such waiver or suspension is by an instrument in writing signed by an officer of
or other authorized employee of Agent and the applicable Requisite Lenders, and
directed to Borrowers specifying such suspension or waiver.

 

11.5                           Remedies.  Agent’s and Lenders’ rights and
remedies under this Agreement shall be cumulative and nonexclusive of any other
rights and remedies that Agent or any Lender may have under any other agreement,
including the other Loan Documents, by operation of law or otherwise.  Recourse
to the Collateral shall not be required.

 

11.6                           Severability.  Wherever possible, each provision
of this Agreement and the other Loan Documents shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Agreement or any other Loan Document shall be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Agreement or such other Loan
Document.

 

11.7                           Conflict of Terms.  Except as otherwise provided
in this Agreement or any of the other Loan Documents by specific reference to
the applicable provisions of this Agreement, if any provision contained in this
Agreement conflicts with any provision in any of the other Loan Documents, the
provision contained in this Agreement shall govern and control.

 

11.8                           Confidentiality.  Agent and each Lender agree to
use commercially reasonable efforts (equivalent to the efforts Agent or such
Lender applies to maintaining the confidentiality of its own confidential
information) to maintain as confidential all confidential information provided
to them by the Credit Parties until the date which is the later to occur of
(a) the date which is 3 years following receipt thereof or (b) the date which is
2 years following the Termination Date, except that Agent and any Lender may
disclose such information (a) to Persons employed or engaged by Agent or such
Lender with respect to this credit; (b) to any bona fide assignee or participant
or potential assignee or participant that has agreed to comply with the covenant
contained in this Section 11.8 (and any such bona fide assignee or participant
or potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any Governmental Authority or reasonably believed by Agent or
such Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any Litigation to
which Agent or such Lender is a party; or (f) that ceases to be confidential
through no fault of Agent or any Lender.

 

11.9                           GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING

 

85

--------------------------------------------------------------------------------


 

ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THE LOAN DOCUMENTS AND
THE OBLIGATIONS SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.  EACH CREDIT PARTY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT AGENT, LENDERS AND
THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY; PROVIDED FURTHER,  THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.  EACH CREDIT PARTY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION
THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  EACH
CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN ANNEX H OF THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR 3 BUSINESS DAYS AFTER DEPOSIT IN
THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

 

11.10                     Notices.  Except as otherwise provided herein,
whenever it is provided herein that any notice, demand, request, consent,
approval, declaration or other communication shall or may be given to or served
upon any of the parties by any other parties, or whenever any of the parties
desires to give or serve upon any other parties any communication with respect
to this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be deemed to
have been validly served, given or delivered:  (a) upon the earlier of actual
receipt and 3 Business Days after deposit in the United States Mail, registered
or certified mail, return receipt requested, with proper postage prepaid;
(b) upon transmission, when sent by telecopy or other similar facsimile
transmission (with such telecopy or facsimile promptly confirmed by delivery of
a copy by personal delivery or United States Mail as otherwise provided in this
Section 11.10); (c) 1 Business Day after deposit with a reputable overnight
courier with all charges prepaid or (d) when delivered, if hand-delivered by

 

86

--------------------------------------------------------------------------------


 

messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number indicated in Annex H or to such other address
(or facsimile number) as may be substituted by notice given as herein provided. 
The giving of any notice required hereunder may be waived in writing by the
party entitled to receive such notice.  Failure or delay in delivering copies of
any notice, demand, request, consent, approval, declaration or other
communication to any Person (other than Borrower Representative or Agent)
designated in Annex H to receive copies shall in no way adversely affect the
effectiveness of such notice, demand, request, consent, approval, declaration or
other communication.

 

11.11                     Section Titles.  The Section titles and Table of
Contents contained in this Agreement are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.

 

11.12                     Counterparts.  This Agreement may be executed in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement.

 

11.13                     WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY
RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE
STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES
DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE
LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE
JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY
CREDIT PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

 

11.14                     Press Releases and Related Matters.  Each Credit Party
executing this Agreement agrees that neither it nor its Affiliates will in the
future issue any press releases or other public disclosure (a) using the name of
GE Capital or its affiliates or (b) referring to this Agreement, the other Loan
Documents or the Related Transactions Documents, in each case without at least 2
Business Days’ prior notice to GE Capital and without the prior written consent
of GE Capital unless (and only to the extent that) such Credit Party or
Affiliate is required to do so under law and then, in any event, such Credit
Party or Affiliate will consult with GE Capital before issuing such press
release or other public disclosure; provided, however, that with respect to
clause (b) only, the applicable Credit Party also shall be permitted to issue
such release or disclosure if GE Capital has not objected to such release or
disclosure within five (5) days after receipt of notice thereof.  Each Credit
Party consents to the publication by Agent or any Lender of a tombstone or
similar advertising material relating to the financing transactions contemplated
by this Agreement reasonably acceptable to Borrower Representative.  Agent and
Co-Syndication Agents may, on notice to the Borrower Representative, provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements at Agent’s expense.

 

87

--------------------------------------------------------------------------------


 

11.15                     Reinstatement.  This Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Borrower for liquidation or reorganization, should any Borrower
become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of any Borrower’s assets, and shall continue to be effective or
to be reinstated, as the case may be, if at any time payment and performance of
the Obligations or the Eligible Swap Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations or Eligible Swap
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations and/or Eligible Swap Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

 

11.16                     Advice of Counsel.  Each of the parties represents to
each other party hereto that it has discussed this Agreement and, specifically,
the provisions of Sections 11.9 and 11.13, with its counsel.

 

11.17                     Judgment Currency.

 

(a)                                  If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder or under the Notes
in any currency (the “Original Currency”) into another currency (the “Other
Currency”) the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures Agent could purchase the Original
Currency with the Other Currency at 11:00 A.M., local time, on the second
Business Day preceding that on which final judgment is given.

 

(b)                                 The obligation of a Borrower in respect of
any sum due in the Original Currency from it to any Lender or Agent hereunder or
under the Notes held by such Lender shall, notwithstanding any judgment in any
Other Currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or Agent (as the case may be) of any sum
adjudged to be so due in such Other Currency such Lender or Agent (as the case
may be) may in accordance with normal banking procedures purchase the Original
Currency with such Other Currency; if the amount of the Original Currency so
purchased is less than the sum originally due to such Lender or Agent (as the
case may be) in the Original Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
Agent (as the case may be) against such loss, and if the amount of the Original
Currency so purchased exceeds the sum originally due to any Lender or Agent (as
the case may be) in the Original Currency, such Lender or Agent (as the case may
be) agrees to remit to such Borrower such excess.

 

11.18                     Subordination.

 

(a)                                  Each Credit Party executing this Agreement
covenants and agrees that the payment of all indebtedness, principal, interest
(including interest which accrues after the commencement of any case or
proceeding in bankruptcy, or for the reorganization of any Credit

 

88

--------------------------------------------------------------------------------


 

Party), fees, charges, expenses, attorneys’ fees and any other sum, obligation
or liability owing by any other Credit Party to such Credit Party, including any
intercompany trade payables or royalty or licensing fees (collectively, the
“Subordinated Obligations”), is subordinated, to the extent and in the manner
provided in this Section 11.18, to the prior payment in full of all Obligations
and the Eligible Swap Obligations (herein, the “Senior Obligations”) and that
the subordination is for the benefit of the Agent and Lenders, and Agent may
enforce such provisions directly; provided, however, that with respect to the
Eligible Swap Obligations, the subordination provisions herein shall terminate
and be of no further force or effect from and after the Termination Date.

 

(b)                                 Each Credit Party executing this Agreement
hereby (i) authorizes Agent to demand specific performance of the terms of this
Section 11.18, whether or not any other Credit Party shall have complied with
any of the provisions hereof applicable to it, at any time when such Credit
Party shall have failed to comply with any provisions of this Section 11.18
which are applicable to it and (ii) irrevocably waives any defense based on the
adequacy of a remedy at law, which might be asserted as a bar to such remedy of
specific performance.

 

(c)                                  Upon any distribution of assets of any
Credit Party in any dissolution, winding up, liquidation, examinership or
reorganization (whether in bankruptcy, insolvency, examinership or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise):

 

(i)                                     The Agent and Lenders shall first be
entitled to receive payment in full in cash of the Senior Obligations before any
Credit Party is entitled to receive any payment on account of the Subordinated
Obligations;

 

(ii)                                  Any payment or distribution of assets of
any Credit Party of any kind or character, whether in cash, property or
securities, to which any other Credit Party would be entitled except for the
provisions of this Section 11.18(c), shall be paid by the liquidating trustee or
agent or other Person making such payment or distribution directly to the Agent,
to the extent necessary to make payment in full of all Senior Obligations
remaining unpaid after giving effect to any concurrent payment or distribution
or provisions therefor to the Agents and Lenders; and

 

(iii)                               In the event that notwithstanding the
foregoing provisions of this Section 11.18(c), any payment or distribution of
assets of any Credit Party of any kind or character, whether in cash, property
or securities, shall be received by any other Credit Party on account of the
Subordinated Obligations before all Senior Obligations are paid in full, such
payment or distribution shall be received and held in trust for and shall be
paid over to the Agent for application to the payment of the Senior Obligations
until all of the Senior Obligations shall have been paid in full, after giving
effect to any concurrent payment or distribution or provision therefor to the
Agents and Lenders.

 

No right of the Agent and Lenders or any other present or future holders of any
Senior Obligations to enforce the subordination provisions herein shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of any Credit Party or by any act or failure to act, in good faith, by any
such holder, or by any noncompliance by any Credit Party

 

89

--------------------------------------------------------------------------------


 

with the terms hereof, regardless of any knowledge thereof which any such holder
may have or be otherwise charged with.

 

11.19                     Negative Pledge.  Each of the Excluded Subsidiaries,
other than Inverness Medical (Shanghai) Co., Ltd., hereby covenants and agrees
with Agent and Lenders that such Person shall not (a) create, incur, assume or
permit to exist any Indebtedness other than (i) Indebtedness existing on the
Closing Date listed on Disclosure Schedule 11.19(a), (ii) refinancings thereof
or amendments or modifications thereto that do not have the effect of increasing
the principal amount thereof or changing the amortization thereof (other than to
extend the same) and that are otherwise on terms and conditions no less
favorable to such Person, as determined by Agent in good faith, than the terms
of the Indebtedness being refinanced, amended or modified, (iii) Indebtedness
owing to Credit Parties to the extent permitted to be advanced by the Credit
Parties pursuant to Section 6.2(h), and (iv) in the case of Orgenics only, other
Indebtedness; provided that the aggregate combined amount of all outstanding
Indebtedness of Orgenics shall not exceed $5,000,000 (or the Equivalent Amount
thereof) at any time; or (b) create, incur, assume or permit to exist any Lien
on or with respect to any of its other properties or assets (whether now owned
or hereafter acquired) except for (i) Permitted Encumbrances; (ii) Liens in
existence on the date hereof and summarized on Disclosure
Schedule 11.19(b) securing the Indebtedness described on Disclosure
Schedule 11.19(a); (iii) permitted refinancings, extension and renewals thereof,
including extensions or renewals of any such Liens; provided that the principal
amount of the Indebtedness so secured is not increased and the Lien does not
attach to any other property; and (iv) in the case of Orgenics only, Liens
securing the Indebtedness permitted by clause (a)(iv) above.

 

11.20                     No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

11.21                     Waiver.  Requisite Lenders hereby waive, as of the
Closing Date, the Events of Default (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement resulting solely from the failure
of the Reporting Credit Parties to have (a) a Total Leverage Ratio of not more
than 5.75:1.00 for the 12-month period ended December 31, 2004 as required by
clause (e) of Annex F of the Existing Credit Agreement; provided that the Total
Leverage Ratio is not more than 6.20:1.00 for such period; (b) a Total Leverage
Ratio of not more than 5.00:1.00 for the 12-month period ended March 31, 2005 as
required by clause (e) of Annex F of the Existing Credit Agreement; provided,
that the Total Leverage Ratio is not more than 5.50:1.00 for such period; and
(c) LTM EBITDA of not less than $32,000,000 on December 31, 2004 as required by
clause (c) of Annex F of the Existing Credit Agreement; provided, that, LTM
EBITDA of the Reporting Credit Parties was not less than $31,000,000 on such
date.  For purposes of this Section 11.21, the defined terms “Total Leverage
Ratio” and “LTM EBITDA” shall have the meanings ascribed to such terms in the
Existing Credit Agreement.

 

90

--------------------------------------------------------------------------------


 

12.                               AFFIRMATION OF OBLIGATIONS

 

Upon the effectiveness of this Agreement pursuant to Section 2.1 hereof, from
and after the Closing Date:  (a) the terms and conditions of the Existing Credit
Agreement shall be amended as set forth herein and, as so amended, shall be
restated in their entirety, but only with respect to the rights, duties and
obligations among Credit Parties, the Lenders and the Agent accruing from and
after the Closing Date; (b) this Agreement shall not in any way release or
impair the rights, duties, Obligations or Liens created pursuant to the Existing
Credit Agreement or any other Loan Document (as defined therein) or affect the
relative priorities thereof, in each case to the extent in force and effect
thereunder as of the Closing Date and except as modified hereby or by documents,
instruments and agreements executed and delivered in connection herewith, and
all of such rights, duties, Obligations and Liens are assumed, ratified and
affirmed by each of the Credit Parties; (c) all indemnification obligations of
the Credit Parties under the Existing Credit Agreement and any other Loan
Documents (as defined therein) shall survive the execution and delivery of this
Agreement and shall continue in full force and effect for the benefit of the
Lenders, the Agent, and any other Person indemnified under the Existing Credit
Agreement or any other Loan Document (as defined therein) at any time prior to
the Closing Date; (d) the Obligations incurred under the Existing Credit
Agreement shall, to the extent outstanding on the Closing Date, continue
outstanding under this Agreement and shall not be deemed to be paid, released,
discharged or otherwise satisfied by the execution of this Agreement, and this
Agreement shall not constitute a refinancing, substitution or novation of such
Obligations or any of the other rights, duties and obligations of the parties
hereunder, and the terms “Obligations”, “Guaranteed Obligations” and “Secured
Obligations” as such terms are used in the Loan Documents shall include the
Obligations as increased, amended and restated under this Agreement; (e) the
execution, delivery and effectiveness of this Agreement shall not operate as a
waiver of any right, power or remedy of the Lenders or the Agent (as defined
therein) under the Existing Credit Agreement, nor constitute a waiver of any
covenant, agreement or obligation under the Existing Credit Agreement, except to
the extent that any such covenant, agreement or obligation is no longer set
forth herein or is modified hereby; (f) any and all references to the Existing
Credit Agreement in any Collateral Document or other Loan Document shall,
without further action of the parties, be deemed a reference to the Existing
Credit Agreement, as amended and restated by this Agreement, and as this
Agreement shall be further amended, restated, supplemented or otherwise modified
from time to time, and any and all references to the Collateral Documents or
Loan Documents in any such Collateral Documents or any other Loan Documents
shall be deemed a reference to the Collateral Documents or Loan Documents under
the Existing Credit Agreement, as amended and restated by this Agreement, and as
this Agreement shall be further amended, restated, supplemented or otherwise
modified from time to time; and (g) the Liens granted pursuant to the Collateral
Documents to which each of the Credit Parties is a party shall continue without
any diminution thereof and shall remain in full force and effect on and after
the Closing Date.

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

 

BORROWERS:

 

 

 

WAMPOLE LABORATORIES, LLC

 

 

 

By:

/s/ Duane L. James

 

 

Name:

 Duane L. James

 

Title:

 Treasurer

 

 

 

 

 

INVERNESS MEDICAL (UK) HOLDINGS
LIMITED

 

 

 

By:

/s/ Duane L. James

 

 

Name:

 Duane L. James

 

Title:

 Authorized Person

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as Agent and Lender

 

 

 

 

 

By:

/s/ Steven Wagnblas

 

 

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc.,
as Co-Syndication Agent, Documentation Agent
and Lender

 

 

 

By:

/s/ Faraaz Kamran

 

 

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

UBS SECURITIES LLC, as Co-Syndication Agent

 

 

 

By:

/s/ Daniel Ladd III

 

 

Duly Authorized Signatory

 

 

 

By:

/s/ Barbara S. Wang

 

 

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

UBS AG, CAYMAN ISLANDS BRANCH, as a
Lender

 

 

 

By:

/s/ Wilfred V. Saint

 

 

Duly Authorized Signatory

 

 

 

By:

/s/ Richard L. Tavrow

 

 

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.

 

 

CREDIT PARTIES:

 

 

APPLIED BIOTECH, INC.

 

ADVANTAGE DIAGNOSTICS CORPORATION

 

FOREFRONT DIAGNOSTICS, INC.

 

INVERNESS MEDICAL INTERNATIONAL
HOLDING CORP.

 

INVERNESS MEDICAL INTERNATIONAL
HOLDING CORP. II

 

INVERNESS MEDICAL, INC.

 

INNOVATIONS RESEARCH, LLC

 

ISCHEMIA TECHNOLOGIES, INC.

 

IVC INDUSTRIES, INC.

 

MORPHEUS ACQUISITION CORP.

 

OSTEX INTERNATIONAL, INC.

 

SELFCARE TECHNOLOGY, INC.

 

UNIPATH ONLINE, INC.

 

BINAX, INC.

 

 

 

By:

/s/ Duane L. James

 

 

Name:

 Duane L. James

 

Title:

 Treasurer, Treasurer, Treasurer, Treasurer,
 Treasurer,Treasurer, Treasurer, Treasurer,
 Treasurer, Treasurer, Treasurer, Treasurer,
 Treasurer, Vice President, respectively

 

--------------------------------------------------------------------------------


 

 

CAMBRIDGE DIAGNOSTICS IRELAND
LIMITED

 

DMD, DIENSTLEISTUNGEN & VERTRIEB FÜR
MEDIZIN UND DIAGNOSTIK GMBH

 

INVERNESS MEDICAL CANADA, INC.

 

INVERNESS MEDICAL EURASIA LIMITED

 

INVERNESS MEDICAL FRANCE SAS

 

INVERNESS MEDICAL GERMANY GMBH

 

ORGENICS INTERNATIONAL HOLDINGS BV

 

SCANDINAVIAN MICRO BIODEVICES APS

 

STIRLING MEDICAL INNOVATIONS LIMITED
INVERNESS MEDICAL SWITZERLAND GMBH

 

UNIPATH DIAGNOSTICS GMBH

 

UNIPATH LIMITED

 

VIVA DIAGNOSTIKA - DIAGNOSTISCHE
PRODUKTE GMBH

 

INVERNESS MEDICAL JAPAN, LTD.

 

INVERNESS MEDICAL INNOVATIONS, INC.

 

 

 

By:

/s/ Christopher J. Lindop

 

 

Name:

 Christopher J. Lindop

 

Title:

 Authorized Person, Authorized Person,
 Authorized Person, Authorized Person,
 Authorized Person, Authorized Person,
 Authorized Person, Authorized Person,
 Authorized Person, Authorized Person,
 Authorized Person, Authorized Person,
 Authorized Person, Authorized Person,
 Chief Financial Officer, respectively

 

--------------------------------------------------------------------------------


 

 

INVERNESS MEDICAL INVESTMENTS, LLC

 

 

 

By:

/s/ Jay McNamara

 

 

Name: Jay McNamara

 

Title:  Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

INVERNESS MEDICAL CANADA, INC.

 

 

 

By:

/s/ Doug Shaffer

 

 

Name: Doug Shaffer

 

Title: President

 

--------------------------------------------------------------------------------


 

 

The following Person is a signatory to this
Agreement for purposes of Section 11.19 only.

 

 

 

ORGENICS LTD.

 

 

 

By:

/s/ Christopher J. Lindop

 

 

Name:  Christopher J. Lindop

 

Title :   Authorized Person

 

--------------------------------------------------------------------------------


 

ANNEX A (RECITALS)
TO
CREDIT AGREEMENT

 

DEFINITIONS

 

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

 

 “2005 Equity Raise” means the issuance of Stock by Innovations for cash
proceeds of at least $20,000,000, net of underwriting discounts and commissions
and other reasonable fees, costs and expenses paid to non-Affiliates in
connection therewith, on or before September 28, 2005.

 

“ABI” means Applied Biotech, Inc., a California corporation.

 

“Abbott Determine/Dainascreen Group” means the assets acquired from Seller
pursuant to the Acquisition Agreement.

 

“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

 

“Accounting Changes” has the meaning ascribed thereto in Annex F.

 

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (b) all of each Credit Party’s rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Credit Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to any Credit Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party), (e) all health care insurance receivables and (f) all
collateral security of any kind, given by any Account Debtor or any other Person
with respect to any of the foregoing.

 

“Acquisition” means the acquisition of substantially all the assets of Abbott
Laboratories’ Determine/Daina Screen Group, by Innovations, Inverness Japan and
Swissco, pursuant to, and as more fully described in, the Acquisition Agreement.

 

A-1

--------------------------------------------------------------------------------


 

“Acquisition Agreement” means that certain Asset Purchase Agreement, dated as of
May 28, 2005, by and among Seller and Innovations, Swissco and Inverness Japan.

 

“Acquisition Subsidiary” has the meaning ascribed to it in Section 6.1(b).

 

“Activation Event” and “Activation Notice” have the meanings ascribed thereto in
Annex C.

 

“Advance” means any US Revolving Credit Advance, European Revolving Credit
Advance, US Swing Line Advance or European Swing Line Advance, as the context
may require.

 

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 5% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person’s officers, directors, joint venturers and partners and (d) in the case
of Borrowers, the immediate family members, spouses and lineal descendants of
individuals who are Affiliates of any Borrower.  For the purposes of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.

 

“Agent” means GE Capital in its capacity as administrative agent for Lenders or
its successor appointed pursuant to Section 9.7.

 

“Agreement” means this Third Amended and Restated Credit Agreement by and among
Innovations, Borrowers, the other Credit Parties party thereto, GE Capital, as
Agent and Lender, and the other Lenders from time to time party thereto, as the
same may be amended, supplemented, restated or otherwise modified from time to
time.

 

“Alternative Currency” means Swedish kronor, British pounds, Swiss francs, and
European Union euros, Israeli New Shekels, or such other currency as Agent
approves, provided that no currency shall be an Alternative Currency if it is
not freely transferable and freely convertible into Dollars in the London
foreign exchange market as determined by Agent.

 

“Appendices” has the meaning ascribed to it in the recitals to the Agreement.

 

“Applicable European Revolver Index Margin” means the per annum interest rate
from time to time in effect and payable in addition to the Index Rate applicable
to the European Revolving Loan, as determined by reference to Section 1.5(a).

 

“Applicable European Revolver LIBOR Margin” means the per annum interest rate
from time to time in effect and payable in addition to the LIBOR Rate applicable
to the European Revolving Loan, as determined by reference to Section 1.5(a).

 

A-2

--------------------------------------------------------------------------------


 

“Applicable L/C Margin” means the per annum fee, from time to time in effect,
payable with respect to outstanding Letter of Credit Obligations as determined
by reference to Section 1.5(a).

 

“Applicable Margins” means collectively the Applicable L/C Margin, the
Applicable US Revolver Index Margin, the Applicable US Revolver LIBOR Margin,
the Applicable European Revolver Index Margin and the Applicable European
Revolver LIBOR Margin.

 

“Applicable US Revolver Index Margin” means the per annum interest rate from
time to time in effect and payable in addition to the Index Rate applicable to
the US Revolving Loan, as determined by reference to Section 1.5(a).

 

“Applicable US Revolver LIBOR Margin” means the per annum interest rate from
time to time in effect and payable in addition to the LIBOR Rate applicable to
the US Revolving Loan, as determined by reference to Section 1.5(a).

 

“Asset Disposition Threshold Amount” means the amount of gross proceeds required
to repay the Loans pursuant to Sections 1.3(b)(ii) and 1.3(b)(iii) in excess of
$1,000,000 in any Fiscal Year assuming for purposes hereof that the phrase “in
excess of the Asset Disposition Threshold Amount” was deleted from each such
section.

 

“Assignment Agreement” has the meaning ascribed to it in Section 9.1(a).

 

“Assignment of Representations and Warranties” means that certain Assignment
Agreement, dated as of the date hereof, by and among Swissco, Innovations,
Inverness Japan, Seller and Agent, in form and substance satisfactory to Agent.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§101 et seq.

 

“Blocked Accounts” has the meaning ascribed to it in Annex C.

 

“Borrower Representative” means Innovations, in its capacity as Borrower
Representative pursuant to the provisions of Section 1.1(f).

 

“Borrowers” and “Borrower” have the respective meanings ascribed thereto in the
preamble to the Agreement.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and in
reference to LIBOR Loans shall mean any such day that is also a LIBOR Business
Day.

 

“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto that have a useful life of more than one year
and that are required to be capitalized under GAAP.

 

A-3

--------------------------------------------------------------------------------


 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Cash Collateral Account” has the meaning ascribed to it Annex B.

 

“Cash Equivalents” has the meaning ascribed to it in Annex B.

 

“Cash Management Systems” has the meaning ascribed to it in Section 1.8.

 

“Change of Control” means any of the following:  (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934,) of 30% or more of the issued and outstanding shares of capital Stock of
Innovations having the right to vote for the election of directors of
Innovations under ordinary circumstances; (b) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the board of directors of Innovations (together with any new
directors whose election by the board of directors of Innovations or whose
nomination for election by the Stockholders of Innovations was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason other than death
or disability to constitute a majority of the directors then in office;
(c) Innovations ceases to own and control all of the economic and voting rights
associated with all of the outstanding capital Stock of either Borrower; or
(d) the Credit Parties ceases to own, directly or indirectly and control all of
the economic and voting rights associated with all of the outstanding capital
stock of their Subsidiaries.

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including any interest, penalties, or other additions
to tax that may become payable in respect thereof and taxes owed to the PBGC at
the time due and payable), levies, assessments, charges, liens, claims or
encumbrances upon or relating to (a) the Collateral, (b) the Obligations,
(c) the employees, payroll, income or gross receipts of any Credit Party,
(d) any Credit Party’s ownership or use of any properties or other assets, or
(e) any other aspect of any Credit Party’s business.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.

 

“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.

 

A-4

--------------------------------------------------------------------------------


 

“Closing Date” means June 30, 2005.

 

“Closing Date Fee Letter” means that certain letter, dated as of the Closing
Date, among Agent and Borrowers with respect to certain Fees to be paid from
time to time by Borrowers to Agent, for the benefit of the Lenders.

 

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

“Collateral” means the property covered by the Collateral Documents and any
other property, real or personal, tangible or intangible, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of Agent, on behalf of itself and Lenders, to secure
the Obligations (or a portion thereof) and the Eligible Swap Obligations.

 

“Collateral Documents” means the Guaranties, the US Security Agreement, the US
Pledge Agreement, the US Intellectual Property Security Agreement, the European
Pledge Agreements, the European Security Agreements, the European Intellectual
Property Security Agreements, the Assignment of Representations and Warranties
and all similar agreements entered into guaranteeing payment of, or granting a
Lien upon property as security for payment of, the Obligations.

 

“Collection Account” means that certain account of Agent, account number
50271079 in the name of Agent at Deutsche Bank Trust Company Americas in New
York, New York, ABA No. 021 001 033, or such other account as may be specified
in writing by Agent as the “Collection Account”.

 

“Commitment Termination Date” means the earliest of (a) March 31, 2008, (b) the
date of termination of Lenders’ obligations to make Advances and to incur Letter
of Credit Obligations or permit existing Loans to remain outstanding pursuant to
Section 8.2(b), and (c) the date of indefeasible prepayment in full by Borrowers
of the Loans and the cancellation and return (or stand-by guarantee) of all
Letters of Credit or the cash collateralization of all Letter of Credit
Obligations pursuant to Annex B and the permanent reduction of all Commitments
to zero dollars ($0).

 

“Commitments” means (a) as to any Lender, the aggregate of such Lender’s US
Revolving Loan Commitment (including without duplication the Swing Line Lender’s
US Swing Line Commitment as a subset of its US Revolving Loan Commitment),
European Revolving

 

A-5

--------------------------------------------------------------------------------


 

Loan Commitment (including without duplication the Swing Line Lender’s European
Swing Line Commitment as a subset of its European Revolving Loan Commitment), US
Term Loan Commitment and European Term Loan Commitment as set forth on Annex I
to this Agreement or in the most recent Assignment Agreement executed by such
Lender, and (b) as to all Lenders, the aggregate of all Lenders’ US Revolving
Loan Commitments (including without duplication the Swing Line Lender’s US Swing
Line Commitment as a subset of its US Revolving Loan Commitment), European
Revolving Loan Commitments (including without duplication the Swing Line
Lender’s European Swing Line Commitment as a subset of its European Revolving
Loan Commitment), US Term Loan Commitments and European Term Loan Commitments,
which aggregate commitment shall be ONE HUNDRED MILLION DOLLARS ($100,000,000)
on the Closing Date, as to each of clauses (a) and (b), as such Commitments may
be reduced, amortized or adjusted from time to time in accordance with the
Agreement.

 

“Compliance Certificate” has the meaning ascribed to it in Annex E.

 

“Concentration Accounts” has the meaning ascribed to it in Annex C.

 

“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.

 

“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party,
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant disclaims any security interest in the applicable financial
assets, acknowledges the Lien of Agent, on behalf of itself and Lenders, on such
financial assets, and agrees to follow the instructions or entitlement orders of
Agent without further consent by the affected Credit Party.

 

“Conversion Date” means, if the 2005 Equity Issuance shall not have occurred on
or before September 28, 2005, September 29, 2005.

 

“Conversion European Term Note” has the meaning ascribed to it in
Section 2.3(d).

 

“Conversion US Term Note” has the meaning ascribed to it in Section 2.3(c).

 

“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.

 

A-6

--------------------------------------------------------------------------------


 

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party:  (a) all copyrights and General Intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States of America, any state or
territory thereof, or any other country or any political subdivision thereof,
and (b) all reissues, extensions or renewals thereof.

 

“Credit Parties” means Innovations, each Borrower and each of their respective
Subsidiaries (other than the Excluded Subsidiaries).

 

“Current Assets” shall mean, with respect to any Person, all current assets of
such Person as of any date of determination calculated in accordance with GAAP,
but excluding cash, cash equivalents and debts due from Affiliates.

 

“Current Liabilities” shall mean, with respect to any Person, all liabilities
which should, in accordance with GAAP, be classified as current liabilities, and
in any event shall include all Indebtedness payable on demand or within one year
from any date of determination without any option on the part of the obligor to
extend or renew beyond such year, and all accruals for federal or other taxes
based on or measured by income and payable within such year, but excluding
(i) in the case of US Borrower, the aggregate outstanding principal balance of
the US Revolving Loan, and (ii) in the case of European Borrower, the aggregate
outstanding principal balance of the European Revolving Loan.

 

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning ascribed to it in Section 1.5(d).

 

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.

 

“Disclosure Schedules” means the Schedules prepared by Borrowers and denominated
as Disclosure Schedules (1.4) through (11.19(b)) in the Index to the Agreement.

 

“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.

 

“Dollars” or “$”  means lawful currency of the United States of America.

 

“Domestic Subsidiaries” means all Subsidiaries of Innovations incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.

 

“EBITDA” means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain (but not

 

A-7

--------------------------------------------------------------------------------


 

any aggregate net loss) during such period arising from the sale, exchange or
other disposition of capital assets by such Person (including any fixed assets,
whether tangible or intangible, all inventory sold in conjunction with the
disposition of fixed assets and all securities), and (v) any other non-cash
gains that have been added in determining consolidated net income, in each case
to the extent included in the calculation of consolidated net income of such
Person for such period in accordance with GAAP, but without duplication, plus
(c) the sum of (i) any provision for income taxes, (ii) Interest Expense,
(iii) loss from extraordinary items for such period (including exit costs but
only to the extent incurred during the period beginning on April 1, 2005 and
ending on June 30, 2006 (including, but not limited to, severance costs, lease
termination costs and other contract termination costs to the extent such
contracts relate solely to the facilities which are being exited during such
period) under EITF 94-3 in an amount not to exceed $5,000,000), (iv) the amount
of non-cash charges (including depreciation and amortization) for such period to
the extent that a cash outlay is not reasonably foreseeable, (v) amortized debt
discount for such period, and (vi) the amount of any deduction to consolidated
net income as the result of any grant to any members of the management of such
Person of any Stock, in each case to the extent included in the calculation of
consolidated net income of such Person for such period in accordance with GAAP,
but without duplication.  For purposes of this definition, the following items
shall be excluded in determining consolidated net income of a Person:  (1) the
income (or deficit) of any other Person (other than a Subsidiary) in which such
Person has an ownership interest, except to the extent any such income has
actually been received by such Person in the form of cash dividends or
distributions; (2) the undistributed earnings of any Subsidiary of such Person
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation or requirement of law applicable to such Subsidiary;
(3) any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made in the ordinary course of business in
accordance with GAAP within such Financial Covenant testing period; (4) any
write-up of any asset; (5) any net gain from the collection of the proceeds of
life insurance policies; (6) any net gain or loss arising from the acquisition
of any securities, or the extinguishment, under GAAP, of any Indebtedness, of
such Person, and (7) any deferred credit representing the excess of equity in
any Subsidiary of such Person at the date of acquisition of such Subsidiary over
the cost to such Person of the investment in such Subsidiary.  For purposes of
clarification (i) clause (b)(iii) of this definition, “gains from extraordinary
items” shall include any amounts realized by any Person during any fiscal period
that are not generated by the operation of such Person’s business in the
ordinary course, as well as any judgments, settlements, proceeds or other
consideration derived, by such Person during such fiscal period, from any claim,
counterclaim, cross-claim or other cause of action of any kind or nature
whatsoever, except to the extent that such judgments, settlements, proceeds or
other consideration either (A) do not in the aggregate exceed the aggregate
amount of legal fees and costs incurred by such Person during the 24-month
period ending with such fiscal period in connection with the prosecution of such
claims, counterclaims, cross-claims or other causes of action or (B) represent
the recovery of items that would otherwise have been included in consolidated
net income of that Person had a third party not breached or defaulted on its
obligations to such Person and (ii) clause (c)(iii) of this definition, “loss
from extraordinary items” shall include any loss suffered by any Person during
any applicable fiscal period that is not related to the operation of such
Person’s business in the ordinary course, as well as any payments in respect of
any judgments, settlements or other costs paid by such Person during any

 

A-8

--------------------------------------------------------------------------------


 

applicable fiscal period, in connection with any claim, counterclaim,
cross-claim or other cause of action of any kind or nature whatsoever.

 

“Eligible Swap Counterparty” means Agent, any Affiliate of Agent, any Lender
and/or any Affiliate of any Lender that: (i) from time to time enters into a
Swap Contract with Innovations or any Domestic Subsidiary and (ii) in the case
of an Affiliate of a Lender other than Agent, is expressly identified by Agent,
in its sole discretion, as an Eligible Swap Counterparty.  Without limitation of
Agent’s discretion to identify an Affiliate of a Lender as an Eligible Swap
Counterparty, no Affiliate of any Lender shall be designated an Eligible Swap
Counterparty unless such Person maintains reporting systems acceptable to Agent
with respect to Swap Contract exposure; provided, ML Capital, for so long as it
remains a Lender hereunder, together with its Affiliates, shall at all times be
deemed an “Eligible Swap Counterparty.”

 

“Eligible Swap Obligations” means any liabilities or obligations for the
performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is required or contingent, or such amounts are
liquidated or determinable) owing by Innovations or any Domestic Subsidiary
under any Lender Swap Contract.

 

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation).  Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
§§ 9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation
Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste
Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15
U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the
Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes.

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

 

A-9

--------------------------------------------------------------------------------


 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefore, all parts therefore,
all substitutes for any of the foregoing, fuel therefore, and all manuals,
drawings, instructions, warranties and rights with respect thereto, and all
products and proceeds thereof and condemnation awards and insurance proceeds
with respect thereto.

 

“Equivalent Amount” means the equivalent amount in Dollars of such amount
expressed in an Alternative Currency as determined by Agent on such date on the
basis of the Spot Rate for the purchase of Dollars with such Alternative
Currency on such date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

 

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within 30 days; (g) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 or 4245 of ERISA; (i) the
revocation or threatened revocation of a Qualified Plan’s qualification or tax
exempt status; or (j) the termination of a Plan described in Section 4064 of
ERISA.

 

A-10

--------------------------------------------------------------------------------


 

“ESOP” means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.

 

“European Blocked Accounts” has the meaning ascribed to it in Annex C.

 

“European Borrower” has the meaning ascribed to it in the preamble to this
Agreement.

 

“European Credit Party” means each of European Borrower, IMC, Swissco and
Orgenics Holdings, Inverness Medical Investments and each of their respective
Subsidiaries (other than the Excluded European Subsidiaries).

 

“European Intellectual Property Security Agreements” means each of the
intellectual property security agreements made in favor of Agent by each
applicable European Credit Party of even date herewith, as listed on Schedule 4
attached hereto.

 

“European Lock Boxes” has the meaning ascribed to it in Annex C.

 

“European Master Standby Agreement” means the Second Amended and Restated Master
Agreement for Standby Letters of Credit dated as of the Closing Date between
European Borrower, as Applicant, and GE Capital, as issuer.

 

“European Maximum Amount” means, as of any date of determination, an amount
equal to the European Revolving Loan Commitment of all Lenders as of that date.

 

“European Pledge Agreements” means each of the pledge agreements made in favor
of Agent by each applicable European Credit Party of even date herewith, as
listed on Schedule 3 attached hereto.

 

“European Relationship Bank” has the meaning ascribed to it in Annex C.

 

“European Requisite Revolving Lenders” means (a) Lenders holding at least 66
2/3% of the European Revolving Loan Commitments of all Lenders, and (b) if the
European Revolving Loan Commitments have been terminated, Lenders holding more
than 66 2/3% of the aggregate outstanding amount of all European Revolving
Loans.

 

“European Revolving Borrowing Availability” means as of any date of
determination the European Maximum Amount less the sum of the aggregate European
Revolving Loan and European Swing Line Loan then outstanding.

 

“European Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(b)(i).

 

“European Revolving Lenders” means those Lenders having a European Revolving
Loan Commitment.

 

“European Revolving Loan” means, at any time, the sum of (i) the aggregate
amount of European Revolving Credit Advances outstanding to European Borrower
plus (ii) the

 

A-11

--------------------------------------------------------------------------------


 

aggregate Letter of Credit Obligations incurred on behalf of European Borrower. 
Unless the context otherwise requires, references to the outstanding principal
balance of the European Revolving Loan shall include the outstanding balance of
Letter of Credit Obligations incurred on behalf of European Borrower.

 

“European Revolving Loan Commitment” means (a) as to any Lender, the aggregate
commitment of such Lender to make European Revolving Credit Advances or incur
Letter of Credit Obligations at the request of European Borrower as set forth on
Annex I to this Agreement or in the most recent Assignment Agreement executed by
such Lender and (b) as to all Lenders, the aggregate commitment of all Lenders
to make European Revolving Credit Advances or incur Letter of Credit Obligations
at the request of European Borrower, which aggregate commitment shall be
(i) FORTY MILLION DOLLARS ($40,000,000) on the Closing Date, and (ii) TWENTY
FIVE MILLION DOLLARS ($25,000,000) on the Conversion Date, if applicable, as
such amount may be adjusted, if at all, from time to time in accordance with
this Agreement.

 

“European Revolving Note” has the meaning ascribed to it in Section 1.1(b)(ii).

 

“European Security Agreements” means each of the security agreements, fixed
charges, floating charges or similar agreements made in favor of Agent, by each
applicable European Credit Party, as listed on Schedule 2 attached hereto, and
any other agreement delivered on or after the Closing Date (including by way of
supplement to the foregoing) by any Person granting a Lien on the assets of such
Person (including without limitation, any Lien on bank accounts of such Person)
to secure all or any part of the Obligations, in each case as amended,
supplemented or modified from time to time in accordance with its terms.

 

“European Swing Line Advance” has the meaning ascribed to it in
Section 1.1(e)(i).

 

“European Swing Line Availability” has the meaning ascribed to it in
Section 1.1(e)(i).

 

“European Swing Line Commitment” means, as to the Swing Line Lender, the
commitment of the Swing Line Lender to make European Swing Line Advances as set
forth on Annex I to the Agreement, which commitment constitutes a subfacility of
the European Revolving Loan Commitment of the Swing Line Lender.

 

“European Swing Line Loan” means, as the context may require, at any time, the
aggregate amount of European Swing Line Advances outstanding to European
Borrower.

 

“European Swing Line Note” has the meaning ascribed to it in Section 1.1(e)(ii).

 

“European Term Loan Lender” means those Lenders having a European Term Loan
Commitment.

 

“European Term Loan” has the meaning ascribed to it in Section 1.1(c)(ii).

 

A-12

--------------------------------------------------------------------------------


 

“European Term Loan Commitment” means (a) as to any Lender with a European Term
Loan Commitment, the commitment of such Lender to make its Pro Rata Share of the
European Term Loan as set forth on Annex I to the Agreement or in the most
recent Assignment Agreement executed by such Lender, and (b) as to all Lenders
with a European Term Loan Commitment, the aggregate original commitment of all
Lenders to make the European Term Loan, which aggregate commitment is equal to
(i) TEN MILLION DOLLARS ($10,000,000) on the Closing Date and (ii) TWENTY FIVE
MILLION DOLLARS ($25,000,000) on the Conversion Date, if applicable.  After
advancing the European Term Loan, each reference to a Lender’s European Term
Loan Commitment shall refer to that Lender’s Pro Rata Share of the outstanding
European Term Loan.

 

“European Term Note” has the meaning ascribed to it in Section 1.1(c)(ii).

 

“Event of Default” has the meaning ascribed to it in Section 8.1.

 

“Excess Cash Flow” means, without duplication, with respect to the Credit
Parties and any Fiscal Year, consolidated net income plus (a) depreciation,
amortization and Interest Expense to the extent deducted in determining
consolidated net income, minus (b) Capital Expenditures during such Fiscal Year
(excluding the financed portion thereof and excluding any Capital Expenditures
in such Fiscal Year to the extent in excess of the amount permitted to be made
in such Fiscal Year pursuant to clause (a) of Annex F), minus (c) Interest
Expense paid or accrued (excluding any original issue discount, interest paid in
kind or amortized debt discount, to the extent included in determining Interest
Expense) and scheduled principal payments paid in respect of Funded Debt, plus
or minus (as the case may be), (d) extraordinary gains or losses which are cash
items not included in the calculation of net income, minus (e) mandatory
prepayments paid in cash pursuant to Section 1.3 other than mandatory
prepayments made pursuant to Sections 1.3(b)(i), 1.3(b)(ii), 1.3(b)(iii),
1.3(b)(iv), 1.3(b)(v) or 5.4(c), plus (f) taxes deducted in determining
consolidated net income to the extent not paid for in cash, plus decreases or
minus increases (as the case may be) (g) in Working Capital , minus
(g) voluntary principal payments paid in respect of the Term Loans, minus
(h) cash consideration paid in connection with Permitted Acquisitions, minus
(i) prepayments of the Subordinated Notes to the extent permitted to be repaid
hereunder, plus or minus (as the case may be), (j) losses or gains included in
consolidated net income as a result of asset dispositions.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended from
time to time.

 

“Excluded European Subsidiaries” means, collectively (a) Unipath BV, an entity
organized under the laws of The Netherlands; (b) Unipath Management Limited, a
company organized under the laws of England and Wales; (c) Unipath Scandinavia
AB, an entity organized under the laws of Sweden; (d) Inverness Medical Benelux
Bvab, an entity organized under the laws of Belgium; (e) Orgenics and each of
the subsidiaries of Orgenics; (f) Inverness Medical Australia Pty Ltd.;
(g) Inverness Medical (Shanghai) Co., Ltd. and (h) Pregymed GmbH.

 

“Excluded Subsidiaries” means, collectively, the Excluded US Subsidiaries and
the Excluded European Subsidiaries.

 

A-13

--------------------------------------------------------------------------------


 

“Excluded US Subsidiary” means SelfCare-PBM, LLC, a Delaware limited liability
company.

 

“Existing Credit Agreement” has the meaning ascribed to it in the Recitals.

 

“Existing Lenders” has the meaning ascribed to it in the Recitals.

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201
et seq.

 

“FDA” the U.S. Food and Drug Administration or any successor thereto.

 

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

 

“Financial Covenants” means the financial covenants set forth in Annex F.

 

“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of the Reporting Credit
Parties delivered in accordance with Section 3.4 and Annex E.

 

“Fiscal Month” means any of the monthly accounting periods of the Credit
Parties.

 

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.

 

“Fixed Charge Coverage Ratio” means, with respect to Reporting Credit Parties
for any fiscal period, the ratio of EBITDA to Fixed Charges.

 

“Fixed Charges” means, with respect to any Person for any fiscal period, (a) the
aggregate of all Interest Expense paid or accrued during such period, plus
(b) scheduled payments of principal with respect to Indebtedness during such
period, plus (c) Capital Expenditures during such period, plus (d) cash payments
of income taxes of the Credit Parties.

 

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.

 

A-14

--------------------------------------------------------------------------------


 

“Foreign Exchange Agreement” means a foreign currency exchange hedging product
providing foreign currency exchange protection.

 

“Foreign Government Scheme or Arrangement” has the meaning ascribed to it in
Section 3.12(c).

 

“Foreign Plan” has the meaning ascribed to it in Section 3.12(c).

 

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, surety bonds relating to
litigation, and also including, in the case of Borrowers, the Obligations and,
without duplication, Guaranteed Indebtedness consisting of guaranties of Funded
Debt of other Persons.

 

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied, as such term is further defined in Annex F to the
Agreement.

 

“GE Capital” means General Electric Capital Corporation, a Delaware corporation.

 

“GE Capital Fee Letter” means that certain letter, dated as of May 3, 2005,
between GE Capital and Innovations with respect to certain Fees to be paid from
time to time by Borrowers to GE Capital.

 

“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefore and reissues,
extensions or renewals thereof, rights in Intellectual Property (including,
without limitation, “intent to use” trademark applications), interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers,

 

A-15

--------------------------------------------------------------------------------


 

including without limitation all tapes, cards, computer runs and other papers
and documents in the possession or under the control of such Credit Party or any
computer bureau or service company from time to time acting for such Credit
Party.

 

“German Credit Parties” means each of Inverness Medical Germany GmbH, DMD,
Dienstleistungen & Vertrieb für Medizin und Diagnostik GmbH, VIVA Diagnostika –
Diagnostische Produkte – GmbH, Unipath Diagnostics GmbH and any other Subsidiary
incorporated or otherwise organized under the laws of in Germany which becomes a
Credit Party under this Agreement after the date hereof.

 

“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guaranteed Indebtedness” means as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof.  The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

 

“Guaranties” means, collectively, the US Guaranty and any other guaranty
executed by any Guarantor in respect of the Obligations.

 

“Guarantors” means Innovations, each Subsidiary of Innovations (other than
(i) the European Borrower, (ii) the US Borrower in the case of the Obligations
of the US Credit Parties, and (iii) the Excluded Subsidiaries) and each other
Person, if any, that executes a guaranty or other similar agreement in favor of
Agent, for itself and the ratable benefit of Lenders, in connection with the
transactions contemplated by the Agreement and the other Loan Documents.

 

A-16

--------------------------------------------------------------------------------


 

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,”  “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.

 

“Healthcare Laws” has the meaning ascribed to it in Section 3.1.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.

 

“HIPAA Compliance Date” has the meaning ascribed to it in Section 3.1.

 

“HIPAA Compliance Plan” has the meaning ascribed to it in Section 3.1.

 

“IMC” means Inverness Medical Canada Inc.

 

“Immaterial Subsidiary” means any Credit Party which (a) generated less than 5%
of the Credit Parties’ consolidated revenues for the fiscal period most recently
ended and (b) owned less than 5% of the assets (as determined on a book value
basis) of the Credit Parties on a consolidated basis for such fiscal period, in
each case as acceptable to Agent; provided that no Credit Party which otherwise
satisfies the criteria set forth in clauses (a) and (b) above shall be treated
as an Immaterial Subsidiary in this Agreement if (x) the aggregate revenues
generated by all Immaterial Subsidiaries would exceed 10% of the Credit Parties’
consolidated revenues for the fiscal period most recently ended or (y) all
Immaterial Subsidiaries own more than 10% of the assets of the Credit Parties on
a consolidated basis, in each after including such Credit Party as an Immaterial
Subsidiary for purposes of calculating compliance with clauses (x) and (y)
above.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred 6 months or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are unsecured and not overdue by more than 6 months unless being contested in
good faith, (b) all reimbursement and other obligations with respect to letters
of credit, bankers’ acceptances and surety bonds, whether or not matured,
(c) all obligations evidenced by notes, bonds, debentures or similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Capital Lease Obligations and the present value (discounted
at the Index Rate as in effect on June 30, 2005) of future rental payments under
all synthetic leases, (f) all obligations of such Person under commodity
purchase or option agreements or other commodity price hedging arrangements, in
each case whether contingent or matured, (g) all obligations of such Person
under any foreign exchange contract, currency swap agreement, interest rate
swap, cap or collar

 

A-17

--------------------------------------------------------------------------------


 

agreement or other similar agreement or arrangement designed to alter the risks
of that Person arising from fluctuations in currency values or interest rates,
in each case whether contingent or matured after taking into account the effect
of any legally enforceable netting obligations of such Person under such
contracts, (h) all Indebtedness referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness, and (i) the
Obligations.

 

“Indemnified Liabilities” has the meaning ascribed to it in Section 1.13.

 

“Indemnified Person” has the meaning ascribed to in Section 1.13.

 

“Indenture” means the Indenture among Innovations, the Guarantors named therein
and U.S. Bank and Trust Company, as Trustee, dated February 10, 2004, governing
the Subordinated Bonds.

 

“Index Rate” means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “base
rate on corporate loans posted by at least 75% of the nation’s 30 largest banks”
(or, if The Wall Street Journal ceases quoting a base rate of the type
described, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent), and
(ii) the Federal Funds Rate plus 50 basis points per annum.  Each change in any
interest rate provided for in the Agreement based upon the Index Rate shall take
effect at the time of such change in the Index Rate.

 

“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.

 

“Innovations” has the meaning ascribed to it in the preamble to this Agreement.

 

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

 

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

 

“Intercreditor Agreement” means the Intercreditor and Subordination Agreement,
dated as of November 14, 2002, by and among Agent, Innovations, US Borrower and
the senior noteholders party thereto, as the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time.

 

“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including,
interest expense with respect to any

 

A-18

--------------------------------------------------------------------------------


 

Funded Debt of such Person and interest expense for the relevant period that has
been capitalized on the balance sheet of such Person but excluding all non-cash
charges as they relate to the amortization or write-offs of capitalized
financing or debt origination fees or costs.

 

“Interest Hedge Agreements” means agreements relating to the obligations of any
Person pursuant to any arrangement with any other Person whereby, directly or
indirectly, such Person is entitled to receive from time to time periodic
payments calculated by applying either a floating or a fixed rate of interest on
a stated notional amount in exchange for periodic payments made by such Person
calculated by applying a fixed or a floating rate of interest on the same
notional amount and shall include, without limitation, interest rate swaps,
caps, floors, collars and similar agreements; provided, that any such
arrangements are non-speculative in nature.

 

“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each Fiscal Quarter to occur while such Loan is outstanding, and (b) as
to any LIBOR Loan, the last day of the applicable LIBOR Period; and provided
that, in addition to the foregoing, each of (x) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and
(y) the Commitment Termination Date shall be deemed to be an “Interest Payment
Date” with respect to any interest that has then accrued under the Agreement.

 

“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.

 

“Inverness Medical Investments” means Inverness Medical Investments, LLC, a
Delaware limited liability company.

 

“Inverness Japan” means Inverness Medical Japan, Ltd.

 

“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of any Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of any Credit Party; (iv) all commodity contracts
of any Credit Party; and (v) all commodity accounts held by any Credit Party.

 

“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.

 

“IRS” means the Internal Revenue Service.

 

A-19

--------------------------------------------------------------------------------


 

“IVC Mortgaged Property” means the real property owned by IVC Industries, Inc.
and located at 500 Halls Mill Road, Freehold, New Jersey.

 

“L/C Issuer” has the meaning ascribed to it in Annex B.

 

“L/C Sublimit” has the meaning ascribed to it in Annex B.

 

“Lender Swap Contract” means any Swap Contract by and between Innovations or any
Domestic Subsidiary and an Eligible Swap Counterparty.

 

 “Lenders” means GE Capital, the other Lenders named on the signature pages of
the Agreement, and, if any such Lender shall decide to assign all or any portion
of the Obligations, such term shall include any assignee of such Lender.

 

“Letter of Credit Fee” has the meaning ascribed to it in Annex B.

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of US Borrower or European Borrower (as the
case may be), whether direct or indirect, contingent or otherwise, due or not
due, in connection with the issuance of Letters of Credit by Agent or another
L/C Issuer or the purchase of a participation as set forth in Annex B with
respect to any Letter of Credit.  The amount of such Letter of Credit
Obligations shall equal the maximum amount that may be payable at such time or
at any time thereafter by Agent or Lenders thereupon or pursuant thereto.

 

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.

 

“Letters of Credit” means standby letters of credit issued for the account of US
Borrower or European Borrower (as the case may be) by any L/C Issuer, and
bankers’ acceptances issued by US Borrower or European Borrower (as the case may
be), for which Agent and Lenders have incurred Letter of Credit Obligations.

 

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

 

“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

 

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by European Borrower or US Borrower, as applicable
pursuant to the Agreement and ending one, two or three months thereafter, as
selected by European Borrower’s or US Borrower’s irrevocable notice to Agent as
set forth in Section 1.5(e); provided, that the foregoing provision relating to
LIBOR Periods is subject to the following:

 

A-20

--------------------------------------------------------------------------------


 

(a)                                  if any LIBOR Period would otherwise end on
a day that is not a LIBOR Business Day, such LIBOR Period shall be extended to
the next succeeding LIBOR Business Day unless the result of such extension would
be to carry such LIBOR Period into another calendar month in which event such
LIBOR Period shall end on the immediately preceding LIBOR Business Day;

 

(b)                                 any LIBOR Period that would otherwise extend
beyond the Commitment Termination Date shall end 2 LIBOR Business Days prior to
such date;

 

(c)                                  any LIBOR Period that begins on the last
LIBOR Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such LIBOR
Period) shall end on the last LIBOR Business Day of a calendar month;

 

(d)                                 Borrowers shall select LIBOR Periods so as
not to require a payment or prepayment of any LIBOR Loan during a LIBOR Period
for such Loan; and

 

(e)                                  Borrowers shall select LIBOR Periods so
that there shall be no more than 8 separate LIBOR Loans in existence at any one
time.

 

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:

 

(a)                                  the offered rate for deposits in United
States Dollars for the applicable LIBOR Period that appears on Telerate
Page 3750 as of 11:00 a.m. (London time), on the second full LIBOR Business Day
next preceding the first day of such LIBOR Period (unless such date is not a
Business Day, in which event the next succeeding Business Day will be used);
divided by

 

(b)                                 a number equal to 1.0 minus the aggregate
(but without duplication) of the rates (expressed as a decimal fraction) of
reserve requirements in effect on the day that is 2 LIBOR Business Days prior to
the beginning of such LIBOR Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board that are
required to be maintained by a member bank of the Federal Reserve System).

 

If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be mutually acceptable to Agent and Borrower
Representative.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having

 

A-21

--------------------------------------------------------------------------------


 

substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement perfecting a security interest
under the Code or comparable law of any jurisdiction).

 

“Litigation” has the meaning ascribed to it in Section 3.13.

 

“Loan Account” has the meaning ascribed to it in Section 1.12.

 

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
GE Capital Fee Letter, the Closing Date Fee Letter, the US Master Standby
Agreement, the European Master Standby Agreement, the Intercreditor Agreement
and all other agreements, instruments, documents and certificates identified in
the Closing Checklist executed and delivered to, or in favor of, Agent or any
Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Credit Party, or
any employee of any Credit Party, and delivered to Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby
(excluding, in any event, all Lender Swap Contracts).  Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

“Loans” means, collectively, the US Revolving Loan, the European Revolving Loan,
the US Swing Line Loan, the European Swing Line Loan and the Term Loans.

 

“Lock Boxes” has the meaning ascribed to it in Annex C.

 

“LTM EBITDA” means, as of any date of determination, EBITDA of the Reporting
Credit Parties for the twelve (12) Fiscal Month period most recently ended for
which Financial Statements have been delivered to Agent and Lenders in
accordance with the terms hereof. For purposes of calculating LTM EBITDA,
consolidated net income shall include the income (or deficit) of any Person
acquired during a measurement period, for the period prior to the date of such
acquisition in respect of such measurement period, subject to all pro forma
adjustments reasonably satisfactory to Requisite Lenders.

 

“Majority Lenders” means Lenders having (a) greater than 50% of the Commitments
of all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of all Loans.

 

“Margin Stock” has the meaning ascribed to in Section 3.10.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or financial or other condition of the US Credit
Parties considered as a whole, the European Credit Parties considered as a whole
or the Credit Parties considered as a whole, (b) any Borrower’s ability to pay
any of the Loans or any of the other Obligations in accordance with the terms of
the Agreement or any Guarantor’s ability to honor its guaranty obligation
pursuant to the Guaranties, (c) the Collateral or Agent’s Liens, on behalf of
itself and

 

A-22

--------------------------------------------------------------------------------


 

Lenders, on the Collateral or the priority of such Liens, or (d) Agent’s or any
Lender’s rights and remedies under the Agreement and the other Loan Documents.

 

“Material Contracts” means, collectively, the Acquisition Agreement, the
Subordinated Debt Documents and each of the agreements set forth on Exhibit A-1
to this Agreement.

 

“ML Capital” has the meaning ascribed to it in the preamble to this Agreement.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

 

 “Non-Funding Lender” has the meaning ascribed to it in Section 9.9(a)(ii).

 

“Notes” means, collectively, the US Revolving Notes, the European Revolving
Notes, the US Swing Line Notes, the European Swing Line Notes, the US Term
Notes, the European Term Notes, the Conversion US Term Notes and the Conversion
European Term Notes.

 

“Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 1.5(e).

 

“Notice of European Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(b).

 

“Notice of US Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a).

 

“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent or any
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement or
other instrument, arising under the Agreement or any of the other Loan
Documents.  This term (i) includes all principal, interest (including all
interest that accrues after the commencement of any case or proceeding by or
against any Credit Party in bankruptcy, whether or not allowed in such case or
proceeding), Fees, Charges, expenses, attorneys’ fees and any other sum
chargeable to any Credit Party under the Agreement or any of the other Loan
Documents, including, without limitation, the L/C Obligations, but
(ii) excludes, in any event, all Eligible Swap Obligations (except as otherwise
provided in the last sentence of this definition).  Notwithstanding the
forgoing, with respect to Inverness Medical Investments, in its capacity as
(i) a Grantor under the US Security Agreement and the US Intellectual Property
Security Agreement, (ii) a Guarantor under the US Guaranty, and (iii) a Pledgor
under the US Pledge Agreement, “Obligations” or similar terms under such
documents shall mean Obligations of the European Credit Parties and shall not
include Obligations of the US Credit Parties.  Subject to Section 1.19 hereof,
solely for purposes of any collateral security for, or any guaranty of, the

 

A-23

--------------------------------------------------------------------------------


 

Obligations provided by the US Credit Parties in any Collateral Document entered
into by the US Credit Parties (or any term or provisions in any other Loan
Document related thereto), the term “Obligations” as used therein shall include
the Eligible Swap Obligations unless otherwise expressly excluded therein;
provided, that, it is understood and agreed that, notwithstanding the foregoing
or any other provision to the contrary in any of the Collateral Documents or
other Loan Documents, in no event shall (i) any European Credit Party be liable
in any manner (whether pursuant to any guaranty or otherwise) for any Eligible
Swap Obligation, (ii) any assets of any European Credit Party at any time serve
directly or indirectly as security for any Eligible Swap Obligations, or
(iii) more than 65% (or in the case of Swissco, 66%) of the total stock or other
equity interests of any European Credit Party secure any Eligible Swap
Obligations.

 

“Orgenics” means Orgenics Ltd., an entity organized under the laws of Israel.

 

“Orgenics Holdings” means Orgenics International Holdings BV, an entity
organized under the laws of The Netherlands.

 

“Participant Register” has the meaning ascribed to it in Section 9.1(i).

 

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.

 

“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest:  (a) all letters patent of the United States of
America or of any other country, all registrations and recordings thereof, and
all applications for letters patent of the United States of America or of any
other country, including registrations, recordings and applications in the
United States Patent and Trademark Office or in any similar office or agency of
the United States of America, any State, or any other country, and (b) all
reissues, continuations, continuations-in-part or extensions thereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

 

“Permitted Acquisition” has the meaning ascribed to it in Section 6.1.

 

“Permitted Encumbrances” means the following encumbrances:  (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of $100,000 (or the Equivalent Amount thereof) at any time,
so long as such Liens attach only to

 

A-24

--------------------------------------------------------------------------------


 

Inventory; (f) deposits securing, or in lieu of, surety, appeal or customs bonds
in proceedings to which any Credit Party is a party; (g) any attachment or
judgment lien not constituting an Event of Default under Section 8.1(j);
(h) zoning restrictions, easements, licenses, or other restrictions on the use
of any Real Estate or other minor irregularities in title (including leasehold
title) thereto, so long as the same do not materially impair the use, value, or
marketability of such Real Estate; (i) presently existing or hereafter created
Liens in favor of Agent, on behalf of Lenders; (j) a first priority charge in
favor of the Irish Industrial Development Authority on the real property owned
by Cambridge Diagnostics Ireland Ltd. located at Mervue Business Park – Unit 1D,
Galway, Ireland, and (k) Liens expressly permitted under clauses (b) and (c) of
Section 6.7 of the Agreement, and (l) bankers’ liens and set-off rights of banks
against deposit accounts of a Credit Party at such bank to the extent
(i) permitted by a blocked account agreement entered into among such bank, Agent
and the applicable Domestic Credit Party, (ii) Agent has consented to such lien
or set-off right, or (iii) relating to an account which is not required to be
subject to a blocked account agreement.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” means, at any time, an “employee benefit plan”, as defined in
Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to, on behalf of participants
who are or were employed by any Credit Party or ERISA Affiliate.

 

“Pledge Agreements” means the US Pledge Agreement together with all supplements
thereto, and any other pledge or similar agreement delivered on or prior to the
Closing Date listed on Schedule 3 hereto, granting a Lien on the Stock described
on Schedule 3 hereto in favor of Agent, and any other agreement delivered after
the Closing Date (including by way of supplement to any pledge agreement) by any
Person granting a Lien on any Stock owned by such Person, in each case as
amended, supplemented or modified from time to time in accordance with its
terms; provided that, subject to Section 5.11, any such pledge agreement
granting a Lien on the Stock of a European Credit Party shall provide that
(i) only 65% of the voting Stock of such European Credit Party shall secure the
Obligations of the US Credit Parties and (ii) 100% of the voting and non-voting
Stock of such European Credit Party shall secure the Obligations of the European
Credit Parties.

 

“Proceeds” means “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to

 

A-25

--------------------------------------------------------------------------------


 

the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.

 

“Pro Forma” means the unaudited consolidated and consolidating balance sheet of
the Reporting Credit Parties as of March 31, 2005 after giving pro forma effect
to the Related Transactions.

 

“Projections” means the Reporting Credit Parties’ forecasted consolidated: 
(a) balance sheets; (b) profit and loss statements; and (c) cash flow
statements, all consistent with the historical Financial Statements of the
Reporting Credit Parties.

 

 “Pro Rata Share” means with respect to all matters relating to any Lender,
(a) with respect to the US Revolving Loan, the percentage obtained by dividing
(i) the US Revolving Loan Commitment of such Lender by (ii) the aggregate US
Revolving Loan Commitments of all US Revolving Lenders, (b) with respect to the
European Revolving Loan, the percentage obtained by dividing (i) the European
Revolving Loan Commitment of such Lender by (ii) the aggregate European
Revolving Loan Commitments of all European Revolving Lenders, (c) with respect
to the US Term Loan, the percentage obtained by dividing (i) the US Term Loan
Commitment of such Lender by (ii) the aggregate US Term Loan Commitments of all
US Term Lenders, (d) with respect to the European Term Loan, the percentage
obtained by dividing (i) the European Term Loan Commitment of such Lender by
(ii) the aggregate European Term Loan Commitments of all European Term Lenders,
and (e) with respect to all Loans, the percentage obtained by dividing (i) the
aggregate Commitments of that Lender by (ii) the aggregate Commitments of all
Lenders as any such percentages may be adjusted by assignments permitted
pursuant to Section 9.1; provided that, with respect to the US Revolving Loan,
the European Revolving Loan, the US Term Loan, the European Term Loan or all
Loans, on and after the Commitment Termination Date, the percentage referenced
above shall be obtained by dividing (i) the aggregate outstanding principal
balance of the applicable Loan or all Loans held by that Lender, by (ii) the
outstanding principal balance of the applicable Loan or all Loans held by all
Lenders.

 

 “Qualified Plan” means a Pension Plan that is intended to be tax-qualified
under Section 401(a) of the IRC.

 

“Real Estate” has the meaning ascribed to it in Section 3.6.

 

“Refunded European Swing Line Loan” has the meaning ascribed to it in
Section 1.1(e)(iii).

 

“Refunded US Swing Line Loan” has the meaning ascribed to it in
Section 1.1(d)(iii).

 

A-26

--------------------------------------------------------------------------------


 

“Register” has the meaning ascribed to it in Section 9.1(h).

 

“Registered Loan” has the meaning ascribed to it in Section 9.1(g).

 

“Registered Note” has the meaning ascribed to it in Section 9.1(g).

 

“Related Transactions” means the initial borrowing of the Loans on the Closing
Date, the Acquisition, the payment of all fees, costs and expenses associated
with all of the foregoing and the execution and delivery of all of the Related
Transactions Documents.

 

“Related Transactions Documents” means the Loan Documents, the Acquisition
Agreement and all other agreements or instruments executed and/or delivered in
connection with the Related Transactions.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

“Reporting Credit Parties” means, collectively, Innovations and its
Subsidiaries; provided that if Reporting Credit Parties which are Excluded
Subsidiaries generate more than 5% of the Reporting Credit Parties’ EBITDA on a
consolidated basis for the fiscal period most recently ended as determined by
Agent by reference to the Financial Statements for such fiscal period, the
Reporting Credit Parties shall not include more than 5% of the aggregate EBITDA
of such Excluded Subsidiaries for purposes of calculating EBITDA hereunder.

 

“Requisite Lenders” means (a) Lenders holding at least 66 2/3% of the
Commitments of all Lenders, and (b) if the Commitments have been terminated,
Lenders holding more than 66 2/3% of the aggregate outstanding amount of all
Loans.

 

“Requisite Term Lenders” means Lenders holding more than 66 2/3% of the
aggregate outstanding amount of all Term Loans.

 

“Restated Financial Statements” has the meaning ascribed to it in
Section 5.13(b).

 

“Restricted Credit Parties” means, collectively (a) Inverness Japan,
(b) Inverness Medical France SAS, and (c) Orgenics International Holdings, BV.

 

“Restricted Payment” means, with respect to any Credit Party (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Credit Party’s Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to, any Subordinated Debt; (d) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any

 

A-27

--------------------------------------------------------------------------------


 

outstanding warrants, options or other rights to acquire Stock of such Credit
Party now or hereafter outstanding; (e) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any shares of such Credit Party’s Stock or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission; (f) any payment, loan, contribution, or
other transfer of funds or other property to any Stockholder of such Credit
Party other than payment of compensation in the ordinary course of business to
Stockholders who are employees of such Person; and (g) any payment of management
fees (or other fees of a similar nature) by such Credit Party to any Stockholder
of such Credit Party or its Affiliates.

 

“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.

 

“Revolving Lenders” means, as of any date of determination, Lenders having a US
Revolving Loan Commitment and a European Revolving Loan Commitment.

 

“Revolving Loan Commitment” means, as to any Lender, the aggregate of the US
Revolving Loan Commitment and the European Revolving Loan Commitment of such
Lender.

 

“Revolving Loans” means, collectively the US Revolving Loans and the European
Revolving Loans.

 

“Seller” means Abbott Laboratories, an Illinois corporation, Abbott
Cardiovascular, Inc. and Abbott Japan Co., Ltd.

 

“Senior Consolidated Leverage Ratio” means, with respect to the Reporting Credit
Parties on a consolidated basis, the ratio of (a) the sum of Funded Debt as of
any date of determination less Subordinated Debt as of such date less available
cash in excess of $5,000,000 in Blocked Accounts on such date, to (b) LTM EBITDA
for the twelve months ending on that date of determination.

 

“Senior Obligations” has the meaning ascribed to it in Section 11.18.

 

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

 

“Solvent”  means, with respect to any Person or group of Persons on a
consolidated basis on a particular date, that on such date (a) the fair value of
the property of such Person or group is greater than the total amount of
liabilities, including contingent liabilities, of such Person or group; (b) the
present fair salable value of the assets of such Person or group is not less
than the amount that will be required to pay the probable liability of such
Person or group on its debts as they become absolute and matured; (c) such
Person or group does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s or

 

A-28

--------------------------------------------------------------------------------


 

group’s ability to pay as such debts and liabilities mature; (d) such Person or
group is not engaged in a business or transaction, and is not about to engage in
a business or transaction, for which such Person’s or group’s property would
constitute an unreasonably small capital and; (e) it is not insolvent and would
not be deemed to be insolvent under any laws applicable to it.  The amount of
contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that can
be reasonably be expected to become an actual or matured liability.

 

“Spot Rate” for a currency means the rate quoted by the Agent as the spot rate
for the purchase by Agent of such currency with another currency through its
foreign exchange office at approximately 11:00 a.m. (London time) on the date
two Business Days prior to the date as of which the foreign exchange computation
is made.

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

 

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

 

“Subordinated Bonds” means those certain 8.75% senior subordinated notes due
February 15, 2012 in the original principal amount of $150,000,000 issued by
Innovations to certain holders thereof.

 

“Subordinated Debt” means the Indebtedness of Innovations evidenced by the
Subordinated Bonds, the Subordinated Notes and any other Indebtedness of any
Credit Party which is subordinated to the Obligations in a manner and form
satisfactory to Agent and Lenders in their sole discretion, as to right and time
of payment and as to any other rights and remedies thereunder.

 

“Subordinated Debt Documents” means, collectively, the Subordinated Note
Documents, the Indenture and any other agreement, instrument, guaranty or other
document evidencing or relating to any Subordinated Debt, in each case in form
and substance satisfactory to Agent and Requisite Lenders.

 

“Subordinated Note and Warrant Purchase Agreement” means that certain
Subordinated Note and Warrant Purchase Agreement, dated as of September 20,
2002, by and among Innovations, each of the investors party thereto and Pear
Tree Partners, L.P.

 

“Subordinated Note Documents” means, collectively, the Subordinated Notes, the
Subordinated Note and Warrant Purchase Agreement and the Warrants.

 

A-29

--------------------------------------------------------------------------------


 

“Subordinated Notes” means those certain 10% Subordinated Notes due
September 20, 2008, dated September 20, 2002, in the original aggregate
principal amount of $20,000,000 issued by Innovations to certain subordinated
noteholders.

 

“Subordinated Obligations” has the meaning ascribed to it in Section 11.18.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

 

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

 

“Swap Contract” means any “swap agreement,” as defined in Section 101 of the
Bankruptcy Code, that is intended to provide protection against fluctuations in
interest or currency exchange rates and shall include, without limitation,
Interest Hedge Agreements and Foreign Exchange Agreements.

 

“Swing Line Advances” means, collectively, US Swing Line Advances and European
Swing Line Advances.

 

“Swing Line Lender” means GE Capital.

 

“Swissco” means Inverness Medical Switzerland GmbH, an entity organized under
the laws of Switzerland.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money Indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Target” has the meaning ascribed to it in Section 6.1.

 

“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Agent or a Lender by the jurisdictions under the laws of which
Agent and Lenders are organized or conduct business or any political subdivision
thereof.

 

A-30

--------------------------------------------------------------------------------


 

“Term Lenders” means those Lenders having US Term Loan Commitments and/or
European Term Loan Commitments.

 

“Term Loan Commitment” means, as to any Lender, the aggregate of the US Term
Loan Commitment and the European Term Loan Commitment of such Lender.

 

“Term Loans” means, collectively, the US Term Loan and the European Term Loan.

 

“Termination Date” means the date on which (a) the Loans have been indefeasibly
repaid in full in cash, (b) all other Obligations under this Agreement and the
other Loan Documents (excluding in any event (i) contingent indemnity and
similar claims for which no amount is then owing that survive termination of any
Loan Document and (ii) any Eligible Swap Obligations) have been completely
discharged (c) all Letter of Credit Obligations have been cash collateralized,
canceled or backed by standby letters of credit in accordance with Annex B, and
(d) none of Borrowers shall have any further right to borrow any monies under
this Agreement.

 

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

 

“Total Leverage Ratio” means, with respect to the Reporting Credit Parties, on a
consolidated basis, the ratio of (a) Funded Debt as of any date of determination
less available cash in excess of $5,000,000 in Blocked Accounts on such date, to
(b) LTM EBITDA for the twelve months ending on that date of determination.

 

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

 

“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by any Credit Party: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith (other than “intent to use” trademark
applications), including registrations, recordings and applications in the
United States Patent and Trademark Office or in any similar office or agency of
the United States of America, any state or territory thereof, or any other
country or any political subdivision thereof; (b) all reissues, extensions or
renewals thereof; and (c) all goodwill associated with or symbolized by any of
the foregoing.

 

“UBS” means UBS AG, Cayman Islands Branch.

 

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each

 

A-31

--------------------------------------------------------------------------------


 

such Title IV Plan using the actuarial assumptions for funding purposes in
effect under such Title IV Plan, and (b) for a period of 5 years following a
transaction which might reasonably be expected to be covered by Section 4069 of
ERISA, the liabilities (whether or not accrued) that could be avoided by any
Credit Party or any ERISA Affiliate as a result of such transaction.

 

“Unutilized European Amount” means, as of any date of determination, the
difference between (a) the European Maximum Amount as of such date and (b) the
average for the period of the daily closing balances of the aggregate European
Revolving Loan (including Letter of Credit Obligations incurred for the benefit
of the European Borrowers) and the European Swing Line Loan outstanding during
the period for which the Fee referenced in Section 1.9(b) is due.

 

“Unutilized US Amount” means, as of any date of determination, the difference
between (a) the US Maximum Amount as of such date and (b) the average for the
period of the daily closing balances of the aggregate US Revolving Loan
(including Letter of Credit Obligations incurred for the benefit of the US
Borrowers) and the US Swing Line Loan outstanding during the period for which
the Fee referenced in Section 1.9(b) is due.

 

“US Borrower” has the meaning ascribed to it in the preamble to this Agreement.

 

“US Credit Party” means Innovations, US Borrower and each of their respective
Domestic Subsidiaries (other than Inverness Medical Investments and the Excluded
US Subsidiaries).

 

“US Guaranty” means the Second Amended and Restated Guaranty, dated as of the
Closing Date, executed by each US Credit Party in favor of Agent and Lenders, as
amended and in effect from time to time.

 

“US Intellectual Property Security Agreement” means the Second Amended and
Restated US Intellectual Property Security Agreement, dated as of the Closing
Date, made in favor of Agent by the Credit Parties which are signatories
thereto, as amended and in effect from time to time.

 

“US Master Standby Agreement” means the Amended and Restated Master Agreement
for Standby Letters of Credit dated as of the Closing Date between US Borrower,
as Applicant, and GE Capital, as issuer.

 

“US Maximum Amount” means, as of any date of determination, an amount equal to
the US Revolving Loan Commitment of all Lenders as of that date.

 

“US Pledge Agreement” means the Second Amended and Restated Pledge Agreement,
dated as of the Closing Date, executed by each of the US Credit Parties in favor
of Agent pledging all Stock of its Domestic Subsidiaries, if any, and all
intercompany notes owing to or held by such US Credit Party, as amended and in
effect from time to time.

 

“US Requisite Revolving Lenders” means (a) Lenders holding at least 66 2/3% of
the of the US Revolving Loan Commitments of all Lenders, and (b) if the US
Revolving Loan

 

A-32

--------------------------------------------------------------------------------


 

Commitments have been terminated, Lenders holding more than 66 2/3% of the
aggregate outstanding amount of all US Revolving Loans.

 

“US Revolving Borrowing Availability” means as of any date of determination the
US Maximum Amount less the sum of the aggregate US Revolving Loan and US Swing
Line Loan then outstanding.

 

“US Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a)(i).

 

“US Revolving Lenders” means those Lenders having a US Revolving Loan
Commitment.

 

“US Revolving Loan” means, at any time, the sum of (i) the aggregate amount of
US Revolving Credit Advances outstanding to US Borrower plus (ii) the aggregate
Letter of Credit Obligations incurred on behalf of US Borrower.  Unless the
context otherwise requires, references to the outstanding principal balance of
the US Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations incurred on behalf of US Borrower.

 

“US Revolving Loan Commitment” means (a) as to any Lender, the aggregate
commitment of such Lender to make US Revolving Credit Advances as set forth on
Annex I to this Agreement or in the most recent Assignment Agreement executed by
such Lender and (b) as to all Lenders, the aggregate commitment of all Lenders
to make US Revolving Credit Advances, which aggregate commitment shall be
(i) FORTY MILLION DOLLARS ($40,000,000) on the Closing Date, and (ii) TWENTY
FIVE MILLION DOLLARS ($25,000,000) on the Conversion Date, if applicable, as
such amount may be adjusted, if at all, from time to time in accordance with
this Agreement.

 

“US Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).

 

“US Security Agreement” means the Second Amended and Restated Security
Agreement, dated as of the Closing Date, entered into by and among Agent and
each of the US Credit Parties, as amended and in effect from time to time.

 

“US Swing Line Advance” has the meaning ascribed to it in Section 1.1(e)(i).

 

“US Swing Line Availability” has the meaning ascribed to it in
Section 1.1(e)(i).

 

“US Swing Line Commitment” means, as to the Swing Line Lender, the commitment of
the Swing Line Lender to make US Swing Line Advances as set forth on Annex I to
the Agreement, which commitment constitutes a subfacility of the US Revolving
Loan Commitment of the Swing Line Lender.

 

“US Swing Line Loan” means, as the context may require, at any time, the
aggregate amount of US Swing Line Advances outstanding to US Borrower.

 

“US Swing Line Note” has the meaning ascribed to it in Section 1.1(e)(ii).

 

A-33

--------------------------------------------------------------------------------


 

“US Term Lenders” means those Lenders having a US Term Loan Commitment.

 

“US Term Loan” has the meaning ascribed to it in Section 1.1(c)(i).

 

“US Term Loan Commitment” means (a) as to any Lender with a US Term Loan
Commitment, the commitment of such Lender to make its Pro Rata Share of the US
Term Loan as set forth on Annex I to the Agreement or in the most recent
Assignment Agreement executed by such Lender, and (b) as to all Lenders with a
US Term Loan Commitment, the aggregate commitment of all Lenders to make the US
Term Loan, which aggregate commitment is equal to (i) TEN MILLION DOLLARS
($10,000,000) on the Closing Date (ii) TWENTY FIVE MILLION DOLLARS ($25,000,000)
on the Conversion Date, if applicable.  After advancing the US Term Loan, each
reference to a Lender’s US Term Loan Commitment shall refer to that Lender’s Pro
Rata Share of the outstanding US Term Loan.

 

“US Term Note” has the meaning ascribed to it in Section 1.1(c)(i)(1).

 

“Warrants” means, collectively, those certain Warrants for the Purchase of
Shares of Common Stock of Inverness Medical Innovations, Inc. issued by
Innovations for the account of the investors party to the Subordinated Note and
Warrant Purchase Agreement.

 

“Welfare Plan” means a Plan described in Section 3(i) of ERISA.

 

“Working Capital” means, with respect to the Credit Parties (other than US
Borrower) or US Borrower, as the context may require, Current Assets minus
Current Liabilities.

 

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex F.  All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in
Article or Division 9 shall control; provided, that, in any event, the term
“security interest” shall include a hypothec.  Unless otherwise specified,
references in the Agreement or any of the Appendices to a Section, subsection or
clause refer to such Section, subsection or clause as contained in the
Agreement.  The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.

 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in any Loan

 

A-34

--------------------------------------------------------------------------------


 

Document refers to the knowledge (or an analogous phrase) of any Credit Party,
such words are intended to signify that an officer of such Credit Party has
actual knowledge or awareness of a particular fact or circumstance, or in the
exercise of its duties with reasonable diligence, should have known or been
aware of a particular fact or circumstance.  Each of the Credit Parties
represents and warrants to Agent and Lenders that the officers of such Credit
Party are the individuals in such entities who are primarily responsible for
addressing or managing all such particular matters.

 

A-35

--------------------------------------------------------------------------------

 


ANNEX B (Section 1.2)
to
CREDIT AGREEMENT

 

LETTERS OF CREDIT

 

(a)           Issuance. Subject to the terms and conditions of the Agreement,
Agent and Revolving Lenders agree to incur, from time to time prior to the
Commitment Termination Date, upon the request of (i) US Borrower and for US
Borrower’s account or (ii) European Borrower and for European Borrower’s
account, Letter of Credit Obligations by causing Letters of Credit to be issued
by GE Capital or a Subsidiary thereof or a bank or other legally authorized
Person selected by or acceptable to Agent in its sole discretion (each, an “L/C
Issuer”) for the applicable Borrower’s account and guaranteed by Agent;
provided, that if the L/C Issuer is a Revolving Lender, then such Letters of
Credit shall not be guaranteed by Agent but rather each Revolving Lender shall,
subject to the terms and conditions hereinafter set forth, purchase (or be
deemed to have purchased) risk participations in all such Letters of Credit
issued with the written consent of Agent, as more fully described in paragraph
(b)(ii) below.  The aggregate amount of all such Letter of Credit Obligations
shall not at any time exceed THIRTY-FIVE MILLION DOLLARS ($35,000,000) (the “L/C
Sublimit”); provided that (A) the aggregate amount of Letter of Credit
Obligations of US Borrower shall not at any time exceed the US Maximum Amount
less the aggregate outstanding principal balance of the US Revolving Credit
Advances and the US Swing Line Loan and (B) the aggregate amount of Letter of
Credit Obligations of European Borrower shall not at any time exceed the
European Maximum Amount less the aggregate outstanding principal balance of the
European Revolving Credit Advances and the European Swing Line Loan.  No such
Letter of Credit shall have an expiry date that is more than the earlier of one
year following the date of issuance thereof, unless otherwise determined by the
Agent, in its sole discretion, and neither Agent nor Revolving Lenders shall be
under any obligation to incur Letter of Credit Obligations in respect of, or
purchase risk participations in, any Letter of Credit having an expiry date that
is later than the date which is five (5) Business Days prior to the Commitment
Termination Date.

 

(b)           (i)            Advances Automatic; Participations.  In the event
that Agent or any Revolving Lender shall make any payment on or pursuant to any
Letter of Credit Obligation, such payment shall then be deemed automatically to
constitute a US Revolving Credit Advance or a European Revolving Credit Advance
(as the case may be) under Section 1.1(a) of the Agreement regardless of whether
a Default or Event of Default has occurred and is continuing and notwithstanding
any Borrower’s failure to satisfy the conditions precedent set forth in
Section 2, and each Revolving Lender shall be obligated to pay its Pro Rata
Share thereof in accordance with the Agreement.  The failure of any Revolving
Lender to make available to Agent for Agent’s own account its Pro Rata Share of
any such Advance or payment by Agent under or in respect of a Letter of Credit
shall not relieve any other Revolving Lender of its obligation hereunder to make
available to Agent its Pro Rata Share thereof, but no Revolving Lender shall be
responsible for the failure of any other Revolving Lender to make available such
other Revolving Lender’s Pro Rata Share of any such payment.

 

(ii)           If it shall be illegal or unlawful for any Borrower to incur
Advances as contemplated by paragraph (b)(i) above because of an Event of
Default described in

 

 

B-1

--------------------------------------------------------------------------------


 

Sections 8.1(h) or (i) or otherwise or if it shall be illegal or unlawful for
any Revolving Lender to be deemed to have assumed a ratable share of the
reimbursement obligations owed to an L/C Issuer, or if the L/C Issuer is a
Revolving Lender, then (A) immediately and without further action whatsoever,
each Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such L/C Issuer, as the case may be) an undivided
interest and participation equal to such Revolving Lender’s Pro Rata Share
(based on the US Revolving Loan Commitments or European Revolving Loan
Commitments, as the case may be) of the Letter of Credit Obligations in respect
of all Letters of Credit then outstanding and (B) thereafter, immediately upon
issuance of any Letter of Credit, each Revolving Lender shall be deemed to have
irrevocably and unconditionally purchased from Agent (or such L/C Issuer, as the
case may be) an undivided interest and participation in such Revolving Lender’s
Pro Rata Share (based on the US Revolving Loan Commitments or the European
Revolving Loan Commitments, as the case may be) of the Letter of Credit
Obligations with respect to such Letter of Credit on the date of such issuance. 
Each Revolving Lender shall fund its participation in all payments or
disbursements made under the Letters of Credit in the same manner as provided in
the Agreement with respect to US Revolving Credit Advances and European
Revolving Credit Advances.

 

(c)           Cash Collateral.

 

(i)            If any Borrower is required to provide cash collateral for any
Letter of Credit Obligations pursuant to the Agreement prior to the Commitment
Termination Date, such Borrower will pay to Agent for the ratable benefit of
itself and Revolving Lenders cash or cash equivalents acceptable to Agent (“Cash
Equivalents”) in an amount equal to 105% of the maximum amount then available to
be drawn under each applicable Letter of Credit outstanding for the benefit of
such Borrower.  Such funds or Cash Equivalents shall be held by Agent in an
interest-bearing cash collateral account (the “Cash Collateral Account”)
maintained at a bank or financial institution acceptable to Agent.  The Cash
Collateral Account shall be in the name of the applicable Borrower and shall be
pledged to, and subject to the control of, Agent, for the benefit of Agent and
Lenders, in a manner satisfactory to Agent.  Each Borrower hereby pledges and
grants to Agent, on behalf of itself and Lenders, a security interest in all
such funds and Cash Equivalents held in the Cash Collateral Account from time to
time and all proceeds thereof, as security for the payment of all amounts due in
respect of the Letter of Credit Obligations and other Obligations, whether or
not then due.  The Agreement, including this Annex B, shall constitute a
security agreement under applicable law.

 

(ii)           If any Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Commitment Termination Date,
the applicable Borrower shall either (A) provide cash collateral therefore in
the manner described above, or (B) cause all such Letters of Credit and
guaranties thereof, if any, to be canceled and returned, or (C) deliver a
stand-by letter (or letters) of credit in guaranty of such Letter of Credit
Obligations, which stand-by letter (or letters) of credit shall be of like tenor
and duration (plus 30 additional days) as, and in an amount equal to 105% of the
aggregate maximum amount then available to be drawn under, the Letters of Credit
to which such outstanding Letter of Credit Obligations relate and shall be
issued by a Person, and shall be subject to such terms and conditions, as are be
satisfactory to Agent in its sole discretion.

 

B-2

--------------------------------------------------------------------------------


 

(iii)          From time to time after funds are deposited in the Cash
Collateral Account by the applicable Borrower, whether before or after the
Commitment Termination Date, Agent may apply such funds or Cash Equivalents then
held in the Cash Collateral Account to the payment of any amounts, and in such
order as Agent may elect, as shall be or shall become due and payable by the
applicable Borrower to Agent and Lenders with respect to such Letter of Credit
Obligations of such Borrower and, upon the satisfaction in full of all Letter of
Credit Obligations of such Borrower, to any other Obligations of such Borrower
then due and payable.

 

(iv)          Neither Borrower nor any Person claiming on behalf of or through
any Borrower shall have any right to withdraw any of the funds or Cash
Equivalents held in the Cash Collateral Account, except that upon the
termination of all Letter of Credit Obligations and the payment of all amounts
payable by Borrowers to Agent and Lenders in respect thereof, any funds
remaining in the Cash Collateral Account shall be applied to other Obligations
then due and owing and upon payment in full of such Obligations, any remaining
amount shall be paid to the applicable Borrower or as otherwise required by
law.  Interest earned on deposits in the Cash Collateral Account shall be for
the account of Agent.

 

(d)           Fees and Expenses.  Each Borrower agrees to pay to Agent for the
benefit of Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred on its behalf hereunder, (i) all costs and expenses
incurred by Agent or any Lender on account of such Letter of Credit Obligations,
and (ii) for each quarter during which any Letter of Credit Obligation shall
remain outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
Applicable L/C Margin from time to time in effect multiplied by the maximum
amount available from time to time to be drawn under the applicable Letter of
Credit.  Such fee shall be paid to Agent for the benefit of the Revolving
Lenders in arrears, on the first day of each quarter and on the Commitment
Termination Date.  In addition, each Borrower shall pay to any L/C Issuer, on
demand, such fees (including all per annum fees), charges and expenses of such
L/C Issuer in respect of the issuance, negotiation, acceptance, amendment,
transfer and payment of such Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
issued.

 

(e)           Request for Incurrence of Letter of Credit Obligations.  The
applicable Borrower shall give Agent at least 2 Business Days’ prior written
notice requesting the incurrence of any Letter of Credit Obligation.  The notice
shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the L/C Issuer) and a completed Application for Standby Letter of
Credit or Application in the form of Exhibit B-1 attached hereto. 
Notwithstanding anything contained herein to the contrary, Letter of Credit
applications by a Borrower and approvals by Agent and the L/C Issuer may be made
and transmitted pursuant to electronic codes and security measures mutually
agreed upon and established by and among the applicable Borrower, Agent and the
L/C Issuer.

 

(f)            Obligation Absolute.  The obligation of each Borrower to
reimburse Agent and Revolving Lenders for payments made with respect to any
Letter of Credit Obligation issued on its behalf shall be absolute,
unconditional and irrevocable, without necessity of presentment, demand, protest
or other formalities, and the obligations of each Revolving Lender to make
payments to Agent with respect to Letters of Credit shall be unconditional and
irrevocable.  Such

 

B-3

--------------------------------------------------------------------------------


 

obligations of Borrowers and Revolving Lenders shall be paid strictly in
accordance with the terms hereof under all circumstances including the
following:

 

(i)            any lack of validity or enforceability of any Letter of Credit or
the Agreement or the other Loan Documents or any other agreement;

 

(ii)           the existence of any claim, setoff, defense or other right that
any Borrower or any of their respective Affiliates or any Lender may at any time
have against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), Agent, any
Lender, or any other Person, whether in connection with the Agreement, the
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between Borrowers or
any of their respective Affiliates and the beneficiary for which the Letter of
Credit was procured);

 

(iii)          any draft, demand, certificate or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(iv)          payment by Agent (except as otherwise expressly provided in
paragraph (g)(ii)(C) below) or any L/C Issuer under any Letter of Credit or
guaranty thereof against presentation of a demand, draft or certificate or other
document that does not comply with the terms of such Letter of Credit or such
guaranty;

 

(v)           any other circumstance or event whatsoever, that is similar to any
of the foregoing; or

 

(vi)          the fact that a Default or an Event of Default has occurred and is
continuing.

 

(g)           Indemnification; Nature of Lenders’ Duties.

 

(i)            In addition to amounts payable as elsewhere provided in the
Agreement, each of US Borrower and European Borrower, as applicable, hereby
agrees to pay and to protect, indemnify, and save harmless Agent and each Lender
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys’ fees and allocated
costs of internal counsel) that Agent or any Lender may incur or be subject to
as a consequence, direct or indirect, of (A) the issuance of any Letter of
Credit or guaranty thereof on its behalf, or (B) the failure of Agent or any
Lender seeking indemnification or of any L/C Issuer to honor a demand for
payment under any Letter of Credit issued on its behalf or guaranty thereof as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority, in each case
other than to the extent solely as a result of the gross negligence or willful
misconduct of Agent or such Lender (as finally determined by a court of
competent jurisdiction).

 

B-4

--------------------------------------------------------------------------------


 

(ii)           As between Agent and any Lender and Borrowers, Borrowers assume
all risks of the acts and omissions of, or misuse of any Letter of Credit by
beneficiaries, of any Letter of Credit.  In furtherance and not in limitation of
the foregoing, to the fullest extent permitted by law, neither Agent nor any
Lender shall be responsible for:  (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of any Letter of Credit to comply fully with conditions required
in order to demand payment under such Letter of Credit; provided, that in the
case of any payment by Agent under any Letter of Credit or guaranty thereof,
Agent shall be liable to the extent such payment was made solely as a result of
its gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction) in determining that the demand for payment under such
Letter of Credit or guaranty thereof complies on its face with any applicable
requirements for a demand for payment under such Letter of Credit or guaranty
thereof; (D) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they may be in cipher; (E) errors in interpretation of technical terms;
(F) any loss or delay in the transmission or otherwise of any document required
in order to make a payment under any Letter of Credit or guaranty thereof or of
the proceeds thereof; (G) the credit of the proceeds of any drawing under any
Letter of Credit or guaranty thereof; and (H) any consequences arising from
causes beyond the control of Agent or any Lender. None of the above shall
affect, impair, or prevent the vesting of any of Agent’s or any Lender’s rights
or powers hereunder or under the Agreement.

 

(iii)          Nothing contained herein shall be deemed to limit or to expand
any waivers, covenants or indemnities made by any Borrower in favor of any L/C
Issuer in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between such Borrower and such L/C Issuer,
including the US Master Standby Agreement and European Master Standby Agreement
entered into with Agent.

 

B-5

--------------------------------------------------------------------------------


 

ANNEX C (Section 1.8)
to
CREDIT AGREEMENT

 

CASH MANAGEMENT SYSTEM

 

I.              US Cash Management.  Innovations and US Borrower shall, and
Innovations shall cause each of its Domestic Subsidiaries (other than the
Excluded US Subsidiaries) to, establish and maintain the Cash Management Systems
described below:

 

(a)           On or before the Closing Date and until the Termination Date,
(i) US Borrower shall establish lock boxes (“Lock Boxes”) or at Agent’s
discretion, blocked accounts (“Blocked Accounts”) at one or more of the banks
set forth in Disclosure Schedule (3.19), and shall request in writing and
otherwise take such reasonable steps to ensure that all Account Debtors forward
payment directly to such Lock Boxes, and (ii) Innovations and US Borrower shall,
and Innovations shall cause each of its Domestic Subsidiaries (other than the
Excluded US Subsidiaries) to, deposit promptly, and in any event no later than
the first Business Day after the date of receipt thereof, all cash, checks,
drafts or other similar items of payment relating to or constituting payments
made in respect of any and all Collateral (whether or not otherwise delivered to
a Lock Box) into one or more Blocked Accounts in US Borrower’s name or any such
Subsidiary’s name and at a bank identified in Disclosure Schedule (3.19) (each,
a “Relationship Bank”).  On or before the Closing Date, US Borrower shall have
established a concentration account in its name (each a “Concentration Account”
and collectively, the “Concentration Accounts”) at the bank or banks that shall
be designated as the Concentration Account bank for US Borrower in Disclosure
Schedule (3.19) (each a “Concentration Account Bank” and collectively, the
“Concentration Account Banks”), which banks shall be reasonably satisfactory to
Agent.

 

(b)           Intentionally omitted.

 

(c)           On or before the Closing Date (or such later date as Agent shall
consent to in writing), each Concentration Account Bank and all other
Relationship Banks shall have entered into tri-party blocked account agreements
with Agent, for the benefit of itself and Lenders, and the applicable US Credit
Party, in form and substance reasonably acceptable to Agent, which shall become
operative on or prior to the Closing Date.  Each such blocked account agreement
shall provide, among other things, that (i) all items of payment deposited in
such account and proceeds thereof deposited in the applicable Concentration
Account are held by such bank as agent or bailee-in-possession for Agent, on
behalf of itself and Lenders, (ii) the bank executing such agreement has no
rights of setoff or recoupment or any other claim against such account, as the
case may be, other than for payment of its service fees and other charges
directly related to the administration of such account and for returned checks
or other items of payment, and (iii) from and after the Closing Date (A) with
respect to banks at which a Blocked Account is maintained, such bank agrees,
from and after the receipt of a notice (an “Activation Notice”) from Agent
(which Activation Notice may be given by Agent at any time at which (1) a
Default or Event of Default has occurred and is continuing, (2) Agent reasonably
believes based upon information available to it that a Default or an Event of
Default is likely to occur; (3) Agent reasonably believes that an event or
circumstance that is likely to have a Material Adverse Effect

 

C-1

--------------------------------------------------------------------------------


 

has occurred, or (4) Agent reasonably has grounds to question the integrity of
US Borrower’s Cash Management Systems or any US Credit Party’s compliance with
the provisions of this Annex C or any other provisions of the Loan Documents to
the extent related to such Cash Management Systems (any of the foregoing being
referred to herein as an “Activation Event”)), to forward immediately all
amounts in each Blocked Account to such Borrower’s Concentration Account Bank
and to commence the process of daily sweeps from such Blocked Account into the
applicable Concentration Account and (B) with respect to each Concentration
Account Bank, such bank agrees from and after the receipt of an Activation
Notice from Agent upon the occurrence of an Activation Event, to immediately
forward all amounts received in the applicable Concentration Account to the
Collection Account through daily sweeps from such Concentration Account into the
Collection Account.  Notwithstanding the foregoing, Agent shall promptly, and in
any event within 3 Business Days, rescind any Activation Notice issued, and
notify the applicable Relationship Bank(s) in writing with respect thereto, if
none of the conditions set forth in clauses (iii)(A)(1) through (4) above
continue to exist.

 

(d)           So long as no Default or Event of Default has occurred and is
continuing, US Borrower may amend Disclosure Schedule (3.19) to add or replace a
Relationship Bank, Lock Box or Blocked Account or to replace any Concentration
Account; provided, that (i) Agent shall have consented in writing in advance to
the opening of such account or Lock Box with the relevant bank and (ii) prior to
the time of the opening of such account or Lock Box, the applicable US Credit
Party and such bank shall have executed and delivered to Agent a tri-party
blocked account agreement, in form and substance reasonably satisfactory to
Agent.  Such US Credit Party shall close any of its accounts (and establish
replacement accounts in accordance with the foregoing sentence) promptly and in
any event within 30 days following notice from Agent that the creditworthiness
of any bank holding an account is no longer acceptable in Agent’s reasonable
judgment, or as promptly as practicable and in any event within 60 days
following notice from Agent that the operating performance, funds transfer or
availability procedures or performance with respect to accounts or Lock Boxes of
the bank holding such accounts or Agent’s liability under any tri-party blocked
account agreement with such bank is no longer acceptable in Agent’s reasonable
judgment.

 

(e)           The Lock Boxes, Blocked Accounts and the Concentration Accounts
shall be cash collateral accounts, with all cash, checks and other similar items
of payment in such accounts securing payment of the Loans and all other
Obligations and the Eligible Swap Obligations (subject to Section 1.19 hereof
and to the limitations provided in the last sentence of the definition of
“Obligations” in Annex A), and in which each US Credit Party shall have granted
a Lien to Agent, on behalf of itself and Lenders, pursuant to the US Security
Agreement.

 

(f)            All amounts deposited in the Collection Account shall be deemed
received by Agent in accordance with Section 1.10 and shall be applied (and
allocated) by Agent in accordance with Section 1.11.  In no event shall any
amount be so applied unless and until such amount shall have been credited in
immediately available funds to the Collection Account.

 

(g)           Each US Credit Party shall, and Innovations shall cause its
domestic Affiliates, officers, employees, agents, directors or other Persons
acting for or in concert with such Person (each a “Related Person”) to, (i) hold
in trust for Agent, for the benefit of itself and Lenders, all checks, cash and
other items of payment received by such US Credit Party or any

 

C-2

--------------------------------------------------------------------------------


 

such Related Person, and (ii) within 1 Business Day after receipt by such US
Credit Party or any such Related Person of any checks, cash or other items of
payment, deposit the same into a Blocked Account of such Person.  Each US Credit
Party and each Related Person thereof acknowledges and agrees that all cash,
checks or other items of payment constituting proceeds of Collateral are part of
the Collateral.  All proceeds of the sale or other disposition of any
Collateral, shall be deposited directly into the applicable Blocked Accounts.

 

II.            European Cash Management.  European Borrower shall, and
Innovations shall cause each other European Credit Party (other than Inverness
Japan) to, establish and maintain the Cash Management Systems described below:

 

(a)           On or before the Closing Date and until the Termination Date,
European Credit Parties shall request in writing and otherwise take such
reasonable steps to ensure that all Account Debtors forward payment directly to
their operating accounts (each, a “European Operating Account” and collectively,
“European Operating Accounts”) with each of their relationship banks identified
in Disclosure Schedule (3.19) (each, a “European Relationship Bank”), and
(ii) deposit and cause its Subsidiaries to deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all cash, checks, drafts or other similar items of payment
relating to or constituting payments made in respect of any and all Collateral
into one or more European Operating Accounts.

 

(b)           On or before the Closing Date (or such later date as Agent shall
consent to in writing, or as provided in Section 5.13(c) and (d)), European
Credit Parties shall have caused each European Relationship Bank, to have
entered into a blocked account agreement with Agent, for the benefit of itself
and Lenders, in form and substance reasonably acceptable to Agent, which shall
become operative on or prior to the Closing Date.  Each such blocked account
agreement shall provide, among other things, that (i) all items of payment
deposited in such account and proceeds thereof deposited in the applicable
European Operating Account are held by such bank as agent or
bailee-in-possession for Agent, on behalf of itself and Lenders, and (ii) the
bank executing such agreement has no rights of setoff or recoupment or any other
claim against such account, as the case may be, other than for payment of its
service fees and other charges directly related to the administration of such
account and for returned checks or other items of payment (it being understood
that it shall be sufficient for each European Credit Party to comply with this
subclause (b) to notify its European Relationship Banks of the security in favor
of Agent over the respective European Operating Accounts and to receive in
response an acknowledgment of such notice from the European Relationship Banks
and deliver a copy of such acknowledgment to Agent).

 

(c)           So long as no Default or Event of Default has occurred and is
continuing, European Credit Parties may amend Disclosure Schedule (3.19) to add
or replace a European Relationship Bank or European Operating Account; provided,
that (i) Agent shall have consented in writing in advance to the opening of such
account with the relevant bank and (ii) prior to the time of the opening of such
account, such bank shall have executed and delivered to Agent a blocked account
agreement, in form and substance reasonably satisfactory to Agent.  European
Credit Parties shall close any of their accounts (and establish replacement
accounts in accordance with the foregoing sentence) promptly and in any event
within 30 days following notice from Agent that the creditworthiness of any bank
holding an account is no longer acceptable in

 

C-3

--------------------------------------------------------------------------------


 

Agent’s reasonable judgment, or as promptly as practicable and in any event
within 60 days following notice from Agent that the operating performance, funds
transfer or availability procedures or performance with respect to accounts or
European Lock Boxes of the bank holding such accounts or Agent’s liability under
any blocked account agreement with such bank is no longer acceptable in Agent’s
reasonable judgment.

 

(d)           The European Operating Accounts shall be cash collateral accounts,
with all cash, checks and other similar items of payment in such accounts
securing payment of the European Term Loan and all other Obligations of the
European Borrower, and in which each applicable European Credit Party shall have
granted a Lien to Agent, on behalf of itself and Lenders, pursuant to a pledge
or security agreement securing the Obligations of the European Borrower.

 

(e)           Each European Credit Party shall and shall cause its Affiliates,
officers, employees, agents, directors or other Persons acting for or in concert
with such European Credit Party to (i) hold in trust for Agent, for the benefit
of itself and Lenders, all checks, cash and other items of payment received by
such European Credit Party, and (ii) within 1 Business Day after receipt by such
European Credit Party of any checks, cash or other items of payment, deposit the
same into a European Operating Account of such European Credit Party.  Each
European Credit Party thereof acknowledges and agrees that all cash, checks or
other items of payment constituting proceeds of Collateral securing the
Obligations of the European Borrower are part of such Collateral.  All proceeds
of the sale or other disposition of such Collateral shall be deposited directly
into the applicable European Operating Account.

 

C-4

--------------------------------------------------------------------------------


 

ANNEX D (Section 2.1(a))
to
CREDIT AGREEMENT

 

CLOSING CHECKLIST

 

In addition to, and not in limitation of, the conditions described in
Section 2.1 of the Agreement, pursuant to Section 2.1(a), the following items
must be received by Agent in form and substance satisfactory to Agent on or
prior to the Closing Date (each capitalized term used but not otherwise defined
herein shall have the meaning ascribed thereto in Annex A to the Agreement):

 

A.            Appendices.  All Appendices to the Agreement, in form and
substance satisfactory to Agent.

 

B.            Notes.  Duly executed originals of the US Revolving Notes,
European Revolving Notes, US Swing Line Note, European Swing Line Note, European
Term Notes and US Term Notes for each Lender, dated the Closing Date.

 

C.            Security Agreements.  Duly executed originals of the US Security
Agreement and the European Security Agreements and all instruments, documents
and agreements executed pursuant thereto.

 

D.            Insurance.  Satisfactory evidence that the insurance policies
required by Section 5.4 are in full force and effect, together with appropriate
evidence showing loss payable and/or additional insured clauses or endorsements,
as requested by Agent, in favor of Agent, on behalf of Lenders.

 

E.             Security Interests and Code Filings.

 

(a)           Evidence satisfactory to Agent that Agent (for the benefit of
itself and Lenders) has a valid and perfected first priority security interest
in (i) the Collateral of the US Credit Parties to secure all of the Obligations
and (ii) the Collateral of the European Credit Parties to secure the obligations
of the European Credit Parties, including (i) such documents duly executed by
each Credit Party (including financing statements under the Code (or foreign
equivalent) and other applicable documents under the laws of any jurisdiction
with respect to the perfection of Liens) as Agent may request in order to
perfect its security interests in the Collateral and (ii) copies of Code (or
foreign equivalent) search reports (or, where not available, such other
equivalent information available and reasonably satisfactory to Agent) listing
all effective financing statements (or equivalent information) that name any
Credit Party as debtor, together with copies of such financing statements (or
equivalent information), none of which shall cover the Collateral.

 

(b)           Evidence satisfactory to Agent, including copies, of all financing
statements (or, where not available, such other equivalent documentation
available and reasonably satisfactory to Agent) filed in favor of any Credit
Party with respect to each location, if any, at which Inventory may be
consigned.

 

D-1

--------------------------------------------------------------------------------


 

(c)           Control Letters from (i) all issuers of uncertificated securities
and financial assets held by each US Credit Party, (ii) all securities
intermediaries with respect to all securities accounts and securities
entitlements of each US Credit Party, and (iii) all futures commission agents
and clearing houses with respect to all commodities contracts and commodities
accounts held by any US Credit Party.

 

F.             [Intentionally Omitted.]

 

G.            Intellectual Property Security Agreements.  Duly executed
originals of the US Intellectual Property Security Agreement and the European
Intellectual Property Security Agreements, each dated the Closing Date and
signed by each applicable Credit Party which owns Trademarks, Copyrights and/or
Patents, as applicable, all in form and substance reasonably satisfactory to
Agent, together with all instruments, documents and agreements executed pursuant
thereto.

 

H.            Guaranties.  Duly executed originals of the Guaranties and all
documents, instruments and agreements executed pursuant thereto.

 

I.              Pledge Agreements.  Duly executed originals of each of the
Pledge Agreements accompanied by (as applicable) (a) share certificates
representing all of the outstanding Stock being pledged pursuant to each such
Pledge Agreement and stock powers for such share certificates executed in blank,
(b) the original intercompany notes and other instruments evidencing
Indebtedness being pledged pursuant to each such Pledge Agreement, duly endorsed
in blank, and (c) such other instruments, documents, certifications and filings
as are required thereunder.

 

J.             Initial Notice of US Revolving Credit Advance.  Duly executed
originals of a Notice of US Revolving Credit Advance, dated the Closing Date,
with respect to the initial US Revolving Credit Advance to be requested by US
Borrower on the Closing Date.

 

K.            Initial Notice of European Revolving Credit Advance.  Duly
executed originals of a Notice of European Revolving Credit Advance, dated the
Closing Date, with respect to the initial European Revolving Credit Advance to
be requested by European Borrower on the Closing Date.

 

L.             Letter of Direction.  Duly executed originals of a letter of
direction from Borrower Representative addressed to Agent, on behalf of itself
and Lenders, with respect to the disbursement on the Closing Date of the
proceeds of the Term Loans and the initial US Revolving Credit Advance and the
initial European Revolving Credit Advance.

 

M.           Cash Management System; Blocked Account Agreements.  Evidence
satisfactory to Agent that, as of the Closing Date, Cash Management Systems
complying with Annex C to the Agreement have been established and are currently
being maintained in the manner set forth in such Annex C, together with copies
of duly executed tri-party blocked account and lock box agreements, reasonably
satisfactory to Agent, with the banks as required by Annex C.

 

D-2

--------------------------------------------------------------------------------


 

N.            Charter and Good Standing.  For each Credit Party, such Person’s
(a) charter or other organizational documents and all amendments thereto,
(b) good standing certificates or the foreign equivalent (including verification
of tax status) in its jurisdiction of incorporation and (c) good standing
certificates or the foreign equivalent (including verification of tax status)
and certificates of qualification to conduct business in each jurisdiction where
its ownership or lease of property or the conduct of its business requires such
qualification, each dated a recent date prior to the Closing Date and certified
by the applicable Secretary of State or other authorized Governmental Authority.

 

O.            Bylaws and Resolutions.  For each Credit Party, (a) such Person’s
bylaws or the foreign equivalent, together with all amendments thereto and
(b) resolutions of such Person’s Board of Directors and, to the extent required
under applicable law, stockholders, approving and authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and the transactions to be consummated in connection therewith, each certified
as of the Closing Date by such Person’s corporate secretary or an assistant
secretary as being in full force and effect without any modification or
amendment.

 

P.             Incumbency Certificates.  For each Credit Party, signature and
incumbency certificates of the officers of each such Person executing any of the
Loan Documents, certified as of the Closing Date by such Person’s corporate
secretary or an assistant secretary as being true, accurate, correct and
complete.

 

Q.            Opinions of Counsel.  Duly executed originals of opinions of each
of: (a) Foley Hoag LLP, US counsel for the Credit Parties, (b) Paul T. Hempel,
Esq., general counsel to the Credit Parties or Jay McNamara, Associate General
Counsel to the Credit Parties, (c) Perkins Coie LLP, local counsel to Ostex
International, Inc. in Washington, (d) Perkins Coie LLP, local counsel to ABI
and Forefront in California, and (e) any other local or foreign counsel opinions
reasonably requested by Agent, each in form and substance reasonably
satisfactory to Agent and its counsel, dated the Closing Date, and to include in
such opinion an express statement to the effect that Agent and Lenders are
authorized to rely on such opinion.

 

R.            Intentionally Omitted.

 

S.             Accountants’ Letters.  A letter from the Credit Parties to their
independent auditors authorizing the independent certified public accountants of
the Credit Parties to communicate with Agent and Lenders in accordance with
Section 4.2.

 

T.            Appointment of Agent for Service.  Evidence that CT Corporation
has been appointed as agent for each Credit Party for service of process.

 

U.            Solvency Certificate. The Credit Parties shall deliver to Agent
for the benefit of Lenders a solvency certificate of the Chief Financial
Officer, Treasurer or Vice President, Finance, of Innovations reasonably
satisfactory in form and substance to Agent.

 

V.            Fee Letter.  Duly executed originals of the GE Capital Fee Letter
and the Closing Date Fee Letter.

 

D-3

--------------------------------------------------------------------------------


 

W.           Officer’s Certificate.  Agent shall have received duly executed
originals of a certificate of the Chief Financial Officer, Treasurer or Vice
President, Finance, of Innovations, dated the Closing Date, stating (on behalf
of the Credit Parties and not in such Person’s individual capacity) that, with
respect to the Credit Parties, since December 31, 2004, (i) no event or
condition has occurred or is existing which could reasonably be expected to have
a Material Adverse Effect; (ii) there has been no material adverse change in the
industry in which any Borrower operates; (iii) no Litigation has been commenced
which has a reasonable prospect of being determined adversely to any Credit
Party and which, if successful, would have a Material Adverse Effect and no
Litigation has been commenced which, if so determined, could challenge any of
the transactions contemplated by this Agreement and the other Loan Documents or
the Acquisition Agreement; (iv) there have been no Restricted Payments made by
any Credit Party in violation of the Existing Credit Agreement; and (vi) there
has been no material increase in liabilities, liquidated or contingent, and no
material decrease in assets of the Credit Parties on a consolidated basis.

 

X.            Waivers.  Agent, on behalf of Lenders, shall have received
landlord waivers and consents, bailee letters and mortgagee agreements in form
and substance reasonably satisfactory to Agent, in each case as required
pursuant to Section 5.9.

 

Y.            Subordination and Intercreditor Agreements.  Agent and Lenders
shall have received any and all subordination and/or intercreditor agreements
(including the Intercreditor Agreement), all in form and substance reasonably
satisfactory to Agent, in its sole discretion, as Agent shall have deemed
necessary or appropriate with respect to any Indebtedness of any Credit Party.

 

Z.            Audited Financials; Financial Condition.  Agent and Lenders shall
have received the Financial Statements, Projections and other materials set
forth in Section 3.4, certified by Innovations’ Treasurer or Vice President,
Finance, in each case in form and substance reasonably satisfactory to Agent and
Lenders, and Agent and Lenders shall be satisfied with all of the foregoing. 
Agent and Lenders shall have further received a certificate of the Chief
Financial Officer, the Treasurer and/or Vice President, Finance, of Innovations
(on behalf of Innovations and not in such Person’s individual capacity), based
on such Pro Forma and Projections, to the effect that (a) the Pro Forma fairly
presents the financial condition of the Reporting Credit Parties as of the date
thereof after giving effect to the transactions contemplated by the Loan
Documents; and (b) the Projections are based upon estimates and assumptions
stated therein, all of which Innovations believes to be reasonable and fair in
light of current conditions and current facts known to Innovations and, as of
the Closing Date, reflect Innovations’ good faith and reasonable estimates of
its future financial performance and of the other information projected therein
for the period set forth therein.

 

AA.        Assignment of Representations, Warranties, Covenants, Indemnities and
Rights.  Agent shall have received a duly executed copy of an Assignment of
Representations, Warranties, Covenants, Indemnities and Rights in respect of the
relevant Credit Parties’ rights under the Acquisition Agreement, which
assignment shall be expressly permitted under the Acquisition Agreement or shall
have been consented to by Seller in writing.

 

D-4

--------------------------------------------------------------------------------


 

BB.          US Master Standby Agreement.  A duly executed copy of the US Master
Standby Agreement.

 

CC.          European Master Standby Agreement.  A duly executed copy of the
European Master Standby Agreement.

 

DD.         Other.  Such other certificates, documents and agreements respecting
any Credit Party as Agent may, in its sole discretion, request.

 

D-5

--------------------------------------------------------------------------------


 

ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT

 

FINANCIAL STATEMENTS AND PROJECTIONS – REPORTING

 

Innovations shall deliver or cause to be delivered to Agent or to Agent and
Lenders, as indicated, the following:

 

(a)           Intentionally Omitted.

 

(b)           Quarterly Financials.  To Agent and Lenders, within 45 days after
the end of each Fiscal Quarter, consolidated and consolidating financial
information regarding the Credit Parties, the Restricted Credit Parties and the
Excluded Subsidiaries, certified by the Treasurer or Vice President, Finance, of
Innovations (on behalf of Innovations and not in such Person’s individual
capacity), including (i) unaudited balance sheets as of the close of such Fiscal
Quarter and the related statements of income and cash flow for that portion of
the Fiscal Year ending as of the close of such Fiscal Quarter and (ii) unaudited
statements of income and cash flows for such Fiscal Quarter, in each case in the
case of financial information regarding the Credit Parties, setting forth in
comparative form the figures for the corresponding period in the prior year and
the figures contained in the Projections for such Fiscal Year, all prepared in
accordance with GAAP (subject to normal year-end adjustments).  Such financial
information shall be accompanied by (A) a Compliance Certificate in respect of
each of the Financial Covenants that is tested on a quarterly basis and (B) the
certification of the Chief Financial Officer, Treasurer or Vice President,
Finance, of Innovations (on behalf of Innovations and not in such Person’s
individual capacity) that (i) such financial information presents fairly in
accordance with GAAP (subject to normal year-end adjustments) the financial
position, results of operations and statements of cash flows of the Credit
Parties, on both a consolidated and consolidating basis (in the case of
consolidating Financial Statements, subject to intercompany eliminations and
other consolidating adjustments), as at the end of such Fiscal Quarter and for
that portion of the Fiscal Year then ended, (ii) any other information presented
is true, correct and complete in all material respects and that there was no
Default or Event of Default in existence as of such time or, if a Default or
Event of Default has occurred and is continuing, describing the nature thereof
and all efforts undertaken to cure such Default or Event of Default.  In
addition, Innovations shall deliver to Agent and Lenders, within 45 days after
the end of each Fiscal Quarter, (i) a management discussion and analysis that
includes a comparison to budget for that Fiscal Quarter and a comparison of
performance for that Fiscal Quarter to the corresponding period in the prior
year, and (ii) a schedule of tangible assets, Accounts and accounts payable for
Innovations and each of its Subsidiaries and for the US Credit Parties, the
Excluded US Subsidiaries, the European Credit Parties, the Excluded European
Subsidiaries, and the Restricted Credit Parties.

 

(c)           Operating Plan. To Agent and Lenders, as soon as available, but
not later than 60 days after the end of each Fiscal Year, an annual operating
plan for the Credit Parties, on a consolidated and consolidating basis, approved
by the Board of Directors of Innovations, for the following Fiscal Year, which
(i) includes a statement of all of the material assumptions on which such plan
is based, (ii) includes quarterly balance sheets, income statements and
statements of cash flows for the following year and (iii) integrates sales,
gross profits, operating

 

E-1

--------------------------------------------------------------------------------


 

expenses, operating profit and cash flow projections, all prepared on the same
basis and in similar detail as that on which operating results are reported (and
in the case of cash flow projections, representing management’s good faith
estimates of future financial performance based on historical performance), and
including plans for personnel, Capital Expenditures and facilities.

 

(d)           Annual Audited Financials. To Agent and Lenders, within 90 days
after the end of each Fiscal Year, audited Financial Statements for the Credit
Parties on a consolidated and (unaudited) consolidating basis, consisting of
balance sheets and statements of income and retained earnings and cash flows,
setting forth in comparative form in each case the figures for the previous
Fiscal Year, which Financial Statements shall be prepared in accordance with
GAAP and certified without qualification, by an independent certified public
accounting firm of national standing or otherwise acceptable to Agent.  Such
Financial Statements shall be accompanied by (i) a statement prepared in
reasonable detail showing the calculations used in determining compliance with
each of the Financial Covenants, (ii) a report from such accounting firm to the
effect that, in connection with their audit examination, nothing has come to
their attention to cause them to believe that a Default or Event of Default has
occurred as a result of the Reporting Credit Parties’ failure to comply with the
Financial Covenants (or specifying those Defaults and Events of Default that
they became aware of), it being understood that such audit examination extended
only to accounting matters and that no special investigation was made with
respect to the existence of Defaults or Events of Default, (iii) a letter
addressed to Agent, on behalf of itself and Lenders, in form and substance
reasonably satisfactory to Agent and subject to standard qualifications required
by nationally recognized accounting firms, signed by such accounting firm
acknowledging that Agent and Lenders are entitled to rely upon such accounting
firm’s certification of such audited Financial Statements, (iv) the annual
letters to such accountants in connection with their audit examination detailing
contingent liabilities and material litigation matters, (v) a schedule of all
intercompany balances among the Credit Parties as of the last day of that Fiscal
Year; and (vi) the certification of the Chief Financial Officer, Treasurer or
Vice President, Finance, of Innovations (on behalf of Innovations and not in
such Person’s individual capacity) that all such Financial Statements present
fairly in accordance with GAAP the financial position, results of operations and
statements of cash flows of the Credit Parties on a consolidated and
consolidating basis (in the case of consolidating Financial Statements, subject
to intercompany eliminations and other consolidating adjustments), as at the end
of such Fiscal Year and for the period then ended, and that there was no Default
or Event of Default in existence as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default.

 

(e)           Management Letters.  To Agent and Lenders, within 5 Business Days
after receipt thereof by any Credit Party, copies of all management letters,
exception reports or similar letters or reports received by such Credit Party
from its independent certified public accountants.

 

(f)            Default Notices.  To Agent and Lenders, as soon as practicable,
and in any event within 5 Business Days after an executive officer of any Credit
Party has actual knowledge of the existence of any Default, Event of Default

 

E-2

--------------------------------------------------------------------------------


 

or other event that has had a Material Adverse Effect, telephonic or telecopied
notice specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given telephonically,
shall be promptly confirmed in writing on the next Business Day.

 

(g)           SEC Filings and Press Releases.  To Agent and Lenders, promptly
upon their becoming available, copies of:  (i) all Financial Statements,
reports, notices and proxy statements made publicly available by any Credit
Party to its security holders; (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by any Credit Party with
any securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority; and (iii) all press releases and
other statements made available by any Credit Party to the public concerning
material changes or developments in the business of any such Person; provided,
that, to the extent any of the documents referenced in clauses (i), (ii) or
(iii) have been made publicly available, such documents shall not be required to
be delivered to Agent and Lenders.

 

(h)           Subordinated Debt and Equity Notices.  To Agent, (A) as soon as
practicable, copies of all material written notices given or received by any
Credit Party with respect to any Subordinated Debt or Stock of such Person, and,
within 2 Business Days after any Credit Party obtains knowledge of any matured
or unmatured event of default with respect to any Subordinated Debt, notice of
such event of default, and (B) upon request of Agent, copies of all Subordinated
Debt Documents as reasonably requested by Agent.

 

(i)            Supplemental Schedules.  To Agent, supplemental disclosures, if
any, required by Section 5.6.

 

(j)            Litigation.  To Agent in writing, promptly upon learning thereof,
notice of any Litigation commenced or threatened against any Credit Party that
(i) seeks damages in excess of $500,000 (or the Equivalent Amount thereof),
(ii) seeks injunctive relief that could reasonably be expected to have a
Material Adverse Effect, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets or against any Credit Party or ERISA Affiliate in
connection with any Plan, (iv) alleges criminal misconduct by any Credit Party,
(v) alleges the violation of any law regarding, or seeks remedies in connection
with, any Environmental Liabilities or (vi) involves any product recall.

 

(k)           Insurance Notices.  To Agent, disclosure of losses or casualties
required by Section 5.4.

 

(l)            Lease Default Notices.  To Agent, within 2 Business Days after
receipt thereof, copies of (i) any and all default notices received under or
with respect to any leased location or public warehouse where any material
Collateral is located, and (ii) such other notices or documents as Agent may
reasonably request.

 

(m)          Lease Amendments.  To Agent, within 2 Business Days after receipt
thereof, copies of all material amendments to the real estate leases pertaining
to the properties located at (i) Mervue Business Park, Galway, Ireland, and (ii)
Stannard Way, Priory Business Park, Bedford MK44 3UP, England.

 

(n)           Regulatory Notices.  To Agent and Lenders, within 2 Business Days
after receipt thereof, copies of any notice or correspondence from any
Governmental Authority

 

E-3

--------------------------------------------------------------------------------


 

received by any Credit Party alleging a violation of laws or regulations that
could reasonably be expected to result in a Material Adverse Effect.

 

(o)           Status of ABI.  At Agent’s request, a verbal summary providing the
status of and any actions taken by any Credit Party with respect to the
Application Integrity Policy Application delivered to Applied Biotech, Inc. by
the FDA.

 

(p)           Other Documents.  To Agent and Lenders, such other financial and
other information respecting any Credit Party’s business or financial condition
as Agent or any Lender shall from time to time reasonably request.

 

E-4

--------------------------------------------------------------------------------


 

ANNEX F (Section 6.10)
to
CREDIT AGREEMENT

 

FINANCIAL COVENANTS

 

The Reporting Credit Parties shall not breach or fail to comply with any of the
following financial covenants, each of which shall be calculated in accordance
with GAAP consistently applied:

 

(a)           Minimum Fixed Charge Coverage Ratio.  The Reporting Credit Parties
shall have on a consolidated basis at the end of each Fiscal Quarter set forth
below, a Fixed Charge Coverage Ratio for the 12-month period then ended of not
less than the following:

 

Fiscal Quarter Ending:

 

Fixed Charge Coverage Ratio:

 

 

 

 

 

September 30, 2005

 

.70:1:00

 

December 31, 2005

 

.85:1.00

 

March 31, 2006

 

.85:1.00

 

June 30, 2006

 

.90:1.00

 

September 30, 2006

 

.95:1.00

 

December 31, 2006

 

.95:1.00

 

March 31, 2007

 

.95:1.00

 

June 30, 2007

 

.95:1.00

 

September 20, 2007

 

1.00:1.00

 

December 31, 2007

 

1.00:1.00

 

 

(b)           Minimum EBITDA.  The Reporting Credit Parties on a consolidated
basis shall have, at the end of each Fiscal Quarter set forth below, LTM EBITDA
of not less than the following:

 

Fiscal Quarter Ending:

 

EBITDA

 

 

 

 

 

September 30, 2005

 

$

44,000,000

 

December 31, 2005

 

$

46,000,000

 

March 31, 2006

 

$

46,000,000

 

June 30, 2006

 

$

48,000,000

 

September 30, 2006

 

$

48,000,000

 

December 31, 2006

 

$

48,000,000

 

March 31, 2007

 

$

50,000,000

 

June 30, 2007

 

$

50,000,000

 

September 30, 2007

 

$

52,000,000

 

December 31, 2007

 

$

55,000,000

 

 

F-1

--------------------------------------------------------------------------------


 

(c)           Maximum Senior Consolidated Leverage Ratio.  The Reporting Credit
Parties, on a consolidated basis, shall have, at the end of each Fiscal Quarter
set forth below, a Senior Consolidated Leverage Ratio as of the last day of such
Fiscal Quarter and for the 12-month period then ended of not more than the
following:

 

2.00:1.00 for the Fiscal Quarter ending September 30, 2005

2.00:1.00 for the Fiscal Quarter ending December 31, 2005

2.00:1.00 for the Fiscal Quarter ending March 31, 2006

2.00:1.00 for the Fiscal Quarter ending June 30, 2006

2.00:1.00 for the Fiscal Quarter ending September 30, 2006

2.00:1.00 for the Fiscal Quarter ending December 31, 2006

1.50:1.00 for the Fiscal Quarter ending March 31, 2007

1.50:1.00 for the Fiscal Quarter ending June 30, 2007

1.50:1.00 for the Fiscal Quarter ending September 30, 2007

1.50:1.00 for the Fiscal Quarter ending December 31, 2007

 

 

(d)           Maximum Total Leverage Ratio.  The Reporting Credit Parties, on a
consolidated basis, shall have, at the end of each Fiscal Quarter set forth
below, a Total Leverage Ratio as of the last day of such Fiscal Quarter and for
the 12 month period then ended of not more than the following:

 

5.75:1.00 for the Fiscal Quarter ending September 30, 2005

5.50:1.00 for the Fiscal Quarter ending December 31, 2005

5.50:1.00 for the Fiscal Quarter ending March 31, 2006

5.00:1.00 for the Fiscal Quarter ending June 30, 2006

5.00:1.00 for the Fiscal Quarter ending September 30, 2006

5.00:1.00 for the Fiscal Quarter ending December 31, 2006

4.75:1.00 for the Fiscal Quarter ending March 31, 2007

4.50:1.00 for the Fiscal Quarter ending June 30, 2007

4.25:1.00 for the Fiscal Quarter ending September 30, 2007

4.00:1.00 for the Fiscal Quarter ending December 31, 2007

 

Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied.  That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing.  If any “Accounting Changes” (as defined
below) occur and such changes result in a change in the calculation of the
financial covenants, standards or terms used in the Agreement or any other Loan
Document, then the Credit Parties, Agent and Lenders agree to enter into
negotiations in order to amend such provisions of the Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Credit Parties’ financial condition shall be the
same after such Accounting Changes as if such Accounting Changes had not been
made; provided, however, that the agreement of Requisite Lenders to any required
amendments of such

 

F-2

--------------------------------------------------------------------------------


 

provisions shall be sufficient to bind all Lenders.  “Accounting Changes” means
(i) changes in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants (or successor thereto
or any agency with similar functions); (ii) changes in accounting principles
concurred in by Innovations’ certified public accountants; (iii) purchase
accounting adjustments under FASB 141 and EITF 88-16, and the application of the
accounting principles set forth in FASB 109, including the establishment of
reserves pursuant thereto and any subsequent reversal (in whole or in part) of
such reserves; and (iv) the reversal of any reserves established as a result of
purchase accounting adjustments.  All such adjustments resulting from
expenditures made subsequent to the Closing Date (including capitalization of
costs and expenses or payment of pre-Closing Date liabilities) shall be treated
as expenses in the period the expenditures are made and deducted as part of the
calculation of EBITDA in such period.  If Agent, Credit Parties and Requisite
Lenders agree upon the required amendments, then after appropriate amendments
have been executed and the underlying Accounting Change with respect thereto has
been implemented, any reference to GAAP contained in the Agreement or in any
other Loan Document shall, only to the extent of such Accounting Change, refer
to GAAP, consistently applied after giving effect to the implementation of such
Accounting Change.  If Agent, Credit Parties and Requisite Lenders cannot agree
upon the required amendments within 30 days following the date of implementation
of any Accounting Change, then all Financial Statements delivered and all
calculations of financial covenants and other standards and terms in accordance
with the Agreement and the other Loan Documents shall be prepared, delivered and
made without regard to the underlying Accounting Change.  For purposes of
Section 8.1, a breach of a Financial Covenant contained in this Annex F shall be
deemed to have occurred as of any date of determination by Agent or as of the
last day of any specified measurement period, regardless of when the Financial
Statements reflecting such breach are delivered to Agent.

 

F-3

--------------------------------------------------------------------------------


 

ANNEX G (Section 9.9(a))
to
CREDIT AGREEMENT

 

WIRE TRANSFER INFORMATION

 

Name:

 

General Electric Capital Corporation

Bank:

 

Deutsche Bank Trust Company Americas

 

 

New York, New York

ABA #:

 

021001033

Account #:

 

50271079

Account Name:

 

HH — Cash Flow Collections

Reference:

 

CFN 4940 Inverness Med.

 

 

G-1

--------------------------------------------------------------------------------


 

ANNEX H (Section 11.10)
to
CREDIT AGREEMENT

 

NOTICE ADDRESSES

 

(A)          If to Agent or GE Capital, at

General Electric Capital Corporation

2 Bethesda Metro Center, Suite 600

Bethesda, Maryland  20814

Attention: Andrew Cosgrove, Account Manager

Telecopier No.:  (866) 234-2969

Telephone No.:  (301) 634-3233

 

with copies to:

 

Paul, Hastings, Janofsky & Walker LLP

1055 Washington Boulevard

Stamford, Connecticut  06901

Attention: Christopher H. Craig, Esq.

Telecopier No.:  (203) 359-3031

Telephone No.:  (203) 961-7496

 

and

 

GE Capital Healthcare Financial Services, Inc.

2 Bethesda Metro Center, Suite 600

Bethesda, Maryland  20814

Attention: Maryanne Courtney, Esq.

Telephone No.:  (301) 634-3260

Telecopier No.:  (301) 664-9866

 

(B)           If to any Borrower, to Borrower Representative, at

 

Inverness Medical Innovations, Inc.

51 Sawyer Road, Suite 200

Waltham, Massachusetts  02453

Attention: Ron Zwanziger, Chief Executive Officer

Telecopier No.: (781) 647-3939

Telephone No.: (781) 647-3900

 

with copies to:

 

Inverness Medical Innovations, Inc.

51 Sawyer Road, Suite 200

Waltham, Massachusetts  02453

 

H-1

--------------------------------------------------------------------------------


 

Attention: General Counsel

Telecopier No.: (781) 647-3939

Telephone No.: (781) 647-3900

 

and

 

Foley Hoag LLP

Seaport World Trade Center West

155 Seaport Boulevard

Boston, Massachusetts 02210-2600

Attention:              Malcolm Henderson, Esq.

Telecopier No.: (617) 832-7000

Telephone No.: (617) 832.1276

 

H-2

--------------------------------------------------------------------------------


 

ANNEX I (from Annex A – Commitments definition)
to
CREDIT AGREEMENT

 

Commitments on the Closing Date:

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION:

 

 

 

 

 

 

 

US Revolving Loan Commitment

 

 

 

(including a US Swing Line Commitment of $5,000,000):

 

$

17,500,000

 

 

 

 

 

European Revolving Loan Commitment

 

 

 

(including a European Swing Line Commitment of $5,000,000):

 

$

17,500,000

 

 

 

 

 

US Term Loan Commitment:

 

$

5,000,000

 

 

 

 

 

European Term Loan Commitment:

 

$

5,000,000

 

 

 

 

 

MERRILL LYNCH CAPITAL, a division

 

 

 

of Merrill Lynch Business Financial Services Inc.

 

 

 

 

 

 

 

US Revolving Loan Commitment:

 

$

15,000,000

 

 

 

 

 

European Revolving Loan Commitment:

 

$

15,000,000

 

 

 

 

 

US Term Loan Commitment:

 

$

5,000,000

 

 

 

 

 

European Term Loan Commitment: :

 

$

5,000,000

 

 

 

 

 

UBS AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

 

US Revolving Loan Commitment:

 

$

7,500,000

 

 

 

 

 

European Revolving Loan Commitment:

 

$

7,500,000

 

 

I-1

--------------------------------------------------------------------------------


 

Commitments on the Conversion Date:

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION:

 

 

 

 

 

US Revolving Loan Commitment

 

 

(including a US Swing Line Commitment of $5,000,000):

 

$

10,000,000

 

 

 

European Revolving Loan Commitment

 

 

(including a European Swing Line Commitment of $5,000,000):

 

$

10,000,000

 

 

 

US Term Loan Commitment:

 

$

12,500,000

 

 

 

European Term Loan Commitment:

 

$

12,500,000

 

 

 

MERRILL LYNCH CAPITAL, a division

 

 

of Merrill Lynch Business Financial Services Inc.

 

 

 

 

 

US Revolving Loan Commitment:

 

$

7,500,000

 

 

 

European Revolving Loan Commitment:

 

$

7,500,000

 

 

 

US Term Loan Commitment:

 

$

12,500,000

 

 

 

European Term Loan Commitment: :

 

$

12,500,000

 

 

 

UBS AG, CAYMAN ISLANDSBRANCH

 

 

 

 

 

US Revolving Loan Commitment:

 

$

7,500,000

 

 

 

European Revolving Loan Commitment:

 

$

7,500,000

 

I-2

--------------------------------------------------------------------------------